   Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 1 of 171 Page ID
                                     #:2073

       .   .




�.--                          - -   - -------
                                          -----   -   - ---
                                                         - ---
                                                            - --    - -        -
                                                                           - --- -
                                                                   ----------�--   --     -
                                                                                        ----   --·-·   .




- · · ·· E*-HIBI� '-�3-                                                                        ----




                                                                                                       J
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 2 of 171 Page ID
                                  #:2074
                              Place an X in the box if this is                                 See the back of the pink copy for instructions.
                              an emergency (see back for                                   All complaints must be filed within 15 calendar days
                              additional information)                                        All appeals must be filed within 7 calendar days.
                              Co(oque una X en la casilla si es[o es                             Only one Request or complaint per form.
                              una emergencia (refierase a/ reverso
                                                                                                         Solamente UNA solicitud o queja poi forma.
                              pars obtener inJormacidn adicional~.
                              YOUR NAME/ su rvonneae                          BOOKING#/su                      FACILITY/                HOUSINGLOC.                           DATE
                                                                              N UMERO DE PRE50                 FACILIDAO                LUGAR DE.VIVIENDA                       FECHA

                                                                                                                                   ~;


             O I AM REQUESTING TO SPEAK WITH D                                       AM REOLIESTING                                I WISH TO FIIF A COMPI HINT
             O ADA Coordinator                                         DADA Accommodation                                   O ADA
             O Education Representative                                D Special Education - IEP                            O A staff member
             D V.A. Representative                              O Voting Information              O Living conditions
             D Chaplain                                         D To bean inmate worker             "Medical Services
       m     Religion:                                          ~ To be a station worker          O Mental Health
             O Mental Health,P~xe~~„~~,aeae~.~~~,~,             ~ Substance abuse treatment       O Dental
       z     O Medical Staff ,o~x.~~„o.~e.a.~K~o,.,             D My release date
       LL
                                                                                                  O Dietary
             D Dentist ~P~a~.,~„~„~a~~.e~o,e,                   D My account balance              0 Other:
             O Dietician                                        O A hair cut
             D Other:                                           D Commissary
                                                                D Legal forms
                                                               0 Library time
                                                                ~ Fire Camp Information
                                                         HERE ARE THE DETAILS OF MY REQUEST OR COMPLAINT;
                    ._,.                                         ...  ,,.,
                    ,             . ,..                                        :,                                  .:

                                    ._-      ,~          ~                                   ~.
                                             G-



                                                         .                       ~                ,.~              ----                                                                      -
                                                        ~<                     .1

       w

       Q
       2
       w
       H
       Q

       Z

             ------------------------------ FOR DEPARTMENT USE ONLY — DO NOT WRITE BELOW THIS LINE ---------------------------------

       O
       LL    Assigned To: ❑ Medical Services                 ❑Dental             ❑Mental Health             ❑Food Services           ❑Inmate Services                     ❑ CTU
       F
       z                         Name Of Individual Receiving Request/Complaint                                                   Employee #                             Date
       a
       a
       O
       u

       W                                           Name                                            Employee #              Date            REFERENCE NUMBER
       d
       W

       W

       a                                    Complaint Type                                              Disposition        Code         URN #                   pf Applicable)
       z
       z
       c
       W
       G
                                                                                     UISF'USI I IUN
       z
       a
       a
       W

       h
       tL
       LL

       W
       2
       H
       w
       J
       W      THE ABOVE HAS BEEN DISCUSSED WITH ME AND I HAVE BEEN ADVISED OF THE FINDINGS
       l7
       Z
       a                                    was offered the opportunity to participate in Conflict Resolution regarding my complaint.
       O                                                  ❑ 1 chose to artici ate. ❑ I chose not to artici ate.
              nmate's Signature:                                                                                           Booking #                                          Dale
       O

       Z
             This complaint               was ❑was not handled as an emergency. Employee:
       O
       u
                                                                             FRONT PART 3
            White -Facility                                     valinw - inma~P cnnv at rime nt ~~~„~~~n..,,                        Pin4 _ I..m~10   ~....,, ~~ ~i..,o ..r ~~~h,.,~~~~....
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 3 of 171 Page ID
                                  #:2075
         ~'                      Place an X in the box if this is                       See the back of the pink copy for instructions.
         '                       an emergency (see bockfor                          All complaints must be filed within 15 calendar days.
   r_~                           additional information)                               All appeals must be filed within 7 calendar days. ~~
                                Coloque una X en locasil/asies[oes
                                                                                           Only one Request or complaint per form.
                                una emergencia (refierase of reverso
                                                                                                Solamente UNA solicitud o queJa poi forma.
                                pars obtene~ injormacion adicional).
                                YOUR NAME/suNonneae                        BOOKING#/su               FACILITY/                 HOUSINGLOC.              DATE
                                                                           NUMERO DE PRE50           FACILIDAD                 LUGAR DE VIVIENDA        FECHA




                    D I AM REQUESTING TO SPEAK WITH O                 I AM REQUESTING            I WISH TO FILE A COMPLAINT
                    O ADA Coordinator                       DADA Accommodation              ~ ADA
                    O Education Representative              D Special Education - IEP       D A staff member
                    D V.A. Representative                  ~~ Voting Information            D      ing conditions
               o~   ~ Chaplain                              O To bean inmate worker            Medical Services
               m    Religion:                            ,D To be a station worker          ~ Mental Health
                    O Mental Health,           ,,,.,      ~O Substance abuse treatment      O Dental
               z D Medical Staff,               ~         !O My release date                 p Dietary
               z O Dentist,P~a~e,~,wdea. .,,.            I~ hlyaccountbalance               ~ Other:
              "~ D Dietician                                D A hair cut
                    D Other:                                D Commissary
               ~
              ~                                             D Legal forms
              {   .                                        ~  Library time
                                                         0 Fire Camp Information
              ~~`                                  HERE ARE THE DETAILS OF MY REQUEST OR COMPLAINT:
              ...,~                                                         ._.




              w
              H
              Q

              2



              s
              O
              LL   AcsinncA Tn ❑ MaAiral Sarvircc           ❑ flantal       ❑ Mental Health       ❑Fond Services            ❑ Inmate Services        ❑ CTU

                                   Name Of Individual Receiving RequesUComplaint                                         Employee #                  Date




                   n
                                                             _ _._. _ --
                                                    Namz                                     Employee #          Date             REFERENCE NUMBER



                                            Complaint Type                                    Disposition      Code          URN #              Qf Applicable)



                                                                               D15Pp51TI0N




                    THE ABOVE HAS BEEN DISCUSSED WITH ME AND I HAVE BEEN ADVISED OF THE FINDINGS


                                            was offered the opportunity to participate in Conflict Resolution regarding my complaint..
                                                          ❑ I chose to artici ate. ❑ i chose not to artici ate.
                   Inmate's Signature:                                                                                      Booking #                  Date
              •                                                                                                              -_
               i   This complaint~was~was not handled as an emergency. Employee:

               ~                                                           FRONT PART 3
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 4 of 171 Page ID
                                  #:2076
                                          Place an X in the box if this is                                            See the back of the pink copy for instructions.

   .~                                     an emergency(see backfor
                                          additional information)
                                          Coloque uno X en la cosilla si esto es
                                                                                                                  All complaints must be filed within 15 calendar days.
                                                                                                                     All appeals must be filed within 7 calendar days. C~ /~
                                                                                                                         Only one Request or complaint perform.         ~~l~r+
                                          una emergencia (refierase al reverso                                       •~
                                                                                                                             solamente UNA solicitud o queja par forma. /K.J
                                          porn obtener injormacibn odicionol/.
                                          YOUR NAME/su NonnsRe                                   BOOKING.#/su                                FACILITY/                HOUSING LOC.                  .DATE "-
                                                                                                 NUMERO DE PRE50                             FACILIDAD                LUGAR DE VIVIENDA                 FECHA




                O i AM REQUESTING TO SPEAK WITH O                          ! .1P,1 R EQUESTING               I WISH TO FILE A COMPLAINT
                D ADA Coordinator                                DADA Acc:;mmodation                  O~ ~A A
                D Education Representative                       D Special Education - IEP            h~eP"A staff member
                O V.A. Representative                            D Voting Information                O Living conditions
                ~ Chaplain                                       O To be a:~ inmate worker           D Medical Services
       W
       m        Religion:                                        0 To be a station worker            O Mental Health
       7        O Mental Health,P~a~e~~„owdea~~~~~ou.,,          D Substance abuse treatment         O Dental
       Z
                O Medical Staff ,P~a~P;,,.~~,~~d~~~~~oo~,        D My release date                   O Dietary
       LL

       z        D Dentist,P~,~e,~po»aeee~,-..., ~                O My account balance                0 Other:
                D Dietician                                      D A hair cut
                O Other:                                         D Commissary
       ?i=
       1'~                                                       D Legal forms
                                                                 ~ Library time
                                                                 ~ Fire Camp Information
           i
                                                          HERE ARE THE DETAILS OF MY           OR COMPLAINT:



       ~ ~

       `~1 —~
       ~} ___r~.
       ~1
      ~y.~       }~ y



       C           '_
       Q
       Z




       c
       Q


       Z                                                                      f



       ~         ------------------------------             FOR DEPARTMENT USE ONLY — DO NOT WRITE BELOW THIS LINE ---------------------------------

       LL        Assigned To:                Medical Services                ua,tai                 a ;.ien~n~ neallh                         Food Services             Inmate Services                 CTU
       H
       z                                     Name Of Individual Receiving RequesUComplaint                                                                      Employee #                        Date
       5
       a
       O
       u
      \
      F-
       W                                                        N2n12                                                        EnlplOyee #                 DBte            REFERENCE NUMBER
       Q
       W

       W
       F
       a                                               Complaint Type                                                           Disposition           Code         URN #                  (If Applicable).
       z
       z
       C
       W
       C
                                                                                                         D15POSIiION
       Q
       a
       w
       D

       ii
       LL

       W

       H
       H
       W
       J
       w          THE ABOVE HAS BEEN DISCUSSED WITH ME AND I HAVE BEEN ADVISED OF THE FINDINGS
       Z
       Q
                                                       was offered the opportunity to participate in Conflict Resolution regarding my complaint.
       O                                                             ❑ I chose to artici ate. ❑ I chose not to artici ate.
                 Inmate's Signature:                                                                                                  Booking #                                                       Date
       O


       o         This complaint                    was ❑was not handled as an emergency. Employee:


       u                                                                                       FRONT PART 3                                                                                              J
               ~ nii..~..   ~.....~~~.,                                     V..II....,   I.....~~.. ~.....~ ~~ ~i..... ..f ai~....~~~~....                       D~..L _ Inm~1e~ inn•. ~I I~...e ..i ~~~hm~e~lnn
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 5 of 171 Page ID
                                  #:2077
                 /~---~ Place an X in the box if this is                                                  See the back of the pink copy for instructions.
                 \~ an emergency (see backfor                                                         All complaints must be filed within 15 calendar days.
                        additional information)                                                          All appeals must be filed within 7 calendar days.
                                      Coloque una X en la casilla si esto es                                   Only one Request or complaint per form.
                  `
                  '                   una emergencio (refierase al reverso
                                                                                                                     Solamente UNA solicitud o queja por forma.
                                      pars obtener informacibn adicionalJ.
                                      YOUR NAME/suNonneae                              BOOKING#/w                          FACILITY/                HOUSINGLOC.                       DATE
                                                                                       NUMERO DE PRESO                     FACILIDAD                LUGAR DE VIVIENDA                  FECHA
                               _ ,.         i                                      r             i ..., . ,.



                  ~ I AM REQUESTING TO SPEAK WITH ~                  I AM REQUESTING                                                         WISH TO FII F A [nMPI DINT
                  D ADA Coordinator                        O ADA Accommodation                                                          DADA
                  O Education Representative               D Special Education - IEP                                                    ~~staff member
                  D V.A. Representative                    D Voting Information                                                         O Living conditions
       fi~
       W
                  0 Chaplain                               D To bean inmate worker                                                      D Medical Services
        m         Religion:                                ~ To be a station worker                                                     D Mental Health
                  p Mental Health ,P~.~e~~,~a~dede~~.~o,., 0 Substance abuse treatment                                                  O Dental
       z          D Medical Staff ,o~.u~~,~o.~aede~~~a,~,  D My release date
       LL                                                                                                                               O Dietary
                  O Dentist ~P~a~e~~p~~.~~b~,.,            D My account balance                                                         O Other:
                   O Dietician                                                 O A hair cut                                                               "'.y ~,;r. ,-'"       ~,, ~, ,,, ~K ~':
                   D Other.                                                    O Commissary                                                         ,~-
           ,~.                                                                 ~ Legal forms
            k:                                                                 0 Library time
           ~'                                                                  ~ Fire Camp Information                                                                                                i
                                                                                                                                                                                                      w
                                                                 HERE ARE THE DETAILS OF MY REQUEST OR COMPLAINTd                                                                                 `%1 ~
      +~ 1
           à




       w
       a
       z
       W                                  ,p
                                                                                                                                                                                 F
       a
       Z               ~^ ~~~~ .~                      a              ..         ,.`         f c..             ~                         - Y        „~, ,                       ,,

                                       - ----------     FOR DEPARTMENT USE ONLY — DO NOT WRITE BELOW THIS LINE -                                            ----------------------------
       s
       0
       LL          Assigned To: ❑ Medical Services                 ❑ Denlal              ❑Mental Healih                 ❑Food Services          ❑Inmate Services                 ❑ CTU
       r
       z                                Name Of Individual Receiving Request/Complaint                                                         Employee #                        Date
      5
      a
       O
       u
                  Name Of Person Handlin Re uesVCom lain) For Service                  Re uest For Service              Personnel Com taint       Service Com taint               Other Facilit
      F
      w                                                    Name                                      ~ Employee #                      Date           REFERENCE NUMBER
      7
      O
      W
      W
      F
      a                                           Complaint Type                                                   Disposition      Code         URN #                      pf Applicable)
      z
      r
     . z
       ~
                                                                                             DI5P051TIDN
                                                                                                                             -            —~-                --
      r
      Q
      a
       W

      N
      lL
      LL
      W
      2
      H
      H
      W
      J
                   THE ABOVE HAS BEEN DISCUSSED WITH ME AND I HAVE BEEN ADVISED OF THE FINDINGS
      Z
      a                                           was offered the opportunity to participate in Conflict Resolution regarding my complaint.
      O                                                         ❑ I chose to artici ate. ❑ I chose not to artici ate.
                  Inmate's Signature:                                                                                                              Booking #                         Date
      O

      z
                  This complaint~was~was not handled as an emergency. Employee:
      0
      u
                                                                                       FRONT PART 3
                 1Nhifo - Farilifii                                    Vellrnnr _Inmate rnn~r at timu nr .licnncilinn                          Pin4 _ Inmaln rnmr a1 limn of ei~hmieelnn
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 6 of 171 Page ID
                                  #:2078
                                      Place an X in the box if this is                                                             See the back of the pink copy for instructions.
                                      an emergency (see backfor                                                                 All complaints must be filed within 15 calendar days.
                                      additional information)                                                                     All appeals must be filed within 7 calendar days.
                                      Calaque una X en la cosilla si esto es
                                                                                                                                      Only one Request or complaint per form.
                                      una emergencia (refierase al reverso
                                                                                                                                                    Solamente UNA soliutud o que~a por forma.
                                      pars abtener informacibn adicional).
                                      YOUR NAME/su rvonnsae                                                   BOOKING #/w                                   FACILITY/                   HOUSING LOC.                 DATE
                                                                                                              NUMERO DE PRE50                               FACILIDAD                  LUGAR DE VIVIENDA              FECH

                                                                                t
              Y ~~t~-a                -,`a            ~   ;—~


             O I AM REQUESTING TO SPEAK WITH ~                        I AM REQUESTING                                                                                         O I WISH TO FILE A COMPLAINT
             D ADA Coordinator                            ;~ ADA Accurnmodation                                                                                               DADA
             O Education Representative                   ~~ Special Education - IEP                                                                                          D A staff member
             O V.A. Representative                        ~ Voiing Information                                                                                                O Living conditions
       z     ~ Chaplain                                   ~O To be an inmate worker                                                                                           ~ Medical Services
       m     Religion:                  --------.---.-_ '~ To be a station worker                                                                                             O Mental Health
             O Mental Health,P~a«„~,,,,.,,~~.a,~,„„~,~,~~ ID Substance abuse treatment                                                                                        O Dental
       z     O Medical Staff,P~a• . ., :,                 ~~~ My re'.ease date
       LL
                                                                                                                                                                              D Dietary
       s     O Dentist,o~.«~~o,o~,a~~.,.~.,,~,            [~ My account balance                                                                                               0 Other:
             O Dietician                                  O A hair cut
             D Other:                                     O Commissary
                                                             :Legal forms
                                                              Library time
                                                              Fare Camp Information
                                                                          ncrtc rrn~ i nc vc iHiw yr m r rtca{~~~ i vrt ~~mru~iry ~:




                              ,.                               ~   .:,                                                                                                  ..                                           ..,
                                                                    _._------ wig
                                             '...
                                                              --
                                                              ~. r-             ~ -- ~--                      -~-
                    / .L r..
                                                          -- -mod         ~                  ~~




       Z                                 n                            ~                           ~                                                 Z                   /,,
       W                                                                                                                                                                                  ~            lI ,
       F                                                                                                               ni
       Q

       Z


       ~      ------------------------------ fOR DEPARTMENT USE ONLY - DO NOT WRITE BELOW THIS LINE ---------------------------------

       ~      Assioned To~ ❑ Medical Seivico~:,                               LJ D~,i.iai                        ~ f.lent,al H~:. ~,.0                  ❑Food Sennc~s~~~ ~'         ~'Inmate Services            ❑ CTU

                                        Name Of iridiviJuai i~ece;vir,g hequesUComplaint                                                                                          Employee #                    Date




                                                                   lVanle                                                                   Employee #                  Date              REFERENCE NUMBER



                                                      Complaint Type                                                                           Disposition          Code             URN #               (If Applicable)



                                                          ----------- __                                            - ---_ L__ _--
                                                                                                                     L7151'U51 I IUN




               THE ABOVE HAS BEEN DISC                        SED VJiTH ME AND I HAVE 6EFN ADVISED OF THE FINDINGS
                                                          Q
                                                              s offered the opportunity to ~;~rt~cipate in Conflict Resolution regarding my complaint.
                                                                          ❑ I chose to~r:icipate. ' ❑ I chose not to participate.



              This complaint                        was ❑was not handi2d as an emergency. Employee:

                                                                                                            FRONT PART 3
            ~ nr~,.~„   e.....i.~..                                                 v,.ri,,,.,        i......,~.. ......,. ,~ ~....e. ..~ a,~....~~~i....                          Pin4 _ Inmeee ~nn~r of limn ni eiihmiceinn
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 7 of 171 Page ID
                                  #:2079
                                Place an X in the box if this is                                       See the back of the pink copy for instructions.
                                a n emergency (see back jor                                        All complaints must be filed within 15 calendar days.
                                oddiYronol information)                                               All appeals must be filed within 7 calendar days.l
                                Co/oque una X enlacasillasi es[o es
                                una.emergencia ~refierase a/ reverso
                                                                                                          Only one Request or complaint per form.
                                pars obtener information adiaonal/.                                               Solamente UNA solicitud o queja por forma

                               YOUR NAME/su Nonneae                                   BOOKING ik/su                       FACILITY/                          HOUSING LOC.                                   DATE
                                                                                      NUMERO DE PRE50                     FAQLIDAD                           LUGAR DE VIVIENDA                              FECHA

               ~r ~.-r ~..., f... ~~~'yf~r~yl' a .~,;'. '.                    ~ fw                                                                     C ~       1,,~                                         ~)".J i
                                                                     "- ~                             7 ~~.'      ~ ~y i,                       _    !       _                  s _          :~ f
                                                                                                                                                                                                     1 n
              I—I I AM RF(~IIFCTIN(; TO CPFAK WITH                          I—I             I DM RF(11IFCTINC;                                        11AlIC1-1 T!1 FII F D !'l1MDI AINT
              D ADA Coordinator                                             O
                                                                          ADA Accommodation              DADA
              D Education Representative                                    D
                                                                          Special Education - IEP            staff member
              O V.A. Representative                                         D
                                                                          Voting Information             O Living conditions .-
       z      ~ Chaplain                                                    O
                                                                         To bean inmate worker           O Medical Services
       w
       m      Religion:                                                     O
                                                                         To be a station worker          O Mental Heaith
              D Mental Health,a~.~.~~ o,~deae~~.~o,<i                       O
                                                                         Substance abuse treatment       O Dental
       z      O Medical Staff,o~x.~~„o~~a.d.~~e~o,~~                        O
                                                                          My release date                D Dietary
       LL
              D Dentist,o~.~e,~„o.~~d.~~~oa,                          O My account balance              D Other:
              D Dietician                                             D A hair cut
              O Other:                                                O Commissary                                 .'' .+',=~`,~ ~'x
                                                                      O Legal forms
                                                                     0 Library time
                                                                      ~ Fire Camp Information
                                                               HERE ARE THE DETAILS OF MY REQUEST OR COMPLAINT:
                                                                                                        ,._                                                                                                       ,~.




                             „ ~.                                                        .             _—_               _
                                                   : ~. ~
                                                   ,                                    ,_—                                                     -~--


                R       f~ ~. Q .•             s ~ ~,... - j    ,At' ~;r~     ;t,..„~ `r,               7                       R~;,.• .r~,.~   'd                          r         ,~;~•     ~a;~....          ,,.....
                                                r                                                                                                    r,.d~? r'

      w

      Q
      Z

      w
      F
      Q                                  ,r
      Z             ~                                                                                          ,r~~w•'R~....r         Y ~ ,:'t. y.     ..               ~
               s~o
                         "          ~,± ~, ./
                                            '      ,f !
                                                      ~ 4-^""       .'
                                                                         ~~ ""
                                                                              f...J     .r~" -.✓r
                                                                                              !   ~./ .f
                                                                                                                                                                                         ~
                                                                                                                                                                                             .!I/' ~c^""

                                       - t     E
                                                                                                                                                                                  r ` r''                               r~;' CA
                    --------- --------------       FOR E'
                                                        PARTMENT USE~ONL~O NOT WRITE BELOW
                                                                                     ~~     ~-~LINE ----
                                                                                           THIS                                                                                 --------- -------------
      z
      o       Assigned To: ❑ Medical Services                   ❑ Denlal                ❑ Menlal Heallh             ❑Food Services                     ❑Inmate Services                               ❑ CTU
                                    Name Of Individual Receiving Request/Complaint                                                                   Employee #                                      Date




             Name Of Person Handlin Re uesUCom taint For Service                      Request For Service            Personnel Com taint                 Service Com lain)                            Other Facilil
                                                     N8fll2                                                 EI1lpI0y2@ ~#                  D812                  REFERENCE NUMBER




                                              Complaint Type                                                   Disposition               Code            URN #                               (If Applicable)




                                                                                            DI5P051TION




              THE ABOVE HAS BEEN DISCUSSED WITH ME AND I HAVE BEEN ADVISED OF THE FINDINGS


                                              was offered the opportunity to participate in Conflict Resolution regarding my complaint.
                                                            ❑ I chose to artici ate. ❑ I chose not to artici ate.
               male's Signature:                                                                                             Booking #                                                                     Date


             This complaint ❑was~ was not handled as an emergency. Employee:


                                                                                     FRONT PART 3                                                                                                                 ~6+
            Whifa - Fa~ilifv                                        Vnllnw - Inmahc r~nv at time ni rlicnneifinn                                     Pink _ Inmafu rnn~i al limn of ei ihmiceinn
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 8 of 171 Page ID
                                  #:2080
                                Place an X in the box if this is                                    See the back of the pink copy for instructions.
                                an emergency (see back for                                      All complaints must be filed within 15 calendar days.
                                additional information)                                            All appeals must be filed within 7 calendar days.`~
                                cologve una X en to casil/asiesto es                                   Only one Request or complaint per form.
                                una emergencio (refitrase al ieverso
                                                                                                               Solamente UNA solicitud o queja por forma.
                                porn obtener informacibn adicionaQ.
                                YOUR NAME/suNonneRe                                BOOKING #/w                      FACILITY/                 HOUSING LOC.                     DATE
                                                                                   N UMERO DE PRESO                 FACILIDAD                 LU6AR DE VIVIENDA                 FECHA




             ❑ I AM REQUESTING TO SPEAK WITH                      C1          I AM REQUESTING       - I WISH TO FILE A COMPLAINT
             D ADA Coordinator                                    i_~ A^? Accomma-_ration          ~O    A
             O Education Representative                          ~~ 5,~~:;al Edu::a*ion - IEP      ~ A staff member
             O V.A. Representative                              '`_~ ~lct~,~~ tnfor~~~ation         O Living conditions
             0 Chaplain                                          ~~ To he an inmate worker "       0 Medical Services
        m    Religion:                           ~_... .._._.._— ~ To he a station worker          O Mental Health
             D Mental Health ,~.... .:......:: ..                ILJ c„~~;tance abuse treatment    O Dental
       z     O Medical Staff,~~.:,~,,.,~.,.~_,,.,.,             !_7 My release date
        LL                                                                                         D Dietary
       z     O Dentist ,P~.~e,~~~.,~r~e,,..~~.:~                 ~~ My account balance             ~ Other:
             O Dietician                                         O A hair cut
             D Other:                                            O Commissary
                                                                 D Legal forms
                                                                 ~ Librarytime
                                                           _ _n Fire Camp Information
                                                          NFRE ARE THE DETAILS OF MY REQUEST OR COMPLAINT:
                                                                   _ . ---
                                 ~~                                                                               '.; ,
                                                                                                                      .     ,.
                                                           ---_       _ _




                                                                                                        '                                                   .. ~..'              *..
                                                                                                                                                     'j               ~f,...
                                                   ~~
                          ~`f ~J

                                                                     -                              -      -                                                               r      f
       a
       z
       w
       a
       z                                                                                             ---

              ------------------------------ FDA aEPAiiTMENT USE ONLY — DO NOT WRITE BELOW THIS LINE ---------------------------------
       z                                                    p''~~'
       ~      Assigned To: ❑ Medical Services               LJ i o,...,              ~ Mental Healu•,            ❑Food Services           ❑Inmate Services              ❑ CTU
       F-
       z                          Name Of Individual Re~ai.~i-:-~ RequesUComplaint                                                      Employee #                     Oate
       5
       a
       O
       ~      r
                                                   N?T~                                                 Er1lplOy20 #            Date            REFERENCE NUMBER
       O
       w
       r
       a                                    Complaint Type                                                 Disposition        Code          URN #               (If Applicable)
       z                                                   —                     ---------r---
       z
       C
       W
       G                                                                                 ~1a6~'1.?~Y r iUN

       a
       w
       O
       lL
       LL

       W
       h
       H
       W
       J
       W          THE ABOVE HAS BEEN DISCUSSED WITH ME AND I HAVE BEEN ADVISED OF THE FINpINGS
       l7
       Z
       Q
                                            was offered the opportunity to participate in Conflic, Resolution regarding my complaint.
       O
       J                                                  ❑ 1 chose to artici ate. ❑ I chose not to artici ate.
              Inmate's Signature:                                                                                          Booking #                                           Date
       O

       ~      This complaint ❑was~ was not handled as an emergency. Employee:
       0
       u
                                                                                  FRONT PART 3                                                                                    7~
             Whits - Fanility                                        Vallnw - InmatP nnnv ai timq of dicnnsitinn                   ~     Pink -Inmate rnnv of time of suhmissinn
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 9 of 171 Page ID
                           ~-     #:2081
                                       Place an X in the box if this is                                            See the back of the pink copy for instructions.
                                       a n emergency (see bockfor                                              All complaints must be filed within 15 calendar days.
                                       additional information)                                                    All appeals must be filed within 7 calendar days.
                                       Coloque uno x e~ io ~o5ma 5re5ro e5                                            Only one Request or complaint per form.
                                       una emergencia (refierase al reverso                                                                                                                t~~
                                                                                                                                   So~amente UNA solicitud a queja por forma.
                                       porn obtener informacidn odicional/.
                                   YOUR NAME/su ruonnsRe                                - BOOKING #/su                                       FACILITY/              HOUSING LOC.                 DATE
                                                                                            NUMERO DE PRESO                                  FACIIIDAD    ___       IUGAR DE VIVIENDA             fECHA

                           ~j'+'~/~~,/                           4X,~.           /~               /~                             ~/j/~ /`


        D I AM REQUESTING TO SPEAK WITN CJ                                1 A.h:n P~QUESTING          I WISH TO FILE A COMPLAINT
        O ADA Coordinator                                     O ADA Accornrnodation             O AU
        D Education Representative                            O Special Ec:ucation- IEP             A staff member
        D V.A. Representative                                 D VotingJnformation               O Living conditions
      z 0 Chaplain                                            D To ~:       ~ ~:~~~•~ate worker C1 Medical Services
      m Religion:                                         -. ,C1 1~,', a ;t~~tion worker        C] f~/iental Health
        D Mental Health ,Pa~e~~4~:,z~~<,,.~                   n ~        r"eabusetreatmen[      U Dental
      z D Medical Staff ,P          ,<,~~~r~,,.,~~,,e,        ~ My release date                 O Dietary
      z O Dentist,P~a~e ~„o.a~ ~~ ,,; ,~                      O Nay account balance             ~ Other:
        D Dietician                                           L~ A ha;r cut
        D Other:                                       --~ Cosnn7issary                           -          -- -----
                                               -                                                ---        ---
                                                       ---~~ Legal forms                        ---      —
                                                             j~ Library time
                                                                      .'~ir~p Information
      .
      ~                                                '
                                                       ^ ~ %'~ T~!~ ^GTAILS OF MY REQUEST OR COMPLAINT:
                                                        -- — r,,                                 --




            /~~/C~~~'' .~d Li'ZW./r~~~~~ _~it..lC',1,~~ ) ~i~In                                                                                                    _~"~~`7s~f             ~ ~C~ /~=




       a
       Z                                                  _..
       a
       z
                                                                                                                               --
              ------------------------------              Ftirc P~ePA3:Tf~/I[NT USE OIVtY - ~u NOT WRITE BELOW THIS LINE ---------------------------------

       O
       LL     Assigned To: ❑ Medical Services                       i....3 uenlal                   _      ,..,        -„~~n            ❑ Foud Services           ❑ Ininale Services          ❑ CTU

                                          Name Of Ind~vidusrp f~e~,r,                            -~,f~,,t              ~iraplaint                         1     Employee #                    Date




             Name Of Person Handlin Re uesUCom Iain[ For Service                      L..1 Re i ~[ Por er ~ ~+                    U Personnel Com saint         u Service Gomplamt        u Utner haunt
                                                            Nam2                                                        ~ EIT1pIoyeB #                   DBte          REFERENCE NUMBER




                                                    Complaint Type                                                      !      Disposition               Code      URN #               pf Applicable)



                                                                   --- - _ -_ . '~
                                                                           x~~~~~~6-d~~~N _ -1--_ ~_-----




               THE ABOVE NAS BEEN DISCUSSED WITH ME AIVD I HHVE BE                                                               ~,',?iNGS


                                                     was offered the opportunity ~t~                              .,             t Resolution regarding my complaint.
                                                                        chosF t~~ .                                     ~ ' ~ c.huse not to partici ate.
               Inmate's Signature:                                        ---                                                                               Booking #                             Dale


               This complaint Owas~ was not handled as an emergency. Employee:


            ...,~_ .`_   ~_ _'~:.. .                                     v..~~....,   i.,.....~.. ,.~.,.,..,i .:.._, ,..~ a'.,...,. ~~Ii~~                       PInL _ Inmaln ~nn~r of lima n4 c~ihmiccin~
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 10 of 171 Page ID
                                  #:2082
                                    Place an X in the box if this is                              See the back of the pink copy for instructions.
                                    an emergency (see back for                                 All complaints must be filed within 15 calendar days.
      ~ `~                          additional information)                                      All appeals must be filed within 7 calendar days.
                                    Coloque uno X en la msilla si es[a es
                                    una emergencia (refierase of reverso
                                                                                                     Only one Request or complaint per form.       ~~
                                                                                                            Soiamente UNA solicitud o queja por forma.               ~~
                                    pars obtener informaci6n odicionalJ.
                                    YOUR NAME/su NonneRe                           BOOKING#/su                      FACILITY/     ~„            HOUSINGLOC.               DATE
                                                                                   NUMERO DE PRE50                  FAQLI~AD          ~         LUGAR DE VIVIENDA          FECHA
                                                                                                                           ~~.
                                                                                                                      +'                   ;-                                       ,..-


               1 AM REQUESTING TO SPEAK WITH                         AM REOl1ESTWG          I—1 I WISH Tn FII F A[nMPI HINT
            O ADA Coordinator                            O ADA Accommodation                DADA
            O Education Representative                   O Special Education - IEP          O A staff member
            O V.A. Representative                        D Voting Information               O Living conditions
        z ~ Chaplain                                     D To be an inmate worker           D Medical Services
         W
         m  Religion:                                    ~ To be a station worker           D Mental Health
            O Mental Health iP~a~.~~„oMa.a.~~e~o,~,      D Substance abuse treatment        O Dental
        z O Medical Staff ,~~.~,~a,o.,~d.~K~oa,
                                                         O My release date                 O Dietary
         LL
            O Dentist,P~.~.~~„~,~a~.~~e~oa,              O My account balance               D Other:
            D Dietician                                  O A hair cut
            O Other:                                     O Commissary
          i                                                   gal forms.
                                                         ~ Library time
                                                         ~ Fire Camp Information
        `+~                                       HERE ARE THE DETAILS OF MY REQUEST OR COMPLAINT.


                                                                                                                                                     —T




            ~.                SFr
                               '~"M                  /ya      ~~            ~         T •~          /C% ~%`"               ~
                                                        ~       1

        w        —

       Q
       Z
       N
       iu
       F
       Q

       2                                                                                                                                                                                   w

                   ------------------------------ FOR DEPARTMENT USE ONLY — DO NOT WRITE BELOW THIS LINE ---------------•

       O              Assigned To: ❑ Medical Services          ❑Dental               ❑Mental Health              ❑Food Services            ❑Inmate Services           ❑ CTU
       H
       z                              Name Of Individual Receiving Request/Complaint                                                      Employee.#                  Date
       g
       0
       u
       ~          ~
       W                                                Name                                          Employee #               DBte              REFERENCE NUMBER
       d
       W

       W
       F
       a                                       Complaint Type                                           Disposition        Code             URN #              (If Applicable)
       z
       r
       z
       C
       W
       L
                                                                                        UI51'U51 1 IUN
       z
       a
       W

       H
       LL
       LL

       W

       H
       W
       J
       W              THE ABOVE HAS BEEN DISCUSSED WITH ME AND I HAVE BEEN ADVISED OF THE FINDINGS
       Z
       Q
                                                was offered the opportunity to participate in Conflict Resolution regarding my complaint.
       O                                                      ❑ I chose to artici ate. ❑ 1 Chose not to artici ate.
                  Inmate's Signature:                                                                                          Booking t#                                Date
       O

       ~          This complaint❑was~was not handled as an emergency. Employee:
       0

       u                                                                         FRONT PART 3
                 White - Facilily                                   Yellow -Inmate coov al time of disposition                            Pink -Inmate cony at time of cubmiscinn
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 11 of 171 Page ID
                                  #:2083
          ~,                                Place an X in the box if this is                                        See the back of the pink copy for instructions.
                                            an emergency ~sze buck for                                          All cornplair~ts must be filed within 15 calendar days. ~
          f              ~                  additional inforrnationJ                                               All appeals must be tiled within 7 calendar days. ~ ~
                                            Culoque una X en Iv :asillu si 2sto ro
                                                                                                                                                                          f
                                            una emergencia (refierpsc al reverso
                                                                                                                       Only one Reyue'st or complaint per form.
                                            porn obtener inJurmacian adicional~.                                           Sofamente UNA salidtud u ryueja por forma.
                       —                    ---------- -----                          .. _ .          _.. .. .. .     ----..  _. _
                                            YO U R NAM E/su rvoMsae                                                                 --      ----. . ___ ..            _.                                 _                      1
                                                                                               BOOKING it/su                              FACILITY)                       HOUSING LOC.                   DATE
                                                                                               N UMERO bE PRFSO                           FAQLIDAD                        LUGAR DE VIVIENDA                  FECHA
                                                                                                                                                                               f                  ~             J
                                                   i/.
                                                                                                                                                                                                               F ,._


                        ~'I AM REQUESTING TO SPEAK WITH L _l                                 A AM REQUESTING   [7 I WfSH TO FILE A COMPLAINT
                        O AUK Coordinat~>r                                      L-- J qpA gc:~:oiriniudatiori   C7 AC)A
                       [~ education Representative                              :.7 Special Education - iEN     C_] A staff r.iemi~er
                        L_I V.A. Representative                                 L] Voting Infur~riatiori        L.J Living coriditioi75
                        ~ Chaalain                                              LJ To bean inn~atc worker      ~ Medical Services
           r~r            He:ligion;.-----.----------.:- ~ I'o ue a staLon worker                               L-7 Nierrtal Health
           s
                        L~ Mental hlealth,P~~e,,,o~or~.~:~:~o~~,                ~ Substance abuse treatinenl    L7 Dentai
           a-
                       .)
                        l    I'vierlical Stafi~ ~~,~.~r„~p.o.,~~n.mu~o,.~       C7 ~Ay release u~te             LI Uieta~~~
           ~,a
           a            LJ iiei~tist ~,.a~~„~~~oe~.~oar~                        L~7 My account balance         0 Other:
                      ~ f 7 I Z ~~Cician                                        L~ A hair c:ut                                                  --
                                her:                                            Ll Conunissary
               ,~    ~           ~,              -                          - - CJ Legelfornu                    -         ---        -    -- - _I
      J        ,w              -~-.- ~ _~                        _                                               _ _.        --        -
               =~i          ~'"`~~ t..~'                                        CI Library tune
                                                               -T            -                                  --             -        --  -
      ~              ~~~.w,~: ~ fr~'=                           F~        _   _.~ Fire~ampinformation _---._
                                                                                                                         _.___.       -- -  ------
                v~                                                  y HERE ARE 7HE DETAILS OF MY REQUEST OR COMPLAINT:
               1~
                                                                                                                                                                                                                        /
           ,,                               ~      ..
          .
          .~                                                                                                                                              ~"'
                                             ~ .                                                                                                                                                         __
      F                       ...       ~                                                                                                              Y. ,,~.             _-}      _...~         {~___.             _.. ...

               .~

                                                                      /~
                                                                       1f~ ^-           .~~ ~             :~         mss
                                                                                                                       "~ d r                  4~~; ~, c
                                                                                                                                             ~~,                          ,~_
               .
               .,                '
                                 ~ r~~ i '~ f              Tom.'                                                                                                                    --                  —           --
                               .._.s::e.—_.._
           r,;                                            -- -- -- -                  ~~          -       --         ----          -        --       - - -_

                                                                                           q
           -                        -              -y                           -     , - ~"            --                                  -             --                         h
                                                                                                                                                                                     ~.                -f
                                                                                                                                                                                                       !
          ki
                                    _                                                   ~_ •                        ~_—                                                   '
                                                                                                                                                     ,—                          ~—                                         _



               .i                                                                                                                                                           - --,----- ---                          -
                 J     ------------ -`------------ FUR 17EPAR7MEN7 USE dNLY - DO NOT WRITE BELOW THIS LINE -..                                                                   ----------------..--------
          Ci                                                             ~`"q                                                      ~'`~                            ~`'~
          ~`           Assiyned To: ❑ Medical Services                  LJ Uental               ❑ Mcrdal Health                    LJ Foud Services                IJ Inmate Services                 ❑ CTU
          .~                                    Name Of Individual Receiving RequesUComplaint                                                                 Employee #                              Date


                                                                                      y~"~                           __ _ .~```~
                      Name Of Person Handling RequasUComplainlhoa Ser ice             Ll Regyesl For Service             ~ 1__I Pe sonnet Complaint                  Service
                               -                             --                      -_—                                  P y         ---                               ---. Com~lainl _Other Facility
                                                              Nefl"~e                                               r EfTI CO ee #, Da12                                   REFERENCE NUMBER                             ~
                                                                                     ---                                                                                                                 --J

                             ___ ----.._-_._              _                            _. _                         ___                  ~                                          __-     ---_.                       j
                                                         Complaint Type                                                Disposition }Code '                          URN #              (If Applicable)


                                                                                                                                                 I
                                                                                                  DISf'OSITION




                       THE ABOVE HAS BEEN DISCUSSED WI"(H SAE ANC I HAVE BEEN ADVISED OF 1 HE FINC)INGS


                                                         was offered the ouportunity to participate in Conflict Resolution reyardiny my complaint.
                                                                       ❑ I clrose to participate__ ❑ I chose not to artici ate.
                       nrnate's Siana[ure:                                                                            ~                 Booking#—~                                                     Da[e


                      i~his complaint OwasD was not handled as an emergency. Employee:


                                                                                         ~~iONT F~AFi7' ;3                                                                                                      ~Y
                     White -Facility                                        YNl~n~er - InmatP cnmr at HmP of Aicnncilinn                                         Pln✓.Imm~}o ~.,..~, ~~ n..~e ..f ~~ ~n..,~~~~~,.
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 12 of 171 Page ID
                                  #:2084
                               Place an X in the box if this is                                   See the back of the pink copy for instructions.
                               an emergency (see back for                                     All complaints must be filed within 15 calendar days.
                               additional information)                                           All appeals must be filed within 7 calendar days./~
                               Coloque una X en la casilla si esto es
                               una emergencia (refierase al reverso
                                                                                                     Only one Request or complaint per form.      ~~~
                                                                                                            Solamente UNA solicitud o queJa por forma.
                               porn obtener informocion odicional).
                               YOUR NAME/su Nornarse                              BOOKING #/su                      FACILITY/                  HOUSING LOC.                DATE
                                                                                  NUMERO DE PRE50                   FACILIDAD               LUGAR pE VIVIENDA               FECHA
                                                                                                                                                  t.




              D I AM REQUESTING TO SPEAK WITH                      ~C~G'        ; ;;M REQUESTING       D I WISH TO FILE A COMPLAINT
                                                                      ~. _ _..,._:f
              D ADACoordinator                                    '~,~~ A!?n ~^^ ;rnrnodation          O ADA
              O Education Representative                           ~O 5:;~;:ia! ~d~~catfon - IEP       D A staff member
              D V.A. Representative                                 ~ ~~oi; ,_ Information             D Living conditions
        o~    0 Chaplain                                            O To t +^ ;,n inmate worker       ~ Medical Services
        W
        m     Religion:                     ____ _.—_              :O 7p ;;,~ :station worker         O Mental Health
              O Mental Health pox-.,,,.:-,. _                      i~i,;b~tance abuse treatment       O Dental
        z     D Medical Staff ,P~,.a,,,,,,.,:,, ~.                 ~'.~ My r lease date               O Dietary
        z     D Dentist,o~a~e~~„a~~dP~~~:,.,„                      ~[~ IVfyaccountbalance             ~ Other:
              D Dietician                                           D A hair cut
                                                                    D Commissary
                                                        •           O Legal forms
                                                                  0 Library time
                                                                  'n Fire Camp Information
                                                          FlF.RE ARE THE f~ETA1LS OF MY REQUEST OR COMPLAINT:




                H                               ;.,            a. r~       1 ;,          ,;           ,;        ,.,~,y ,~   r            ..~     ,~.




                                                 FOR DEPAiTlVIEIVT USE ONLY.— DO NOT WRITE BELOW THIS LINE
       s
       O
       LL     Assigned To: ❑ Medical Si° :.. .                    .. . _                ~,,,,tzl H~al~h         ❑Food Services          ❑Inmate Services                ❑ CTU
       z                         Name Ot i.~dividu~i iecei~i: i~aquest/Complaint                                                       Employee #                       Date
       g
       a
       O
       u
                                                                                                                                                 o r,,.,,,.i~~~~        nano. F~~~r~~
       H
       W                                              NB~TtB                      ~                   EI71pI0yG'2 #             DaIB            REFERENCE NUMBER
       Q



                                           Complaint Type                                                 Disposition       Code         URN #                     pf Applicable)
                                                      ----                   --.. __._.___.___-7—_


                                                                                      E1i~Pt3511I~N




               THE ABOVE HAS BEEN DISCUSSED WITH ME AND I hIAVE BEEN ADVISED OF THE FINDINGS


                                           was offered the opportunity to psrtcipa?e in Conflict Resolution regarding my complaint.
                                                         ❑ I chose to parf~ci ate. ❑ I chose not to artici ate.
              Inmate's Signature:                                                                                        Booking #                                        Date


              This complaint           was ~ was not handled as an emergency. Employee:


                                                                              FRONT PART 3
             White - FariliN                                     Yellow - Inmaiw c:nnv at time of dianocitinn                          Pink -Inmate cnnv at times of si ibmis~inn
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 13 of 171 Page ID
                                  #:2085
                                              Place an X in the box if this is                                                                     See the back of the gi~ak copy for instructions.
      r       r~ V                            an emergency (see backfor                                                                        All complaints must be filed within 15 calendar days.
                                              additional information)                                                                             All appeals must be {sled within? calendar days.
                                              Coloqueunoxe~mms;iias~e5roe5                                                                            OnlyoneReruestorcomplaintperform.
                              -               una emergencia (refierase al revcrso
                                                                                                                                                                  Solamen¢e UNA soiicitud o gueja por forma
                                              porn obtenei informoddn adicinnolJ.
                                          .
                                          . YOUR NAME/su rvonnuRe                                                " 600KING #/su                                            FACILfTY/                   i        HOUSING LOC.                       DATE
                                                                                                                         N UMERO DE PRFSrJ                                 FACILIDA[>     _      _, ~           LUGAR DE VIVIENDA                     FECHA



                                                                                              —.                     _         ~ ---                         —~                t~
                                                                                                                                                                                '                                _         Xb
              ~,a;— awe'
              L!~ AM REQVESTING TO SPEAK VVI~(91 ~                           ",     ,iUESTI~lG          ~ i ,VlSH TO FILE `A COMPLAINT
                                                     -~----- f                                     ~ r-,
              O ADA Coordinator                       ~C] a~A ;~„ror~~odation                        J AUA
              O Education Representative              iLJ Sp              -. ~.::=.:ior~ - IEP     ,C7 A staff member
              D V.A. Representative                   i~ ' '.c             `. r atian                ~=i ~ iving conditions
          z ~ Chaplain                                i~                      ,.;Ce ~~vorker         ~ ~ iVledical Services
          m     Religion:                   _. .. _            <           ration worker             i~-7 fse~ital Health
          ~   p Mental Health , ~P ,~ ~                                  ~ ~~ abuse treatment        O Dental
              O Medical Staff, ~~ _~.,~e~ ,                              aye date                  Ifs Dietary
          ~   O entist ~Pa~e ~p~o.d deg i                _              grunt balance                C-~ Other:_
                   Dietician                      _ _ ~ ~' ,^~. Y ~:~~ =yet                        ~ _
                                                                                                                  ---
              ~ Other.                                      _.         r;nary
                                                       ~                                           r
                                                                      arms
                                                                                                   -
                                                                ,. ~ time
           ~1                             _       __                                                            ------
                                                                        np,lnformation            ~T
                                                         '""'           AILS OF MY REQUE57 0R COMPLAINT
                              -, .                         -~--                                — ,~—/--            —
                                                                                                                                                  _—.                                                            "" ..           f
            ~,
                                                                                 'p
           ~..                                      ''                           ~~.:.                           _..             _               L
                                                                           ~                                                         .. .,        y                            __
                                                               .-                                                                                                                                                ~ ;e                      d                          ~

           rT
                                      p                                                                                               __"

            ♦`                                                                                                                                    ~_—
           w                                                         ~
                     ~              .~ ~ f~;             f'     ~,:"•,. .. ~         —7-:-                   :.. (.,             d"T'_-
                                                                                                                                   ;.                       ';•       ..                        ...1 ~                  'fT.^'lam      ~ ~'
                                                                                                                                                                                                                                          ~                      ~'~,.~

          ~                                                                                                                                                                                                      —>
                                                                                              _—                                           _            __
          Z              ......               yi
                                    ,r~.""~~v'~           r         r ~              o       ~"~          ~ _ ~ _                    x.f                                    ''Cf s~'          i'~'~"       ,~ c'' •'`~F         ~,,.           ~ r.          y
          F                                                                                                                                      ~_~
          Q                                                                    — ~._                          —..—                    __                     L
                                    a„                                    r                                     -. ,                  ..                                                 ~Y'



                  ------------------------------ s ~.r, ~.~ ,',~, a ..~_ u d '.                                                ?'~_" - is ~ fWOT WRITE BELOl417~?i5 LIV~IE ---------------------------------

          ~       Assigned To'. ❑ Medical Services                                       ~           ,~                        . ,. _, I ~ n~=lm                    ❑ Fooc          ~ rv ~~_,                ❑ Inmale Services                 ❑ CTU.
                                                                -__                                                  _     .ullr;._             -__-_                 ----                    --------
          z                                        Name Of Inr~n~+~i~a,~~ r~                                                          sN~:;omplaint                                                        Employee #                          Date
          5
          a
                                                                          ----___ _                       _ __                 __ __ ------                                                   ----

          ~      Name Of Person Handling fteyuesllC_Gi iL                                     --              ~                      ~er e vi e                      PersannU i c              -nt         L~ Service
                                                                                                                                                                                                              _       Com hint                  Other Facill[
          ~
          W                                                                N ,rs ,
                                                                                               _~             __                      _
                                                                                                                                                        i=lllplOyBB #r ~ D~+ie ~i                                  REFERENCE NUMBER
          O
          W

          W
                                                              Compf~~~.t Ty~:~                                                                     I      Disposition Co~7~          URN #                                             (If Applicable)
          Z                                                                     -- -- -                      - -._                   __            _ _:...-   ---        _. _ ._ i__

          W


          K
          Q                                                                —_            __                                _         __._.'_—'_.—                               ---- __ - ---
          a
          W                                                                    ___-........                    _.... .         ...    _... _._. _.



                                                                                                                                                                                         _             _—
          ~
          _                                                                                                                                                                              ____'_"



          N

          ~        THE ABOVE HAS BEEN DISCUSSED N~ITH Mc Aid i                                            .~.;                  ~ ,.,                   _,- .~!NGS
          Z
          ~                                                   I was ori.         ~                                                                          _ r ~t Resolution is ~ardirc~ my complaint.
          ~                                                                                  ~~                                                         °        _:nose not to participate.
                  Inmate's Signature:                                                                                                                                                                           Booking #                             Date
          O
          Z                                                                                            ---                           —          --
          ~       This complaint~was~wasnot,':;r~~~: ,,s        ;~r3c7~:' Employee:
          v                                    ----- __ _ _----_ _ __._...~_
                                                                                                                         _~:w~+; ~4era ~ ~,                                                                                                              I~-
                 ~.~~:._          ~__:~:...                                                    .,. ~~_....    ,....__....:_.:.. _~ ..._.. ..F a:_,,..,.~.t.... .                                            Pin4 _ Inm~to rnnv nt limc of ciihmiccinn
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 14 of 171 Page ID
                                  #:2086
       ~                                Place an X in the box if this is                                              See the back of the pink copy for instructions.
                ~                       an emergency (see back for                                                All complaints must be filed within 15 calendar days.
                                        additional information)                                                      All appeals must be filed within 7 calendar days. ~~
                                        Caloque una X en !a casilla si esto es
                                                                                                                         Only one Request or complaint per form.
                                        una emergencio /reJierase of reverso
                                                                                                                                 Solamente UNA solicitud a queja por forma.
                                        pars abtener informoci6n adicional).
                                    YOUR NAME/su NonnsRe                                             BOOKING #/su                     FACILITY/                 HOUSING LOC.                 DATE
                                                                                                     N UMERO DE PRESO                 FACILIDAD                 LUGAR DE VIVIENpA             FECHA




                                                                                                                                                         f
                    O I AM REQUESTING TO SPEAK WITH D             I AM REOl1FSTWG ~_    I WISH Tn FII F A C(~MPI HINT
                    O ADA Coordinator                   DADA Accommodation          O ADA
                    O Education Representative          D Special Education - IEP   D A staff member
                    D V.A. Representative               D Voting Information        O Living conditions
                    ~ Chaplain                          D To bean inmate worker     0 Medical Services
       W
       m            Religion:                           ~ To be a station worker    D Mental Health
                    D Mental Health,P~x.~~„o~a~e~.e~~e, O Substance abuse treatment O Dental
       Z            O Medical Staff i~su;~„owa.a<~~~oa, O My release date           O ~etary
                    O Dentist,o~.«~~,.o.~d~e~~e~oae,    D My account balance          Other:
                    O Dietician                         O A hair cut                                           ,~,
       t
                    D Other:                            O Commissary                   ~"r;~~,"' ~
                                                                                      O Legal forms
                                                                                      ~ Library time
                                                                     ~ Fire Camp Information
                                                           _, HERE.ARE THE DETAILS OF MY.REQUEST OR C MPLAINT.                                                                      ~          s
            ~--                                                                                                                                                                                          -
           L                                                          s Jh`~.             !   _      s: ~/    ~         ~ ~.~`              _        f-~~r    r~ i            .% `ire*'
                                                                                                                                                                                      :'_ r


       ;
       .
                                                                             ..
                                                          ....                  ,        ~ ~.                                                    '°., r̀I Ct .f"
           ~s            -,.f.     J       ~:. •                            ~ a         ~                    .~     ✓                 ✓~. ~'ft ~ 1             {...      i -~ 'y ~/
                                                                                                                                                                                    ~f.'.           fli'.~
                    ,// %<, 1',/                        /
                                            t ~ ?G ~%,elm-1                _.,.;.~ -.~_  o f
                                                                                           ,                                                                     t             ~.
                                                                         s                               s '~ ~~f ff ~
                                                                                                                     j ~l,~                 .+` f~s..~.
                                                                                                                                            ~~,~!                                       I-~N`J~~
           µ.       /' /~~'''~/~?1~E"~7'            A                                 ~                                                                                                  ~p+y'
                                                           ~~ %`Y              '"..           /sue     f'~/ /"           1• "fY_ "f'tv                                                               S f•. ,
                                                               r                                                 d.                         r~~~.~'~. ',~`.~.~'~1~~           ~~r-
                                               ,.J..r"~     ~                                                ...                            ..
                                              .
                                                                                                                                                                                        .r

       C                   ....~..r.,           ~                      ....~




       W
                                                                 J.
       2            j~

       ~            -                                        FOR DEPARTMENT USE ONLY - DO NOT WRITE BELOW THIS LINE --------------------------------- ,

       ~            Assigned To: ❑ Medical Services                     ❑Dental                       ❑Mental Healih               ❑Food Services            ❑Inmate Services           ~ CTU
       F
       Z
       g
       a
       O
       U
       ~            Na                                                                            ~~,
       W                                                         Nam2                                                   Et71pI0y28 #              D8t2            REFERENCE NUMBER

       W
       K


                                                        Complaint Type                                                    Disposition           Code          URN #              (If Applicable)




                                                                                                         U15F'V511 IUN




                    THE ABOVE HAS BEEN DISCUSSED WITH ME AND I HAVE BEEN ADVISED OF THE FINDINGS


                                                        was offered the opportunity to participate in Conflict Resolution regarding my complaint.
                                                                      ❑ I chose to artici ate. ❑ I chose not to artici ate.
                    nmate's Signature:                                                                                                 Booking #                                             Date


                    This complaint ❑was ❑was not handled as an emergency.                                                 Employee:


                                                                                                  FRONT PART 3
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 15 of 171 Page ID
                                  #:2087
                               Place an X in the box if this is                                     See the back of the pink copy for instructions.
                               an emergency (see back for                                       All complaints must be filed within 15 calendar days.
                               additional injormationJ                                             All appeals must be filed within 7 calendar
                                                                                                                                            '  days.  ^~
                               coioQ~e uno X en la msilla si esm es
                               una emergencio (re~ierase al reverso
                                                                                                       Only one Request or complaint per form. ~-CJ ~
                               pars obtener informacibn adicional).                                              Solamente UNA solicitud o queja por forma.

                               YOUR NAME/su NOMeae                                 BOOKING tf/su                      FACILITY/                  HOUSING LOC.               DATE
                                                                                   NUMERO DE PRESO.                   FACILIDAD                  LUGAR DE VIVIENDA          FECHA

                      _                                                                      id "~~                                                 4[.'rz
                      ..~.~,   tV`Y`~ F,           r~9/ c,- ~,,'•.           z,     r                             J.. fir''., '~          ,e'~                          t...~. .~.~


                   AM REQUESTING TO SPEAK WITH O                         I AM REQUESTING          D I WISH TO FILE A COMPLAINT
              D ADA Coordinator                                O ADA Accommodation                O ADA
              O Education Representative                       D Special Education - IEP          O A staff member
              O V.A. Representative                            O Voting Information               O Living conditions
        oe    ~ Chaplain                                       O To bean inmate worker            ~ Medical Services
        w
        m     Reli ion:                                        O To be a station worker           D Mental Health
                  Mental Health,o~.a~p.o„aede~~e~o,e,          O Substance abuse treatment        O Dental
        z     O Medical Staff ~P~aa~~„a.~e~e~w•~o,e,
        LL
                                                               D My release date                  D Dietary
        z     D Dentist iP~a~e~~„o~,aeee,,.~~o~e,              O My account balance               0 Other:
              D Dietician                                      D A hair cut
              D Other:                                         D Commissary
                                                               p Legal forms
                 1        -         -                          ~ Library time     ~,                               r
                                                               ~ Fire Camp Information          -                              `
                                                     ~HE R
                                                         —rE
                                                           -—ARE THE DETAILS OF MY.REQUEST OR COMPLAINT:.y
                                      F~L,~L ~           L., r l':. .f.":.   .                .~ r    C.1`'o ~        .rte 1!/ i >7'       .f~.'. ~.''>'~'~~_~.




       w

       Q
       2
       ~
                                                                                                           ..
       iu
       F-
       Q

       Z


             ------------------------------ FOR DEPARTMENT USE ONLY - DO NOT WRITE BELOW THIS LINE -------------------
                                                                                                                       --------------

       O
       LL    Accinnari Tn~ D    MnAirai Ccrvircc           D flantal                D Montal Hoallh              D FnnA Ccrvircc           D Inmates Scrvirac           D (DTI

                                Name Of Individual Receiving RequesUComplaint                                                             Employee #                   Date
        i




                                                   Name                                                Employee #                  DOtG          REFERENCE NUMBER
                                                                                        ..                                                                       ^,
                                                                              r
                                                                                                                                                             y
                                         Complaint Type                                               < Disposition            Code         URN #                 (If Applicable)



                                                                                        U15F'U51I IUIV




             THE ABOVE HAS BEEN DISCUSSED WIjH ME ANU I HAVE BEEN ADVISES OF THE FINDINGS
                              x

                                         was offered the oppglYunity to participate in Conflict Resolution regarding my complaint.
                                                       ❑ I chose to artici ate. ❑ I chose not to artici ate.
             Inmate's Signature:                                                                                         Booking #                                        Date


             This complaint          was ~ was not handled as an emergency. Employee:

                                                                                  FRONT PART 3                                                                                   ~
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 16 of 171 Page ID
                                  #:2088
                                   Place an X in the box if this is                                   See the back of the pink copy for instructions.
                                   an emergency (see back for                                     All complaints must be filed within 15 calendar days.
                                   additional information)                                           All appeals must be filed within 7 calendar days~Q~
                                   Coloyue uno X en to msillo si esto es
                                   uno emergencio (refierose al reverso
                                                                                                         Only one Request or complaint per form.
                                                                                                               Solamente UNA solicitud o queja por forma.
                                   pars obtener informacibn adicional~.
                                   YOUR NAME/su Nonneae                        "BOOKING #/w                            FACILITY/                 HOUSING LOC,                    DATE
                                                                                   N UMERO DE PRESO                    FACIUDAD                  LUGAR DE VIVIENDA                FECHA
                                                                               .
                                                                                k.lr,C <'1 "! t ~              I~VI.(._!~                 I~S'.~r:_~y ~~,~'~' s w       I!
                 O I AM REQUESTING TO SPEAK WITH                    ID          I AM REQUESTING         1'~' I WISH TO FIIP A C(~MPI AINT
                 O ADA Coordinator                                    D ADA Accommodation                DADA
                 O Education Representative                           O Special Education - IEP          O A staff member
                 D V.A. Representative                                O Voting Information              D Living conditions
        z        0 Chaplain                                           D To bean inmate worker           0 Medical Services
        w
        m        Religion:                                            O To be a station worker               ental Health
                 p Mental Health ,P~a.e,~p,~.~~~~;,~,~~„e,           ~ Substance abuse treatment        O Dental
        Z        D Medical Staff ~~~~~,.,,,:m:.~,<..~~oa"             O My release date
        LL                                                                                              O Dietary
        s        D Dentist,~~.,. ~,.~.a~e.,~.~~~~.,                   O My account balance              D Other:
                 O Dietician                                          O A hair cut
                 O Other:                                            D Commissary
                                                                     f~ Legal forms
                                                                    ~ Library time
                                                                    ~ Fire Cam ~i Information
                                                             HERE liRE THE. DETAILS OF MY REQUEST OR COMPLAINT:

                                                                   .        ~—


                       -
                       -:        .,,      ,-F—            :- -— —~ -- -                                  - ..._.                  .,.                         _.
                         . ''mot          ~    .:~~ 11~~t_/ +r ~,~y                                          -        -T

                         7                                                                                ,.         .~.. x                                           ,~.

                                                                                       -s-                            --- - '                       --                  -

       Q                 -~-           - -         - - ~„              -~     _-           - --         ---           --f,..°'T!                ---
       Z                                                         An ,.,:                                                ,.,                                   --                             -
                                                                                           _        _                 _~--     v                -- -
       ~n                                                                                                                                                    _
       '
       u -               —                          -            --         - ,r~ T --                              ---           ---                       --         -_

       z                                  -----------------------------                                                                  ------                      '...nfr-a

                 ------------------------------ FOR DEPARTMEPVT USE ONLY - p0 NOT WRITE BELOW THIS LINE ---------------------------------

       O         Assi9neti To.~ Medical Services                ~ D~n~ai            Ll Mcnta; He:al'~h             ~ r'ood Scroices           ❑Inmate Services              ❑ CTU
       z                             Name Of Individual Receiving Request/Complaint                                                       Employee.#                        Date
       g
       a                                                                            -------
       O                                                                                                                                 -.
       u                       -                          --           ---               _-- ---
       ~         Name Of Person i-lantlling RequesUCuinpla:nt Fcr Service   ❑ Re~~uesi For Service                 Personnel Com taint         Service Complaint            Other Facilit7
       w                                                N~IT1B                                          Ef1lpl0yBe #              D218            REFERENCE NUMBER
       O                     ----          --                    ---         _-            -- -                                                                             -
       u'
                                                                                      _ ----- --- ----_       - -----
             i                                Complaint Type                                 { Disposition Code  URN #                                              pf Applicable)
                                                                 --         ------

      ? ~                            --       —    _        -                               l __—                         -----~--               -----
      ~                                                                                pISPOSITION
       Q                                               ----                   _.___               T___.__
       a
       u
       '                        --
       O                                                                     ------                            -
       y                                                               —_ _
       lL
       LL                                 -__'___ ___~__                      ___--~_.~_                              _'_-_~_..                                        -_._.__




                 THE ABOVE HAS BEEN DISCUSSED WITH ME AN01 HAVE BEE"J ADV:SEO OF THE FINOWGS


                                               was offered the opportunity to participate in Conflict Resolution regarding my complaint.
                                                             ❑ I chose to oarticivate. ❑ I chose not to participate.                                                                   _



                 This complaint           was0was not handled as an emergency. Employee:

                                                                               FRONT PART 3                                                                                          ~~
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 17 of 171 Page ID
                                  #:2089
                              Place an X in the box if this is                                  See the back of the pink copy for instructions.
                              an emergency (see backfor                                     All complaints must be filed within 15 calendar days.
                              additional information)                                          All appeals must be filed within 7 calendar days.~O
                              coioq~e ~~o X en fo cosillo si esto es                               Only one Request or complaint per form.
                              uno emergencia (refierase nl reverso                                                                                ~
                                                                                                         Solamente UNA solicitud o queja par forma.
                              pars o6[ener informacidn adicionalJ.
                              YOUR NAME/su Nonnsne                             BOOKING #/su                     FACILITY/                       HOUSING LOC.               DATE
                                                                               NUMERO DE PRE50                  FACILIDAD                       LUGAR DE VIVIENDA           FECHA
                                         :
                                         ,
                                                                                                                                                          ... ':rf




             Q'I AM REQUESTING TO SPEAK WITH D                       I AM REQUESTING          D I WISH TO FILE A COMPLAINT
             O qDA Coordinator                             DADA Accommodation                 ❑ ADA
             O Education Representative                    O Special Education - IEP          D A staff member
             D V.A. Representative                         O Voting Information               D Living conditions
       oe    0 Chaplain                                    ❑ To bean inmate worker           ~ Medical Services
       m     Religion:                                     ~ To be a station worker          D Mental Health
             O Mental Health,o~.u,~p,~~d~~~,o,e~           ~ Substance abuse treatment       O Dental
      z      D Medical Staff,P~.«~~„o~~d~de~.~~o,~,        O My release date
       LL
                                                                                             D Dietary
      z      D De+~tist ~~vu~~o~o~~dM~.~ooe~               O My account balance              ~ Other:
                  ietician                                 D A hair cut
             D Other:                                      D Commissary
                                                           D Legal forms
                                                          0 Library time
                                                           ~ Fire Ca m p Information
                                                    HERE ARE THE DETAILS OF MY REQUEST OR COMPLAINT:
                                             .;                                                    _

                       ___,         ~.            ~".,,            ~                                                                      A
                                                                                                    _                                                   ..
                                                                                                    --                          +



                   r                            .. ~„             r.. 4 :
                                                                        I y                                                 -

                                                            .✓'                  /'                                                                                                     ,
                               T
                                                                  ~~                   .~                         .,


      Z                             ~    -                                         -                                                  ~
                                                                                                                                                                              ~
      of
      W                                                                                                                         --
      F
      Q

      2

                                                                                   -
             --------------•+-r------------ FOR DEPARTMENT USE ONLY — DO NOT WF{IT~ ~EGgW THI$ SINE --------------------------------
      z                                                                         n
      O
      LL      Ac~innwA Tn~ D    MPrliral Scrvir.~c        D fl~ntal             LJ Mcnfal Hnallh             D FnnA Sarvircc              ~ Inmafa Sarvirac            D rTl

                                Name Of Individual Receiving RequesUComplaint                                                       Employee #                         Date



             Name Of Person Handling RequestlComplainl For Service            Request For Service            Personnel Complaint              Service Complaint        Other Facility
                                                     Name                                           Employee #              Date                 REFERENCE NUMBEfj



                                             Complaint Type                                          Disposition         Code              URN #                  pf Applicable)



                                                                                   D15POSITIVN




              THE ABOVE HAS BEEN DISCUSSED WITH ME AND 1 HAVE BEEN ADVISED OF THE FINDINGS


                                             was offered the opportunity to participate in Conflict Resolution regarding my complaint.
                                                           ❑ I chose[o artici ate. ❑ I chose not to artici ate.
              nmate's Signature:                                                                                            Booking #                                    Date

      Z
      ~      This complaint             was ❑was not handled as an emergency. Employee:

      V                                                                       FRONT PART 3
            White - FariliN                                   Yrllnw - Inmafr ~.nnv of limo of Aicnncifinn                           Pink - Inmafo rnnv a1 ~imc of ci ihmiccinn
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 18 of 171 Page ID
                                  #:2090
                                Place an X in the box if this is                            See the back of the pink copy for instructions.
                                an emergency (see backfor                               All complaints must be filed within 15 calendar days.
                                additional information)                                    All appeals must be filed within 7 calendar days--~L~ck7/7
                                co~oQ~eu~oXenlocosillasies[oes                                 Only one Request or complaint per form.
                               una emergencio (refierase al reverso
                                                                                                                                                 ~O~
                                                                                                    Solamente UNA solicitud o queja por forma.
                               Para obtener in(ormacion odicional).
                               YOUR NAME/su Nonnaae                          BOOKING #/su                FACILITY/                 HOUSING LOC.           DATE
                                                                             NUMERO DE PRE50             FACILIDAD                 IUGAR DE VIVIENDA       FECHA

                                                                          . ..          ..                     ...                r



               O I AM RFOl1FSTWG T(~ SPFAK WITH IfC~                               I AM RFnl1FSTINC;                   f1     I WISH Tn FII F D ('f1MPl AINT
               D ADA Coordinator                                      O
                                                                     ADA Accommodation                 DADA
               D Education Representative                             D
                                                                     Special Education - IEP           O A staff member
               O V.A. Representative                                  D
                                                                     Voting Information                O Living conditions
       o~      ~ Chaplain                                             D
                                                                     To be an inmate worker            ~ Medical Services
       W
       m       Religion:                                              O
                                                                     To be a station worker            O Mental Health
               D Mental Health ~o~.~e~~,~~;ded~„~~o~,                 O
                                                                     Substance abuse treatment         O Dental
       z       D Medical Staff ,o~.~e~~„o.,deae~~e~ape,               O
                                                                     My release date
       LL
                                                                                                       D Dietary
               D Dentist,P~aa~~„a.ded~~.e~a,ei                    D My account balance                 0 Other.
               O Dietician                                        O A hair cut
               O Other:                                           O Commissary
                                                                  O Legal forms
       ~~
                                                                  0 Library time
                                                                  ~ Fire Camp Information
           i                                             HERE ARE THE DETAILS OF MY REQUEST OR COMPLAINT:
                        w
                        ~           y;1           .-r mot' ,; ..i   rj_.
                                                                      ,,., q ~ f::..   _._ _   ~,..~ ~ ..
                                                                                                       ,y ~



       .,~
                             ~.;~
        ~.
                        ~.

       w
       Q
       Z
       H
       w
       H
       Q

       Z

               ---------------------------- FOR DEPARTMENT USE ONLY— DO NOT WRITE BELOW THIS LINE ---------------------------------

       ~       Assigned To: ❑ Medical Services              ❑Dental              ❑Mental Health       ❑Food Services            ❑Inmate Services        ❑ CTU

                                    Name Of Individual Receiving RequesUComplaint                                            Employee #                 Date




                                                   Name                                        Employee #            Date             REFERENCE NUMBER




                                            Complaint Type                                        Disposition        Code        URN #             pf Applicable)



                                                                                   DISF'U51 I IUN




                THE ABOVE HAS BEEN DISCUSSED WITH ME AND I HAVE BEEN ADVISED OF THE FINDINGS


                                            was offered the opportunity to participate in Conflict Resolution regarding my complaint.
                                                          ❑ I chose to artici ate. ❑ I chose not to artici ate.
                nmate's Signature:                                                                                         Booking #                       Date


               This complaint             was~ was not handled as an emergency. Employee:

                                                                            FRONT PART 3
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 19 of 171 Page ID
                                  #:2091
                         Place an X in the box if this is                        See the back of the pink copy for instructions.
                         an emergency (see backfor                           All complaints must be filed within 15 calendar days.
                         additional information)                                All appeals must be filed within 7 calendar days~2~'
                         Coloque uno x e~ m ~os;ua 5;e5~o e5                        Only one Request or complaint per form.        U~
                         uno emergencia (refierose of reverso `~
                                                                                        Solamente UNA solicitud o queja por forma.
                         pars obtener information adicianalJ.
                         YOUR NAME/suNonnsRe                       BOOKING#/su               FACILITY/                   HOUSINGLOC.              DATE
                                                                   NUMERO DE PRESO           FACIlIDAO                  - LUGAR DE VIVIENDA        FECHA




            O I AM REOU~STING TO SPEAK WITH           I AM REQUESTING                                      O      I WISH TO FlLF A COMPIAINT
            O ADA Coordinator               O ADA Accommodation                                            DADA
            D Education Representative      O Special Education - IEP                                      D A staff member
            O V.A. Representative           ❑Voting Information                                            D Living conditions
       z    ~ Chaplain                      O To bean inmate worker                                        O Medical Services
       W
       m    Religion:                                      ~ To be a station worker          O Mental Health
            O Mental Health,P~~e~~„o„a~m~e~apa,            O Substance abuse treatment       O Dental
       z    O Medical Staff,~.~e~~„a~~d<ae~~.~o,.,         O My release date
       LL                                                                                    D Dietary
       z    O Dentist ,o~a~e~~a~o~oea.~~ ooe,              O My account balance              D Other:
            O Dietician                                    O A hair cut
            D Other:                                       D Commissary
                                                           O Legal forms
                                                           ~ L' rary time
                                                                e Camp Information
                                                    HERE ARE THE DETAILS OF MY REQUEST OR COMPLAINT:
                •
                ~ a•-   `~.~!t'    ~~ A y     r "` ~.~""~r          • y:                   S,_ .    r~1°d ~ ~t~J4'~~ 1•'7~~ ~r^•:i /


                                                                                                                  ;a




       w
       Q                                                                                       ~
       Z
       vi
       w
       a
       z

       ~    ------------------------------ FOR DEPARTMENT USE ONLY — DO NOT WRITE BELOW THIS LINE ---------------------------------

       ~    Assigned To'~ Medical Services            ❑Dental        ❑Mental Health       ❑Food Services               ❑Inmate Services         ❑ CTU
                            Name Of Individual Receiving RequestlComplaint                                       Employee #                    Date




                                             Name                                    Employee #          Date              REFERENCE NUMBER




                                      Complaint Type                                  Disposition      Code             URN #             (If Applicable)




                                                                        UI51'U51 I IUN




             THE ABOVE HAS BEEN DISCUSSED WITH ME AND I HAVE BEEN ADVISED OF THE FINDINGS

                                      was offered the opportunity to participate in ConFlict Resolution regarding my complaint.
                                                    ❑ I chose to artici ate. ❑ I chose not to arlici a[e.
            inmate's Signature:                                                                                       Booking #                   Date


            This complaint ❑was ❑was not handled as an emergency. Employee:


                                                                   FRONT PART 3                                                                       ~~
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 20 of 171 Page ID
                                  #:2092
                                  Place an X in the box if this is                                  See the back of the pink copy for instructions.
                                  an emergency (see backfor                                     All complaints must be filed within 15 calendar days.
                                  additional information)                                          All appeals must be filed within 7 calendar days.~~/
                                  Co/oqueunaXenlacasillasiestoes
                                                                                                       Only one Request or complaint per form.        t~
                                  una emelgentla (refiefase a/ Ieverso
                                                                                                          Solamente UNA solicitud o queja par forma,
                                  pars ab[ener information adicionalJ.
                                  YOUR NAME/su NonnsRe                          BOOKING #/su                         FACILITY/                  HOUSING LOC.             DATE ;
                                                                                N UMERO DE PRE50                     FAQLIDAD                   LUGAR DE VIVIENDA         FECHA

                  ~                                                               r    ~   /~    ,~                  ._.._                                 ~




                D I AM REQUESTING TO SPEAK WITH                              I AMREDUESTING        -TO I WISH TO FILE A COMPLAINT
                D ADA Coordinator                                  O ADA Accommodation               O ADA
                D Education Representative                         O Special Education - IEP         D A staff member
                D V.A. Representative                              D Voting Information              O Living conditions
        o~      ~ Chaplain                                         O To bean inmate worker           0 Medical Services
        W
        m       Religion:                                         0 To be a station worker           D Mental Health
                D Mental Health,o~~e~~p,~aea~~.e~ope,              O Substance abuse treatment       O Dental
       z        O Medical Staff,P~.~~~„e~~aede~~e~a,e,             O My release date
        LL
                                                                                                     D Dietary
       z        D Dentist,P~a~.,~„~~ae~~e~o~,                      D My account balance              O Other:
                O Dietician                                        O A hair cut
        1...    O Other:                                           D Commissary
                                                                   D Legal forms
            d                                                      ~ brary time
                                                                      Fire Camp Information
            t                                               HERE ARE THE DETAILS OF MY REQUEST OR COMPLAINT:
                      ,; y                        ;r ~             -                                             f           x f~                           f
      '
      "
      '~

       ':
       -;
      .
      .

        W
       a
       z
       W
       a                                                                                                                                             ~i:          ✓
       z

                 ------------------------------     FOR DEPARTMENT USE ONLY — DO NOT WRITE BELOW THIS LINE ---------------------------------
       z
       O
       LL        Assigned To: ❑ Medical Services              ❑Dental              ❑Mental Health            ❑Food Services                   ❑Inmate Services         ❑ CTU
       F
       z                            Name Of Individual Receiving Request/Complaint                                                     Employee #                     Date
       g
       a
       O
       V
       F
       w                                             N8fT12                                           EfllplOy22 #              D2t2              REFERENCE NUMBER
       7
       O
       W

       ~"'
       a                                       Complaint Type                                          Disposition              Code           URN #             (If Applicable)
       z
       z
       C
       W
       L                                                                              DI5P051TIUN
       s
       a
       W


       LL
       LL
       K
       W
       N
       H
       W
       J
       W          THE ABOVE HAS BEEN DISCUSSED WITH ME AND I HAVE BEEN ADVISED OF THE ~INDINGS
       Z
       Q                                       was offered the opportunity to participate in ConFlict Resolution regarding my complaint.
       O
       J                                                     ❑ I chose to artici ate. ❑ I chose not to artici ate.
                 Inmate's Signature:                                                                                          Booking #                                  Date
       O

       z
                 This complaint ❑was ❑was not handled as an emergency. Employee:
       0
       u
                                                                               FRONT PART 3                                                                                  ,~q
                While -Facility                                   Vallnw - InmafP cnnv at fimP of ~lisnnsifinn                           Pink -Inmate ronv at time of submission
                                       _ _..                                                                                           _. _
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 21 of 171 Page ID
                                  #:2093




                                               ,; ~.




                   t         _w   -_   .,
                                                              ~.
                       --    -    -    -               '~ -
                                       ~,
    Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 22 of 171 Page ID
                                      #:2094




i       .i1.",: .               uraieiMVll~q nab                      a                     wRe~MMa
                                                                                                                P1GF ~ OF



       ':*~: %'-' d os-                     iav -                      X100 - ors _0~0~-34
      - 'IffdGALdfA


       ■C1L• ~            .~.                                       ~~~
                                                                      ~

                    \\~          ~   1 \.   ,L                  ~    ~~            L R\ ~    JL    • t~             ~Vl    ~




                                 L




         /          •                ~                   •     •.



                                                                          ~4tNtuu@            u~Cl~~~ty         MmU~~ID


        A.rwauw~w.me'.viu v   ~                                                       ~~
        araow~rm rouru ucr  ❑w                                      ~cu~~uwmnurarw~  ~rm ~iw ❑u~a~wa
        B.rir,mww.wmnrn~~.0 ❑~u'•                                   vrm omex ❑waT.mi ~twor
                                                                    ~ ai~wrte WnacnfwnwosovtYm+R ❑v        ❑w
        C
        i.LLm~f ~~ocil~a~Iv~V w~nY~                                 ,1uG`lrldVtlrAG ❑~TJ ❑M
                                                                      nrere~ ro
         e.oeerem wu~n.Mamiewaa         .e     w                    ❑•~••""•~"'•nwnr~ru~w~a~wccm .w.rne
                      • rWpcs~rupn.Intwlvrtuva~w l.~
                        iIO0.~fM Wl Y.I1Hll~p{(~,{p[1.YRO1 A.       ❑~anr~aomw~w row ~uwm
         ❑ LYRImlolfbM4
         n.~. ~~                                                    ❑IClL~V1IlR\1WRKfaoSK@    ❑~Ll .QNO




                                            Y/ltr'.r~i+~



                     I~ir~7~~sJlL~.7li~
             ~!_~ll~i~~f~f
             !          ,~I~.lriml~l~

                                                                                                  ~~s±'~~~

                        6r~~~~w~o                     ~.. ~t2Z '1     c7--cam                                c!
             - r> -       1vlL. 'C . t`~ n. ' }!•r `r~;    'lli~`?-fl-7l: /.




         .
         ~                                   ~u,.o~coru.~ce~                                           anvo.u.,m,
                                                                       ❑ ortouv.ma wc~oo
          u.mnt nart nexus arnwu¢m.~mr ~w¢~~wru.nwm ..              ._wr.unr ~e wv~.r:mv ~u~sunwauwr~an~nawasysv~

          uwn~uvww~er~mia~s                                                ~mwmN                  nn~u.w   ❑Rprwa         ❑ W4




                                                                                                                                 ,~ D
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 23 of 171 Page ID
                                  #:2095




      COUNTY OF L~5 ANGELES SHERIFFS DEPARTMENT         ~~                      T~~
      INGaEHTREPORT-NARRATIVE                                                 iN/A           r~aeA a   5
                                                        415-00905.5100-054


       WHILE WORKING A5 5000 PROWL #5 DEPUTY,t LVAS INFORMED BY DEPUlY ENRIQUEZIR #539950 OF AN INMATE
      (LATER IDENTIFIED AS V/1 VOSKANYAN,R. BOOKING#4361476)ATTHE MEN CENTfZALJAlL'S MAIN CLINIC WI'PH
       FACIAL iNJURtES.

       RESPONDED TO THE MA(N CLINIC AND CONTACTED V/1 BEING TREATED BY NURSE PARSAMYAN #611411 (FOR
      FURTHER REFER?0 INMATE INJURY REPORT REF~5100-2015-0707-343).

       OBSERVED THE FOLLOWING INJURIES ON Y/1 WHILE HE WAS SITTING QN THE CHAIR:

      A BRUISE ON H15 LEFT CHEEK,A BRUISE ON THE RIGH751DE OF HIS FOREHEAD, A LACERATION APPflOXIMATELY
      "2" CENTIMETERS IN LENG7N QN THE BRIDGE OF H15 NOSE,REDNESS AND SWELLING TO H15 NOSE,AND HE WA5
      AL50 BLEEDING FROM THE NaSE.                                               .

      AFTER V/1 WAS MEDICALLY TREATED,l ESCORTED HIM 70 THE MAIN CLIi~IC HALLWAY WHEiiE HE TOLD ME THE
  yM„ FOLLOWING:
 M
      ON TUESQAY,07/07/15, AT BETWEEN 1700 H011RS AND 1800 HOURS,V/l AND HIS BROTHER (LATER fOENTIFIED AS
 r    V/~ VOSKANYAN,5.BOOKING~t 4361954)WERE 80TH TOLD TO GO TO THE BACK OF THE QORM(NORTH SIDE OF
 r    DORM 560D)BY UNKiJOWN INMATES.
 a
 I~   V/1 WALf(ED TO THE BACK OF THE DORM WITH HIS BROTHER (V/2) AND 1MMEDIATcLY FELTA PUNCH TO THE
 ~    BACK OF Hl5 HEAD.V/1 FELLTOTHEGROUND AND FELTMULTIPLE KICKS TO HIS NEAD.HE WA5 RENDERED
 r~   UNCONSCIOUS FROM THE ASSAULT.

 o AFTER EiEGAINING CQNSCfQU5NE55,V/1 WENT BACKTO HIS HUNKTO CLEAN UP NIS INJURIES. Vll WENT ON A
 ~ PHYSIOTHERAPY PA55 FOR HIS COLOSTOMY BAG.HE WAS SEEN BY AN UNKNOWN NURSE WHO TREATED HIM FOR
   HIS INJURIES.

       V/t SAID HE DOES NdT KNOW WHY HE AND HIS BR~TNER(V/Z} WERE ASSAULTED.V/t COMPLAINED OF PAIN TO
       HI5 N05E AND HEAD A5 WELL A5 HIS BOTf-t SIDES OF HIS RIBS.

       CONTACTED DEPUTY INES X613987 WHOTOLD METRE FOLLOWING:

       DEPUTY INES STATED HE E5CORTED V/2 FROM DORM 5bD0 INTO THE 5090 FLOOR HALLWAY PENDING AN
       ASSAULT INVESTIGATION.

       V/~ TQL~ HIM THAT ON TUESDAY,07/07/15, BETWEEN 1700 HOURS AND 1800 HOURS,HE AND HIS BROTHER {V/1)
       WERE CALLED TO ~f-IE BACK OF THE DQRM(NORTH SIDE aF DORM 5600) BY OTHER INMATES.

       V/2 WALKED TO THE HACK AHD SAW NIS BROTHER (V/1}GET PUNCHED FROM BEHIND,V12 TURNED TO SEEfHE
       SUSPECT BUT WAS PUNCHED ON THE RIGHT SIDE OF HIS FACE BEFORE HE COULD PROTECT HEMSELF.V/2
       IMMEDIATELY FELL ON THE GROUND AND FELT MULTIPLE PUNCHES TQ HIS HEAD AND BACK

       HE SAW 5-7 HISPANIC INMATES(NO FURTHER DESCRIPTION) ASSAULT H!M BEFORE HE WA5 RENDERED
       UNCONSCIOUS.V/2 WA5 WOKEN UP BY AN UNKNOWN INMATE AND HE REfUfiNED SACK TO Hl5 BUNK.

       V/2 DOES NOT KNOW WHY HE AND HI5 BROTHER fVJl) WERE ASSAULTEQ.

        ~~aaaF.an~nsu~e.v.m+~q
    1lVM ATC ACCAIIt T_ IN Il1AT4 C4'fTIlIN

         nan►i~~                          li:~                               FlR~                      sa        n,~            n8~      K.~u~~.       Su~us~             Injury.         u«ir r~n              wd~a,
         Num6ct                          N~mc                            Namc                                  ( ScsCnicll                             Vi~lln~         (seeCale2►        InJu~d:                  Uud
                                                                                                                                                       Swpoc~         D!N-No Injury    (gee CakJ)              {ioc CoJca)
                                                                                                                                                      Untnpwa

                                                                                                                                                                                      A      raC          Ph
    4~ q?                       ~ NY~tty                          2 E~~t'                             M         ~               ,~                 VIM                                He
    u361g5~f                    ~ 1.~ Aiv                       ~~'t%1'tnyc                                                     2~                 ~c-~-,,., ~                        o~



    INMATE ASSAULT-STAFF SECTION
      [mpM             Lan                                                    Fins                                Rink                      1nJury;                  ISody {yN                            W
                                                                                                                                                                                                          a~aa
                                        Nimc                                 N~mr                                                        (xc CaJe 71                  InjweJ_                            U~cJ
                                                                                                                                         NN- No IuJmY               (scr Code ])                      fuc Cde i)



    /'!



    /r
                                                                                                                                                                                                                                                                        #:2096




    CODES

    dal alu~   IQcu.r~.
                 eu.    ~rl nup.. nq Ul~w•K       Ill e.~mu. w4. pl l,yaur    i~~~.uru ~Jn~n        ~wlw►i~.   toU~~aem

    T~pa a14jv~ fC~atl1

     fAtllANwti              ICl11Cw.vu4.n        INI~Gnl.uwn                        IQSIUw~Mw                    INOINn•.Ow.~~                        I~W1hu~~u~W..W
-   (~~p~~i~                 ~[~~Cwi~Yiu~f l~lw                                                                                                                                            IUNI U~s.~~ar~~
                                                  ~pH~OnW                            ~IIP~1Issu B~~c              (Oq~O~~~~Ouw{e                        ~SU~S~II Tluot l~uu{a              ~~Y~~~~SuN Had /~ue~~W
    Iou1Buy                  (OBI Oa~RN~          IFRU~.~un.                         µl'14nuu+u                   RAl~udni~                            ISil Syui~A.w                       INNI Nw~
    nr~ r..~ ~.i.~d icw.i~

    IAOIAN~n..            Io~IBut                 If~l►.~.                           (GEln.~wl~                   IIICI II..J                          II:NI R.~•                           IHu~Nw~                          ..
    f AC11Wla             IYT~6~b\                ~ fE1Fray                          ~(i~lgrvr                    IIIIIIIY                             ILE14                                                                  .
    1Ary Ain              ICIII C►m               (fq f:isr                          Ilif~l ll.n~                 ~~N~`r~wl                            IHC1 N~1                             (R'IK'li~µr
                          ~ f11Elegy•

    M1't~p~1(C«lel)

    IBII M~r.Fq~n         ICPI [~MIl ~e,artl      1lLl fl~~lli~~t        IORI U~~u W~~pw -BI~.~O~j~r~            IOE1~1O~r Ways-EJ~d         ~~NI ~~~.~wJ K'c~pr-II~W'f~u                  (MSI Mf~acc
    ICEI~M~!<J            (~71 C~unl i~[~~y.n     IWllw~~r►Ir1~Wnr..q    IllCllll'9P~~!                          I~M11111~~~.~yw-0~~~~       i~[I /~~r~~I M'nM^~inM•t'CND                  I1o~cw~nl H•~I•Tdr D..■
                                                                                                                                             ~rrl rn~~~wr.P..-r.~q




                                                                                                                                                                                                                                  i
                                                                                                                                                                                                                                      Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 24 of 171 Page ID




                                                                                .
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 25 of 171 Page ID
                                  #:2097




                          LOS ANGELES COUNTY SHERIFF'S DEPARTMENT
                                  INMATE ASSAULT LOAD SHEET

        REFERE*10E M ~JOU
                        ' ZDIS ~ O7U7'}~I~URN N~]~ ~ ~/ U-I d ~                                       S~D D '~ G

        FACILITY          ~Cr+

        Location of Occuaeatt _~~n                                                  Facility Count ~~Z C•

        Do    fbia3uldetc. Count      -I ~              Daie of Occurtcace _         !S~ Time Oecumd         ~~~V -~~u'J ~ ~JL//l.!

        Type of Locatlan:(Circle Oae)

       (t) Cell                  (2) Clinic                                 (3) Dey Rcnm            (4) D[ning Area
       (3) Oock                  ~DarmlMadult                               (7} Hallway             (8) Kltc6en
       (9) P~suge way            (Ib) Rec:utian (]adnor)                    (11) Reereadoa (Outdoor)(12) Shcwer
       (13) Yisiriag

        (31}01het(Dcecri6c)

        btu:ual Camhat Y / N!U~wn SHAD-}9 W rittc~/ N                               Ionetc Inju~ f N         Stag lajury Y

        How many penoai Hatpitalizedk_~
                                                           Circle one
        Per~nn's Lnet name                                HfcgN or Empq              Where hosplplized?
        Persaa'e Last same                                8~grl nr EmpN              Where hQspi~alfzed?
        Penoa's Lan name                                  BkgM or EmpB               When hoipiuliudZ
        Person's Lut name                                 Bkg~l or Empty             Whrre haapltelized7



        DRA/1RTS Writtca Y {N U              Farce Used By Staff Y~                        [QD Repon Writtee Y /~
                           v
        Numbe:of Shanks Reeovered~                         Number of Persae~ Shnaked~

        SUhiMARY


               ~Ii Yl./F      ~1t~CtV(      .INi~f GN7'FZ; Vr ~7                   N f~ti 'i'f 1~ i        T~I~ t

        ~J~`•...~~r~~~ ~~ ~v,i~{-
                                , ~-~- .~ ~l?_(c i~r7f~ -rn1~ aNa,rE r
         /VUi1S~PAeS~+r,nvu~G►f~l~~                                 TF/L-lT I-lE         tt'!-i~      ~«4►~Ut•r~l~
         ~y 30 ~ri~ UV f1Util~t~S           , UQZ~N Fu~fT~-tC~! 1-h~~'~':n.~4lsLn►~
        1T ti 1aS ►~1~~~~ ~ l.~_~~lz h T c~ t~ iC ~-iwt- ~-«S ~~~T►-~e~
        ~ L`=r F', rev u~ ry .~..- ~f 'S b r `~ < <-~         c ~ N ~ N ~. s ~ ~a~SWi ~ [,~1~ ,


         Form Cempieted By (Flame Printj ~r ~}1~7 ~~t }.~ N                               Employee N r'~~l            Dace~7~



         DL~7UBiJT1ON: CIIIOtNAL. L'NR LIU171LL COtY• UNIT l7 ATIS7ICAL CDDl01NATO R, COTT~ ANY AS7GCIATCO FORCB ~ACFAGE
         lil'Y IIA]




                                              . .   _           ~     , _                                                    '_ ~     ..   `~~
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 26 of 171 Page ID
                                  #:2098




                                                                              o~~~.
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 27 of 171 Page ID
                                  #:2099




       COUNTY OF LOS ANGELES SHERIFFS DEPARTMENT          URw                     TAO+
       INCIdEN7REPORT-NARFtATiVE
                                                         015-00405-5700.054      N/A           ►•R 5 ~ 5


       QEPUTY GARIBAY ~4~4661 ESCORTED V/2 TQ THE MEN'S CENTRAL JA►L MAtN CLINIC TO BE TREATED FOR HIS
       INJURIES (FOR FURFHER REFER TO INMATE INJURY REPORT REF~5T00-~Q15-077-343).

       5000 FLOOR PERSONNEL WERE UNABLETO IDENTIFY ANY SUSPECTS INVOLVED IN THIS INCIDEN7NOH WERETHEY
       ABLE TO LOCATE ANY WITNE55E5.

       IT SHOULD BE NOTED I MADE AN AITEMPTTO REVIEW THE CLOSED CIRCUIT TELEVt510N RECORDINGS INSIQE
       DORM 5606 TO IDENTIFY ANY f NMATFS INVOLVED IN THIS INCIbENT. HOWEVER THP CLOSED CIRCUITTELEV1510N
       RECORDING WAS DOWN.
  M
  M PHOTOGRAPHS OF THE VICTIMS' INJURIES WERE TAKEN REV-1) AND BOOKED INTO EVIDENCE AT MEN'S CENTRAL
  ~ JAIL WITH TFIE APPRQVAL aF SERGEANT GARdA g459548.
  r
  r t ATTEMPTED 70 LOCATE W(TNE55E5 FROM DORM 5600, BUT WERE MET WITH NEGATIVE RF5ULT5.

  ~ ~ 5000 FLOOR SERGEANT MOORE #431972 WA5 IMMEDIATe~Y NOTIFIED OF 'HIS INCIDENT.
   s

  r~
  0
  0




       71GOOf -6HAd13 ~N~v. C7Rtt1~




                                             -                                                              _
                                                                                                                ;'
                                                                                                                     02 J
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 28 of 171 Page ID
                                  #:2100




                 _-- _ __      _ _               _---G_ ~ ___9 9__




                                                                             ~~
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 29 of 171 Page ID
                                  #:2101




           LOS ANGELES COUNTY SMEWFFS DEPARTMENT
           C WMEANALYSIS S(1PPLE1NEHfAL FORM—SUSPECTISU6JECTINFORMATION
                                                                                                                             nce~ore
                                                                              URN 015-00805-5746-05
           BY UEP NUWG.E                                                      EMPLOYEE f SM17RB
           w+.eQ r 7             w~ 11NNNONM                                          ~IFR _—___ HY16. _.__—..__—____—_._
           lYIIECT                                                                    suueer                             ---'—"
                                  a~oiHwo ouc~uvnoM                          rrtu trues      ----
                                                                                              '_             GL6fHING OE~GPIP110X
                                                                             W IM~I
                     rtEY ttPE                pElCRIRIOH                     CMT~YL~cf        j  1{p~iypE                 OESCpIP110M        ~
                                                                             d1E59/SiaRT      ~
                                                                             ~~~
                                                                             GLP:ES
                                                                             !EN£IAY
             NKNOWN                                                           >.~+a            ~
                                                                             $W0.T/61pL5E
                                                                             LbES
                                                                             SItlX15
                                                                             ~R

             L   R    I1NI(   p~f         9CAR41 MARIl71 T~Tfp001 pp01TIEe           L R UNK       PST        8GR11 MAPIC41TllT~pl l000mES




   M
   i
  r         ~ WfIftTEO W~q ~pYBiw         WYE
  O                                                                              I❑fYSIECfm O~NG YF110C11    IY4[
  r                                       oFQ`MO                                 I                           oFa~xo
            --~-                     FI[III XYie
                                                   --
          M1d IFY~M                                                                   s
                                                                                      F~EW!                   OIH[P NEIVON
                                     ❑ O                    Fl
          ❑ D ~M
  s oo~
  L/1
          ❑ O uin

          D O d~
                                     oo~~
                                     ❑ O awi w.v

                                     ❑ D e~uu.
                                                            ~m.~
                                                            ❑ ❑ ~.~
                                                            ❑ O m~wet
                                                                                      ❑ ~ uu~s~e
                                                                                      O Osa
                                                                                      ❑ D wro-a~Mma
                                                                                      ❑ o ~..~~.,.~„o
                                                                                                              0 O ~ma~wvice
                                                                                                              ~ 0 ~~
                                                                                                              ❑ ❑
                                                                                                              ❑ o
      ~   ~                          ❑a~..~                °
                                                           o°o A~
                                         ~.                ❑ o~~                      0 0.~..,~m              o ❑
  L~ oo~~                            o our+rc              ❑ ❑ ee..~                                        rFumxver as vicnu ro susrpcn
          ❑ O *~+~                   IEEII1                                           O O ~'A               p~M~~dIWIIMQ
                                              MVRMIOIrt➢                              YM~:
                                                                                      a o~
          mwme                       ❑ o ^'~                                          0 o,~e                 — —...,,,,,~
                                                                                                                   ~.u,a...~.....,
                                                                                      awu~                  ,~_,~_eorrTtwia~vaia
          O O .wn~v.mcaa             ❑ ❑ owrtn                                        ❑ O uu.~c
          o ate.                    o ❑ ,,.II                                         ❑ O wanon             w_N_Lwu
          O O .~.                   ❑ ❑ w.lV1ee                                       ❑ O nw                w_ _amxw..~~.ea
          0   ~..a                  ° ° °°"`..                                        0 0 ........,..                        ....,~
  -       ~ 0
            ~ myw                    ❑ O mnm                                          O O swine
                                                            U p era[~uura                                   M_w_~+noaae
          O O un~                    ~ ~ ~                                            ❑ O +w..•
                                                            ❑ o ~~.ta.                0 0 .ems              ~—w—~,a
          O O o+un                   ~ ~ 4""'"              ❑ o ,~~a                  O O wA                          ~anart~
          p p ,.o.aw                                                 "ou uan          BWxioanwuu~r          r~w~wan~
                                     m ~ UNK                D O NA
          0 0 ~u~                   ~                       w.,i rw.n
                                                                                      ❑ o...........        .,_„_.ab
          O O ~                      ~ ~~                                             O Owr~,
                                                            ❑ O eusm~.                                      ~_~—~...~.a
          ❑ o .a....                                                                  0 0......~..o
                                                           ❑ o ~"••,                  0 o a..~~             h_n—.~~..o,~.~
                                     ❑o~,                  ❑ o .w,~
          o ar                                                    ""'m                ❑ O ~..o...w
                                                                                                            N_n_..w.
                                     D D ~^                0 0~^                      O 0~.61.w             N_w_W~.0
                                     ❑ O ..ew               uo i ~w.t
          D Q~
             ~                                              ❑ O un~a                  0 O UNN                 _ ~_ane..unr uovia
                                     ❑ O nom                                          Gu~~ar~e
                                                            ❑ o ~~.~..,~.             a o...~.~.,,~
                                                                                                            w _w_a~Maw¢uar
          o      ~•°°`m              o o uNN                                          o a.o.~.~o„n          ,._.,—.....,
          0 0~                       u~c                    ❑ a ~.~,,...,~            D OR                  N—M_en.vvm..lY.~w..
          ❑ o ..a:m                  ❑   ~.~.               ❑ a~~.
          ❑ o ~.,,.,                 ❑ o
                                       o .~                 0 0 ~.~rM.
                                                                                      O O WCRn               _v._v~oiwvnoo~artni
          ❑ o~
             .w                      ❑o.~                   o a*~
              ~.                                            ❑ o ...,.
          D D~
                                                            o°o~                      FDLOW6iwc[HCWIY
                                                                                                                    r  ~~Pmi~a
          O O w~~+                                          ❑ O ~[                    ❑ D rww~a~            "—       — ~vwmrrm~u mrartn
                                                                                          emv ocnu~
          v o~                                              ❑ G ~a                    O D~                  n_v~_ ~w>rtm~
          swe+w pw m~i                                                                                       _._
                                                                                                               v  vc..wnuu-r~




                                                                                                                                                 ~~
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 30 of 171 Page ID
                                  #:2102




           LOS ANGELES COUNTY SHERIFF'S DEPARTMENT                                ~      r,cc2a~
           CRIME ANALYSI55UPPLEMENTAL FORM —M. O. FACTORS     use 015-009Q5-5100-054
           ~                      r++u+~u~wee~.T.y    rn.an os ev,troou uoeu
           ❑ ..uwr                ❑   .me,.rtczi.cn   ❑                          ewee'.~erewneom er~
           ❑ sE.M ~                                        ~.ro:~                ❑
                                  ❑ uw.~..~...,E.                                     wev rtne.
                                                                                          ❑    .~..~~,                        p       ~:,,.,.~,.~..~b~~
            o ~~.-.~.
            ❑
                                               ❑           u.,v~ s~,.~,                   ❑    M.k,                           e       ~u~..0
                 <o~nnu~vi
            ❑    aeonr                         o              ear..,«.:                   ❑        ..,,.a~v,nv.               p.      :n.<...en,w
                                                                                          ❑     .~ -w..~os~nwx~~              6        ~mruewn
            ❑    oerrw.r                       ❑            .w.m~•                        p     r~a~.ra.:rnev                 Q       rro wu.

            ❑                                  o           ~..~...,                       ❑     , ..                           o      s.o.:::..,u
            p    Y~nI~ n~rlYi~i]                                                          ~                                           ~.re run,w~...u..
                                               O           15+N                           ~     Y:.C:uY ~A                     Q
                ~~Y~                           ~           HL'L~.                                                                     OftFSFCR~ir.~nC[f
            ❑   ~LSSLMn4                       ❑   _                        .._ .. ..     ~     '11C1v5'.                      p
                ~p                                         Lc p n                                                                     R'cl rl[U~M1
                                                                                          ❑    '6fc.                           ❑      P3TY V Nui

            ❑ u~m uc.«ca                                                                  s cu+rtr
                                                                                                e  r r.y                      6      :..nri._^n
            ❑ .nrnn ttxrtr                     O           ea~nn,rs.-~                    p .    x                            D      xn[~~uin
            ❑   ma~,wn                         ❑           nnrnun                         p     R.Re.                         Q       urn-.c..aa
            p   m,..swia.-w. nua:              ❑           ~c.n~va                        ❑     ~: xw N                       Q

           ❑                                   p~l.V            1F~R.
   N~                                                                                     ❑     ~r[n.r.~.~o                   C      a.ronno
          ~(;NELOEXT~L                         a       ~                                                                       Q     ~6.W~?L".FO
                                                              /i0~~                .. .   []   .:I:h _It Mw4
                                               ❑   ❑          ~1 ~1                       ❑    '2C~i~ptl~fl'4[0               Q      W~~
   M             L~pfLu~W IIOAw?L[
                [LT'462Xf~CJ:f4                ❑   ❑           ~                          ❑    :aFXilyilu                     Q      [N iffINEII
   5       Q    >I~II                          ~ ..~         - Y9f l~E'2l                 ❑    :nLC'y Y1\~iCWlRI              Q.     GRMKIf]

   r        ❑   9'61.W..                       ~ d                                                                            a      .,~.~~o
   r       Sp   KSm awn                        D       ❑      ~~YIFI                      evnrci .craze
                                                                                                                              D
                                                                                                                              C
                                                                                                                                     na c~,ce0
                                                                                                                                     ~ou.x2a
   0
                WA                             ❑       ❑      wen. k.[m                   ❑    .~~~w..~..E~-t,                e      ,~,~
           +gyCNqE xernefm[rmu                 ❑       ❑      u.~,[~,~ E                  ❑    ea:r_or.rxw                    Q      ear[o r~a~wee
           ❑  W~'Ii~Kl                                                                    ❑    Ci1C-lYNfE'MW                  ❑      IV[p ip~4~YF iAK[i
                                               O       O      ♦.~FR'.[I
             ! u                                                                          ❑     ~l..rtl ~udYlp                ❑      ~U'.pfil~[WM1m~
                                                                                          ❑    ~.~••~~+••rsuso                 Q     r~cm»werne.rt
   D       ~7   wm'  omu.n                     ❑       ❑     c.~
                                                                                               uw,ccc siu~.c.c.,nc
                                                             uAu'a..4                     ❑                                    4     .a~o~a w.¢
   N       ❑    u~~ar~w                        O       ❑                                  ~    ne.0 _~~.o~                     Q     .acn ra w.urrwu.ri wv~er
           D    [~r~.~...sni.e.~~.~~           ❑       ❑     —•n~n.e'u.
                                                                      ,um                 ~    ~ve~.n ~.mu                     ❑     oYmuurto
           D     .a.rcm                        ❑       ❑     ". .a                             ~.~.n-v:rcum Tartu              O     ..~cc.m
   P
  .~
           p    ur n..~e.                      ❑       p                                  ❑
                                                                                          ❑               -
                                                                                               ca...ro,.„eu                   .O~    .omae
                                               ❑       O        `,. ~"                    p    ,.c::-..,i cu
           ❑    wn.cm                                                                                                         [~     aura a.
                                                                                          ❑            ~..~
                                                             .,.Q                         o
           p    •~••re~                        ~ewu~i wmnr::rt
                                                           --                             ❑    ,w       Icn~~a                a
                                                                                                                              Q
                                                                                                                                     ~.:.,,
                                                                                                                                     n«um.[o
                IUfY]/ua.T                             Q                                  ❑    rKx~fG ~]xl~wLOEU G]~          ❑      ~'lRO.u~T4~IJ
           ❑    ~WM1ClS13iRtM1                 ❑       ❑      Lain ~i'NC \'~CIMN1vC       ❑    ~~~:5~.                        Q
           ❑    ri:scr[e ar.ccn e~:nu~~~..:~   ❑       ❑       wa~mu                      ❑    .~ay..~u~o ~u.aur~              r.
           ❑    n.uw~~~nr+i.mniu               ❑       ❑      nsn                         ❑    i.a~.~w~..~m~vuaru~               •+arn.ree mnerxt
         [~ WULYnYM                            ❑   ❑          C1~Eri i^.a                 ~    rvlp~~l': IMM.ttlEi            RA
         ❑  6Swa uapr~p                        ❑                                                                                   CYL•xn.~R
                                                   Q          M'2~                        ❑    fi¢r •L KPYYC                  O
         O  ollfaN+nr                          ~   Q          ~~.f:CCln.Y                 ❑    R~M~:'![                       ❑      ✓.•euv
            T'~l SCm                           ~   ~          f'.XT(lf                    ❑      [cx'l' ~➢lsaR4~l             Ci     MI'-.~ui~GMtl~~I1~YIJI11~unvP
         ❑  1(f4S[0.\'CL~RIP~W                 O   ~          ~IM~~                       ❑    •o~(~rp 16]M1w0                G'      uP..V.W rI~~C~L4X~
         ❑  L'~['¢                                             ~M1vn                      ❑    e
                                                                                               cc
                                                                                                ~6G~M"IVTI~n~~nU'
         ❑                                                                                                                            WIi.K~T~C4PY
              JI6~~F414                        ~   ~          NKFiI                       ❑       f]
         ❑  wnneut                             0   ~                                      ❑    eaC_m
                                                              user ~e                                                         Pt4GE~S
           ❑    IIYy.141fifEP. Mew LL~         ME{ypp p~[NRY
           ❑                                                                              ❑    ~~"N'~~~~                      Q       µ .G~1Ri
                Vl'Y~I                                                                         \-iWfi AIL-910ICYN[ FlIOFIII
                                               ~       ~~IL VII OM ~                      ~'                                  Q       MM1.01~'RfTM'/
           Q    K1.Cu~[PCy                                                                ❑    4'~Cy'h
           O                                   ❑        vanr.wc                           ❑    rm~~w:~uue                     G      urt:.ewair~vw:
                     •m'                       O        r~r                               ❑    ~rn~.n~~wm                     6      .nn.n.w.c~..c.
           ❑    v[[<,ax                        p               .a                         ❑    ~~..v{~u:ma,e[ac.a             Q      urt~-wn mroaauau.
           ~
           TW~
             ,R.PGLO[NNL                       p       .,wn ~                             ❑    ...c~+ar e.n[o u..c            Q      w..no:rrv+nnaw
                r-C                                    .wW ii.ii
                                               ~                                          ❑      _~'—                         RMNIOM1INAIbIY[GIIiON
           ❑   ~[]e50Y                         ❑        n~w~aus                           ]Vl V[C1 W~iIluO.                   c     4Y:.11Y4/_
               y~~p~y                          C       tO41O1                             ❑      MCw3~. M[MF
                                                                                                 4                            Q       I~.OFE~IY~.T.wipw~9Cn
           ❑    Wr2~nuvwl ~eU                  D       ~O4NIi u:Yln                       ~    w~::[I:                        w~4W
           0    W1C11                          ❑       IOU1lVMJ                                fW~~P~~                        Q    ~.u4[tl~9'3~lrV IN~1
                ~                              Q               r~rt                            MCP UGC".I NiiVImW             Q  NII.R W'.l ~iWif~✓liIFYW:
                                               Q       ro~P:[~                            ❑    ~wv ~[_                        C  ~xL.K~ta[~uu ~v~y ~2Ju~


           ❑    NY~N~G                         ~                                          ❑    'if~t~]~tf~1f
                                                       ~wa~~                                                                  LOIG[R

                                                                                                myam                               ..r.~ .

          ❑
           Q    n.ac~,e~.w.oc..
                w,c:~
                                               p
                                               ❑
                                                       .wc:~
                                                       r~wary
                                                                                          ❑
                                                                                          p
                                                                                               'am~c~ ~~.vy
                                                                                               ~..
                                                                                                                              6
                                                                                                                              aueiunr ieu.ua.e~.
                                                                                                                                           ~..w

          O                                    O         xrnc~                            ❑      -.. is+c~                    Q
        sw~c9 iP.. or;~nevi                    G       _____                              D    __._                           Q       •~•~. •••.a... m.xn




                                                                                                                                                                     a~
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 31 of 171 Page ID
                                  #:2103
                                  'A'~

                                             Inmate Medical Documentation
                                         Los Angeles County SherifFs Department

                                              Inmate Medical Documentation

                                                                  Patient escorted by Deputy Wang at
                                                                 2012h~.




                           Urgent Care Transfer
                      07/07/15 19:40 PDT Performed by PARSAMYAN                 RITA / RN 611411
                      Entered on 07/07/15 19:52 PDT

  Urgent Care Transfer

  Sending facility UC                                            MCJ
  Sending UC                                                     SILVANSKAYA        YELEI~A M / MD 533423
  Authorizing UC                                                 SILVANSKAYA        YELENA M / M~ 533423
  Allergy                                                        Reaction
  1. Peanut butter                                               Constipation
  Chief Complaint UC                                             post a~tercation- posible nasal
                                                                 fracture- epistaxis
  Temperature                                                    98.2 DEGF
  Heart Rate                                                     123
  Resp                                                           21 Minutes
  Systolic BP                                                    132
  Pain scale                                                     9
  Diastolic BP                                                   102
  Pulse Oximeter                                                 97
  Medical History UC                                             Other: withdrawal, post altercation
  Trauma UC                                                      Facial
  Mechanism UC                                                   Unknown, Abrasion
  Lung Rssess UC                                                 Clear to auscultaticn
  Abdomen Assess UC                                              Soft
  Eyes Assess UC                                                 PERLA
 Unconsciou3 UC                                                  Awake, Oriented x 4




                          Vital Signs and Graphics Record
                     07/07/15 19:40 PDT Performed by PARSAMYAN                  RITA / RN 611411
                     Entered on 07/07/15 21:09 PDT

 Neuro

 Neurological Status                                             Cooperative, Alert, Awake
 Left Pupil Reactior,                                           Brisk
 Left Pupil Size                                                3
 Right Pupil Size                                               3
 Right Pupil Reaction                                           Brisk
 Coma Scale Eyes                                                Open spontaneously
 Coma Scale Best Motor Response                                 Obeys verbal command
 Coma Scale Best verbal response                                Oriented and converses
 Coma Scale Total                                               15
 Foot Pressure                                                  Equal



Inmate Name:.   VOSKANYAN, ROBERT ROUBO                      CII Number:          AXXXXXXXX
DOB:            12/30/1980                                    Booking Number:     4361976




                                                                                                            i ~
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 32 of 171 Page ID
                                  #:2104

                                         Inmate Medical Documentation
                                     Los Angeles County Sheriffs Department

                                          Inmate Medical Documentation

  ULNA Aggravating Factors                                    PO Intake, Movement
  UCNA Cap Refill                                             < 3 seconds
  UCNP_ Pregnacy                                              Yes

  Neuro

  Neurological Status                                        Cooperative, Alert, Awake, Alert,
                                                             Oriented x 4
  Left Pupil Reaction                                        Brisk
  Left Pupil Size                                            3
  Right Pupil Size                                           3
  Right Pupil Reaction_                                      Brisk
  Coma Scale Eyes                                            Open spontaneously
  Coma Scale Best Motor Response                             Obeys verbal command
  Coma Scale Best verbal response                            Oriented and converses
  Coma Scale Total                                           15
  Neuro Hx                                                   nose injury r/t fight
  Grips                                                      Equal
  Foot Pressure                                              Equal
  Reflexes                                                   Normal
  Assessment of speech                                       No impairment
  Neuro Comment                                              see 2c notes




                         Clinical Progress Notes
                    07/07/15 19:56 PDT Performed by PARSAMYAN              RITA / RN 611411
                    Entered on 07/07/15 20:13 PDT

 2C-Progress Note
 - ---------------
 SOAP Charting                                              S= I am hurt, can someone just help
                                                            me. I think ray nose is broken, I dont
                                                            know if my teeth are broken too. I
                                                            dont want to say what happened. Yes I
                                                            was in a fight.
                                                            0= Patient seen in the main clinic,
                                                            with epistaxis, small superficial
                                                            abrasion to the nasal bridge, alert
                                                            and oriented x4, breathing even,
                                                            lungs CTA bilaterally_ Given ice pack
                                                            at this time. VS taken. Swelling on
                                                            the nose, bruising under left eye,
                                                            mild bruising to under right eye.
                                                            Notified MOD with new orders placed.
                                                            Transfer to urgent care processed.
                                                            A= Injury related to altercation
                                                            P= Notified Nurse Go in urgent care,
                                                            report given. Instructed patient to
                                                            notify medical/custody personnel in
                                                            case condition changes or worsens.



Inmate Name:   VOSKANYAN, ROBERT ROUBO                   CII Number:          AXXXXXXXX
DOB:           12/30/1980                                Booking Number:      4361976
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 33 of 171 Page ID
                                  #:2105

                                           Inmate Medical Documentation
                                      Los Angeles County Sheriff's Department
                                           Inmate Medical Documentation

   2C-Problem                                                 NASAL FX R/T FIGHT
   SOAP Charting                                               S  -"I have a fight earlier, body
                                                              pain 10/10."
                                                              0   -Patient alert, oriented x 3.
                                                              Verbally responsive.Ambulatory gait
                                                              steady.Resp.even,unlabored.Skin warm
                                                              and dry to
                                                              touch. Present for nasal fx. r/t
                                                              fight stated was jumped by 4 other
                                                              persons.Complain hurtinc 10/10 no
                                                              facial grimace, no guarded
                                                              movements.Provider tried to fix his
                                                              nose x 2, keep on moving.Provide cold
                                                              pack throw the cold pack.Cleanse his
                                                              face.Denies loc, no nausea, no
                                                              vomiting,stated has generalized body
                                                              pain, neuro check done. Has a
                                                              superficial bruise on
                                                              nose bridge 0.5 cm no active bleeding
                                                              at this time.Redness on lef~
                                                              periorb=tal area:
                                                              A   -Impaired level of comfort r/t
                                                              pain.
                                                                    Impaired skin integrity r/t
                                                              superficial bruise.
                                                                    Risk for injury r/t fight.
                                                              P   -PA Vivo notified for evalua~ion
                                                              and treatment.
  Temperature                                                 98.6 ~EGF
  Heart Rate                                                  95
  Resp                                                        20 Minutes
  Systolic BP                                                 14C
  Diastolic BP                                                89
 Pulse Oximeter                                               99
 Pain scale                                                  10

 Urgent Care Assessment

 UCNA_Sending Facility                                       MCJ
 ULNA Chief Complaint                                        Pain
 ULNA Mode of Arrival                                        Wheel Chair
 ULNA Level of Distress                                      Severe
 UCNA_Last Tetanus Shot                                      today 7-07-15
 Allergy                                                     Reaction
 1. Peanut but~er                                            Constipation
 TJCNA Primary Pain Location                                 Nose
 ULNA Laterality of Pain                                     Bilateral
 ULNA Quality                                                Aching
 UCNA Pain Radiates                                          No
 ULNA Time Pattern                                           Acute
 ULNA Onset                                                  Sudden
 UCNA_Associated Symptoms                                    None


I nmate Name:   VOSKANYAN, ROBERT ROUBO                   CII Number:           AXXXXXXXX
DOB:            12/30/1980                                Booking Number:       4361976




                                                                                                      ~~
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 34 of 171 Page ID
                                  #:2106

                                         Inmate Medical Documentation
                                     Los Angeles County Sheriff's Department

                                          Inmate Medical Documentation

                                                             JUMPED HIM
                                                                  GOT HIT SEVERAL TIMES ON THE FACE
                                                                  DENIES ALOC.
                                                                  DENIES LOSS, DOUBLE OR BLURRY
                                                             VISION.
                                                                  DENIES NASAL PAIN.
                                                                  DENIES DENTAL RPOB.
                                                                  DENIES FLOATERS.
                                                                  DENIES MED PROB.
                                                                  DENIES DRUG ALLERGY.

                                                             O:    GEN ALERT, COOPERATIVE, NAD
                                                                    NEURO GCS 15, GAIT IS NML,
                                                                    NO FOCAL NEURO DEFICITS
                                                                    ~EENT
                                                                     FACE: DRY,
                                                                     NO SIGNS OF INFECTION.
                                                                     ERYTHEMA IS NOTED.
                                                                     SL SWELLING NASAL AREA
                                                                     SL ECCH`_' AND TTP NOSE
                                                                     SL ABRASION NOSE
                                                                     NOTED OVER MEDIAL INFRAORBITAL
                                                             AREA.
                                                                  NECK FROM NO JVD
                                                                  KEART RRR
                                                                  LUNG CTAB SYMETRICAL LUNG
                                                             EXPANSION
                                                                    ABDO NTNDBSWNL ACTIVE


                                                            A: FACIAL INJURY
                                                                NASAL SPINE FX


                                                            P: NEURO CHECK Q4H FOR 2 DAYS
                                                                CONT MEDS
                                                                TDAP
                                                                NORCO 5 MG PO BID PRN 2 DAYS
                                                                RTC IF WORSEN

                                                            KYLE VIVO MPAS PA-C
                                                            Agree with A/P
                                                            Jose Luis Cervantes, MD (modified;
 Appointment Type                                           Unscheduled
 Evaluation Type                                            Provider Encounter




                         Urgent Care Nursing Initial Assessment
                    07/07/15 20:30 PDT Performed by GO   ASUNCION A. / RN 530582
                    Entered on 07/07/15 21:09 PDT

 2C -Progress Note
 - ---------------


Inmate Name:   V05KANYAN, ROBERT ROUBO                   CII Number:           AXXXXXXXX
DOB:           12/30/1980                                Booking Number:       4361976
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 35 of 171 Page ID
                                  #:2107

                                               Inmate Medical Documentation
                                          Los Angeles County Sheriff's Department

                                               Inmate Medical Documentalion

                                                                  0= Pt escorted from Pacifica Hospital
                                                                  of the valley. Alert and oriented x3,
                                                                  respiration even and non-labored,
                                                                  skin warm to touch, speech clear and
                                                                  coherert, calm, in no visible
                                                                  distress. At the hospital pt. dx with
                                                                  Anxiety and Near Syncope. Discharge
                                                                  instructions OK to go to Jail. No f/u
                                                                  order or recommerdations.,

                                                                  A= Chronic pain

                                                                  P= Dr. Silvanskaya notified with
                                                                  order as needed. Pt instructed to
                                                                  take meds for pain and to report
                                                                  change in conditions. Place on psych
                                                                  line for eval.
  Temperature                                                     97.8 D^GF
  Heart Rate                                                      78
  Resp                                                            18 Minutes
  Systolic BP                                                     140
  Diastolic BP                                                    77
  Pulse Oximeter                                                  99
  Pain scale                                                      10




                          Clinical Progress Notes
                     09/08/15 15:19 PDT Performed by GO               ASUNCION A. / RN 530582
                     Entered on 09/08/15 15:20 PDT

  2C-Progress Note
  ----------------
  2C-Problem                                                     CORRECTION
  SOAP Charting                                                  O   -Was charted tetanus shot
                                                                 updated was given 7-07-15.Late entry.




                    Provider Progress Notes
               09/08/15 15:09 PDT Performed by VIVO                      KYLE / USC PHYSICIAN ASSISTANT -
4623 Non Sheriff
               Entered on 09/08/15 15:11 PDT

 Provider Form

 Patient Location Provider                                       Urgent Care
 Soap_Provider                                                   LATE ENTRY
                                                                 TDAP WAS ORDERED AND WAS GIVEN
                                                                 THIS IS A LATE ENTRY FOR A TDAP
                                                                 THAT WAS GIVEN ON 7/7/2015`



I nmate Name:   VOSKANYAN, ROBERT ROUBO                       CII Number:           AXXXXXXXX
DOB:            12/30/1980                                    Booking Number:       4361976




                                                                                                            ~~
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 36 of 171 Page ID
                                  #:2108

                                          Inmate Medical Documentation
                                     Los Angeles County Sheriffs Department

                                          Inmate Medical Documentation



  Patient Location Provider                                   MCJ
  Problem Provider                                           "REFUSES  TO TAKE   NORVASC    HCTZ"
  Soap_Provider                                              PATIENT   SEEN   THROUGH   SINGLE    MAN
                                                              CELL   DOOR   SLOT   DUE  TO   REFUSAL
                                                             OF  COMING OUT   OF  CELL/ K10   STATUS
                                                                PER CUSTODY,
                                                             REPROTS     HEADACHE  AFTER   TAKING
                                                             NORVASC/ HCTZ      STATED HE STOPPED
                                                             TAKING    THESE   MEDICATIONS   SINCE .
                                                              WAS  FOUND   TO HAVE  LARGE   NUMBER
                                                "
                                                "            OF  PILLS  DURING   SEARCH.
                                                             REPORTS            GOING TO      COMMUNITY
                                                             HOSPITAL           FROM    COURT    BECAUSE    "
                                                             FELL        FROM     MY    WHEELCHAIR'.       NO
                                                             PAPER       WORK      ON CHART,
                                                               INSISTS       HE        CAN NOT   WALK  FAR
                                                             AND     NEEDS        TO HAVE     W3EELCHAIR
                                                             ESPECIALLY   FOR   COURT - WAS   TOLD
                                                             HIS     COURTLOCATION WILL  BE
                                                             CHANGED  DUE   TO BEING IN  W/C.
                                                               BP  130/70     P   SO
                                                                MORBIDLY         OBESE      MALE    SITTING IN
                                                              CHAIR        MOVING AL.T~       EXTREMITIES .
                                                             APPEARS       COMFORTABLE ,
                                                             A/P
                                                                DISCUSSED         BENFIT OF      WEIGHT
                                                             REDUCTION           DIETR.Y    N:ODIFICATION
                                                             BLOOD PRESURE  CONTROLL,
                                                              WILL DISCONTINUE   HCTZ AND [~IORVASC ,
                                                              START  BETABLOCKER   25  MG  BID   AND
                                                              CONTINUE  MONITRING   BLOOD PRESURE ,
 Appointment Type                                           Scheduled
 Evaluation Type                                            Provider Encounter



                        Clinical Progress Notes
                   09/08/15 21:31 PDT Performed by GEZAHEGNE                AKELAT D / RN 503241
                   Entered on 09/08/15 21:31 PDT

 2C-Progress Note
 - ---------------
 SOAP Charting                                              S=    I lost my head and taken to
                                                            emergency room from court. I need to
                                                            keep the wheelchair until I leave
                                                            this place. I only have it for court
                                                            transportation. I also need cold set
                                                            up for cold." Pt c/o ache and spasm
                                                            like pain on shoulder, back and leg,
                                                            suicidal ideation or hearing voices.



Inmate Name:   VOSKANYAN, ROBERT ROUBO                   CII Number:              AXXXXXXXX
DOB:           12!30/1980                                Booking Number:          4361976




                                                                                                                 ~~
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 37 of 171 Page ID
                                  #:2109




                     LOS ANGELES COUNTY SHERIFF'S DEPARTMENT                                                                         ~ f=
                             IN1~fATE ASSAULT LOAD SHEET

     REFERE~iCE k` ~IVU            - ~OIS"D~u7-34;arty k~I S~" U U~p ~~                         s~~U ~ C~ 1

     FACILITY         MCi~                                                                                     !C ?
                                                                                                                .~. i'~
     Location afOccnncncc           sro~n                    ,+,              Faculty Caunt .J~ Z'~'                    •~'•1`

     Do 7M1tadutele~c. Caun~        !~         Datrof Occurrcnce               l~ 7'imeOccuncd ~~~~'~~ti_~•u~~~7y
                                                                                                 —     —
                                                                                                                ~ •~                    r'
     Type of Location:(Circle One)                                                                                                      ~`
                                                                                                                                        tr
    (1) Cell                 (2) Cfinie                             (3) Dny Roam              (4} Qining Area                           ~~
    (SJ Dock                 ~Dormlbiodnle                          (7) }Callw~y              (8~ Kitchen
    (9) Passage woy          (10) Recreation (indoor)               (I f) Aecrention (Outdoor)(l2)Shower
    (13) Visiilng                                                                                                                       r
                                                                                                                                        4



    (Z 1) Other(Describe)                                                                                                               =:

     btuwal Combat YIN / U~
                          awn SHAD-49 W ri~c~/ N                              lnma[c Injur}~ / N          S[aif Injury Y~               f
                                                                                                                                        C
                                                                                                                                        F_;
     How moray persons Hospitalizedq ~"
                                                   Circle ane                                                                           ~~'
     Person's Lass name                           Skg# or Emp~                 Where hospi~lized7
                                                                                                                                        ~;
     Pusoo'e Lnst came                            B{cg~ er EmpM                Wbere baspitalizedT                                      ~.
     Person's Last name                            DkgH or EmpM                Where hospitatized7
     Person's Lnst name                            QkgN or Empq                W bete hoepitalizcd7                              _      'r
                                                                                                                                        Cs
                                                                                                                                         r


     D RI3l1(iTS Written Y ~ N J         Force Used By Staff Y~                        IDD Report Written Y /Qv                         y
                          . ~                                                                                                           q
                                                                                                                                        3
     N nm6er of Shaafcs Recovercd_~                 Number of Persons 5hanked

     5U6Sh1AAY


           ~l11 TAI~ 1~('GV~             .I7'J6'~ G1~ T'~'f~ V 1—~TT F~ R )1: T~"Yt.{

          .~ ~'1P,]`~t~~~, ~ rS~L~ .'.-~ y?.~ t'~ii(r~ rhlt-G'1=~A,f~1`,
     ~I(i~i
      hJ►i►~ ~C P~e~a~rN+~#G~ r y~~                          7~-lt~ r HE ~~~t~ ~~ -r?=1~
                                                                                    ~.~ ~5
     ~r~`L 30 ~ ~-(U Slli~(~f~S_~—~~~i 1~_l Fu~~~C~'- ~-.r1~!~tT-~t. t~~t-+ rrt,
     ~'K" ~'`~rS ►~1L~..~7 1~ t:1~itl:~ - r,~ L t t l' Ti-1 N * 1--~ZS G~e~-i~4~
     v C~~ ~ t:~.iy ~ ry ..~?-. c~;h 19i~-1 c; ~ c~ ~ H (. s c, ~SSu37 ~-~~> ,



     Form Completed By (Pteaec Print) ~_~'~1~'f' T."V1 l~l                           Emplayce # F ? ~~~            Date f'~ ~~~/j




     DIS7R1HUTION : ORIGINAL- UNIT LKN FILE. CO~V• UNR STAtISTIGL C~ORUp(ATO R, CO fY ~- AKY A59CCIATEU FARCE ►ACKhGE
     REV IIA]




                                                                                                                                        3y
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 38 of 171 Page ID
                                  #:2110


                                                                                                                                                                                       ..   ~
                                                                                                                                                                                            s

                                                                                                                                                                 PAGE ~OF~                  }
                                                              COUNTY pF LOS ANGELES 3HEr21FF5 OEFART~IENT
                                                               I NMATE INJURY/ICINESS REPORT                                                          `''~'~
                                                                                                                                                          .~~,
    f~8 Cut tl~e paPocn below ~i ~mplelely u pcts161e. P1w~e D~~l lep~ly and dace an 'X- in fh¢ apptopna!e
                                                                                                           Cax(ef).
                                                                                                                                                                  .'~L't~
      1.                          W/GW 11DORSMC MAIEtJ1                                         1                                 RFJEPFHC£ NUMBGi                               V•~
           /S- Liar'"'                         /Ov—              f                                             i~o-             _,+--                o~-           4         -
    wu~Te tucno~.unnrl

     1                                     MW6                                                             IgCqH3 MtuBEll                      3E]        11Aa            GTB Of lntne
            OSY..~,N'I~n~                 Ro ¢~R~'                                                    4.36 9 ~6                               M          6            I~/~o
     ~.                                 ICUCNCFLUTY                                                            MM~L1u~CQutL9GPY                                    CFLl.9YNN
          HE~a            EN'T'RP~             ~Ai                                               r1                        56U0                               (Z— ~~
      T'IPE CF MOlYa10.      ~GO~OUlPCRJIATiL1/               ❑YU'(i.LL MJ.4'lI MC1,'~+:G             ~YEOICJL IgV•1MG          ~d1GfiJNE            QSE5ME4ATICMK

    u~cia~xr wFaa~noN
     s.                   e~aoa+t~eewna+                                              T'YEOFlGU1t~oM                                   mcccerrarE                  a~cdcrm~
               Q
                                                                                                                                   T
     ~. A. W0IATEAPPEtA5T02E5~Gc11LL AYES L3Np                            INfdATEAFv£nRSTOBEtWUPED:
    ......~
                 _._...__            ___~._.._._.._.M_._._.....___.._B.
                                                                     ...___...__.Y.._~ ..._~_.,._...Y.. ._.._. . ._YES._...❑NO'+~+'~f^*      ~~r~^~*+~~~n
                                                                                                                             ...._.... _..____.~.._~._.•rr~.-m
                                                                                                                                                          ._.___.... .._._.. .
        C. Ic glxlaEQ.I67ME INJUFIY REUITEB70 A USE OF FGRCE Crt attE0~710N7
                                                                                      •. ~YES ~ NO
                                u              w         •~_      rent          c. uiactnuerserncw~v,u~ieRauvr.a~MCNci~.s.wLeer~rxcrn+erns►nwu[~rx
                     ilGulY Oq          ULaUL~ClSlUREYJ Ft1a~Lflu~fCR fCl20'+~un ~te~DOCUYEM TN[VEQ:4 ifNW/G]WTkl
                                                                                                                  w330GTFD+tLUN                      s',l1.~tNC ~tPO~T.
                          COM4LIEG FOCI /lNH. C11W~091f 9Y'                                           MSE f To1E
                          OrJIlEN WM/.CTE7•                                        I1IUIL Qi1:NCSIi

     INRIR7 ADpEAiiS TO HE        ❑►CG~ENTAt            ~R£CUtgES FURSMERINVESTIGATION, aEE UPPt
     AS STiE itNE CF THE INdCEtfTTME N~4A7E WAS.          ❑ ALQNE         ❑ SEGA~S.~TEp          ~ VdTH OTHERS

     ~ ia►urs uvs esccR~n ro                              U          ENf CA2E                                                                     ~T ~ 7`L7 ~ S ~MOUAS.
                                                                       ItAC41i1'^..`Rq
     ❑ IlluA?F N,c~S TA~NSPORSEp T6
                                                                                                                      BY
                                                                        IM'-NTW                                                   (R.~:~O ClA.A~BWl~CE,PN4MG7C}
     u+o H'A5 ESCaRTEo er
                                                                                                                                                          AT                     hOi1Rs•
                                                                       (U1T WY[~EYPLO~fE1nlY0FJ11
      INNA7E NU.S SEEfiRAEATEO BV                                              tN0                                                                         AT                    MCURS.
                                                         icocrenl                      lPE7U~nC0 TG /AiiJtY. ACWTSE7 iC ~ENCt 11004. ETLJ

    INCIDENT WiHRATNE
    T.~~ Yu J Yrq r N~dnd r d.0~d ~ arch~mneM~.ar bww~ Hawn...

                                                                                               {7:Iu2 CC 3E1~CrAYiJ                       ~E~M.O'tEENVUBA71                  ~~1




                          T              a ~                                    ~5        ''        I ~: ~tTTlf~! ~ ~    T                                                 /~rJt
     1 ,'rH                                I                            1C1~              REGIn             ~+~: t7 M— i.uWFN
     wHa-r H                      ,•. 'n:                                             c      gnr1~
     i      /                   N ~I~ ~                                              tC.i        w            F          ~ t
     P     u                        ~                          bl{ i                     ~-        A            TA —fV    ~                                                       i
           A2                                  Y    Gvh'~iJG           #~'~~-r~n A                        n            K                      (;1~7 1I lit
             ~.r.A             rk  3 r Jb/.       Fit t1 F cvN '      "NT VP 1?Y ~P~~ ~'?~ti1tSTL~I
              •'I~ ~lO   vl.+ S
    ~(,''(~(
           l jt' DF.L~N,('U6G~ S c-i-i~f- CuF TzJ ►=~-f~+Y VS E OF
                                                                   /=n~zCr L~ y N1G'~' ~ TN!'F ,
    ~. Wl~ai7LOK          ~~~~NA~a~~~.                                                                             ~r_.8~~                             c~lo~/rs
                                                   IMU~fl                                                          ITJ~Kai[[ ~Nu9ER{                             IC~TEI




    iaunGn4ner.             ~G~.            L~_      ~L~~J                                                         1Z~„~-~                             ~~~ 1
                                                    P~+~+El                                                         tcuaor~ra
                                                                                                                           ~nu            —            ~ s•ret


                                    ~SvQ~CS ~1l.E NOT                                          A RFSu~T c~ use v~ ~~1c~
     nx►rsa-awu ncv. woir                                                                                               B~


                                                                                                                                                                                            -~
                                                                                                                                                                                                7~
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 39 of 171 Page ID
                                  #:2111




                                _ __                _ _ G_ _ 9.9




                                                                                  ~~
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 40 of 171 Page ID
                                  #:2112
                                             ,~_,,                                                  ,

                                                            Inmate Medical Documentation
                                                       Los Angeles County Sheriffs Department

                                                                   Point of Care

            H=High L=Low C=Critical @=Abnormal c=Corrected f=Result Comment 0=Order
                                                                                    Comment i=Interpreti       ve Data '=Performing Lab
  Corrected Results
  c32:     Soap_Provider
             TDAP
             NORCO 5 MG PO BID PRN 2 DAYS
             RTC IF WORSEN

           KYLE VIVO MPAS PA-C
           Collected Date        7/7/2015             7/7/2015    7/7/2015       7/6!2015        7/6/2015
           Collected Time       20:30 PDT            19:56 PDT   19'.40 PDT     15:47 PDT       13'.40 PDT
         Procedure
                                                                                                             Units      Reference Range
  Systolic BP                       140               -             132            150"             -                  [9D-140]
 .Diastolic BP                      89               -             102"             87              -                  [50-90]
  Temperature                      98.6              -             98.2            972              -        DEGF      [97.0-99.6]
 .Heart Rate                        95
                              _     99           _ _ -_            123"
                                                                    97             100
                                                                                    98              -                  [60-100j
 Pulse Oximeter
 Resp                               20                  -           21             20               -        Minutes
 2C-Problem               NASAL FX R/T FIGHT            -            -              -               -
 SOAP Charting               See BelowT^Sa      See BelowT459        -         See BelowT46
                                                                                         '    See BelowTafi,
 Textual Results
 T458:     7/7/2015 20:30 PDT(SOAP Charting)
         S "I have a fight earlier, body pain 10/10."
         O -Patient alert, oriented x 3. Verbally responsive.Ambulatory gait steady.Resp.even,u
                                                                                                  nlabored.Skin warm and
         dry to
         touch. Present far nasal fic. r/t fight stated was jumped by 4 other persons.Compiain
                                                                                               hurting 10/10 no facial
         grimace, no guarded movements.Provider tvied to fix his nose x 2, keep on
                                                                                       moving.Provide cold pack throw the
         cold pack.Cleanse his face.Denies loc, no nausea, no vomiting,stated has generaliz
                                                                                               ed body pain, neuro check
         done. Has a superficial bruise on
         nose bridge 0.5 cm no active bleeding at this time.Redness on left periorbital area.
         A -Impaired level of comfort dt pain.
             Impaired skin integrity r/t superficial bruise.
             Risk for injury r/t fight.
         P -PA Vivo notified for evaluation and treatment.
 T459:   7/7!2015 19:56 PDT(SOAP Charting)
         S= I am hurt, can someone just help me. I think my nose is broken, I dont know
                                                                                             if my teeth are broken too. I dont
         want to say what happened. Yes I was in a fight.
         0= Patient seen in the main clinic, with epistaxis, small superficial abrasion
                                                                                        to the nasal bridge, alert and oriented
         x4, breathing even, lungs CTA bilaterally. Given ice pack at this time. VS taken. Swelling
                                                                                                       on the nose, bruising
         under left eye, mild bruising to under right eye. Notified MOD with new orders placed.
                                                                                                   Transfer to urgent care
         p rocessed.
         A= Injury related to altercation
         P= Notified Nurse Go in urgent care, report given. instructed patient to notify
                                                                                          medical/custody personnel in case
         condition changes or worsens.

         Patient escorted by Deputy Wang at 2012hr.
T460:    7/6/2015 15:47 PDT(SOAP Charting)
         S: Patient presents to main clinic from Physio. Patient states," Nurse I need pain medication.
                                                                                                        My head hurts.
         dont feel good. I came down earlier and they just sent me back."

         O: Patient is alert and oriented, ambulatory with a steady gait, speech is concise, respirati
                                                                                                       ons are even and
         unlabored, and is in no visible distress. Patient is being Irate and uncooperative. Speaking in outburst
                                                                                                                  manner.
         Patient upset and stormed out.


Inmate Name:    VOSKANYAN, ROBERT ROUBO                                       CII Number'          AXXXXXXXX
DOB:            12/30/1980                                                    Booking Number:      4361976




                                                                                                                                          ~^~
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 41 of 171 Page ID
                         ~~
                                  #:2113

                                               Inmate Medical Documentation
                                          Las Angeles County Sheriffs Department
                                               I nmate Medical Documentation

   Wound Care Teachings 2                                          -Keep the affected area clean and dry.
                                                                   - Wash hands with soap & water before
                                                                   & after touching affected area.
                                                                   -Avoid touching affected site.
                                                                   -Instructed on the frequency ~
                                                                   duratior. of antibiotic therapy &
                                                                   dressing changes if indicated.

  Release From Custody Patient Teaching
  - ------------------------------------
  Release from Custody                                            Release from Custody
  Release from Custody Teachings                                  - With sutures/staples/surgical drains
                                                                  in place, patient reeds to follow up
                                                                  with Medical provider for a wound
                                                                  check in one to two days for a wound
                                                                  check, for the removal of the
                                                                  sutures/staples/surgical drains, and
                                                                  for continuation of medical care.

  Head/Facial Injury Patient Teaching
  -----------------------------------
  Head/Facial Injury                                              Head/Facial Injury
  Head/Facial Injury Teachings
                                                                  -Report tc a Medical Personnel for
                                                                  any signs of increasing headaches,
                                                                  nausea, vomiting, blurry vision,
                                                                  ur_steady gait cr fever.

  Urgent Care Closing Note

  UC Reviewed
                                                                  Orders and tasks current, Vital
                                                                  Signs, Initial Wound Care/Dressing
                                                                  Changes, UC MD Re-evaluation
  UC Health Teachings
                                                                  Yes




                    Provider Progress Noes
               07/07/15 20:42 PDT Performed by VIVO                       KYLE / USC PHYSICIAN ASSISTANT -
4623 Non Sheriff
                     Entered on 07/07/15 20:46 PDT

 Updated on

               07/07/15 20:49 PDT by CERVANTES           JOSE L/USC PHYSICIAN/USC PHYSICIAN-NON SHERIFF

 Provider Form

 Patient Location Provider
                                                                 Urgent Care
 Problem Provider                                                NASAL PAIN
 Soap_Provider
                                                                 S:  34 YO I~LALE STATES HE INJURED HIS
                                                                 FACE
                                                                         PT STATES ABOUT 4 OTHER INMATES


Inmate Name:    VOSKANYAN, ROBERT ROUBO                       CII Number:          AXXXXXXXX
DOB:            12/30!1980                                    Booking Number:      4361976




                                                                                                             ~~
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 42 of 171 Page ID
                                  #:2114

                                               Inmate Medical Documentation
                                          Los Angeles County Sheriffs Department
                                               Inmate Medical Documentation

   Patient Location Provider                                      MCJ
   Problem Provider                                               Nasal Pain
   Soap Provider                                                  Received phone call (during telemed)
                                                                  from nursing staff regarding pt with
                                                                  above. Pt was involved in an
                                                                  altercation and sustained nasal fx.
                                                                  Pt was seen at urgent care and per
                                                                  provider note, Norco was to be
                                                                  ordered X 2 days, but order was not
                                                                  placed. We will place order for Norco
                                                                  prn severe pain X 2 days.
   Appointment Type                                               Unscheduled
   Evaluation Type                                                Other: Call during telemed



                         Urgent Care Final Disposition
                    07/07/15 21:00 PDT Performed by GO                ASiJNCION A. / RN 530582
                    Entered on 07/07/15 21:13 PDT

  Urgent Care Final Disposition
  - ----------------------------
  Final Disp Transfer UC                                          Return to sending unit
  Final Disp UC                                                  VIVO    KYLE / I:SC PHYSICIAN ASSISTANT
                                                                  - 4623 Non Sheriff
  Allergy                                                        Reaction
  1. Peanut butter                                               Constipation
  Final Disp Notes UC                                            G    -Seen and evaluated by PA
                                                                 Vivo.Nurse Parsamyan notified for
                                                                 continuity of care.Tetanus shot
                                                                 updated today.Pain ;nedication ordered
                                                                 has to
                                                                 ask.
                                                                 P    -Health teachings done, be
                                                                 compliant with meds and orders,
                                                                 increase fluid intake, observe good
                                                                 handwasl:ing and to immediately inform
                                                                 nurse / custody for any problem
                                                                 verbalized understanding. Ambulated
                                                                 back to sending facility in stable
                                                                 condition escorted by Dep.on duty.

 Wound Care Patient Teaching
 - --------------------------
 Wound Care                                                      wound Care
 Wound Care Teachings 1                                          -Report immediately to Medical
                                                                 Personnel if the following signs of
                                                                 infection: redness, marked swelling
                                                                 around affected site, increasing
                                                                 pain, pus or unusual discharge, foul
                                                                 odor, ted streaks in skin near
                                                                 affected site, chills or fever.

I nmate Name:   VOSKANYAN, ROBERT ROUBO                       CII Number:          AXXXXXXXX
DOB:            12/30/1980                                    Booking Number:      4361976




                                                                                                           ~~
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 43 of 171 Page ID
                                  #:2115

                                               Inmate Medical Documentation
                                          Los Angeles County Sheriffs Department
                                               I nmate Medical Documentation

                                                                      A: Risk for impaired breathing r/t
                                                                   nasal bridge fracture
                                                                       Risk for impiared cardiac
                                                                   perfusion
                                                                       Acute pain
                                                                       Anxiety
                                                                       Deficient knwowledge

                                                                  P: Pair medication adminstered as
                                                                  orderefl
                                                                      Patient teaching on his
                                                                  condition, deep breathing exercises
                                                                  with return demonstration and
                                                                  verbalizing understanding
                                                                      Will notify MOD
  Temperature                                                     97.6 DEGF
  Heart Rate                                                      91
  Resp                                                            20 Minutes
  Systolic BP                                                     138
  Diastolic BP                                                    83
  Pulse Oximeter                                                  97
  Pain scale
                                                                  10




                         Vital Signs and Graphics Record
                    07/07/15 23:16 PDT Performed by THYMES                     STACEY M / RNIII - 452765
                    Entered on 07/07/15 23:16 PDT

  Neuro


  Neurological Status
                                                                  Alert, Oriented x 4
  Left Pup'1 Reaction
                                                                  Brisk
  Left Pupil Size                                                 3
  Right Pupil Size
                                                                  3
  Right Pupil Reaction
                                                                 Brisk
  Coma Scale Eyes                                                Open spontaneously
  Coma Scale Best Motor Response                                 Obeys verbal command
  Coma Scale Best verbal response                                Oriented and converses
 Coma Scale Total                                                15
 Neuro Hx                                                        s/p assault
 Grips                                                           Equal
 Assessment of speech                                            No impairment



                         Provider Progress Notes
                    07/07/15 23:14 PDT Performed by ANABO                  ARVIN A / PA 550766
                    Entered on 07/07/15 23:15 PDT

 Provider Form




I nmate Name:   VOSKANYAN, ROBERT ROUBO                       CII Number:           AXXXXXXXX
DOB:            1 2/30/1980                                   Booking Number:       4361976




                                                                                                           3~
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 44 of 171 Page ID
                                  #:2116




                    _ _        _ _       _-      _ _ _~_ _99




                                                                                  ~~~
    Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 45 of 171 Page ID
                                      #:2117



    '
J

                                                                                                                                                              ~GE ~ O~

                                                                COl1NTY OF LOS ANGELES SF1~R1FF5 DEPARTMENT                                                      • ~1
                                                                                                                                                                    , },
                                                                 INMATE INJURY/ILLNESS REPORT
        F1 out We portion below ss axrtpelMy a poa~+tta Pbue P~vu NPbY and pt~a an'X'h she app~epAa~e Dmgef~.
                                                                                                                                                                         ' ~~~r
         1                           W ~iG~Y NO"-MTI1Q MJI001                                   1                                   RE~E~EMCE1M~1
                                                                                                                                                                                    V~
             ~ ~5--                        -           ~ a- 05                                              r      - ~a              - o70-t- 3w
        w~u~ wceauinou
         a                                      rw~a                                                            Wvna wwEn                     s[•        w~         atfl cf OrtK

                                                                                                         ~i'S 1q5                           N~           Q          -~{o-
                                           MOI~+O ..a,f„                                                                                                      ~.f~
                                                                                                                                                              ~
                                                                                                                                                                .
                                                                                                                                                                ..C%

                             N ♦V                                                                                    ~ Q~

         rns or bsa              ~Y reou~iiia+                   ❑ uwr~a ~ni wa~em                   0~cx ecva~n                ~oatna+e            ~ tta+~a~7a ~

        IFk70EXT MIFORNAT}Qtt                                                                                                                                       '
         s                  aaooR ~oe+nae                                               rr.¢ os ~ouncN                                roo~.r a.~C              '~c4b+r bus

                                 b                                         7 -~Cz~. ~?. ~tf~-'~
                                                                           C                                                        -r - o't- ~~          i~oV- ~soa ,4P
         ~ P1. NYATE FPPEAAS TD~57P1/~.L: DYRS ['~,,                        I B. &iYATfi MVEARS 10 9E IN.AlAE~            YE9       ❑ HO •ern ~rm~.~r m ~.in`e rn wn~e
             C. ~ w.7l.PfEO.!E THE tltURY RELATED TO ~ U4fi OF FC.1~CE OR ~LLlfJ.TgM7 - ❑'rES CJ rA
                         •r a.u~u~ ~:~nc~c 'e+c ~ pro to,s c o< <onc ~o rl-      r~w~ na r.c[ x ¢cnor~ +4c►w ae~eoeurt. o~ nas~. sw~:cawt~^r rra nz~nc uCocx
                             1~:Wt~ Q~  ME:1CK ~lRYfCEO [LRFJW {'7}OY]Swl F CA iC1.L^Vf V N~ GOLLINM M~CJL F►CMa N TML 4iWCATLO l~O~dATMtM1411VAT.

                             cart.-rcnro~rwicuaoucer                                                 wnrrr~                     /
                             rm~ mvurrEo                                             ~r+.~ n+awueu

         etNar APPG713 t0 2~         ❑ nCUOENTII             ~rtEOIfIAES fURT?EI1 wVE3i1CAT10M.6EE IAtM                  d(T — OQ 4n~ — S ~ QU —                      a5`-i
          AT T7~f 17NE OF'THE kcCi,"EItT THE INYA7'E WA9:      ❑ ALOIlE     O SE6REG~TED        ,~YrSTH ~TTEf~4

        ~HUA7EwitS lSGORrE➢TD                   1-~~-~           r.C~LT.S.0                                                                     ~7     2`
                                                                                                                                                        ~ZQ              M0~5:
                                                                      R+[lln'CU~CI
              MI WTF YVAS iRAtdS~".ail'E.0 1D                                                                       HY
                                                                          p~OfPrfW                                                  1~~ =+R ^~NCL owuRlnCl
          AI~NKS~ESCOR?EDGY "                                                                                                                            Ri              li0tlRS.
              .-                                                          ~.+ar NCR Leo Qaiti~c~ rw.u~l41
          WI.UTE WIGS S[ENRAEAI'~ 6Y                                            /~+~0                                                                    AT              MOI~tS.
                                                              IpD~~I                     MESUt~ to ~~Cll~Y. ~01[ttc]76iKAC1)a'7 pOa~c Eltr

        (NCIDQfT IV1~ftR/111VE
         r w.wres.s.,ei..lor..ga...q..na o.iw.~w.mr~N~ro.a
                                                                                                1rf Y[ Cf'Y~CNiTI                        IEVLT'Q ~6JY~1                 ~~




             F ~oo~ f             T        was ►JCit~CS6L ii~rA-C                                               ~sNn.T                  OS          nJ ht~l ~ y3L~9                      i
             h/l1~        t~JVOLV                      1.}         ~        ETC ~              iLIT~~C/LT2pti1                              W~.1                    (p1.Tt
               ~-+. "' a~                                Nir~ w ft 4-r i~4~a ~~►r    s n+~ rt$ '~s'a                                                   M~ '1' N E"
             Fowo     rJ                        ~hE       wAS 4      c.tik u Iry     ~zGC~"                                                           't'1.,k t~}
                                                                 ~-           Sg~-r z t] r-' 1~ D                                                    CsG

          S~.s1.3~s.                JoS                ~.,      ,-j         r-t~                ~ r-                4' ~N '~,~a-(~~+~G                        O•r~r       +~

             C_srrt 'rg►.1 p t.~_                      S t~G a2.'c~~                      4~r~ "i'd 'T'~Li~C' lam+ C~                        CC~.JxC             FOQ_


        a sw~mea,            ~ C't~                ~r~~S2ri~~                                                     —,rt-l-lSt2                           ?-~?- C~




                                                                                                                   ,~~~                                        ~~




                                                                                                                                                                                         ~v
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 46 of 171 Page ID
                                  #:2118




                                                                                                                       TMENT
                                                       COUNTY OF LOS ANGELES SFfERIFFS ~EPAft
                                                           INMATE 1NJURYliLIUESS REPORT
                                                       Plw~ p~1nt Ipihry u+e dan ~n'x'In shs ~P~npAu~ em(u~.
    F7 om Mss ponlon balaw u ~fiteh'u poa~6(~.
                                                                                              2                             ~ftAENCIwW£N
     l                         u+~fYN~SRN4iL9OE1
                                                                                                       i       - 70          - o-ro~- g~
          ~J ~s-                       '~ s• o- os
    IM4AIEINFORYATION                                                                                                                    w        Luc[        wsvu~n~
                                                                                                           waaww~nu
      i                                  w.wt
                                                                                                       4'S lg5y                         l~        O       Q'-~G~-stt_
          ~/n~tcd~lJdt.]                     ~F~14ZPtiK
                                                                                                                           00~                                 Ju
      l                                MOu1~A HCLR'I

                                                                      ~                                          b ofl                             '~`
                        MG
                                                                                                      Q~nxu.m~wa            ❑a~.-n~.c           duwu.fa■
                                        rcru~ro.           ❑wnN.nrxM~cuwa
         r~na

     tifCiDfM IHF6RIAJ1tICN                                                                                                      ne,mrta.rt                wount~u[
                                                                                      mtai~ocueM
                     ~rrao~t~ourw~
                                                                                                           ~t(~~               -t-o -IS                      n
                                                                                                                                                     t'10 -1$nn               ~~
                                   C7~                                    ~a~~. ~C14.
                                                                         PEAPSTDBEMWRER   vE3                                dN0 •R"'~,~fe~'L'Lr_vrrvn
      ` A ~nw~~rv~uesroeesxxrni O7E! _...._
      .~. _,..____.._...~_..__.,.......Y
                                                 ~O ,.        B. WW7E~P
                                                                    ..._.___~....o._~.
                                 Mt NCLAiED TIIAUSEOF FORCE 011At1£WT16M7' OYE4 ❑NO ~qUN i[Pa[AN~.al NanE.l YwiCaRKs n~F tw~lo rCY'x
        C. If IKtttAFQ. If THE1W                              ~        •   iv!~aa[i YCTCN                              ~:.       mErtFf
                        ~           ~ ~                                                       Mo~'JY.Ie.➢uCiwilE ~liaCYlD ~ewtAA
                            i~Lu   O'~~fOc~t~uYcci           p~Mla.lWt~at ata~~a r.~.n004ActM
                                                                                          GiL 1701(,
                            C?R1L'Ii7 FQ ~~ULCNDi17A K
                                                                                    ITYt Offf/IOSit
                            ~fRf31CWTACRII
                                                                                                                                 l017 - ~5~
                                                                                                 o tS - CO ~~S - S
                                                   ~n[-0uwEs cvantFA urlFst~rrnoH,sEe tJFVe
          el$Dtr ►PPehas7o sF: ❑xL+OEHrtL
                                                              ❑4EGAE  6ATEC    ~WRH    QTFER9                                             ..._..
                                                ti4 ❑AL0~3E                        ..~..._.._...._ _..-.. __._._.._._....-
          AT 7t~1t4E OF THE{HCfCEHT TIE IHNATFW                     .__.
                                                                                                                           FT..,_. 2~,,~Q_
                                          ,..~c5      r.cs~r
          ~  ➢+Wh wN Es;.u+renTQ                            R+cltn'nacl
                                                                                                                 ar
           D wu,~re vus nuwsnanrEn so                                     nCv,rw
                                                                                                                                 rnce c~.,Wen~+cc..uWna
                                                                                                                                                    AT               XOVRA
           IUA W.~4 E9COHTE78Y '~                                         1~ M.WE/JG(LKOYQ ILM1~~E~I
                                   ~
                                   '                                                                                                                                 HCURS.
                                                                                                                                                     AT
                                                                                ANA                                                     awex~
           iNYATEWAS SEFFRAGTED 6Y                         iooc+v.i                      we~u~~cara~~n.~cxrrtarnr~wcrno

           ENCIDEM ►LtRFiATP!@
                              ~~/p~1            w/s~pY~eb~ref+v~                                                                                                     WTG
           1, rlr~rw.w~..Y~~t                                                                                                           ICY►.7R4MN~F~i
                                                                                                  M•~C Of lft.'ENRI


                                                                                                                 ova-                     o,~ -r               sp
                                   w                       1+S ~C~                  Al w                   S
            ` u~                                                                                                                  VOS                    ibN~ ~3 L ~9
                                                                          G              "C       A•           NM P.T
                   o               T      WA5          hlOT
                                                        sz-c 4     ~~-Te2.ch~o►a        w~                                                                 to,~rsaCz
             w►.~ SNvo~v                        N
                                                        ►.z   ~a~P  ~'n.~ ~ .a ~   r+.~ ~'o                                                          ti1E -T t-1 E'
               ..~ ~ a                        D a:~ w N                                                                                             ^r t1~   r~
                                             r~E wP-s Q    c.~r n ~ti,      ~s c rC2
             Fowo    ,.~
                                                                                            z          SC'L4=pew                    luD           Er~S


                                                                                                                      4 s r-3 TAR                          Dot        i~
             Tra 1~t14                 JOS       aN kr-~                      ►-r
                                                                                                 e~]                                          t   V.      ✓
                                         ~6~u          b         A.                     u
                                   T                                                                                                         GlS►.JsC          F~~
                                                                                                           MCS
                                                   Z ~dart"c~P                              N~+~ -SD Tf~+~
             4rGT 't'S+at~l.~_


                                                                                                                 ~r7-, , St2                           -►-o-► - rs
                               i~.E'i .           ram-z2:A~~                                                                                              iwiu
            ,~„~,~,~,                                -
                                                    w.w   ~T-                                                    rc ~u~,..En~




                                                                                                                      rc w+u+u w~rtn~                         ro,m
                                                        y w.H




                                                                                                                                                                                   ~r
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 47 of 171 Page ID
                                  #:2119




                                                                                                                                                               PAGE    I     OF~

                                                                COUNTY OF LDS ANGELES SHERIFFS DEPARTMENT
                                                                INMATE INJURY/ILLNESS REPORT
       F7 ou! Ma 0~'ien OaWw ~s complateb a pasaiWs. Plaua ptlnc fagihly and pfau an'%" In 1M ~PPmO~v ~+(e~).

        ~.                            u.raw ~ao~nMa nwaoi                                         L                         ~wNu wwu
                 /r-                                 o - F~                                                    i o-         ~                   o~-
       u+tiu~ MFo~uunon
        a                                      wuc                                                         ~maMowWau                     ~u             iota       drtn~rtm
             V~SYJ~ht~1, RogF(LT                                                                        ~t36t4~                         r1              f~,      t~/tn/An
        4                                    ICULI10/~M1'                                                      WMGkNCW.EClaL                                    ClLLDLM

            MEN                E,•~rRP~           ~i                                              r7                  56a~                                     -~~
         rn[awww~.                ~au:ouirarwria+               ❑ue+rt.~~c~an~~.arvw                    ❑~mw.wiv.a        ~ou~rur[             ❑uc~cwi~w+■

        n~wcn~ mrvnnMiwn
        ~                     ~oecwr~nut~                                              nr[crtouneN                              iwtattrtC.~R                    wc~rttua
                     O                                                                                                                         s
      ~ A. wY~TEMaE~FL4708ESfCKlIU= AYES ~HO                        B. MYATEAAPEtR5T09EIWUHEG: }~YES ❑t+0 •rrsv.-..,c ... ,~,.,a.,.~r~,s
      ~          ._._~_               _._._,.,~_....~..__......._.~_._...
                                                                        ,_.___._.__._,._..~_~._._--.~..Y____.~..~._._..._._..—._...__._,_.._._._..._..._._.
        C. Kwri~RED, tS THE UIJtJRY REUTE~IDAUSE OP FORCE ON ~tIC£GATIQ7T' QyES ~!~
                             •P'YOi094q r!N'.7u+640 KUiEO TO A U7[ 0~ IC/CE ~ KlI{i11CN176 NIOE L i6C}1C~/III, LJfi9 if110GMf.OR NQNFR. SNNL CONTACT ThL ~RLAiYiO
                              ira.uri un ~dr
                                           JW.NJ~VN 6u~W1O1Ng~IN)~N1131AYVMO COC!lYFM ShC YfCGL111Q140SMMC LLCO~7~D IDYM37~~1NE Rf1GT.                            YfdC~l

                              COMI~CTfD Id11W~L WGNOW ~T:                                    C4:IIT~L

                               M11~01C91R~C1!➢'                                     ~IXIIL YJ~6YOat1:

         V~dJRY APpEN.TO BE              ❑FCg0EM~1        ~gEpl,1RES FURTHER INYESTIWT17N,5EE URtr.
         ASSNE TI4E OF TXE WdCFH~THE kaIAiE WAS: ❑~LGtE                     ❑SEgEWfED             [1a NITH OTMEAS
        ~IMUTE WhS ESCG1iTEp TO                              U~E~ G~~~                                                                         Ai       '7-(7IS            MOl7A5.
                                                                t►~wn cuwQ
         ❑ wuatE was rnwsPaat~ Ta                                                                                er
                                                                           ~~~+aw                                           inuwva...iewuct.:w+.on
         AHD VAA9 E5.'ORTE03Y                                                                                                                            AT                MOltR3
                                                                           IvurwK NOE~Q*[erw~fll~
         INWTE WAS SEEN7IA£hTEC B't                                            AHD                                                                       ~+                Hp~
                                                            ioacroet                    inmacco is ~~r,.w~nin rc evucn.cr ~oau,eTci




                 ~                   ►        ~       l.f                                                           •C
                     u C                                        ~            ~7~      L                             .1~                             ►    L ~1


                     a
                     .           ~    ~►       ~ _                     r                                        ~~                r                                    ..




                 L                       ~                                                    ~            r                             1               ►I
             f           v                                  /                         r                                                  ~          ~

            ~/       ~       ~        L
       NUNC vrr.ciw v[c~ y rrK r L of ru w-tvY vi r c~r /-OYrLf L-' Y ^'~~~- s7-HfF ,

        ~.wwnme                ~'~.INAWa'N~ ~,                                                                  l.,L~g~~                            V~'~~~~1.5
                                                       ~u                                                       R,.~a.n ~n                                     ~To



        ,~,,,,,,o,t,..:           SGT. r_ C'.oL-rn~                                                              L                                  ~-~-r'~
                                                       P~1                                                       u~+'.a.aw .ray                                gu~~n



                                          ~SvQtCs ~10E NDT A RF$u~T c~ uS~ ~F ~{!t~ g~,
                                          ~~`Q~iY {~b`(t.fc~~^'C~..




                                                                                                                                                                                     ~/r~
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 48 of 171 Page ID
                                  #:2120

                                                           Inmate Medical Documentation
                                                      Los Angeles County Sheriffs Department
                                                                    Point of Care
            H=High L=Law C=Critical @=Abnormal c=Corrected f=Result Comment O=Order Comment i=Interpretive Data `=Performing Lab

 Textual Results
 T451:     7110/2015 19:10 PDT(SOAP Charting)

          O--alert and oriented x 3 ,speech clear and coherent in full sentences ,verbally responsive and able to make
          needs known ,skin dry and warm to touch ,respiration even and unlabored , no c/o gas pains ,loose BM's,nausea
          ,vomiting presented .

          A-- Risk for pain/injury
             Alteration of comfort

          P--MD line

 T452:    7/8/2015 16:13 PDT(SOAP Charting)
          x-ray done as ordered.
 T453:    7/8/2015 13:23 PDT(SOAP Charting)
          O»> Per xray tech pt. never came to xray this am. Will endorse to oncoming shift.
 T454     7/8/2015 09:10 PDT(SOAP Charting)
          O»>Per xray tech, he sent pass for pt. to go to xray dept.
 T455:    7/8/2015 03:23 PDT(SOAP Charting)
          MD reviewe patients chart and put in new orders for Robaxin 500 mg po STAT, Stat chest and rib X-rays. Called
          IRC at 0323 and notified William. Endorsed to the desk nurse Julag-Ay. Patient medicated for pain. Currently lying
          on gurney by the clinic with no signs and symptoms of cardiac or respiratory distress noted. Will continue to
          monitor.

           Collected Date   7/8/2015       7(9/2015            7/8/2015               7/7/2015          7/7!2015
           Collected Time 02:45 PDT       00:37 PDT           00:14 PDT              23:14 PDT         20:42 PDT
        Procedure                                                                                                   Units       Reference Range
Systolic BP                                                       138                     _                                    {90-140]
 Diastolic BP                                                     83                      -                                    [50-90]
 Temperature
        _.         _            - _            -                 97.6                     - _              -         DEGF      [97.0-99.6]
:Heart Rate                     -              -                  91                      -                -                   [60-100]
 Pulse Oximeter                 -              -                  97                      -                -
Resp                            -              -                  20                      -                -         Minutes
2C-Problem                      -              -        SIP Physical Altercation          -                -
SOAP Charting                   -        See Below-"~       See Belowr4s _ _              _                _
                                                   __                                       _       __
Soap_Provider             See BelowT51         -                   -                See BelowT51e   See BelowTs,e~3z
Textual Results
T456:     7!8/2015 00:37 PDT(SOAP Charting)
         Correction. Blood pressure 158/93.
T457:    7/8/2015 00:14 PDT(SOAP Charting)
         S: "I have chest pain 10/10, I have lower back pain, rib pain and my testicles are hurtng. I also can't breathe
         because my nose is broken, I feel congested. No nausea and vomiting, yes my head is hurting like 10/10. My
         whoe body is hurtin. I got jumped by like 40 people. I think I broke my front teeth too."

         O: -At 2230, received patient's endorsement from PM shift nurse stating that patient was seen, was ~k and ready
         to be re-
            housed to a diferent module.
          -At around 2250, patient c/o chest pain. EKG done-NSR-faxed to MOD who was at CTC at the time.
          -At around 2300, patient c/o difficulty breathing and generalized body pain.
          -Patient is s/p physical altercation with multiple inmates. Patient is alert and oriented x4. Respiration even and
         unlabored. PERRLA, hand grasps strong and equal bilaterally, foot pressure equally strong, speech clear and
         coherent, patient able to make needs known. Patient with multiple bruises around face, nasal bridge and below
         both eyes. Patient with four partial/broken front teeth and one missing tooth.


Inmate Name:     VOSKANYAN, ROBERT ROUBO                                     CII Number:              AXXXXXXXX
DOB:             12/30/1980                                                  Booking Number:          4361976




                                                                                                                                                  y3
    Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 49 of 171 Page ID
                                      #:2121




                                                         COUNTY OF LOS ANGELES SHERIFFS DEPARTMENT        ~ 015-00405-5100-054
                   R 7'RADlTTON OF SERVICE
                                                                         ~~1CIDENT REPORT                 T•~~
                                                                                                          e+n d~~~12015         nac Z ar 5
            v                                          n,.       ~                   i       r..e                         r r
            vfl.ai rCn vtc~w ~
                                                 1lewrenm ~.e~                      Gµ:~rrq r(Ans~Fi
            Y(i~G(IH 1t.9iGT 1

            sTnrus                                                   w~o,w.m~,      nwccwwtcnove
            usew•+roh or n.r.zt




            YO~ryL /011 NC~e1 ~
                                                                                                                   I
                                                   O                                     1
            Y~7'~GL~O~1 NJf~fLi ~




            ~v~. t~       .-......




      M                                                                                                   ~E
      ~'      9-STCIEN • R-RECOVENEG • L-IAST • F-FOUkO • H-E]MBEZZLEO • 0-OA1fAGE0 • K-BAFEKEEPIHG
      (V~               (U~a W ~{~pliuON CaGa;la aramp4. d prnpury 4la4i 5eo4n uN Ramvend.Cade is 510.)
       1     CDOE ;REMIjWAN.I
      rq                             i
                                              p~~►Iduery~tlen, wtr4Rmla.orAtla~~ P*s~M mtrt~t ~~ilu~~            SFJWL~            YiWE


      r
_     0
      ~
       Q                                 '•'SEE PAGE 3 FOR EVIDENCE•••
      N                                                                                                                                -
     o                               ~
     i
     i
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 50 of 171 Page ID
                         q~~~~    #:2122

                                              Inmate Medical Documentation
                                         Los Angeles County Sheriffs Department

                                              Inmate Medical Documentation


                          Clinical Progress Notes
                     07/08/15 00:37 PDT Performed by WACEFA                  ANTHONY K / RN - 614417
                     Entered on 07/08/15 00:37 PDT

   2C-Progress Note
   - ---------------
   SOAP Charting                                                 Correction. Blood pressure 158/93.




                          Clinical Progress Notes
                     07/08/15 00:14 PDT Performed by WACERA                  ANTHONY K / RN - 614417
                     Entered on 07/08/15 00:28 PDT

  2C-Progress Note
  ----------------
  2C-Problem                                                    S/P Physical Altercation
  SOAP Charting                                                 S : "I have chest pain 10/10, I have
                                                                lower back pain, rib pain and my
                                                                testicles are hurtng. I also can't
                                                                breathe because my nose is broken, I
                                                                feel congested. No nausea and
                                                                vomiting, yes my mead is hurting like
                                                                10/10. My whoe body is hurtin. I got
                                                                jumped by like 40 people. I think I
                                                                broke my front teeth too."

                                                               0: -At 2230, received patient's
                                                               endorsement from PM shift nurse
                                                               stating that patient was seen, was Ok
                                                               and ready to be re-
                                                                   housed to a diferent mod~sle.
                                                                -At around 2250, patient c/o chest
                                                               pain. EKG done-[VSR-faxed to MOD who
                                                               was at CTC at the time.
                                                                -At around 2300, patient c/o
                                                               difficulty breathing and generalized
                                                               body pain.
                                                                -Patient is s/p physical altercation
                                                               with multiple inmates. Patient is
                                                               alert and oriented x4. Respiration
                                                               even and unlabored. PERRLA, hand
                                                               grasps strong and equal bilaterally,
                                                               foot pressure equally strong, speech
                                                               clear and coherent, patient able to
                                                               make needs known. Patient with
                                                               multiple bruises around face, nasal
                                                               bridge and below both eyes. Patient
                                                               with four partial/broken front teeth
                                                               and one missing tooth.



Inmate Name:   VOSKANYAN, ROBERT ROUBO                       CII Number:          AXXXXXXXX
DOB:           12/30/1980                                    Booking Number       4361976




                                                                                                        ~~~
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 51 of 171 Page ID
                         .~-~.    #:2123

                                            Inmate Medical Documentation
                                       Los Angeles County Sheriff's Department
                                            Inmate Medical Documentation

   2C-Progress Note
   ----------------
                                                               pt. to go to xray dept.



                           Clinical Progress Notes
                      07/09/15 03:23 PDT Performed by WACERA               ANTHONY K / RN - 614417
                      Entered on 07/08/15 03:26 PDT

  2C-Progress Nose

  SOAP Charting                                                MD reviewe patient's chart and put in
                                                               new orders for Robaxin 500 mg po
                                                               STAT, Stat chest and rib X-rays.
                                                               Called IRC at 033 and notified
                                                               William. Endorsed to the desk nurse
                                                               Julag-Ay. Patient medicated for pain.
                                                               Currently lying on gurney by the
                                                               clinic with no signs and symptoms of
                                                               cardiac or respiratory distress
                                                               noted. Will continue to monitor.



                          Provider Progress Notes
                     07/08/15 02:45 PDT Performed by KYAZZE                FRED B. / MD 420141
                     Entered on 07/08/15 02:47 PDT

  Provider Form

 Patient Loca~ion Provider                                     MCJ
 Soap Provider                                                CALLED BY NURSE.
                                                              I/M WAS IN A FIGHT. HE C/O CHEST
                                                              PAIN, LT RIB CAGE PAIN, AND BBP. HE
                                                              ON TYLENOL # AND MOTRIN FOR PAIN DUE
                                                              TO NASAL FRACTURE.
                                                              EKG - NORMAL.
                                                              SEE ORDERS.
 Appointment Type                                             Unscheduled
 Evaluation Type                                              M.O.D. Telephone Consult
 Follow up Referral                                           MD Line




I nmate Name:   VOSKANYAN, ROBERT ROUBO                    CII Number:           AXXXXXXXX
DOB:            12/30/1980                                 Booking Number:       4361976




                                                                                                       "/
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 52 of 171 Page ID
                                  #:2124

                                               Inmate Medical Documentation
                                          Los Angeles County Sheriffs Department

                                               I nmate Medical Documentation

  Left Pupil Reaction                                              Br1Sk
  Left Pupil Size                                                  3
  Right Pupil Size                                                 3.
  Right Pupil Reaction                                             Brisk
  Coma Scale Eyes                                                  Open spontaneously
  Coma Scale Best Motor Response                                   Obeys verbal command
  Coma Scale Best verbal response                                  Oriented and converses
  Coma Scale Total                                                 15
  Grips                                                            Equal
  Foot Pressure                                                    Equal
  Reflexes                                                         Normal
  Assessment of speech                                             No impairment




                           Vital Signs and Graphics Record
                      07/08/15 13:30 PDT Performed by STALIANS                 ELLEN / LVN 518929
                      Entered on 07/08/15 13:31 PDT

  Neuro

  Neurological Status                                             Cooperative, Alert, Awake
  Left Pupil Reaction                                             Brisk
  Left Pupil Size
                                                                  3
  Right Pupil Size                                                3
  Right Pupil Reaction                                            Brisk
  Coma Scale Eyes                                                 Open spontaneously
  Coma Scale Best Motor Response                                  Obeys verbal command
  Coma Scale Best verbal response
                                                                  Oriented and converses
  Coma Scale Total                                                15
  Grips                                                           Equal
  Foot Pressure                                                   E q~sa1
  Reflexes                                                        Normal
  Assessment of speech                                            No impairment




                          Clinical Progress Netes
                     07/08/15 13:23 PD'i' Performed by WOODS RN, CARMELLA
                                                                          E / RNIII - 427111
                     Entered on 07/08/15 13:24 PDT

 2C-Progress Nose
 ----------------
                                                                 xray this am. Will endorse to
                                                                 oncoming shift.




                         Clinical Progress Notes
                    07/08/15 09:10 PDT Performed by WOODS RN, CARMELLA E / RNIII -
                                                                                   427111
                    Entered on 07/08/15 13:05 PDT




I nmate Name:   VOSKANYAN, ROBERT ROUBO                        CII Number:         AXXXXXXXX
DOB:            12/30/1980                                    Booking Number:      4361976




                                                                                                    ~~
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 53 of 171 Page ID
                                  #:2125

                                              Inmate Medical Documentation
                                         Los Angeles County Sheriffs Department

                                              Inmate Medical Documentation

   Dressing Changes
   ----------------
   Dressing Description
                                                                 Dressing saturated
   Dressing location                                             Right buttock
   Dressing Interventions                                        Cleansed with Normal Saline, Cover
                                                                 w/dry dressing, Neosporin applied
   Drainage Description                                          Serosanguinous
   Pt toleration of dressing change                              Well

   Wound Assessment.

  Wour_d Location                                                Right buttock
  Wound Drainage Amt                                             Copious, Weeping
  Drainage Description                                           Serosanguinous
  Wound Edges/Margins                                            Clean
  Wo~snd Bed                                                     Epithelializing tissue

  Pt Teaching record

  Individuals Taught
                                                                Patient
  Barriers to Learning                                          None
  Learning Need                                                 Treatments, Self care
  Teaching Content
                                                                Instructed patient to practice
                                                                frequent handwas'~ing and good hygiene
                                                                to prevent infection. Also instructed
                                                                to report any worsening of condition
                                                                to medical staff/custody and to keep
                                                                wound and dressing clean and dry;
                                                                patient verbalized understanding.
  Teachir_g Outcomes
                                                                Communicated Ur_derstanding
  Teaching Method / Plan
                                                                Explanation
  Teaching Evaluation
                                                                Learning Need resolved




                        Treatment Record
                   07/08/15 16:00 PDT Performed by BONIFACIO                   ROSELLE MARIE V / RN 613073
                   Entered on 07/08/15 15:45 PDT

 Dressing Changes
 - ---------------
 Dressing Note                                                  See other wound care notes.




                       Vital Signs and Graphics Record
                  07/08/15 13:32 PDT Performed by STALIANS                   ELLEN / LVN 518929
                  Entered on 07/08/15 13:32 PDT

 Neuro

 Neurological Status                                            Cooperative, Alert, Awake


Inmate Name:   VOSKANYAN, ROBERT ROUBO                       CII Number:          AXXXXXXXX
DOB:           12/30/1980                                    Booking Number:      4361976




                                                                                                             ~~
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 54 of 171 Page ID
                                  #:2126

                                               Inmate Medical Documentation
                                          Los Angeles County SherifiPs Department

                                               Inmate Medical Documentation

   Neurological Status                                            Cooperative, Alert, Awake
   Left Pupil Reaction                                            Brisk
   Left Pupil Size                                                3
   Right Pupil Size                                               3
   Right Pupil Reaction                                           Brisk
   Coma Scale Eyes                                                Open spontaneously
   Coma Scale Best Motor Response                                 Obeys verbal command
   Coma Scale Best verbal response                                Oriented and converses
   Coma Scale Total                                               15
   Grips                                                          Equal
   Foot Pressure                                                  Equal
   Assessment of speech                                           No impairment



                          Vital Signs and Graphics Record
                     07/08/15 19:48 PDT Performed by MARFA                    RHODORA D. / LVN 551269
                     Entered on 07/08/15 19:49 PDT

  Neuro

  Neurological Status
                                                                 Cooperative, Alert, Awake, Oriented
                                                                 and converses
  Left Pupil Reaction
                                                                 Brisk
  Left Pupil Size
                                                                 3
  Right Pupil Size
                                                                 3
  Right Pupil Reaction
                                                                 Brisk
  Coma Scale Eyes
                                                                 Open spontar_eously
  Coma Scale Best Motor Response
                                                                 Obeys verbal command
  Coma Scale Best verbal response
                                                                 Oriented and converses
  Coma Scale Total
                                                                 15
  Grips
                                                                 Equal
  Foot Pressure
                                                                 Equal
  Reflexes
                                                                 Normal
  Assessment of speech
                                                                 No impairment



                         Clinical Progress Notes
                    07/08/15 16:13 PDT Performed by OGUNNEYE                    OPEYEMI 0 / RN-614393
                    Entered on 07/08/15 16:13 PDT

 2C -Progress Note
 - ---------------
 SOAP Charting
                                                                x-ray done as ordered.



                         Treatment Record
                    07/08/15 16:00 PDT Performed by SONIFACIO                    ROSELLE MARIE V / RN 613073
                    Entered on 07/08/15 15:45 PDT



I nmate Name:   VOSKANYAN, ROBERT ROUBO                       CII Number:           AXXXXXXXX
DOB:            12/30/1980                                   Booking Number:        4361976




                                                                                                               ~G
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 55 of 171 Page ID
                         ,~~      #:2127

                                               Inmate Medical Documentation
                                          Los Angeles County Sheriffs Department

                                               Inmate Medical Documentation

                            Vital Signs and Graphics Record
                       07/09/15 20:34 PDT Performed by MARFA                  RHODORA D. / LVN 551269
                       Entered on 07/09/15 20:34 PDT

   Neuro

   Neurological Status                                            Cooperative, Alert, Awake, Oriented
                                                                  and converses, Alert, Oriented x 4
  Left Punil Reaction                                             Brisk
  Left Pupil Size                                                 3
  Right Pupil Size                                                3
  Right Pupil Reaction                                            Brisk
  Coma Scale Eyes                                                 Open spontaneously
  Coma Scale Best Motor Response                                  Obeys verbal command
  Coma Scale Best verbal response                                 Oriented and converses
  Coma Scale Total                                                15
  Grips
                                                                  Equal
  Foot Pressure                                                   Equal
  Reflexes                                                        Normal
  Assessment of speech                                            NO   i m,~3i r??l2P_t




                           Vital Signs and Graphics Record
                      07/09/15 16:45 PDT Performed by MARFA                   RHODORA D. / LVN 551269
                      Entered on 07/09/15 16:45 PDT

  Neuro

  Neurological Status                                            Cooperative, Alert, Awake, Oriented
                                                                 and converses, Aler=, Oriented x 4
 Left Pupil Reaction
                                                                 Brisk
 Left Pupil Size
                                                                 3
 Right Pupil Size
                                                                 3
 Right Pupil Reaction                                            Brisk
 Coma Scale Eyes
                                                                 Open spontaneously
 Coma Scale Best Motor Response
                                                                 Obeys verbal command
 Coma Scale Best verbal response
                                                                 Oriented and converses
 Coma Scale Total
                                                                 15
 Grips
                                                                 Equal
 Foot Pressure
                                                                 Equal
 Reflexes
                                                                 Normal
 Assessment of speech                                            No impairment




                          Vital Signs and Graphics Record
                     07/09/15 11:20 PDT Performed by STALIANS                   ELLEN / LVN 518929
                     Entered on 07/09/15 11:21 PDT

 Neuro



I nmate Name:   VOSKANYAN, ROBERT ROUBO                       CII Number:            AXXXXXXXX
DOB:            12/30/1980                                    Booking Number:        4361976




                                                                                                        ~~
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 56 of 171 Page ID
                                  #:2128




                                                             9_~_




                                                                             ~~
 Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 57 of 171 Page ID
                                   #:2129
                                  ~,

                                              Inmate Medical Documentation
                                         Los Angeles County Sheriff's Department

                                              Inmate Medical Documentation

                      Entered on 07/15/15 23:47 PDT

   2C-Progress Note

   SOAP Charting                                                 Pt endorsed from PM shift was a man-
                                                                 down. c/o pain and had an elevated
                                                                 blood pressure. Was given clonidine
                                                                 and ibuprofen by PM shift. Latest VS
                                                                 obtained. Per Dr. Kyazze pt will be .
                                                                 sent back to module. Placed pt on MOD
                                                                 line for evaluation in the morning.
  Temperature                                                    97.3 DEGF
  Heart Rate                                                     103
  Resp                                                           18 Minutes
  Systolic BP                                                    150
  Diastolic BP                                                   94
  Pulse Oximeter                                                 9a
  Pain scale                                                     10




                          Treatment Record
                     07/15/15 21:30 PDT Performed by RIVERA                  FRANCIS V. / RN 533422
                     Entered on 07/15/15 21:30 PDT

  Dressing Changes
  ----------------
  Dressing Note                                                 Pass was sent and f/u call made to
                                                                module officer and pt still did not
                                                                come down. It's now lock down. Will
                                                                f/u tomorrow.



                         Treatment Record
                    07/15/15 21:30 PDT Performed by RIVERA                   FRANCIS V. / RN 533422
                    Entered on 07/15/15 21:30 PDT

 Dressing Changes
 ----------------
 Dressing Note
                                                                Pass was sent and f/u call made to
                                                                module officer and pt still did not
                                                                come down. It's now lock down. Will
                                                                f/u tomorrow.




                         Clinical Progress Notes
                    07/15/15 21:21 PDT Performed by VICENTE                  JOSE R / RN - 515883
                    Entered on 07/15/15 21:55 PDT

 2C -Progress Note


I nmate Name   VOSKANYAN, ROBERT ROUBO                       CII Number'           AXXXXXXXX
DOB'.          12/30/1980                                    Booking Number'       4361976




                                                                                                         ~~
 Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 58 of 171 Page ID
                                   #:2130              ~~~.

                                               Inmate Medical Documentation
                                          Los Angeles County Sheriffs Department

                                               Inmate Medical Documentation


    Neurological Status
                                                                   Cooperative, Alert, Awake, Alert,
                                                                  Oriented x 4
    Left Pupil Reaction
                                                                  Brisk
    Left Pupil Size
                                                                  3
    Right Pupil Size
                                                                  3
    Right Pupil Reaction
                                                                  Brisk
    Coma Scale Eyes           ""                                  Open spontaneously
   .Coma Scale Best Motor Response
                                                                  Obeys verbal ccmmand
    Coma Scale Best verbal response
                                                                  Oriented and converses
    Coma Scale Total
                                                                  15
   Grips
                                                                  Weak bilaterally
   Foot Pressure
                                                                  Strong bilaterally
   Assessment of speech
                                                                  No impairment



                           Clinical Progress Notes
                      07/14/15 16:30 PDT Performed by MONSAN
                                                             TO                 RIA T / RN 530876
                      Entered on 07/14/15 17:11 PDT

   2C-Progress Note

  SOAP Charting
                                                                 0: 1630H: 2 EMT'S FROM GTCI AMBULANCE
                                                                 ARRIVE AT MAIN CLINIC AND REPORT/COPY
                                                                 OF TRANSFER PAPERS GIVEN TO EMT'S
                                                                 ANTONIAN # 5761 AND ESTRADA # 1311.
                                                                 1708H PT LEFT MAIN CLINIC VIA GURNEY
                                                                 AWAKE, ALERT AND VERBALLY RESPONSIVE.
                                                                 BREATHING EVEN AND NON LABORED. PT IN
                                                                 NO ACUTE DISTRESS. PT ESCORTED BY
                                                                 DEPUTIES WiJ # 522023 AND WAiVG #
                                                                 543778.



                          Trea~ment Record
                     07/14/15 15:45 PDT Performed by RIVERA
                                                                              FRANCIS V. / RN 533422
                     Entered on 07/14/15 18:22 PDT

 Updated on

                07/14/15 18:23 PDT by RIVERA        FRANCIS V. / RN 533422

 Dressing Changes
 - ---------------
 Dressing location
                                                                Right buttock (modified)
 Dressing Interventions
                                                                Cleansed wits Normal Saline, Dressing
                                                                applied, Dressing changed, Cover
                                                                w/dry dressing, Neosporin applied
                                                                (modified)
 Dressing Note
                                                                Dry healing wound, scabbed in the


Inmate Name'.   VOSKANYAN, ROBERT ROUBO                      CII Number:           AXXXXXXXX
DOB.            12/30/1980                                   Booking Number.       4361976




                                                                                                    ~    ~
 Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 59 of 171 Page ID
                         n..,,~    #:2131

                                           Inmate Medical Documentation
                                      Los Angeles County Sheriff's Department

                                           Inmate Medical Documentation

                           Treatment Record
                      07/13/15 21:26 PDT Performed by RIVERA               FRANCIS V. / RN 533422
                      Entered on 07/13/15 21:26 PDT

  Dressing Changes

  Dressing Note                                               Pass was sent f/u call made to module
                                                              officer and and still did not show
                                                              up. It's now loc;c down. Will f/u .
                                                              tomorrow.




                          Clinical Progress Notes
                     07/13/15 20:29 PDT Performed by PEREY                CARMINA A. / RN 519263
                     Entered on 07/13/15 20:31 PDT

  2C-Progress Note

  SOAP Charting                                               O.:Seen during pill call, alert and
                                                              oriented x a. Breathing unlabored,
                                                              patient complair_ed of having nose
                                                              bleeding x 5 days, claimed the last
                                                              time was when he was in th shower,no
                                                              nose bleeding observed. Denied HA nor
                                                              dizziness. BP 150/98 P 76 R 18 BP
                                                              98.4. Informed main clinic, pass was
                                                              sent and follwed up with CA Edmiston




                          Treatment Record
                     07/12/15 19:40 PDT Performed by JACOB                VALENTINO J./ RN 511425
                     Entered on 07/12/15 20:07 FDT

 Dressing Changes
 - ---------------
 Dressing Description                                        Dry and intact
 Dressing location                                           RT. BUTTOCK
 Dressing Interventions                                      Cleansed with Normal Saline, Dressing
                                                             changed, Cover w/dry dressing,
                                                             Neosporin applied
 Dressing Noce                                               WOUND'S ABBOUT 4X C. IN SIZE W/
                                                             PINPOINT OPENING ~ THE CNTTER, HAS
                                                             MNIMA SEROUS DISCHARGE    NNO SWELLING
                                                             OR REDNESS SL'RROUNDIING THE AREA.
 Drainage Description                                        Clear
 Pt toleration of dressing change                            Fair




I nmate Name:   VOSKANYAN, ROBERT ROUBO                   CII Number'           AXXXXXXXX
DOB:            12!30/1980                                Booking Number:       4361976




                                                                                                      ~~/
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 60 of 171 Page ID
                                  #:2132              ,~-~,

                                           Inmate Medical Documentation
                                      Los Angeles County Sheriff's Department

                                           Inmate Medical Documentation

                          Treatment Record
                     07/11/15 08:00 PDT Performed by JACOB                VALENTINO J./ RN 511425
                     Ertered o*~ 07/11/15 21:02 PDT

  Dressing Changes

  Dressing Description                                        Dry and intact
  Dressing location                                           RT. BUTTOCK
  Dressing Interventions                                      Cleansed with Normal Saline, Dressing
                                                              changed, Cover w/dry dressing,
                                                              Neosporin applied
  Dressing Note                                               UNABLE TO DESCRIBE WOUND DUE TO SHORT
                                                              STAFFING
  Drainage Description                                        None
  Pt toleration of dressing change                            Fair




                         Treatment Record
                    07/10/15 20:00 PDT Performed by BONIFACIO                ROSELLE MARIE V / RN 613073
                    Entered on 07/10/15 19:24 PDT

 Dressing Changes
 ----------------
 Dressing Description                                         Dressing not secure
 Dressing location                                            right buttock
 Dressing Interventions                                       Cleansed with Normal Saline, Cover
                                                              w/dry dressing, Neosporin applied
 Drainage Description                                         Purulent
 Pt toleration of dressing change                             Well

 Wound Assessment.

 Wound Location                                              right buttock
 Wound Drainage Amt                                          Moist
 Drainage Description                                        Purulent
 Wound Edges/Margins                                         Clean
 Wound Bed                                                   Epithelializing tissue

 Pt Teaching record

 Individuals Taught                                          Patient
 Barriers to Learning                                        None
 Learning Need                                               Treatments, Self care
 Teaching Content                                            Instructed patient to practice
                                                             frequent handwashing and good hygiene
                                                             to prevent infection. Also instructed
                                                             to report any worsening of condition
                                                             to medical staff/custody and to keep
                                                             wound and dressing clean and dry;
                                                             patient verbalized understanding.
 Teaching Outcomes                                           Communicated Understanding


Inmate Name:   VOSKANYAN, ROBERT ROUBO                    CII Number:           AXXXXXXXX
DOB:           12/30/1980                                 Booking Number:       4361976




                                                                                                           ~~
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 61 of 171 Page ID
                         ,-~,     #:2133

                                              Inmate Medical Documentation
                                         Los Angeles County Sheriffs Department

                                              Inmate Medical Documentation

   Teaching Method / Plan                                        Explanation
   Teaching Evaluation                                           Learning Need resolved




                             Treatment Record
                        07/10/15 20:00 PDT Performed by BONIFACIO               ROS~'LLE MARIE V / RN 613G73
                        Entered on 07/10/15 19:24 PDT

  Dressing Changes

  Dressing Note                                                  See other wound care notes.




                            Clinical Progress Notes
                       07/10/15 .9:10 PDT Performed by SANCHEZ               MARYLOU A. / RN 457114
                       Entered on 07/10/15 19:50 PDT

  2C-Progress Note
  - ---------------
  SOAP Charting                                                  S ---    I have a blurry vision since
                                                                 the accident "



                                                                 O-- alert and oriented x 3   speech
                                                                 clear and coherent in fu11 sentences
                                                                   verbally responsive and able to
                                                                 make needs known ,skin dry and warm
                                                                 to touch ,respiration even and
                                                                 unlabored   no c/o gas pains ,loose
                                                                 BM's nausea ,vomiting presented .

                                                                A-- Risk for pain/injury
                                                                     Alteration of comfort

                                                                P--MD line




                            Interdisciplinary Referral
                       07/10/15 19:00 PDT Performed by SANCHEZ               MARYLOU A. / RN 457114
                       Entered on 07/10/15 19:47 PDT

 Updated on

                 07/11/15 20:18 PDT by FUMAR      MARILIE M / RN 518554

 Interdisciplinary Referral
 - -------------------------
 Interdisciplinary duplication check                            There is no existing appointment for


I nmate Name'.    VOSKANYAN, ROBERT ROUBO                    CII Number:          AXXXXXXXX
DOB:              12/30/1980                                  Booking Number:     4361976




                                                                                                               5~
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 62 of 171 Page ID
                         a~,_.    #:2134

                                              Inmate Medical Documentation
                                         Los Angeles County Sheriffs Department

                                              Inmate Medical Documentation

                                                                 below request
   Interdisciplinary i~ID/RNP only                               General MD Line
   Interdisciplinary referral reason                             Request for soft diet ,poor sleep
   Interdisciplinary SOAP Charting                               S ---   I need soft diet ,my jaw
                                                                 hurts when I chew   Rated pain as
                                                                 4/10 on the scale of 1--10

                                                                 O-- alert and oriented x 3   speech
                                                                 clear and coherent in full sentences
                                                                   verbally responsive and able to
                                                                 make needs known ,skin dry and warm
                                                                 to touch ,respiration even and
                                                                 unlabored   no facial swelling
                                                                 observed c/o poor sleep .

                                                                 A-- Risk for pain
                                                                      Insomnia

                                                                 P--MD line

  CSU Approval

  CSU Decision                                                   Referral approved and forwarded to
                                                                 scheduling




                        Treatment Record
                   07/09/15 21:36 PDT Performed by RIVERA                    FRANCIS V. / RN 533422
                   Entered on 07/09/15 21:36 PDT

 Dressing Changes

 Dressing Note                                                  Pass was sent and f/u call made with
                                                                module deputy and still did not show
                                                                up. It's now lock down. Will f/u
                                                                tomorrow.




                        Treatment Record
                   07/09/15 21:35 PDT Performed by RIVERA                    FRANCIS V. / RN 533422
                   Entered on 07/09/15 21:36 PDT

 Dressing Changes
 - ---------------
 Dressing Note                                                  Pass was sent and f/u call made with
                                                                module deputy and still did not show
                                                                up. It's now lock down. Will f/u
                                                                tomorrow.




Inmate Name:   VOSKANYAN, ROBERT ROUBO                       CII Number'          AXXXXXXXX
DOB:           12/30/1980                                    Booking Number:      4361976




                                                                                                        r7
                                                                                                          .
                                                                                                         ~
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 63 of 171 Page ID
                                  #:2135
                                ~-°-,

                                             Inmate Medical Documentation
                                        Los Angeles County Sheriffs Department
                                             Inmate Medical Documentation

  Reflexes                                                       Normal
  Assessment of speech                                           No impairment




                        Treatment Record
                   07/07/15 19:29 PDT Performed by MOGBO                    PETER C./ RN 607576
                   Entered on 07/07/15 19:29 PDT

  Dressing Changes
  ----------------
  Dressing Description                                          Dressing saturated
  Dressing location                                             right buttock
  Dressing Interventions                                        Cleansed with Normal Saline, Dressing
                                                                changed, Gauze dressing, Cover w/dry
                                                                dressing, Iveosporin applied
  Drainage Description                                          Serosanguinous
  Pt toleration of dressing change                              Fair



                        Clinical Progress Notes
                   07/06/15 15:47 PDT Performed by MARTINEZ                   GLADYS A / RN 613081
                   Entered on 07/06/15 15:50 PDT

 2C-Progress IQote


 SOAP Charting                                                  S: Patient presents to main clinic
                                                                from Physio. Patient states," Nurse I
                                                                need pain medication. My head hurts.
                                                                I dont feel good. I came down earlier
                                                                and they just sent me back."

                                                                O: Patient is alert and oriented,
                                                                ambulatory with a steady gait, speech
                                                                is concise, respirations are even
                                                                and unlabored, and is in no visible
                                                                distress. Patient is being Irate and
                                                                uncooperative. Speaking in outburst
                                                                manner. Patient upset and stormed out.

                                                               A: Health seeking behavior.

                                                               P: Explained to patient that RNP gave
                                                               orders earlier today for pain
                                                               medication and I will place him on MD
                                                               line in AM. Informed patient to
                                                               report any medical issues or concerns
                                                               to nurse or medical staff and
                                                               explained plan of care. Patient
                                                               replied with outburst and stormed out.
 Temperature                                                   97.2 DEGF


Inmate Name:   VOSKANYAN, ROBERT ROUBO                       CII Number:          AXXXXXXXX
DOB:           12/30!1980                                    Booking Number:      4361976




                                                                                                         5~
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 64 of 171 Page ID
                                  #:2136
                                ~~1

                                              Inmate Medical Documentation
                                         Los Angeles County Sheriff's Department
                                              Inmate Medical Documentation

   Heart Rate                                                    100
   Resp                                                          20 Minutes
  Systolic BP                                                    150
  Diastolic BP                                                   87
  Pulse Oximeter                                                 98
  Pain scale                                                     6




                         Clinical Progress Notes
                    07/06/15 13:40 PDT Performed by ASOGU                    CHIZOMA C / RN 525903
                    Entered on 07/06/15 13:48 PDT

  2C-Progress Note

  SOAP Charting                                                  0   Recived verbal order from RnP Ike
                                                                 for Ibuprofen 600mg PO TID PRN PAIN
                                                                 FOR 90DAYS.




                        Treatment Record
                   07/06/15 08:00 PDT ?erformed by PARK                 JONG H / RN 507154
                   Entered on 07/0'0/15 19:01 PDT

  Dressing Changes
  - ---------------
 Dressing Description                                           Dressing Intact
 Dressing location                                              Rt buttock
 Dressing Interventions                                         Cleansed with Normal Saline, Dressing
                                                                applied, Dressing changed, Neosporin
                                                                applied
 Dressing Note                                                  lcm x 1 cm round induration       no
                                                                open wound just redish color
 Drainage Description                                           None
 Pt toleration of dressing change                               Fair

 Pt Teaching record

 Individuals Taught
                                                                Patient
 Barriers to Learning                                           None
 Learning Need                                                  Plan of care, Treatments
 Teaching Content                                               Instructed clean hand before
                                                                touch. or stay good hygine           to
                                                                protect infection
                                                                pt verbalized understanding.
 Teaching Outcomes                                              Communicated Understanding
 Teaching Method / Plan                                         Explanation




Inmate Name'   VOSKANYAN, ROBERT ROUBO                       CII Number:           AXXXXXXXX
DOB:           12/30/1980                                    Booking Number:       4361976




                                                                                                          ~~
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 65 of 171 Page ID
                                  #:2137
                                                                                   ate,

                                              I nmate Medical Documentation
                                         Los Angeles County Sheriffs Department
                                              Inmate Medical Documentation

                          Treatment Record
                     07/05/15 16:19 PDT Performed by RIVERA                  FRANCIS V. / RN 533422
                     Entered on 07/05/15 16:20 PDT

   Dressing Changes

  Dressing location                                              Right buttock
  Dressing Interventions                                         Cleansed with Normal Saline, Dressing
                                                                 applied, Dressing changed, Cover
                                                                 w/dry dressing, Neosporin applied.
  Dressing Note                                                  X2 sites, one with surrounding
                                                                 redness, both with scab in the
                                                                 middle, no discharge
  Drainage Description                                           None
  Pt toleration of dressing change                               Well

  Pt Teaching record

  Individuals Taught                                            Patient
  Barriers to Learning                                          None
  Learning Need                                                 Plan of care, Self care
  Teaching Content                                              Educated cn good hygiene and
                                                                instructed to notify nsg staff for
                                                                any significant change in condition.
  Teaching Outcomes                                             Communicated Understanding
  Teaching Method / Plan                                        Explanation




                         Clinical Progress Notes
                    07/04/15 16:32 PDT Performed by VICENTE                  JOSE R / RN - 515983
                    Entered on 07/04/15 16:33 PDT

 2C-Progress Note
 ----------------
 2C-Problem                                                     Abscess to right buttock,Pain
 SOAP Charting                                                  S-Stated "I've had an abscess on my
                                                                butt for 3 days.I'm in a lot of
                                                                pain.My whole body is aching."Pain 8
                                                                out o`_ lO.Denies having chestpain,50B.

                                                               0-34 year old male patient with
                                                               history of Xanax/methadone
                                                               w ithdrawal,AAO x3,pupils 4mm in
                                                               diameter,equal,round,reactive to
                                                               light,calm,in no acute distress,was
                                                               escorted by custody staff to MCJ
                                                               clinic via wheelchair was able to
                                                               walk to the physio clinic from the
                                                               hallway by the main clinic,resp.
                                                               regular non-labored face flushed skin
                                                               warm,non-diaphoretic.B/P: 146/90,P:


Inmate Name'   VOSKANYAN, ROBERT ROUBO                       CII Number:          AXXXXXXXX
DOB:           12/30!1980                                    Booking Number:      4361976
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 66 of 171 Page ID
                                  #:2138

                                              Inmate Medical Documentation
                                         Los Angeles County Sheriffs Department

                                              Inmate Medical Documentation

                                                                 112 bpn,T: 97.7 F, R: 18/min.Right
                                                                 buttock with closed abscess,4.Ocm x
                                                                 4.Ocm x 0.3cm indurated
                                                                 area,erythematous,tender to
                                                                 palpation.No drainage present.

                                                                 A-Pain
                                                                    Impaired skin integrity

                                                                 P-Patient was referred to MOD RNP
                                                                 Konian,with order for meds and wound
                                                                 care.Per RNP Konian,okay to give
                                                                 initial dose of medication at this
                                                                time.Wound care done.Patient was
                                                                medically cleared by MOD to return to
                                                                his assigned housing.He was
                                                                instructed to take the meds as
                                                                ordered,to keep the wound area clean
                                                                and dry and to report to medical
                                                                staff any worsening of pain
                                                                symptoms.He verbalized understanding.
  Temperature
                                                                97.7 DEGF
  Heart Rate
                                                                112
  Resp
                                                                18 Minutes
  S ystolic BP
                                                                146
  Diastolic BP
                                                                90
  Pulse Oximeter
                                                                98
                                                                Comment: room air



                         Treatment Record
                    07/04/15 16:25 PDT Performed by VICENTE                  JOSE R / RN - 515883
                    Entered on 07/04/15 16:38 PDT

 Dressing Changes
 - ---------------
 Dressing Description
                                                               Other: Initial dressing
 Dressing location
                                                               right buttock
 Dressing Interventions
                                                               Cleansed with Normal Saline, Cover
                                                               w/dry dressing, Neosporin applied
 Drainage Description
                                                               None
 Pt toleration of dressing change
                                                               Well

 Wound Assessment.

 Wound Location
                                                               Right buttock
 Wound Type
                                                               Other: abscess
 Size (cm3) 1 x w x d
                                                               4.Ocfi x 4.Ocm x 0.3cm closed abscess
 Drainage Description
                                                               None
 Wound Edges/Margins
                                                               Clean
 wound Bed
                                                               Unhealthy looking tissue

Inmate Name:   VOSKANYAN, ROBERT ROUBO                      CII Number:           AXXXXXXXX
DOB:           12/30/1980                                   Booking Number'       4361976




                                                                                                       ~J /
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 67 of 171 Page ID
                                  #:2139
                                         :~                                                  ~~


                                                      Inmate Medical Documentation
                                                Los Angeles County Sheriffs Department

                                                               Point of Care

           H=High L=Low C=Critical @=Abnormal c=Corrected f=Result Comment O=Order Comment i=Interpretive Data `=Performing Lab

 Textual Results
 T457:     7/8/2015 00:14 PDT(SOAP Charting)

         A: Risk for impaired breathing r/t nasal bridge fracture
           Risk for impiared cardiac perfusion
           Acute pain
           Anxiety
           Deficient knwowledge

         P: Pain medication adminstered as ordered
           Patient teaching on his condition, deep breathing exercises with return demonstration and verbalizing
         understanding
           Will notify MOD
 T517:   7!8/2015 02:45 PDT (Soap_Provider)
         CALLED BY NURSE.
         I/M WAS IN A FIGHT. HE C/O CHEST PAIN, LT RIB CAGE PAIN, AND BBP. HE ON TYLENOL #AND MOTRIN
         FOR PAIN DUE TO NASAL FRACTURE.
         EKG -NORMAL.
         SEE ORDERS.
 T518:   7/7/2015 23:14 PDT (Soap_Provider)
         Received phone call (during telemed)from nursing staff regarding pt with above. Pt was involved in an altercation
         and sustained nasal fx. Pt was seen at urgent care and per provider note, Norco was to be ordered X 2 days, but
         order was not placed. We will place order for Norco prn severe pain X 2 days.
 T519:   7/7/2015 20:42 PDT (Soap_Provider)
         S: 34 YO MALE STATES HE INJURED HIS FACE
            PT STATES ABOUT 4 OTHER INMATES JUMPED HIM
            GOT HIT SEVERAL TIMES ON THE FACE
            DENIES ALOC.
            DENIES LOSS, DOUBLE OR BLURRY VISION.
            DENIES NASAL PAIN.
            DENIES DENTAL RPOB.
            DENIES FLOATERS.
            DENIES MED PROB.
            DENIES DRUG ALLERGY.

         O: GEN ALERT, COOPERATIVE, NAD
            NEURO GCS 15, GAIT IS NML,
            NO FOCAL NEURO DEFICITS
            HEENT
           FACE: DRY,
            NO SIGNS OF INFECTION.
           ERYTHEMA IS NOTED.
           SL SWELLING NASAL AREA
           SL ECCHY AND TTP NOSE
           SL ABRASION NOSE
           NOTED OVER MEDIAL INFRAORBITAL AREA.
           NECK FROM NO JVD
           HEART RRR
           LUNG CTAB SYMETRICAL LUNG EXPANSION
           ABDO NTNDBSWNL ACTIVE


Inmate Name:    VOSKANYAN, ROBERT ROUBO                                CII Number:           AXXXXXXXX
DOB:            12/30/1980                                             Booking Number:       4361976




                                                                                                                                  ~_J
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 68 of 171 Page ID
                                  #:2140

                                                       Inmate Medical Documentation
                                                  Los Angeles County Sheriffs Department
                                                                Point of Care

             H=High L=Low C=Critical @=Abnormal c=Corrected
                                                            f=Result Comment O=Order Comment i=Interpretive Data '=Performing
                                                                                                                                Lab
  Textual Results
  T519:     7/7/2015 20'.42 PDT (Soap_Provider)

           A: FACIAL INJURY
             NASAL SPINE FX

           P: NEURO CHECK Q4H FOR Z DAYS
             CONT MEDS
             TDAP
             NORCO 5 MG PO BID PRN 2 DAYS
             RTC IF WORSEN

          Kl`LE VIVO MPAS PA-C
          Agree with A/P
          Jose Luis Cervantes, MD
 Corrected Results
 c32:     Soap_Provider
          Textual result corrected on 7/7/2015 20:49 PDT by
                                                            CERVANTES ,JOSE UUSC PHYSICIAN/USC PHYSIC
          S: 34 YO                                                                                    IAN-NON SHERIFF
                   MALE STATES HE INJURED HIS FACE
             PT STATES ABOUT 4 OTHER INMATES JUMPED HIM
             GOT HIT SEVERAL TIMES ON THE FACE
             DENIES ALOC.
             DENIES LOSS, DOUBLE OR BLURRY VISION.
             DENIES NASAL PAIN.
             DENIES DENTAL RPOB.
             DENIES FLOATERS.
             DENIES MED PROB.
             DENIES DRUG ALLERGY.

         O: GEN ALERT, COOPERATIVE, NAD
            N EURO GCS 15, GAIT IS NML,
            NO FOCAL NEURO DEFICITS
           HEENT
           FACE: DRY,
           NO SIGNS OF INFECTION.
           ERYTHEMA IS NOTED.
           SL SWELLING NASAL AREA
           SL ECCHY AND TfP NOSE
           SL ABRASION NOSE
           NOTED OVER MEDIAL INFRAORBITAL AREA.
           NECK FROM NO JVD
           HEART RRR
           LUNG CTAB SYMETRICAL LUNG EXPANSION
           A BDO NTNDBSWNL ACTIVE

        A: FACIAL INJURY
          NASAL SPINE FX

        P: NEURO CHECK Q4H FOR 2 DAYS
          CONT MEDS


Inmate Name:    VOSKANYAN, ROBERT ROUBO                                CII Number:           AXXXXXXXX
DOB:            12/30/1980                                             Booking Number:       4361976




                                                                                                                                      ~~
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 69 of 171 Page ID
                                  #:2141
                               Place an X in the box if this is                                  See the back of the pink copy for instructions.
                               an emergency (see backfor                                     Ali complaints must be filed within 15 calendar days.
                               additional information)                                          All appeals must be filed within 7 calendar days.
                               Coloque uno x e~ io ~os;na s~ eno e5
                               una emergencia (refitrase a/ reverso
                                                                                                    Only one Request or complaint per form.
                               para obtener informacibn odicional/.                                       Solamente UNA solicitud o queja par forma.

                               YOUR NAME/su NonnsRe                                BOOKING #/su                 FACILITY/                HOUSING LOC.               DATE
                                                                                   NUMERO DE PRE50              FACILIDAD                LUGAR DE VIVIENDA           FECHA




                  AM REQUESTING TO SPEAK WITH                    CI             -,'l':a,UESTING   D I WISH TO FILE A COMPLAINT
                 ADA Coordinator                                 .
                                                                 I ~ ADA l;ccr_>rnmodation        O ADA
              D Education Representative                         ~ Special Education - IEP        O A staff member
              D V.A. Representative                              L7 Votii~~r Information          O Living conditions
              0 Chaplain                                         D Tc, k~~ arrinmate worker      0 Medical Services
        m     Religion:                              ---        ~~ Ta b~ ~ Station worker         O Mental Health
       ~      D Mental Health,o~,..:,-.-.~~.~~-:,                D Su!~~-ante abuse treatment    D Dental
       Z      D Medical Staff,P~a«~,,--,:.,P,.~o::F~            ~ My release date                 O Dietary
       W      D Dentist,P~a~~~,.~.,~ae~:. ...                    p My account balance            O Other:
              D Dietician                                        p A hair cut
                 Other:                                          ❑Commissary
                  ~'~          '~!'~.-                   '~     O Legal forms
       ~~                                     ~~          r•-~~ ~ Library time
        ~,                                                      ~ Fire Camp Information
                                                      --       '                —
                                                        HERE ARE THE DETAILS OF MY REQUEST OR COMPLAINT: --




                                                                                                                                                       /                      ~




       Q
       Z

                                                                  ..
                                                                                                     ~~'
                                                                                                       1.X      1~..; _f
                                                                                                                            R




              ------------------------------ FOR DEPARTMEfvT USE ONLY — DO NOT WRITE BELOW THIS LINE ---------------------------------
                                                                                    ~w.,
       tb     Assigned To: ❑ Metlical Sc~.~~ : .:             ~        ~ .;:;                   ,_           ❑Food Services          ❑ Innia[e Services         ❑ CTU
                                 Name G i+~dividuai Ro c r?!:~,                     ~;ques~~Complaint                             Employee #                    Date


                                                                                                     --    r'
             .._ .....         .. ..     ..     ,,.__.__.~_ ~                   T'f---~ ~                 ~ — ~ _,_._.                 ~__                ,..~—_--,_..
                                                   Nam?                                              Employee # Date                         REFERENCE NUMBER



                                              Complaint Type                                          Disposition       Code          URN #                pf Applicable)
                                                                                                 i


                                                                                      u~~r~..~i r i~JiV




               THE ABOVE HAS BEEN DISCUSSED WITH ME AND I HAVE BEEN HbVISED OF THE FINDINGS




                                                                                  FRONT PART 3                                                                           6~I
             While -Facility                                      Yellow -Inmate couv at time of disposition                        Pink -Inmate copy at time of submission
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 70 of 171 Page ID
                                  #:2142
                               Place an X in the box if this is                                   See the back of the pink copy for instructions.
       ~~                      an emergency (see backfor                                      All complaints must be filed within 15 calendar days.
                               additional information)                                          All appeals must be filed within 7 calendar days.
                              Coloque una X en la msi/lo si esto es
                                                                                                    Only one Request or complaint per form.
                              uno emergencio ~refierase al reverso
                                                                                                        Solamente UNA solicitud oqueja por forma.
                              para obtener informacibn adicionaQ.
                              YOUR NAME/SU NOMBRE                              BOOKING#/w                    FACILITY/                HOUSINGLOC.                 DATE
                                                                               NUMERO OE PRE50               FACILIDAD                LUGAR DE VIVIENDA            FECHA

                     ~ r.         r~      '1~
                                                                                                       __. ~ __—

                O I AMREQUESTING TQ SPEAK WITH [ 7                        I Anil R~-OUESTWG           I WISH T(7 FII F A CfIMPI AWT
                O ADA Coordinator                               DADA ~ccommoaation                O ~pA
                D Education Representative                     I~ Special Education - IEP        ~"A staff member
                D V.A. Representative                          ~❑ Votio~ Information              O Living conditions
                ~ Chaplain                                     ~O To cr= an inmate worker        ~ Medical Services
        W
        m       Religion:                                      I~l To be a station worker         O Mental Health
                O Mental Health ~P~a~e~~,.owdeae~~e~a~-~       ~ S~s;~~ance abuse treatment       O Dental
        z       D Medical Staff,P~a~e~~„=~~~.de~,~~o,~,         C7 My release date
        LL                                                                                       D Dietary
                O Dentist,P~Me~~„o~~~.~~.-: ,                   O My account balance             D Other:
                D Dietician                                     O A hair cut
                D Other.                                       D Commissary
           S
                                                               O legal forms
                                                               ~ Library time
                                                              0 Fire Camp Information
        ;~                                              HERE ARE THE DETAILS OF MY REQUEST OR COMPLAINT:
                 ,.
            ,
            .
                              ,.. . ,                                                   •,+                                                                                 -
        ,_.     ~t
                                                                                                                                     ~F




        i`•                                                               ;.                                   .~
                                                                                                                             ,~
                                                 -.
        W
                                                                                                                                                                        '^
       Q
       Z


       Q                                                                                                                                            ~~
                                                                                                                                                                 a.:.~.-~
       Z


       ~        ------------------------------ fOR DEPARTMENT USE ONLY — DO NOT WRITE BELOW THIS LINE ---------------------------------
       z                                                                                                 ^
       O        A55igned To:~ Medical ~=n9- -             ~-          '         ~                         1J Food Services         ❑Inmate Services            ❑ CTU
       F
       z                         Name Of Individual Receiving ~equesUComplaint                                                    Employee #                  Date
       g
       a
       O
       V
       ~        N
                                                 N8f1'18                                             EfIlplOy@2 #        D2t2             REFERENCE NUMBER
       O
       W
       W
       a                                  Complaint Type                            ~                 Disposition     Code          URN #                (If Applicable)
       z                                                                          _._            i
       z
                                                                                         ~,, •M>:A i~~vi
       z
       a
       a
       w
       D

       lL
       LL
       K
       W


       W
       J
       W        THE ABOVE HAS BEEN DISCUSSED WITH ME AND I HAVE BEEN ADVISED OF THE FINDINGS
       Z
       Q
                                          was offered the opportunity to participate in Conflict Resolution regarding my complaint.
       O
       J                                                ❑ I chose to participate._ _ ❑ I chose not to artici ate.
                Inmate's Signature:                                                                                      Booking #                               Date
       O

       ~        This complaint          was ❑was not handled as an emergency. Employee:
       0

       u                                                                  FRONT PART 3                                                                                      ~~
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 71 of 171 Page ID
                                  #:2143
                                        Place an X in the box if this is                                              See the back of the pink copy for instructions.
                                        an emergency (see back for                                                All complaints must be filed within 15 calendar days.
                  ~
                  ~ additional informotion)                                                                               All a ppeals must be filed within 7 calendar days.
                    Co/oque uno x e~ is casumsre5roe5
                                                                                                                           .Only one Request or complaint per form.
                                        uno emergencia (refierase al reverso
                                                                                                                                    Solamente UNA solicitud o queja por forma.
            ~y                          pars obtener infarmacidn odicionoQ.
        .a                              YOUR NAME/suNonneRe                                         BOOKING#/su                            FACILITY/                     HOUSINGLOC.                    DATE
            ti~                                                                                     N UMERO DE PRESO                       FACILI~AD                     LUGAR DE VIVIENDA              PECHA
       ~~ Y
        ~
        '           ~                               F                                     4f
                                                                                               .: J                                   q    f~        ..~..                             .1
                    ~                   ~                  ~, f 1.                   .!                    / f.                     / ~' C. .`,'
                                                                                                                                    ,                               ., I :     f,' _               .'I     ..

                   D I AM REQUESTING TO SPEAK WITH ID                                                       I AM REQUESTING                                   IQ" I WISH TO FILE A COMPLAINT
           ,~:     O ADA Coordinator                                            DADA Accommodation                 DADA
                   O Education Representative                                   D Special Education - IEP         D A staff member
                   D V.A. Representative                                        D Voting Information              ~},iVing conditions
       ee          ~ Chaplain                                                   O To bean inmate worker            ~fMedical Services
       w
       m           Religion:                                                    ~ To be a station worker          D Mental Health
                   D Mental Health,P~,~e~„o~dere~~~~.,,,~,                      D Substanceabusetreatment         D Dental
       z           D Medical Staff cP~.~e~~a.o~~eed.~~=~ooe,                    O My release date
       LL
                                                                                                                  D Dietary
                   D Dentist,w.~e,~,~.~ae~~_~:~,~                               O My account balance              ~ Other:
                   D Dietician                                                  O A hair cut
                   O Other:                                                     O Commissary
                                                                                D Legal forms
                                                                                ~ Library time
                                                                               !~ Fire Camp Information
                                                                        ?-~,[ ARE THE DETAILS OF MY REQUEST OR COMPLAINT:
                                                                              _ __-
                                               .,                                                                     -                         't
                                              .,                 ,..
                                                                 ..                       ..
                                                                 ..,.                                                                       _
                                                                 --
                        ..   ~                                  ,,                             ,.                                 . r ,.                                                            _
                                              . ~          ...
                   ..
                                                                               . ,
                                        .__
       W
                                                                               ...
       a            tai, .!°.
                                 i~,f   ~
       z                         .                      ~ f,y           i•'           t               p     1     ~         .f:            r.                   A'IG                        c,.
                                                                                               , p. -
       w
       Q
       Z

                    ------------------------------ FUr'2 DEPARTMENT USE ONLY — DO NOT WRITE BELOW THIS LINE ---------------------------------

       LL           Assigned To: ❑ Medical Services                      ~ Dental                         ❑Mental Health               ❑Food Services                 ❑Inmate Services            ❑ CTU
       z                                    Name Of Individual Receiving RequesUComplaint                                                                           Employee #                    Date
       a
       O
       u

       W                                                          Name                                                       Employee #                      Date            REFERENCE NUMBER

       W
       W
       F
       a                                                Complaint Type                                                            Disposition                Code      URN #                (If Applicable)
       z
       z
       c
       W
       G                                                                                                    DI5F051TION
       a
       a
       W
       H
       LL
       LL
       K
       W
       H
       W
       J
       W            THE ABOVE HAS BEEN DISCUSSES WITH ME AtJD I HAVE BEEN ADVISED OF TFiE FINDINGS
       Z
       Q
                                                         was offered the opportunity to participate in Conflict Resolution regarding my complaint.
       O                                                               ❑ I chose to arti~;i~ate. ~ I chose not to artici ate.
                    I nmate's Signature:                                                                                                Booking #                                                   Date
       O

       Z
                    This complaint                  was ❑was not handled as an emergency. Employee:
       O

                                                                                                    FRt3P9T PART 3                                                                                         6~
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 72 of 171 Page ID
                                  #:2144
                                  Place an X in the box if this is                                    See the back of the pink copy for instructions.
                                  an emergency (see backfor                                       All complaints must be filed within 15 calendar days.
                                  odditionaf information)                                            All appeals must be filed within 7 calendar days.   /~
                                  Coloque una X en to casi/!a si esto es
                    -             uno emergenda (refierose a/ reverso
                                                                                                         Only one Request or complaint per form.        ~•J
                                  pars ob[ener inJormacidn odicional~.                                       Solamente UNA solicitud o queja por forma.

                                 YOUR NAME/su Nonneae                               BOOKING #/su~                      FACILITY/                      HOUSING LOC.               DATE
                                                                                    N UMERO DE PRESO                   FACILIDAD                   LUGAR DE VIVIENDA              FECHA




                    AM REQUESTING TO SPEAK WITH                       D         I AM REQUESTING          ❑ I WISH TO FILE A COMPLAINT
                   ADA Coordinator                                    O ADA Accommodation                O ADA
                D Education Representative                            D Special Education - IEP          O A staff member
                O V.A. Representative                                 D Voting Information               O Living conditions
                ~ Chaplain                                            D To bean inmate worker            O Medical Services
        w
        m       Religion:                                             ~ To be a station worker           O Mental Health
                D Mental Health,o~xe~o,~„e~e~.e~o,e,                  D Substance abuse treatment        O Dental
        z       O Medical Staff ~o~.~.~~,.o.~a~.~,~~e~,               O My release date                  p Dietary
                O Dentist, ~e ~~,o.~d~a.~„a,«A                        p My account balance              ~ ther:
                O Dietician                                           D A hair cut
                   Other:                                             O Commissary
                                                                      O Legal forms
                                                                      ~ Library time
                                                                      ~ Fire Camp Information
        ~                                                      HERE ARE THE DETAILS OF MY REQUEST OR COMPLAINT:

                                                                                    ,,.' ~/'~,
                                                                                             ~1!";~,-:                                                                   .
      '  It                                                                                          J~?~                            ~ ~ r""           r- rJ           v''
      '~```                      iC/_ty~^~ ,,l~~
                              ~i~-                                        `Y~                                                                         '_LC e~ •'~ ..'~




       ~                                   r7                                                                          ~
       W


                                                   y
       Z


                ------------------------------ FOR DEPARTMENT USE ONLY - DO NOT WRITE BELOW THIS LINE ---------------------------------
                                                                                                                                                                                              •o
       z
       O
       LL       Accianwl Tn~ ❑ MwAiral SPrvirra                  ❑ nwntal               ❑ Mantal Hwallh           ❑ FnnA FPrvi~ws              ❑ Inmata SPrvirac             ❑ CTII
                                    Name Of Individual Receiving RequesUComplaint                                                             Employee #                     Date


                                                                                                                                                                                               ,..
               No   o nr Po     n ua~Ali~n a     c~/!`n   nl   ~ Fnr Ro            au      ~ Fn. C..              Va       nol f:n   nla nl      Cc    c f'n   nla~nt        nlhPr Farility
                                                       Name"                                           Employee #° `Date                              ~tEFEReNCE NunnaER



                                               Complaint Type                                             Disposition                Code       URN #                   pf Applicable)


                                                                                — ------          ----                                                  ------
                                                                                      UISF'U51I IUN




                THE ABOVE HAS BEEN DISCUSSED WITH ME AND 1 HAVE BEEN ADVISED OF THE FINDINGS
                                                                                                                                                                             '




                                                                                  FRONT PART 3                                                                                          6'~
              White -Facility                                        Yellow -inmate copv a[ time of disoosi[ion                               Pink -Inmate coov at tima of submission
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 73 of 171 Page ID
                                  #:2145
                                 Place an X in the box if this is                                     See the back of the pink copy for instructions.
                                 an emergency (see backfor                                        All complaints must be filed within 15 calendar days.
                                 additional information)                                             Ali appeals must be filed within 7 calendar days.  ~j~y
                                 Co/oque una x e~ m m5rno:re5roe5
                                                                                                         Only one Request or complaint per form.        ~~~
                                 uno emergentia (refierose al reverso
                                                                                                                   Solamente UNA salicitud o queja por forma.
                                 pars abtener information adicionol~.
                             YOUR NAME/su NonnsaE                                      BOOKING #/w                        FACILITY/                        HOUSING LOC.                 DATE
                                                                                       NUMERO DE PRE50                    FACILIDAD                        LUGAR DE VIVIENDA            FECHA

                                                                               _f i                                                                                                         7~'
            'iE>L.K~~.                    iii ". r~~;'.~=~..5 ~Y~`.`               ii_. ~ 1i ~'                                                                           ~
                                                                                                                   ~'(~                        ..~J ._i


              O I AM REOl1ESTING TO SPEAK WITH I-1             ~,GA RF(~l1FSTW(;                                                                 i WICH Tn FII F A CnMPI HINT
              O ADA Coordinator                     O ADA Accommodation                                                                  DADA
              O Education Representative            D Special Education - IEP                                                              A staff member
              O V.A. Representative                 O Voting Information                                                                 D Living conditions
              D Chaplain                            O Te "~e an inmate worker                                                            ~ Medical Services
              Religion:                             ~ To be a station worker                                                             O Mental Health
              O Mental Health,P~a~e~~ao~e~de~,~~o~~ O Substance abuse treatment                                                          O Dental
              D Medical Staff,~.Q~~ o,o.bede~~~a,e, O My release date                                                                    O Dietary
              O Dentist ,P~a~e,~o,o.~aede~~, ., ,   D My account balance                                                                 D Other:
              D Dietician                                             O A hair cut
              O Other:                                                O Commissary
                                                                      O Legal forms
                                                                     0 Library time
                                                                      ~ Fire Camp Information
                                                               HERE ARE THE DETAILS OF MY REQUEST OR COMPLAINT:


        ,
        j ~11N..YA' /
                    ~t
                     ' .              ~ F ,Q                   ,c~rr      t/                      -' ~                                    " ~ ... .n ;.^             ~r       ~ .G :3   1   f
        A
             ~ff~~EJ, ~             ~G'C ",.l          ~~    l. L-
                                                                 7 ~~~+-          ~sr~~          ~~~Y~ '
                                                                                                       ,j'                        ~ '~.-           ..!         '
                                                                                                                                                               Y. , ~
             C:7C J~%~r_              s'.fln'~~
                                              /r:.~4'' ?'.I'/~ '.'C ~~ (/ra                      1rP r~' n                    S^c k?~ ti/.~L L                            ~      ~~.ln,✓! ~'
        ~\   /~.ryF('
                  '   ~1~.j'~T     ~4r              ,                             a .l e~/D'                        7~{1/:~,~      ~. .~f~
        r1                                    Yt:aL~
                                                 :~+~                  •-r'
                                                                                       ~/
                                                                                                      ~~ .i
                                                                                                               e         .~         /J~                  ~~.~ k 1/~~ :~',~C~✓ ~` v6... .
                                                                                                                                                         J )
       : + y'/'~~AI.JL-fl'~ J~1~(/ /                                                                                                                            "'~"!~ r~^. ~ ~,j .,~,,,.
       ~
       ~                                                         :. G'~       ✓,~.        / -,, ,A !w          ~7'F:C
                                                                                                                          ~.~_if..
                                                                                                                                               .Y,I!/Y

        ~ I~            ~ ~~ '~`,•                               .r;r/         /,~' '+ ~, .f
                                                                                           ' ,"`
                                                                                               'Y'                              %{
                                                 ~.Jt"                                                                      =~Q R -ya. tai' rl%~f 7".r. ~~y~ ~--
        a

                                                 t~l~-                   ~
                                                   _                                          .. ~<
       Z                   ~/f            ~71tIT            off ,
                                                                -Y~:~         /~:/i/
                                                                                   a,/
                                                                                           ~{ .7 - 3r
                                                                                           .~~
                                                                                                    '~
                                                                                                 r !:'.~.~.
                                                                                                                       ~%          (~          '!~.{.Rr"F     ~`~         ~~

                                                                                                                                                                                   ,
                 ~+}-~Y'~ ~~:'~!,:r(.T',~         .~~ ~~t:':~~ R~~,,rr                                                       ~P     ~     ~.•~r^. W^~:~ ~"lb,~~i.~JV~              ./f_ I/~ 1/fJ"
              ------------------------------       FOR DEPARTMENT USE ONLY — DO NOT WRITE BELOW THIS LINE ---------------------------------
       z
        O      Assigned To: ❑ Mediwi Services                   ~ Uental                 u i~iental Health           ❑Food Services              ~ Inmate Services                  ❑ CTU

                                   Name Of Individual Receiving RequesUComplaint                                                                Employee #                         Date

                       -          _ -                            ~                            ~ f r~~ ~~~F-r-                                                                           ~'~

                                                       N81112                                            ElTlplOye2 #                   DBte                REFERENCE NUMBER'




                                             Complaint Type                                                   Disposition           Code             URN #                    (If Applicable)



                                                                                           DI5P051IIVN




               THE ABOVE HAS BEEN DISCUSSED WITH ME AND I HAVE BEEN ADVISED OF THE FINDINGS




                                                                                  FRONT PART 3
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 74 of 171 Page ID
                                  #:2146
                                                                                                                         c
                                Place an X in the box if this is                                          See the back of the pink copy for instructions.
                                an emergency(see back for                                              All complaints must be filed within 15 calendar days.
                                additional information)                                                   All appeals must be filed within 7 calendar days.
                                Co/oque una X en la casilla si esto es
                                                                                                              Only one Request or complaint per form.
                                uno emergencia (re/ieiase of ieve~so
                                                                                                                   Solamente UNA solicitud o queja por forma
                                paro obtener information adicianalJ.
                               YOUR NAME/suNOMaae                                             I NG#/su                 „FACILITY/                  HOUSING LOC.               DATE
                                                                                              J ~EPRESO            ~    TFACILIDAD                 LUGAR DE VIVIENDA          FECHA




            ~id.l AM REQUESTING TO SPEAK WITH l-!                                                           JESTING                   O      I WISH TO FILE A COMPLAINT
            O ADA Coordinator.                             !    1 AD'+         r~odation        ~ ADA
            D Education Representative                        ~ Speda! Ecu~_ation - IEP         O A staff member
            D V.A. Representative                             ~'~ Voti~~v: Information          O livingconditions
       z    ~ Chaplain                                        D To `.~' an inmate worker        0 Medical Services
       m     Religion:                                --- ~ To b- »station worker               O Mental Health
            ❑ Mental Health ~P~a~e,~,.o~d~~~~~~~,:,.,         D Substance abuse treatment       O Dental
       z        Medical Staff,P~a~e,~a-~d~"~e~~e~o~,.~        L~ My ielease date                O Dietary
       z    O Dentist ~o~M=~~~o.~a~e~.,~::.,.~                ❑ My account balance              ~ Other.
            ¢~ Dietician                                      O A hair cut
            O Other:                                          D Commissary
                                                              O Legal forms
                                                              ~ lihrary time
                                                            ~~ Fire Camp Information
                                                       MERE ARE THE DETAILS OF MY REQUEST OR COMPLAINT:
                                                                                     -
       ~~                                   1,                     ---


       l




       W                                         r                               .            ,.
       ~          J                   1 .                                    /~.•                  -
                               ,...                    M. r                                        _                                   ,..., . ,
                                                                                                                                                        r.
                                                                                                                                                                                  .a
      Z
      r
                                                                     ...     _                                                                      ;._..., ~               ,. .,




             ------------------------------          FOft DEPARTMEf~T USE ONLY - DO NOT WRITE BELOW THIS LINE ---------------------------------
       K
       A
       u     Assigned To:~ Medical S~~- ~~.                       ... _..,               ..        _. _._   ~ ..       ~ Food Services         ❑Inmate Services            ❑ CTU

                                      Name G         ~~~iiv~du ,; fie ~~ ~ ; i t qu~~. omplaint                                             Employee #                    Date




                                                      NBm~ ~                                         ~EI71pI0ye0 ~#                  D8t2            REFERENCE NUMBER




                                             Complaint Type                                  Disposition                             Code          URN #           (IF Applicable)
                                                                                        —}i—
                                                        — --                     -- ----     ----
                                                                                          I
                                                                                          s:J~Si~'C7Si710N




             THE ABOVE HAS BEEN DISCUSSED WITH ME AND I HAVE BEEN ADVISED OF THE FINDINGS


                                              was offered the opportunity to participate in Conflict Resolution regarding my complaint
                                                            ❑ I chose to artici ate. ❑ I chose not to artici ate.
             Inmate's Signature - ~-            ~, ~, ...                                                                    Booking #                                        Date


             This complain `~ was0was not handled as an emergency. Employee:

                                                                                  FRONT PART 3                                                                                         ~D~
            White - Facilifv                                      Yellow -Inmate coov at time of disposition                                  Pink - Inmafe coDv at lime of submission
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 75 of 171 Page ID
                                  #:2147
                                 Place an X in the box if this is                                           See the back of the pink copy for instructions.
                                 an emergency (see backfor                                              All complaints must be filed within 15 calendar days.
                                 additional information)                                                   All appeals must be filed within 7 calendar days.
                                 ColoqueunaXenlacasillosiestoes                                                Only one Request or complaint per form.
                                 una emergencia (refierase al reverso
                                                                                                                    Solamente UNA solicitud o queja por forma.
                                 pars obtener information adicionolJ.
                                 YOUR NAME/su Nomsae                              BOOKING #/su                              FACILITY/                 HOUSING LOC.                      DATE
                                                                                      NUMERO DE PRESO                       FACILIDAD                 LUGAR QE VIVIENDA                 FECHA




            ] I AM REQUESTING TO SPEAK WITH D                       I AM REQUESTING                      I WISH TO FILE A COMPLAINT
           O ADA Coordinator                             ~ ADA Accommodation                     O ADA
           O Education Representative                    O Special Education - IEP               O A staff member
           O V.A. Representative                         O Voting Information                   ,O
                                                                                                 ~.,, ~L' ing conditions
      o~   ~ Chaplain                                    O To be an inmate worker                  ►"Medical Services
      w
      m    Religion:                                     ~ To be a station worker                O Mental Health
           O Mental Health iP~.~.~~,.~d=<~.=~o,e,        ~ Substance abuse treatment            O Dental
      Z    O Medical Staff,P~.«~~~~.d.~.~oa,             O My release date                      p Dietary
      LL
           D Dentist,~a~~~,~a~~a~.~~ece,                 O My account balance                   O Other:
           D Dietician                                   O A hair cut
           D Other.                                      O Commissary
                                                         O Legal forms
      ~~
                                                         ~ Librarytime
                                                         ~ Fire Camp Information
      ,c.                                       HERE ARE THE DETAILS OF MY REQUEST OR COMPLAINT:
       til                                                            Jd~   ~nf j~ "`
                                                                                   fi ~~,.e' ;~                        '~'.
                                                                                                                 ~.:..      .aS.~✓1 /t,•e ~%
          ~                                                       e                              ;`?~iy',~~'                  r
           ..,IF t~'r~J/`~,~~~~4"
           I                   ~l~:'~^L'~
                                     r'               e .'F~ ''                                               .
                                                                                         .                                                                                                          ..
               v~~~'             P..~~.f~llfirD~~                     ' fq lr- . -, :':1:
                                                         Ti': [_77UF- L-f                                           ~:-. ~.'i4"f k~i A.ri       f~~.}f~     i.,1&~ ~i~        !. C-~" ~~ f~ -~; t

       R.    r_1d
               r
                  `_>. pl~~°ate.. 6 e~,ny ,No ;~»►J~~~~/6
                                                     s..               ~ ~"a~.,~~~,,r~ ,~1,,rc~ ,~,t-, r-.`~_ e .;~_~
        C           r r1,~.~7" ~s~~'~ .r'~~ r ,ti.J~ Ti.; ,•_~, : , ~-M:;..1 ~ .»~1{            ~.~'~ ~_~.f...~-,....
                                                    ~/`~"J ~'        r                i't..                             '~,. . ~r~                                         1,""
               ~ ~~1'r 1             ~r~ /•~                                 fit. .            ~F.~r :,     `,~;                         ~~ s., 1:t J      .~       c': ~;A             ~! /.~l t .t-
               r                                                                                                                                                                   '~
      "~

              .~.~.~'~                          ft/`~~    Ta        ~~'         ~             ~~+''~(.,."          i,' `j.-          l~~<
                                                                                                                                        i.                         Fr.,)". i~
                                                                                                                                                     ~!'' •'4 'r~/'S               I
                                                                                                                                                                                   .,-r.

       z                                    .              ~ 1                                     ~.                           ..
                                        ~
                ~7F~~t'~ ~ .<:l. ..%Yl~Y..~'rf            ~Jk '~ !P                                           ,:       ~~:1'~~'-.,   i~;l/; i     ~v': ~        '~'. r.; 1 a xta~'~,,..~~,.,.~"~
       W                                                           ! f'~"~.'.J:.Nr.~b'''
       Q

       2


              ------------------------------         FOR DEPARTMENT USE ONLY — DO NOT WRITE BELOW THIS LINE ---------------------------------

       O
       LL     Assigned To: ❑ Medical Services                    ❑Dental                ❑Mental Health                 ❑Food Services             ❑Inmate Services                 ❑ CTU

       z                           Name Of Individual Receiving RequesUComplaint                                                                Employee #                        Date
       g
       a
       O
       u

       W                                              Name                                                   Employee #                 DBte               REFERENCE NUMBER
       d
       W

       W
      F
      a                                          Complaint Type                                                   Disposition         Code         URN #                   pf Applicable)
      z
      z
       C
       W
       L                                                                                      DISPOSITION
      s
      a
      a
      w
      O
      ii
       LL

       W
       N
       H
       W
       J
       W      THE ABOVE HAS BEEN DISCUSSES WITH ME AND I HAVE BEEN ADVISED OF THE FINDINGS
      Z
      Q                                          was offered the opportunity to participate in Conflict Resolution regarding my complaint.
       H
       O
       J                                                       ❑ I chose to artici ate. ❑ I chose not to artici ate.
             Inmate's Signature:                                                                                                Booking #                                               Date
       O

      Z
             This complaint                 was~ was not handled as an emergency. Employee:
      a
      u
                                                                                 FRONT PART 3
            \A/hi~n _ Fan~l~h,                                     Vnlln~.i _ Imm~fn rnn~i of limo of Aicnneifinn                                Pin4 _ Inm~fn rnnv ~11ime of ei ihmiceinn
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 76 of 171 Page ID
                                  #:2148




____                                     _ _ __ ___ _~ _--_9.9_




                                                                                  ~~
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 77 of 171 Page ID
                                  #:2149

                                              Inmate Medical Documentation
                                         Los Angeles County Sheriffs Department

                                              I nmate Medical Documentation

   ^oma Scale Eyes
                                                                  Open spontaneously
   Coma Scale Best Motor Response
                                                                  Obeys verbal command
   Coma Scale Best verbal response
                                                                  Oriented and converses
   Coma Scale Total
                                                                  15
   Neuro Hx
                                                                  HX OF ALTERCA'T'ION
   Grips
                                                                  Equal
   Foot Pressure
                                                                  Equal
   Reflexes
                                                                  Normal
   Assessment of speech
                                                                  No impairment




                          Clinical Progress Notes
                     07/14/15 14:36 PDT Performed by ROBLES
                                                                              LORETTE B. / RN 551811
                     Entered on 07/14/15 14:36 PST

  2C-Progress Note
  ----------------
  2C-Problem
                                                                 Mandown: c/o chest pain
  SOAP Charting
                                                                 S - "I have chest pain 10/10. It's
                                                                 been 3-4 days, I've been telling
                                                                 everyone."

                                                                O - Responded to a mandown call in
                                                                3500 module with Nurse Rubio at 1427.
                                                                Pt. was seen sitting on the floor
                                                                inside his cell. AAOx4, in no acute
                                                                respiratory distress. Skin warm aid
                                                                dry to touch normal color. Assisted
                                                                to the gurney and transported to main
                                                                clinic escorted by Dep: Borja.
                                                                SP02=980 on room air P=79.

                                                                A - Pain

                                                                P - Wi11 endorse to PM shift for f/u
                                                                care.




                         Treatment Record
                    07/13/15 21:26 FDT Performed by RIVERA
                                                                              FRANCIS V. / RN 533422
                    Entered on 07/13/15 21:26 PDT

 Dressing Changes
 ----------------
 Dressina Note
                                                                Pass was sent f/u call made to module
                                                                officer and and still did not show.
                                                                up. It's now lock down. Will f/u
                                                                tomorrow.




Inmate Name:   VOSKANYAN, ROBERT ROUBO                       CII Number'.          AXXXXXXXX
DOB:           12/30/1980                                    Booking Number:       4361976




                                                   _.,                                                  T~
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 78 of 171 Page ID
                         ..~.,
                                  #:2150
                                                                                                  ,
                                                                                                   a.,.,~

                                                            I nmate Medical Documentation
                                                       Los Angeles County Sheriffs Department
                                                                    Point of Care

             H=High L=Low C=Critical @=Abnormal c=Corrected f=Result Comment
                                                                             O=Order Comment       i=Interpretive Data `=Performing Lab
  Textual Results
  T446      7/14/2015 2326 PDT(SOAP Charting)
           O: : Patient A80x3, respirations even 8 unlabored, speech clear &coherent, answers question
                                                                                                             appropriately, non-diaphoretic,
           skin warm &dry to touch, good color, exhibiting no visible signs of distress at this time. Per
                                                                                                          LCMC, patient should be referred
           to outpatient ENT.

           A: Acute pain rt physical injuries.

           P: Expedited to MD Line for evaluation of LCMC discharge papers and treatment.
                                                                                          Instructed patient to report any changes in
           condition to medical staff; patient verbalized understanding by saying, "Yes."
 T447:     7!14/2015 16:30 PDT(SOAP Charting)
           O: 1630H: 2 EMT'S FROM GTCI AMBULANCE ARRIVE AT MAIN CLINIC
                                                                       AND REPORT/COPY OF TRANSFER
           PAPERS GIVEN TO EMT'S ANTONIAN # 5761 AND ESTRADA # 1311..
                                                                      1708H PT LEFT MAIN CLINIC VIA
           GURNEY AWAKE, ALERT AND VERBALLY RESPONSIVE. BREATHING EVEN
                                                                           AND NON LABORED. PT IN NO
           ACUTE DISTRESS. PT ESCORTED BY DEPUTIES WU # 522023 AND
 T516:
                                                                      WANG #543778.
           7/16/2015 00:06 PDT (Soap_Provider)
          CALLED BY NURSE.
          I M WAS MANDOWN C/0 BODYACHES FOLLOWING ASSAULT 3
          !                                                 WEEKS AGO.. HE HAS NASAL AND RIB
          FXs.
          SEE ORDER.
 Result Comments
 f14:     Pulse Oximeter
          room air
            __
         Collected Date 7/14/2015      7/14/2015     7/1412015          7/14/2015          7113/2015
         Collected Time 15:28 PDT      15:05 PDT     15:00 PDT          1 4:36 PDT         20:29 PDT
       Procedure
               __        _                   _                                                          ':Units   Reference Range
Systolic BP                  -           160"            -
                __               _..                               _       -                    -                [90-140]
piastolic BP                 -                                                         __           _             X50-90]. _
                                          95"            -
Temperature                  -           97.1            -                 -                    -       DEGF     [97.0-99.6]
Heart Rate                   -            85             -                 -                    -                (60-100]
Pulse Oximeter               -           98rz'           -
Resp                         -            20             -                 -                    -       .Minutes
2C-Problem                   -             -             -       Mandown: c/o chest pain
SOAP Charting               -              -       See BelowT448     See BelowT949        See BelowT450
Blood GlucosePOC          ggre•,           _
                                                                           -                    -        mg/dL   [70-110]
Textual Results
T448:     7/14/2015 15:00 PDT(SOAP Charting)
         S:" I NEED MEDICAL ATTENTION, I HAVEN'T SEEN ANY DOCTOR YET.
                                                                       MY CHEST, BACK ,JAW, MOUTH ,
          NOSE, LEFT RIB CAGE HURTS SO MUCH 10/10 FOR 5-6 DAYS NOW
                                                                   . I'VE BEEN HAVING THIS SEVERE
         THROBBING HEADACHES TOO AND I CAN'T EVEN SLEEP. I GOT
                                                                JUMPED BY MORE THAN 30 PEOPLE IN
         THE DORM. IT'S HARD TO BREATH, SOMETIMES i HAVE DIFFICULTY
                                                                    BREATHING. AND MY CHEST
         HURTS BECAUSE I FRACTURED MY RIBS AND MY NOSE. I HAVE
                                                                 MY TEETH IN MY POCKET. I LOST A
         LOT OF MY TEETH. MY NOSE WAS BLEEDING A LOT LAST NIGHT.
                                                                 "
         0: AS PER ENDORSEMENT RECEIVE FROM AM SHIFT, PT WAS A MANDO
                                                                        WN COMPLAINING OF CHEST
         PAIN 10/10. RECEICE PT LYING IN THE GURNEY WITH LEFT HAND CUFFED
                                                                           ON THE SIDE. PT AWAKE,
         ALERT AND ORIENTED TO NAME, PLACE AND PURPOSE. SPEECH
                                                                   CLEAR AND COHERENT. BREATHING
         EVEN AND NON LABORED. NO CHEST RETRACTIONS , NO USE OF ACCESS
                                                                          ORY MUSCLES, NO NASAL
         FLARING OBSERVE WHEN BREATHING. PERRLA. OBSERVE WITH
                                                                   BILATERAL FADING PERIORBITAL
         ECCHYMOSIS. PT WITH MULTIPLE MEDICACCONCERNS: COMPLAINING OF
                                                                            STERNAL PAIN
         THROBBING MORE ON INSPIRATION 5-6 DAYS, CONSTANT SEVERE THROBB
                                                                          ING HEADACHES ,JAW PAIN
         (PT ABLE TO OPEN MOUTH FULLY WITH NO LIMITATION), NOSE PAIN (NASAL`BRIDG
                                                                                  E WITH SLIGHT

Inmate Name: VOSKANYAN, ROBERT ROUBO                                       CII Number:           AXXXXXXXX
DOB'         12/30/1980                                                    Booking Number:       4361976




                                                                                                                                               ~~
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 79 of 171 Page ID
                         „~.,     #:2151

                                                           Inmate Medical Documentation
                                                      Los Angeles County Sheriffs Department

                                                                     Point of Care

              H=High L=Low C=Critical @=Abnormal c=Corrected f=Result Comment
                                                                              0=Order        Comment 1=Interpretive Data '=Performing Lab
  Textual Results
  T460:     7/6/2015 15:47 PDT(SOAP Charting)

            A: Health seeking behavior.

            P: Explained to patient that RNP gave orders earlier today for pain medicat
                                                                                        ion and I will place him on MD line in
            AM. Informed patient to report any medical issues or,concerns to nurse or
                                                                                        medical staff and explained plan of
            care. Patient replied with outburst and stormed out.
  T461:    7/6/2015 13:40 PDT(SOAP Charting)
           O Recived verbal order from RnP Ike for Ibuprofen 60omg PO TID
                                                                          PRN PAIN FOR 90DAYS.
           Collected Date           7/4/2015                 6/27/2015   6/26/2015     6/26/2015     6/26/2015
           Collected Time          1632 PDT                  08:00 PDT   23:02 PDT     20:10 PDT     08:00 PDT
         Procedure
                _ _     _ _                                                                                      Units      Reference Range
  Systolic BP                                                                                _
                    _       _        _ 146”_                   _ 130 _ _           _     _             141"                [9D-140]
  Diastolic BP                          90                                                                           _ _
                                                                 _84          _      _                  88                 [50-90]
  Temperature                          977 _ __                                                                                 __
  Heart Rate
                 __      _             112x.. ... . ... _        ~-          -_
                                                                                           _ -           -       DEGF      [97.0-99.6]
                           _       __ _98                 _.       0                                    73                  60-100]
 Pulse Oximeter                           •,a _
 Resp                                   18                        -          -               -          -        Minutes
 2GProblem                 Abscess to right buttock,Pain          -          -               -          -
 SOAP ChaRing                    See BelowT482                         See BelowT°G3 See Belowr^~^
 Textual Results
 T462:      7/4/2015 16:32 PDT(SOAP Charting)
           S-Stated "I've had an abscess on my butt for 3 days.l'm in a lot of
                                                                               pain.My whole body is aching."Pain 8 out of
           10.Denies having chestpain,50B.

          0-34 year old male patient with history of Xanax/methadone withdra
                                                                                 wal,AAO x3,pupils 4mm in
          d iameter,equal,round,reactive to light,calm,in no acute distress,was
                                                                                escorted by custody staff to MCJ clinic via
          w heelchair,was able to walk to the physio clinic from the hallway
                                                                             by the main clinic,resp. regular,non-labored face
          fl ushed skin warm,non-diaphoretic.B/P: 146/90,P: 112 bpm,T: 97.7
                                                                                F, R: 18lmin.Right buttock with closed
          abscess,4.Ocm x 4.Ocm x 0.3cm indurated area,erythematous,tender
                                                                                  to palpation.No drainage present.
          A-Pain
           Impaired skin integrity

          P-Patient was referred to MOD RNP Konian,with order for meds
                                                                           and wound care.Per RNP Konian,okay to give
          initial dose of medication at this time.Wound care done.Patient
                                                                          was medically cleared by MOD to return to his
          assigned housing.He was instructed to take the meds as ordered
                                                                           ,to keep the wound area clean and dry and to
          report to medical staff any worsening of pain symptoms.He verbaliz
T463:     6!26/2015  23:D2 PDT(SOAP Charting)
                                                                              ed understanding.
          Cleared for housing in GP
          JRC given to custody
          Bottom bunk
T464~     6!26/2015 20:10 PDT(SOAP Charting)
          OPEN CHART TO SEE WERE THE PT IS IN THE PROCESS
Result Comments
f14:     Pulse Oximeter
          room air




I nmate Name:     VOSKANYAN, ROBERT ROUBO                                    CII Number:             AXXXXXXXX
DOB:             12/30/1980                                                  Booking Number'.        4361976




                                                                                                                                              ~Z
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 80 of 171 Page ID
                                  #:2152
                                             ~.-~.

                                                          Inmate Medical Documentation
                                                     Los Angeles County Sheriffs Department

                                                                 Medication Orders

 Inpatient

  Order: psyllium (Metamucil)(Psyllium 6gm Powder)
  Order DatelTime: 7/29/2015 09:52 PDT
  Order Status: Completed
  End-state Reason:
  Ordering Physician: ZOLNOUNI MD,PARVANEH P./PHYSICIAN -452469 Consulting Physician:
  Order Details: 1 PKT, PO, POWDER,.QD, Routine, 7130/15 8:00:00 AM PDT, 30 DAYS, 8/29115 7:59:00 AM PDT
                                      Tablet)__ . .    _ _      _     _                          _ _      _                     __
  Order: baclofen (BACLOFEN 10mg
  Order DatelTime: 7/25/2015 20:51 PDT
  Order Status: Completed
 End-state Reason:
 .Ordering Physician: CLOUSE RN,JUDY /NURSE PRACTITIONER -414391 Consulting Physician:
 .Order Details: 10 MG, PO, TAB, .BID, PRN, Routine, 7/26/15 8:00:00 AM PDT, for 30 DAYS, 8/25/15 7:59:00 AM PDT

  .Order: diflunisal (Dolobid)(Diflunisal 500 mg tab)
   Order Date/Time: 7/25!2015 20:51 PDT
  Order Status: Discontinued
 ;End-state Reason: Refused, RFR Signed
.' Ordering Physician: ZOLNOUNI MD,PARVANEH P./PHYSICIAN -452469 Consulting Physician:
  Order Details: 500 MG, PO, TAB, .BID, PRN, Routine, 7126/15 8:00:00 AM PDT, for 30 DAYS, 7/30/15 11:32:16 AM PDT

   Order: ibuprofen (motrin){Ibuprofen 800 mg Tab)
   Order DatelTime: 7/23/2015 19:31 PDT
   Order Status: Discontinued                                                                                              _.        _.
 .-End-state Reason: Physician Cancel
   Ordering Physician: CLOUSE RN,JUDY /NURSE PRACTITIONER -414391 Consulting Physician:
:Order Details: 800 MG, PO, TAB, .BID, PRN, For Pain, Routine, 7/23/15 7:32:00 PM PDT,for 7 DAYS, 7/25/15 8:51:15
                                                                                                                  PM PDT
.Order: ketorolac (Ketorolac Tro (Toredol) 30 mg Inj)
'Order Date/Tirne: 7/21/2015 17'.48 PDT
 Order Status: Completed
                    ..              _ __
 End-state Reason:
 Ordering Physician CERVANTES ,JOSE UUSC PHYSICIAN/USC                  Consulting Physician:
PHYSICIAN-NON SHERIFF
Order Details: 30 MG, IM, VIAL, ONCE, STAT, 7/21!15 5:48:00 PM PDT, 7!21/15 6:13:01 PM PDT

Drder: metoprolol (Metoprolol Tart 25 mg Tab)
Order Date/Time: 7/2/2015 22:06 PDT
Order Status: Completed
End-state Reason:
Ordering Physician: SILVANSKAYA ,YELENA M /MD 533423                  Consulting Physician:
Order Details 25 MG, PO, TAB, ONCE, Routine, 7120/15 10:10:00 PM PDT, 7/20/15 10:09:09 PM PDT
                                                      __
Order: methyl salicylatetopical (Analgesic Balm)(Methyl SaliGMenthol Balm)
.Order Date/Time: 7/20/2015 20:44 PDT
 Order Status: Completed
End-state Reason:
 Ordering Physician: SILVANSKAYA ,YELENA M /MD 533423                    Consulting Physician:
Order Details: 1 APPLY, TOP, DINT, .BID, Routine, 7/21/15 8:00:00 AM PDT, 10 DAYS, 7/31/15 7:59:00 AM PDT

  Order: metoprolol ~Metoprolol Tart 25 mg Tab)
                                                        _ .                              _ . __         _            __
Order Date/Time. 7/20/2015 20:44 PDT
  Order Status: Completed
  End-state Reason:
  Ordering Physician: SILVANSKAYA ,YELENA M /MD 533423                   Consulting Physician:
. Order Details: 25 MG, PO, TAB, ONCE, Routine, 7/20!15 8:45:00 PM PDT, 7120!15 8:45:50 PM PDT



Inmate Name:     VOSKANYAN, ROBERT ROUBO                                   CII Number:             AXXXXXXXX
DOB:             12/30/1980                                                Booking Number:        4361976
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 81 of 171 Page ID
                                  #:2153
                                               -,,,

                                                           Inmate Medical Documentation
                                                      Los Angeles County Sheriffs Department

                                                                  Medication Orders

  Inpatient

  Order: amLODlPine(Norvasc)(Amlodipine Besylate 10 mg Tab)
  Order Date/Time: 7/19/2015 11:12 PDT
  Order Status: Discontinued
  End-state Reason: Refused x 2, RFR signed
  Ordering Physician: ZOLNOUNI MD,PARVANEH P.lPHYSICIAN -452469 Consulting Physician:
  Order Details: 10 MG, PO, TAB,.QD, Routine, 7/20/15 8:00:00 AM PDT, for 60 DAYS, 9/9!15
                                                                                          2:11:D6 PM PDT
 Order: Sodium Chloride 0.9% 1,000 ML
 Order DatelTime: 7/18/2015 14:06 PDT
 Order Status: Discontinued
 End-state Reason:
 Ordering Physician: KONIAN RN,KOUASSI /RNP 452115                         Consulting Physician:
 Order Details: 1,000 ML, IV, Routine, 7/18!15 1:15:00 PM PDT, 1 DAYS, 7/18/15 2:08:40
                                                                                       PM PDT, 100 mllhr, 10 HR, 1,000, TKO, Continuous IV
                          __
 :Order: metoprolol (Metoprol       _               _                                                          _ _
                 _            ol Tart 50 mg _Tab)
  Order Date/Time: 7/16/2015 20:08 PDT                                     _ _ _              _           __
  Order Status: Completed
  End-state Reason:
 :Ordering Physician: SILVANSKAYA ,YELENA M /MD 533423                  Consulting Physician:
 Drder Details: 50 MG, PO, TAB, NOW, Routine, 7116/15 8:08:00 PM PDT, 7/16/15 8:16:39
                                                                                      PM PDT
  Order: acetaminophen-HYDROcodone (Norco 5-325mg)(Hydrocodone/APAP 5-325mg
                                                                           _                 Tab)
                                                                                                _
  Order Date/Time: 7/16/2015 14:29 PDT .       _
                           ._          _       _         _               _       _ _       _      _       _ .
 :Order Status: Completed
 .End-state Reason:
 Ordering Physician: LITTLE .SOLOMON T /MD 431386                            Consulting Physician'.
  Order details: 1 TAB, PO, TAB, .TID, Routine, 7/16/15 8:00:00 PM PDT, 7 DAYS, 7/23/15
                                                                                         7:59:00 PM PDT
Drder: hydrochlorothiazide(HydroDIURIL)(Hydrochlorothiazide 25 mg Tab)
 Order Date/Time: 7/16/2015 1426 PDT
:Order Status: Discontinued                                                                                          __
End-state
        _ _ Reason:
                 __._ Refused x 2, RFR signed
 Ordering Physician'. ZOLNOUNI MD,PARVANEH P./PHYSICIAN -452469 Consulting
                            _.       _.                                             Physician:
 Order Details: 25 MG, PO, TAB,.QD, Routine, 7/17115 8:00:00 AM PDT, For 60
                                                                            DAYS, 9/9!15 2:11:12 PM PDT
   Order: amLODlPine (Norvasc)(Amlodipine Besylate 5 mg Tab)
   Order Date/Time: 7/16/2015 14:25 PDT
   Order Status: Discontinued
 :'End-state Reason: Physician Cancel
                          __
'Ordering Physician: LAUGHLIN ,LAUVRENCE L./MD 519431                     Consulting Physician:
  Order Details: 5 MG, PO, TAB,.QD, Routine, 7/17/15 8:00:00 AM PDT,for
          ___                __          ___                       _   _ 60 DAYS, 7!19/15
                                                                                        _ 11:13:03 AM PDT
                                                                                                      _                            _
 Order: cyclobenzaprine (Flexeril)(Cyclobenzaprine HCI 10 mg Tab)
 Order Dateffime: 7/1612015 00:11 PDT
'Order Status: Discontinued
 End-state Reason: Physician Cancel
 Ordering Physician: CLOUSE RN,JUDY /NURSE PRACTITIONER -414391 Consulting
                                                                                     Physician:
 Order Details: 10 MG, PO, TAB, STAT, Routine, 7/16115 12:11:00 AM PDT, 7/25/15
                                                                                8:51:15 PM PDT
Order: c1oNlDine ~Clonidne HC1 0.1 mg Tab)                                                                                   _.
Order Date/Time: 7/1 5!2015 21:30 PDT
Order Status: Completed
End-state Reason:
Ordering Physician: SILVANSKAYA ,YELENA M /MD 533423                   Consulting Physician:
Order Details: 0.1 MG, PO, TAB, ONCE, Routine, 7/15/15 10:Oo:00 PM PDT. 7/15/15 9:58:23
                                                                                        PM PDT



Inmate Name:      VOSKP,NYAN, ROBERT ROUBO                                   CII Number:            AXXXXXXXX
DOB:              12/30/1980                                                 Booking Number:        4361976




                                                                                                                                             ~~
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 82 of 171 Page ID
                                  #:2154
                                               .ate.                                                    ~~.

                                                            I nmate Medical Documentation
                                                       Los Angeles County 5heriff's Department

                                                                   Medication Orders

 Inpatient

  .Order: methocarbamol(Robaxin)(Methocarbamol 750 mg Tab)
   Order Date/Time: 7/15/2015 21 30 PDT
   Order Status: Discontinued
 . End-state Reason: Physician Cancel
   Ordering Physician: CLOUSE RN,JUDY /NURSE PRACTITIONER -414391 Consulting Physician:
 .Order Details: 750 MG, PO, TAB, .TID, PRN, For Muscular Aches, Spasms or Pains, Routine, 7/15/15 9:57:00 PM PDT, for 30 DAYS, 7/25/15 8:51:15
 PM PDT

    Order. methocarbamol
            ..             (Methocarbamol    5D0 mg Tab)
                            _ _                         ___
    Order Date/Time: 7/8/2015 02:49 PDT
 .Order Status: Completed
    End-state Reason:
 .Ordering Physician: KYAZZE ,FRED B./MD 420141                              Consulting Physician:
 '. Order Details: 500 MG, PO, TAB, STAT, Routine, 7/8/15 2:49:00 AM PDT, 7!8/15 3:19:27 AM PDT

  Order: acetaminophen-HYDROcodone (Norco 5-325mg)(HydrocodonelAPAP 5-325mg Tab)
  Order Date/Time: 7/7/2015 23:10 PDT_ _
  Order_Status:
         _      Completed
                    _
 End-state Reason:
 ,Ordering Physician: ANABO ,ARVIN A IPA 550766                              Consulting Physician:
  Order Details. 1 TAB, PO, TAB, .BID, PRN, For Pain, Routine, 7/7/15 11:11:00 PM PDT, 2 DAYS, 7/9/15 11:10:00 PM PDT, Take prn severe pain

 Order: ibuprofen (Ibuprofen 600 mg Tab)
 Order Date/Time: 7/6/2015 13:45 PDT
 Order Status: Voided With Results   _             _                                             _                 __
 End-state Reason:
 Ordering Physician:
                  _  LITTLE
                          _ ,50LOMON    T /MD 431386                      Consulting Physician:
 Order Details: 600 MG. PO, TAB,.TID, PRN, For Pain, Routine, 7/6/15 1:46:00 PM PDT, for 90 DAYS, 7/16115 2:27:32 PM PDT

 Order: methocarbamol(Robaxin)(Methocarbamol 750 mg Tab)
 Order DatelTime: 7/4/2015 16:11 PDT
Order Status: Completed
End-state Reason:
.Ordering Physician: KONIAN RN,KOUASSI /RNP 452115                         Consulting Physician:
 Order Details: 1,500 MG, P0, TAB, TID, Routine, 7/4/15 8:00:00 PM PDT, for 3 DAYS, 7/7115 7:59:00 PM PDT

  Order: cIONIDine (Clonidlne HCI 0.1 mg Tab)
  Order DatelTime: 7/4/2015 16:10 PDT
 .Order Status: Completed
 End-state Reason:
 Ordering Physician: KONIAN RN,KOUASSI /RNP 452115                         Consulting Physician:
 Order Details: 0.1 MG, PO, TAB, TID, Routine, 7/4/15 8:00:00 PM POT, for 3 DAYS, 7/7/15 7:59:00 PM PDT, hold if systolic b/p <110
                                              _            __                                      __
 Order. sulfamethoxazole-trimethoprim (Bactrim DS)(Sulfameth/TMP DS 800-160mg Tab)
.Order Date/Time: 7/412015 16:09 PDT
'Order Status: Completed
End-state Reason:
 Ordering Physician: KONIAN RN,KOUASSI /RNP 452115                         Consulting Physician:
 Order Details: 1 TAB, PO, TAB,.BID, Routine, 7/4/15 8:00:00 PM PDT, 7 DAYS, 7/11!15 7:59:00 PM PDT

 Order: bisacodyl(~ulcolax Laxative)(Bisacodyl EC 5 mg Tab)
 Order Date/Time: 6/25/2015 12:50 PDT
'Order Status: Completed
 End-state Reason:
'Ordering Physician: YAMASAKI ,NANCY T./PA 445001                          Consulting Physician:
 Order Details: 5 MG, PO, TAB, .QD, PRN, For Constipation, Routine, 6125/15 12:50:00 PM PDT, for 90 DAYS, 9/23/15 12:49:00 PM PDT



I nmate Name:     VOSKANYAN, ROBERT ROU80                                      CII Number:             AXXXXXXXX
DOB:              12/30/1980                                                   Booking Number:        4361976




                                                                                                                                                  ~~
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 83 of 171 Page ID
                         ..       #:2155               ,...-,

                                                          I nmate Medical Documentation
                                                     Los Angeles County Sheriffs Department

                                                                        Orders
  Order: Ice Pack
  Order Date/Time: 7/7/2015 19:52 PDT
  Order Status: Completed
                _.                            Department Status: Completed
                          _.                                                               Activity Type: Patient Care
  End-state DatelTime: 7/7/2015 19:53 PDT                            End-state Reason: _ _
                           __                                  _                                   _
  Ordering Physician: SILVANSKAYA ,YELENA M /MD 533423               Consulting Physician:
  Order Details: 7/7/15 7:52:00 PM PDT, ONCE

  Order: Facial Series
  Order Date/Time: 7/7/2015 19:38 PDT
 :Order Status: Completed.                          Department Status: Completed                    Activity Type: Radiology
 :End-state DatelTime: 7/8/2015 08'.50 PDT                                 End-state Reason:
  Ordering Physician: SILVANSKAYA ,YELENA M 1MD 533423
                                                                           Consulting Physician:
  Order Details: 7/7/15 7:38:00 PM PDT, Stat, Ambulatory, Injury, Rad Type

  Order: Wound Care/Dressing Change
   Order DatelTime: 7/4.2015 16:33 PDT
  ,Order Status: Discontinued                   Department Status: Discontinued                  Activity Type: Patient Care
   End-state Date/Time: 8/13/2015 12:59 PDT
                                                                        End-state Reason: Wound Healed
   Ordering Physician: ZOLNOUNI MD,PARVANEH P/PHYSICIAN -452469         Consulting Physician:
 :Order Details: 7/4/15 4:33:00 PM PDT,.QD, BUTTOCK R, Cleanse w/ NS, neosporin,
                                                                                 dry dressing, Until healed

  Order: Dry Dressing
  Order ~ate/Time: 7/4/2015 16:09 PDT
 ,Order Status: Discontinued                    Department Status: Discontinued               Activity Type: Patient Care
  End-state Date/Time: 8/13/2015 12:58 PDT
                                                                        End-state Reason: Wound Healed
 .Ordering Physician: ZOLNOUNI MD,PARVANEH P./PHYSICIAN -452469         Consulting Physician:
 -0rder Details: 7/4/15 4:09:00 PM PDT,.QD, BUTTOCK R

  Order: LOWER BUNK TASK
  Order Datelfime: 6/24!2015 17:53 PDT
  Order Status: Discontinued                     Department Sta[us: Discontinued                   :Activity Type: Patient Care
 .End-state Date/Time: 9116!2016 08:17 PDT
                                                                          End-state Reason:
  Ordering Physician: SYSTEM
                                                                          Consulting Physician:
 Order Details: 6/24/15 5:53:35 PM PDT

ONer: Hepatitis B Core AB Total(HepB Core)
Order Date/Time: 6/24/2015 17:53 PDT
Order Status: Completed                           Department Status: Comple4ed                     Activity Type: General Lab
End-state DatelTime: 7/22/2015 06:39 PDT                                 End-state Reason:
Ordering Physician: YANG ,JIN QUAN !MD 518140                            Consulting Physician:
Order Details: Blood, Routine, 7!21/15 10'03'10 AM PDT

Order: Hepatitis B Surface Antigen (HBs Ag)
Order DatelTime: 6/24!2015 17:53 PDT
Order Status: Completed                          :Department Status: Completed
                         _ _                                                                       Activity Type: General Lab
End-state Date/Time: 7/22/201506:39 PDT
Ordering Physician:
                           __                            _ _          __ End-state Reason:
              _ _   YANG
                      _     ,JIN QUAN
                                    _ /MD 518140                         Consulting Physician:
                                                _ _
Order Details: Blood, Routine, 7/21/15 10:03:10 AM PDT
                                                                                                                                  _ .
.Order: Hepatitis C Antibody(HepC Ab)
 Order DatelTime: 6/24/2015 17:53 PDT
 Order Status: Completed                          Department Status: Completed                     Activity Type: General Lab
.End-state Date/Time: 7/22/2015 06:39 PDT                                End-state Reason:
 Ordering Physician: YANG ,JIN QUAN 1MD 518140                           Consulting Physician:
Order Details: Blood, Routine. 7/21/15 10:03'10 AM PDT




I nmate Name:    VOSKANYAN, ROBERT ROUBO                                     CII Number:              AXXXXXXXX
DOB              12/30/1980                                                  Booking Number:         4361976




                                                                                                                                        ~~
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 84 of 171 Page ID
                                  #:2156

                                                           Inmate Medical Documentation
                                                      Los Angeles County Sheriff's Department

                                                                         Orders

  Order: Transfer to Urgent Care
  Order Date/Time: 7/14/2015 15:00 PDT
  Order Status: Completed                     Department Status: Completed                            Activity Type Patient Care
  End-state DatelTime: 7/17/2015 03:09 PDT                           End-state Reason:
  Ordering Physician: SILVANSKAYA ,YELENA M !MD 533423               Consulting
                                                    _ _               _         Physician:
  Order Details 7/14/15 3:06:00 PM PDT                                                                    _

 Order: CSU General MD Line(Schedule)
 Order Date/Time: 7/11/2015 20:19 PDT
 Order Status: Discontinued                     Department Status. Discontinued                      Activity Type: Consults
 End-state Date/Time: 9/16/2016 08:17 PDT                               End-state Reason:
 Ordering Physician:                                                    Consulting Physician:
 Order Details: 7130/15 7:00:00 AM PDT, bk#4361976 7-10-15 CJ3500

   Order: Doctots Line -Eye
   Order Date/Time: 7!10/2015 19:50 PDT
   Order Status: Completed                           Department Status: Completed                    Activity Type: Consults
 . End-state Date/Time: 8/14/2015 11:26 PDT
                                                                            End-state Reason:
 .Ordering Physician:
                                                                            Consulting Physician:
  Order Details: blurry vision, 7110/15 7:50:00 PM PDT, Routine

 Order. Schedule Request
 Order Date/Time: 7/10/2015 19:47 PDT
 Order Status: Completed                          Department Status: Completed                      Activity Type: Patient Care
 End-state Date/Time: 7/11/2015 20:19 PDT
                                                                         End-state Reason:
 Ordering Physician: SYSTEM
                                                                         Consulting Physician:
 Order Details: 7/10/15 7:47:10 PM PDT

  Order: Ribs
         _    Unilateral LT
                        _                            __
 Order Datelfime: 7/SI2015 02:48 PDT
 .Order Status: Completed                          Department Status: Completed                     Activity Type: Radiology
  End-state Datelfime: 7/9/2015 1025 PDT
                                                                          End-state Reason:
  Ordering Physician: KYAZZE ,FRED B./MD 420141
                                                                          Consulting Physician:
 Order Details: 7/8/15 2:48:00 AM PDT, Stat, Ambulatory, Injury, Rad Type

-0rder: Chest PA
 Order Datelfime: 7/8/2015 02:48 PDT
                                            _.       _              _                    _ _
 Order Status: Completed                          Department Status: Completed                                                     _   _
                                                                                                    Activity Type: Radiology
 End-state DatelTime: 7/9/2015 1024 PDT
                                                                          End-state Reason:
:Ordering Physician: KYAZZE ,FRED B./MD 420141
                                                                          Consulting Physician:
Order Details: 7/8!15 2:48:00 AM PDT, Stat, Ambulatory, Chest Pain, Rad Type

  Order: Neuro Checks
 Drder Dateffime: 7/7/2015 21:D2 PDT
  Order Status: Completed                      Department Status: Completed                         Activity Type: Patient Care
  End-state DatelTime: 7/9/2015 23:59 PDT
                                                                      End-state Reason:
:' Ordering Physician: VIVO ,KYLE /USC PHYSICIAN ASSISTANT
                                                            -4623 Non Consulting Physician:
 Sheriff
'Order Details: 7/7/15 9:02:00 PM PDT,.Q4H,2 DAYS
                                 _.
Order: Transfer to Urgent Care
Order Date/Time: 7/7/2015 19:53 PDT
Order Status: Completed                           Department Status: Completed                      Activity Type: Patient Care
End-state Date/Time: 7/7/2015 21:13 PDT                                  End-state Reason:
Ordering Physician: SILVANSKAYA ,YELENA M /MD 533423                     Consulting Physician:
Order Details: 7/7/15 7:53:00 PM PDT, post altercation




Inmate Name:      VOSKANYAN, ROBERT ROUBO                                    CII Number:              AXXXXXXXX
DOB:              12/30/1980                                                 Booking Number:          4361976




                                                                                                                                           ~~
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 85 of 171 Page ID
                         ,~,,
                                  #:2157

                                                             Inmate Medical Documentation
                                                        Los Angeles County Sheriffs Department

                                                                        Orders

   Order: Ambulate With Walker
   Order Date/Time: 7/16/2015 14:52 PDT
   Order Status: Discontinued                   Department Status: Discontinued                 Activity Type: Patient Care
   End-state Date/Time: 8/14/2015 13:07 PDT
                                                                        End-state Reason: Physician Cancel
   Ordering Physician: DEHARO ,JILL /USC PA -NON SHERIFF
                                                                        Consulting Physician:
   Order Details: 7!16/15 2:52:00 PM PDT

  'Order: WALKER TASK
   Order Date/Time: 7/16!2015 14:51 PDT
   Order Status: Discontinued                   Department Status: Discontinued
   End-state Date/Time: 12/27/2015 16:52 PST                                                    Activity Type: Patient Care
                                                                        End-state Reason: Physician Cancel
   Ordering Physician: WALLACE ,JULIAN C.lMD 103627
                                                                        Consulting Physician:
  Order Details: 7116/15 2:51:42 PM PDT. .

   Order: Walker
   Order Date/Time: 7/16/2015 14:57 PDT
  .Order Status: Completed                       . Department Status: Completed                    Activity Type: Patient Care
   End-state Date/Time: 8/13/2015 14:51 PDT
                                                                          End-state Reason:
  Ordering Physician: LITTLE ,SOLOMON T /MD 431386
                                                                          Consulting Physician:
  Order Details: 7/16/15 2:51:00 PM PDT, 4, WEEK, Constant Indicator

 Order: Title 15 -Mechanical Soft Diet
 Order DatelTime: 7/16/2015 1428 PDT
 Order Status: Discontinued                     :Department Status: Discontinued
 End-state Date/Time: 8/26/2D15 13:59 PDT                                                        Activity Type: Dietary
                                                                         End-state Reason: Physician Cancel
 Ordering Physician: ZOLNOUNI MD,PARVANEH P./PHYSICIAN
                                                             -452469     Consulting Physician:
 Order Details: 7/16/15 2:28:00 PM PDT,60, DAYS,8/26/15 1:59:25
                                                                PM PDT, Constant Indicator

  :Order: Kosher Diet
                                   _._                                          _             _
   Order Datelfime: 7/16/2015 14:24 PDT                                                                           _ _                 _       _ _.
  Order Status: Discontinued                      Department Status: Discontinued
   End-slate Date/Time: 9/3/2015 13:11 PDT                                                        Activity Type: Meals
                                                                          End-state Reason: Physician Cancel
  Ordering Physician: ZOLNOUNI MD,PARVANEH P.IPHYSI
                                                          CIAN -452469    Consulting Physician:
 .Order Details 7116/15 2:24:00 PM PDT, Constant Indicator

 Order: Blood Glucose POC
 Order Date/Time: 7/14/2015 20:04 PDT
 Order Status: Completed                          Department Status: Completed
 End-state Date/Time: 7/14/2015 20:04 PDT                                                         Activity Type: General Lab
                                                                         End-state Reason:
 Ordering Physician: VIVO ,KYLE /USC PHYSICIAN ASSISTANT
                                                              -4623 Non Consulting Physician:
Sheriff
(Order Details: BLOOD, Collected Y/N, 7/14/15 3:28:00
                                                      PM PDT, RT, Routine, 07/14/15 1528:01
                                                                   _          _                                                 _._       _
:Order: Transfer to LCMC by Ambulance
.Order DatelTime: 7114/2015 15:30 PDT
 Order Status: Completed                    .Department Status: Completed
End-state Date/Time: 10/8/2015 10:39 PDT                                                          Activity Type: Patient Care
                                                                    End-state Reason:
Ordering Physician: SILVANSKAYA ,YELENA M /MD 533423
                                                                    Consulting Physician:
Order Details: 7/14/15 3:30:00 PM PDT

.Order: -EKG                             __       _ _        _   _               _     _
'Order Date/Time: 7/14/2015 15:00 PDT
-Order Status: Completed                     Department Status: Completed                         Activity Type: Patient Care
 End-state DatelTime: 10/11/2015 10:50 PDT
                                                                    End-state Reason:
 Ordering Physician: SILVANSKAYA ,YELENA M /MD 533423
                                                                    Consulting Physician:
'Order Details: 7114/15 3:05:00 PM PDT




Inmate Name:      VOSKANYAN, ROBERT ROUBO                                   CI I Number:            AXXXXXXXX
DOB:              12/30/1980                                                Booking Number:         4361976




                                                                                                                                               ~~
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 86 of 171 Page ID
                                  #:2158

                                                         Inmate Medical Documentation
                                                    Los Angeles County Sheriffs Department

                                                                  Problems

  Problem Name: Homosexual
  Last Updated: 7/7/2015                                             Classification: ;Confirmation: ;Code: ;Course: ;Onset Date: ;Status
                                                                     Date: ;Prognosis: ;Persistence:
  Recorder: ;Responsible Provider:

 .Problem Name: INJ SHLD,HEART
  Last Updated: 11!2/2008                                            Classification: ;Confirmation: ;Code: ;Course: ;Onset Date: ;Status
                                                                     Date: ;Prognosis: ;Persistence:
  Recorder: ;Responsible Provider:

 Problem Name: Migraine aura without headache
 Last Updated: 9!6/2016
                                                                Classification: Medical; Confirmation: Confirmed; Code: 345351017;
                                                                Course: ;Onset Date: 1/18!2016; Status Date: 1118/2016; Prognosis: ;
                                                                Persistence:
 Recorder: MOORE JR,RUFUS W /MD 604497; Responsible Provider: KONIAN RN,KOUASS
                                                                                  I /RNP 452115

 Problem Name: Narco
 Last Updated: 12/24!2008                                            Classification: ;Confirmation: ;Code: ;Course: ;Onset Date: ; SWtus
                                                                     Date: ;Prognosis: ;Persistence:
 Recorder: ;Responsible Provider:

 .Problem Name: Noncompliant to Self Medications
 Last Updated: 6/22/2011                                    Classification: ;Confirmation: Confirmed; Code: ;Course: Stable;
                                                            Onset Date: ;Status Date: ;Prognosis: ;Persistence:
 Recorder: ALLEN ,SHARON M/REGISTERED NURSE 1,SHERIFF-536023;
                                                              Responsible Provider:

 Problem Name.' Obesity
 Last Updated: 9/6!2016
                                                               Classification: Medical; Confirmation: Confirmed; Code: 2535065012;
                                                               Course: ;Onset Date: 1/18!2016. Status Date: 1/18/2016; Prognosis: ;
                                                               Persistence:
Recorder: MOORE JR,RUFUS W /MD 604497; Responsible Provider: KONIAN
                                                                     RN,KOUASSI /RNP 452115

 Problem Name, Refractive error
                               _ _
 Last Updated: 8/14!2015
                                                                     Classification: Medical; Confirmation: Confrmed; Code: 367.9; Course:
                                                                      Onset Date: ,Status Date: 8/14/2015; Prognosis: ;Persistence:
 Recorder: BOSTON ,JUDITH/OPHTHALMOLOGIST -000001; Responsibl
                                                                    e Provider: BOSTON ,JUDITH/OPHTHALMOLOGIST -000001

Problem Name: Serum trigtycerides borderline high
Last Updated: 9/6/2016
                                                               Classification: Medical; Confirmation: Confirmed; Code: 2819854016;
                                                               Course: ;Onset Date: 1/1 8/2016; Status Date: 1/18/2016; Prognosis: ;
                                                               Persistence:
Recorder: MOORE JR,RUFUS W /MD 604497; Responsible Provider:
                                                             KONIAN RN,KOUASSI IRNP 452115
                     _.       __
Problem Name:Soft
                       _,                         __
Last Updated: 7/7/2015
                                                               Classification: ;Confirmation: ;Code: ; Cou►se: ;Onset Date: ;Status
                                                               Date: ;Prognosis: ;Persistence:
Recorder: ;Responsible Provider:

Problem Name: Suicide risk                             ___                                                       _           __
Last Updated: 6/1012016
                                                                    Classification: Problem Classification; Confirmation: Confirmed; Code:
                                                                    69232010; Course: ;Onset Date: ;Status Date: 611012016; Prognosis: ;
                                                                    Persistence:
,Recorder: SYSTEM; Responsible Provider:

Problem Name: Suicide risk
Last Updated: 6/1D/2016                                             Classification: Problem Classification, Confirmation: Confirmed, Code:
                                                                    69232010; Course: ;Onset Date: ;Status Date: 6/1012016; Prognosis: ;
                                                                    Persistence:
'.Recorder: SYSTEM; Responsible Provider:




Inmate Name:     VOSKANYAN, ROBERT ROUBO                               CII Number:            AXXXXXXXX
DOB'.            12/30/1980                                            Booking Number:        4361976




                                                                                                                                             ~'C-i
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 87 of 171 Page ID
                                  #:2159

                                                                Inmate Medical Documentation
                                                           Los Angeles County Sheriffs Department

                                                                            Orders

  'Order: Schedule Request
   Order DatelTime: 7/22/2015 11:12 PDT
   Order Status: Completed                            Department Status: Completed                        Activity Type: Patient Care
   End-state DatelTime: 7/22/2015 11:39 PDT                                  End-state Reason:
  Ordering Physician: SYSTEM                                                                                                 _.
                                                                             Consulting Physician
  Order Details: 7/22/15 11:12:10 AM PDT. _ _                                      _       _      _
                                                                            __
 Drder: Radiology Alert
   Order Date/Time: 7!22/2015 08:25 PDT
 'Order
 .       Status: Discontinued                         Department Status: Discontinued                     Activity Type: Patient Care
 .End-state Date/Time: 9/16/2016 08:17 PDT                                    End-state Reason:
  Ordering Physician: SYSTEM                                                  Consulting Physician:
  Order _Details:
          _       7/22115
                   _      825:57 AM PDT
                                                       _        _
  Order. CT Head (ONLY for Urgent Care)(CT Head)
 'Order DatelTime: 7/21/2015 17:48 PDT
  Order Status' Completed                         .Department Status: Completed                     Activity Type: Radiology
  End-state Date/Time: 7!21/2015 18:36 PDT                                  End-state Reason:
  Ordering Physician: CERVANTES ,JOSE L/USC PHYSICIAN/USC                  Consulting Physician:
 PHYSICIAN-NON SHERIFF
 Order Details: 7!21!15 5:48:00 PM PDT, Stat, Ambulatory, Trauma, History of head injury 2 weeks ago with persistent
                                                                                                                     headache, Rad Type

  Order: Transfer to Urgent Care
  Order Date/Time: 7/21/2015 14'38 PDT
  Order Status: Completed                          Department Status: Completed                        Activity Type: Patient Care
  End-state DatelTime 7/21/2015 19:00 PDT                                     End-state Reason:
  Ordering Physician: ZOLNOUNI MD,PARVANEH P./PHYSICIAN -452469               Consulting Physician:
 :Order Details: 7/21!15 2:38:00 PM PDT, C/o recent fall 7/15/15 with severe headache, left shoulder pain,
                                                                                                           left ribcage and left hip pain.

 Order: Hip LT
.Order DatelTime:_ 7/21/2015 12:11 PDT
                 _                  __
.Order Status: Completed                          Department Status: Completed                           Activity Type: Radiology
 End-state
        _ _ Date/Time: 7/22/2015 07:57 PDT                                 End-state Reason.
 Ordering Physician: ZOLNOUNI MD,PARVANEH P./PHYSICIAN -452469             Consulting Physician:
.Order Details: 7/21/15 12:11:00 PM PDT, Routine, Ambulatory, Injury, Rad Type

 Order: Ribs Unilateral LT
 Order Date/Time: 7/21!2015 12:11 PDT
-Order Status: Completed                           Department Status: Completed
                                                                              _        _     _          Activity Type: Radiology
                                                                                                                              __
'End-state Date/Time: 7/22/2015 07:59 PDT                                  End-state Reason:
 Ordering Physician: ZOLNOUNI MD,PARVANEH P./PHYSICIAN -452469 Consulting Physician:                                                    _.   _.   __ _
 Order Details: 7121/15 12:11'.00 PM PDT, Routine, Ambulatory, Pain, Rad Type

 Order. Shoulder LT
Drder Date(fime: 7/21/2015 1211 PDT
.Order Status: Completed                         Department Status: Completed                           Activity Type: Radiology
fnd-state Date/Time: 7/22/2015 16:39 PDT                                  End-state Reason:
 Ordering Physician: ZOLNOUNI MD,PARVANEH P.lPHYSICIAN -452469            Consulting Physician:
Order Details: 7/21/15 12:11:00 PM PDT, Routine, Ambulatory, Injury, Rad Type

Order: Schedule Request
Order Date/Time: 7/20/2015 10:55 PDT
Order Status: Completed                             Department Status: Completed                        Activity Type: Patient Care
End-state Date/Time: 7/20/2015 12:41 PDT                                   End-state Reason:
Ordering Physician: SYSTEM                                                 Consulting Physician:
Orderbetails: 7/20/15 10:55:53 AM PDT




Inmate Name:       VOSKANYAN, ROBERT ROUBO                                        CII Number:              AXXXXXXXX
DOB:               12/34/1980                                                     Booking Number:          4361976




                                                                                                                                                         i
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 88 of 171 Page ID
                                  #:2160

                                                           Inmate Medical Documentation
                                                      Los Angeles County Sheriff's Department

                                                                         Orders

  Order: COMPREHEN5IVE METABOLIC PANEL W/EGFR
  Order Date/Time: 7!19/2015 11:14 PDT
  Order Status: Completed                           Department Status: Completed                     Activity Type: General Lab
  End-state Date/Time: 7!22/2015 04:08 PDT                                 End-state Reason:
  Ordering Physician: LAUGHLIN ,LAWRENCE L./MD 519431                      Consulting Physician:
  Order Details: Blood, Routine, 7121/15 10:03:10 AM PDT

  Order: Lipid (Chol,Trig,HDL)(Lipid)
  Order Date/Time: 7l19I2015 11:14 PDT
  Order Status: Completed                          Department Status: Completed                      Activity Type: General Lab
  End-state DatelTime: 7/22!2015 04:08 PDT
                                                                          End-state Reason:
  Ordering Physician: LAUGHLIN ,LAWRENCE L.1MD 519431                     Consulting Physician:
  Order Details Blood, Routine, 7/21/15 10:03:10 AM PDT

  Drder: Blood Pressure
  Order DatelTime; 7/19/2015 11:13 PDT
  Order Status: Completed                         Department Status: Completed                       Activity Type: Patient Care
  End-state Date/Time: 7/23/2015 07:59 PDT
                                                                            End-state Reason:
  Ordering Physician: LAUGHLIN ,LAWRENCE L./MD 519431                       Consulting Physician:
 .Order Details: 7/19/15 11:13:00 AM PDT,.QD, 3 DAYS, and line if by > 130/80
                Pressure. _         __ _
  Order Blood
 Order Date/Time: 7/19/2015 11'.13 PDT
 Order Status: Voided Wth Results                .Department Status: Deleted                        Activity Type: Patient Care
 End-state Date/Time: 12/31/2015 08: 2 PST
                                                                            End-state Reason:
 Ordering Physician: LAUGHLIN ,LAWRENCE L./MD 519431
                                                                            Consulting Physician:
 Order Details: 7/19/15 11:13:00 AM PDT, QWEEK., and line if by > 130/80

 Order: Blood Glucose POC
                          __
 Order Date/Time: 7/18/2015 12:59 PDT
 Order Status: Completed                          Department Status: Completed                      Activity Type: General Lab
 End-state Date/Time: 7!18/2015 12:59 PDT
                                                                         End-state Reason:
 Ordering Physician: VIVO ,KYLE /USC PHYSICIAN ASSISTANT -4623
                                                                     Non Consulting Physician:
 Sheriff
 Order Details: BLOOD, Collected Y/N, 7!18115 12:55:00 PM PDT, RT, Routine,
                                                                            07/18/15 12:55:28

 Order: Schedule Request
 Order DatelTime: 7/16/2015 22:07 PDT
 Order Status: Completed                          Department Status: Completed                      Activity Type: Patient Care
 End-state Date/Time: 7/1 7!2015 06:34 PDT
                                                                          End-state Reason:
 Ordering Physician: SYSTEM
                                                                          Consulting Physician:
 Order Details: 7/16/15 10:07:48 PM PDT

 Order: Transfer to 7100/7200
 Order DatelTime: 7/16/2015 21:12 PDT
'Order Status'. Completed                    Department Status: Completed                           Activity Type: Patient Care
 End-state Date/Time: 7/1 7/2015 03:09 PDT
                                                                    End-stale Reason:
 Ordering Physician: SILVANSKAYA ,YELENA M /MD 533423
                                                                    Consulting Physician:
.Order Details: 7/16/15 9:12:00 PM PDT

                                    _ _ _        __                                  _
  Order: Blood Glucose POC
':Order Date/Time: 7/16/2015 19:41 PDT
Order Status: Completed                          pepartment Status: Completed                       Activity Type: General Lab
 End-state Date/Time: 7/16/2015 19:41 PDT
                                                                        End-state Reason:
Ordering Physician: VIVO ,KYLE /USC PHYSICIAN ASSISTANT -4623 Non
                                                                        Consulting Physician:
Sheriff
Order Details: BLOOD, Collected Y/N, 7116/15 7:39:00 PM PDT, RT, Routine,
                                                                          07/16115 19:3920




Inmate Name:      VOSKANYAN, ROBERT ROUBO                                    CII Number:              AXXXXXXXX
DOB:              12/30/1980                                                 Booking Number:          4361976
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 89 of 171 Page ID
                                  #:2161
                                                                                    -~

                                               Inmate Medical Documentation
                                          Los Angeles County Sheriffs Department

                                               Inmate Medical Documentation

   S ystolic BP                                                   154
   Diastolic BP                                                   100
   Pulse Oximeter                                                 97
                                                                  Commen~: room air




                           Clinical Progress Notes
                      07/14/15 23:25 PDT Performed by FERNANDEZ                 ANGELA M / RN 613062
                      Entered on 07/15/15 00:00 PDT

   2C-Progress Note

  2C-Problem                                                     LCMC returnee
  SOAP Charting                                                  S: Patient said he wants to see a
                                                                 dentist to have his top four front
                                                                 teeth re-inserted; they were knocked
                                                                 out when the patient was physically
                                                                 assaulted by several inmates one week
                                                                 ago. Patient also verbalized tha~ he
                                                                 wants an order to switch to a soft
                                                                 diet due to his missing teeth, pt
                                                                 wants stronger pain medication in
                                                                 order to sleep, and an order for a
                                                                 wheelchair.

                                                                 0:   Patient A&Ox3, respirations even
                                                                 & unlabored, speech clear & coherent,
                                                                 answers question appropriately, non-
                                                                 diaphoretic, skin warm & dry to
                                                                 touch, good color, exhibiting no
                                                                 visible signs of distress at this
                                                                 time. Per LCMC, patient should be
                                                                 referred to outpatient ENT.

                                                                 A: Acute pain rt physical injuries.

                                                                P: Expedited to MD Line for
                                                                evaluation of LCMC discharge papers
                                                                and treatment. =nstructed patient to
                                                                report any changes in condition to
                                                                medical staff; patient verbalized
                                                                understanding by saying, "Yes."
 Temperature                                                    98.4 DEGF
 Heart Rate                                                     100
 Resp                                                           18 Minutes
 Systolic BP                                                    143
 Diastolic BP                                                   106
 Pulse Oximeter                                                 9E
 Pair_ scale                                                    7

 Neuro


I nmate Name:   VOSKANYAN, ROBERT ROUBO                       CII Number:          AXXXXXXXX
DOB:            12130/1980                                    Booking Number:      4361976




                                                                                                         b
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 90 of 171 Page ID
                                  #:2162

                                               Inmate Medical Documentation
                                          Los Angeles County Sheriffs Department

                                               Inmate Medical Documentation

                                                                   rr.iddle. (modified;
    Drainage Description
                                                                   None (modified)
    Pt toleration of dressing change
                                                                   Well (modified)

   Pt Teaching record

   Individuals Taught
                                                                  Patient (modified)
   Barriers to Learning
                                                                  None (modified)
   Learning Need
                                                                  Plan of care, Self care (.modified)
   Teaching Content
                                                                  Educated on good hygiene and
                                                                  instructed to notify nsg staff for
                                                                  any significant change in condition.
                                                                  (modified)
   Teaching Outcomes
                                                                  Communicated Understanding (modified)
   Teaching Method / Plan
                                                                  Explanation (modified)



                           Urgent Care Transfer
                      07/14/15 15:05 PDT Performed by MONSANTO
                                                                               RIA T / RN 530876
                      Entered on 07/14/15 15:11 PDT

   Urgent Care Transfer

  Sending facility UC
                                                                 MCJ
  Sending UC
                                                                 SILVANSKAYA y YELENA M,,/ MD 533423
  Authorizing UC
                                                                 SILVANSKAYA   YELENA M / MD 533423
  Allergy
                                                                 Reaction
  1. Peanut butter
                                                                 Constipation
  Chief Complaint UC
                                                                 GENERALIZES BODY PAIN ( CHEST, BACK,
                                                                  JAW, MOUTH, NOSE, LEFT RIB CAGE ,
                                                                 CONSTANT THROBBING HEADACHE 5-6 DAYS,
                                                                 EPISODE SHORTNESS OF BREATH ) POST
                                                                ALTERCATION WITH MORE THAN 30 GUYS
                                                                JULY 7, 2015
 Temperature
                                                                97.1 DEGF
 Heart Rate
                                                                85
 Resp
                                                                20 Minutes
 Systolic BP
                                                                160
 Pain scale
                                                                10
 Diastolic BP
                                                                95
 Pulse Oximeter
                                                                98
                                                                Comment: ROOM AIR
 Medical History UC
                                                                Hypertension
 Trauma UC
                                                                Head/neck, Facial, Chest, Back
 Mechanism UC
                                                                Other: S/P ALTERCATION
 Skin Assess UC
                                                                Normal
 Lung Assess UC
                                                                normal, Clear to auscultation
 Abdomen Assess i7C
                                                                Soft
 Eyes Assess UC
                                                                PERLA
 Unconscious UC
                                                                Awake, Oriented x 4, Responds to
                                                                verbal, Responds to pain

I nmate Name:   VOSKANYAN, ROBERT ROUBO                      CII Number:           AXXXXXXXX
DOB:            12/30/1980                                   Booking Number:       4361976




                                                                                                          ~~
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 91 of 171 Page ID
                                  #:2163

                                              Inmate Medical Documentation
                                         Los Angeles County Sheriffs Department

                                              Inmate Medical Documentation




                          Clinical Progress Notes
                     07/14/15 15:00 PDT Performed by MONSANTO                  RIA T / RN 530876
                     Entered on 07/14/15 17:01 PDT

  2C -Progress Note
  - ---------------
  SOAP Charting                                                  S:   I NEED MEDICAL ATTENTION, I
                                                                 HAVEN'T SEEN ANY DOCTOR YET. MY
                                                                 CHEST, BA`K    JAW, MOUTH    NOSE,
                                                                 LEFT RIB CAGE HURTS SO MUCH 10/10 FOR
                                                                 5-6 DAYS NOVv'  I'VE BEEN HAVING THIS
                                                                 SEVERE THROBBING HEADACHLS TOO AND I
                                                                 CAN'T EVEN SLEEP. I GOT JUMPED BY
                                                                 MORE THAN 30 PEOPLE IN THE DORM. IT'S
                                                                 HARD TO BREATH, SOMETIbSES I HAVE
                                                                 DIFFICULTY BREATHING. AND MY CHEST
                                                                 HURTS BECAUSE I FRACTURED MY RIBS
                                                                 AND MY NOSE. I HAVE MY TEETH IN MY
                                                                 POCKET. I LOST A LOT OF MY TEETH. MY
                                                                 NOSE WAS BLEED=NG A LOT LAST NIGHT. "

                                                                 O: AS PER ENDORSEMENT RECEIVE FROM AM
                                                                 SHIFT, PT WAS A MANDOWN COMPLAINING
                                                                 OF CHEST PAIN 10/10. RECEICE PT
                                                                 LYING IN THE GURNEY WITH LEFT HAND
                                                                CUFFED ON THE SIDE. PT AWAKE, ALERT
                                                                AND ORIENTED TO NAME, PLACE AND
                                                                PURPOSE. SPEECH CLEAR AND COHERENT.
                                                                BREATHING EVEN AND NON LABORED. NO
                                                                CHEST RETRACTIONS    NO USE OF
                                                                ACCES50RY MUSCLES, NO NASAL FLARING
                                                                OBSERVE WHEN BREATHING. PERRLA.
                                                                OBSERVE WITH BILATERAL FADING
                                                                PERIORBITAL ECCHYMOSIS. PT WITH
                                                                MULTIPLE MEDICAL CONCERNS:
                                                                COMPLAINING OF STERNAL PAIN THROBBING
                                                                MORE ON INSPIRATION 5-6 DAYS,
                                                                CONSTANT SEVERE THROBBING HEADACHES ,
                                                                JAW PAIN (PT ABLE TO OPEN MOUTH FULLY
                                                                WITH NO LIMITATION),'NOSE PAIN:
                                                                NASAL BRIDGE WITH SLIGHT SWLLING AND
                                                                HEMATOMA NO EPISTAXIS OBSERVE AT THIS
                                                                TIME), ORAL MUCOSA PINK AND MOIST
                                                                WITH SEVERAL MISSING TEETH, NO GUM
                                                                BLEEDING OR SWELLING AT THIS TIME
                                                                4 TEETH KEPT IN PT POCKET SHOWN TO
                                                                UNDERWRITER ) LEFT RIB CAGE PAIN ( NO
                                                                DISCOLORATION    SLIGHT TENDER TO
                                                                TOUCH ), BACK PAIN ( NO VISIBLE

Inmate Name:   VOSKANYAN, ROBERT ROUBO                       CII Number:          AXXXXXXXX
DOB:           12/30/1980                                    Booking Number:      4361976




                                                                                                          1
                                                                                                         ~~
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 92 of 171 Page ID
                                  #:2164

                                            Inmate Medical Documentation
                                       Los Angeles County Sheriffs Department

                                            Inmate Medical Documentation

                                                                  INJURIES OBSERVE TO BACK AREA).
                                                                  BREA':'H SOUNDS CLEAR TO AUSCULTATE.
                                                                  PT NON DIAPHORETIC AND NON CYANOTIC.
                                                                  VITAL SIGNS T 97.1, P85, R20, BP
                                                                  160/95, 98o SA02 ON ROOM AIR .

                                                               A: ACUTE PAIN R/T EFFECTS OF INJURIES
                                                               RISK FOR INEFFECTIVE BREATHING
                                                               PATTERN R/T EFFECTS.OF INJURY


                                                               P: EKG DONE MACHINE RESULT READS
                                                               FAST SINUS ARRYTHMIA, RATE 76-115,
                                                               OTHERWISE NORMAL EKG. FAXED TO MOD.
                                                               PLACE A CALL TO DR SILVANSKAYA MADE
                                                               AWARE OF PT CONDITION  AND VERIFY
                                                               RECEIPT OF EKG WITH TELEPHONE ORDER
                                                               MADE TO TRANSFER PT TO URGENT CARE
                                                               FOR EVALUATION, PT MADE AWARE OF PLAN
                                                               OF CARE. PLACE A CALL TO URGENT CARE
                                                               C̀, P(1KF [~TITH NTTRSE
                                                                                       CA.RLOS~ []NDFDUJA TT~D

                                                               MADE AWARE THAT PT CANNOT B~ ACCEPTED
                                                               AT URGENT CARS BECAUSE OF INITIAL
                                                               COMPLAIN CHEST PAIN ON:~Y          1530H:
                                                               PLACE A CALL TO DR SILVANSICAYA MADE
                                                               AWARE THAT PT CANNOT BE ACCEPTED AT
                                                               URGENT  CARE WITH NEW ORDER MADE TO
                                                               TRANSFER PT TO LCMC VIA AMBULANCE
                                                              NOTED AND READ SACK, PT MADE AWARE OF
                                                              PLAN OF CARE. 1535H: PLACE A CALL TO
                                                              LA COUNTY AMBULANCE SPOKE WITH AMY
                                                              WITH ETA GIVEN 45 MINUTES NOTED .
                                                              1538H CA MONTOYA FROM 6000 CONTROL
                                                              MADE AWARE OF ETA. DR SILVANSKAYA
                                                              MADE AWARE OF ETA WITH NO NEW ORDERS
                                                              MADE    WILL CONTINUE TO OBSERVE PT IN
                                                              THE C:,INIC PENDING TRANSFER.




                          Vital Signs and Graphics Record
                     07/14/15 15:00 PDT Performed by MONSANTO              RIA T / RN 530876
                     Entered on 07/14/15 17:02 PDT

 Neuro


 Neurological Status                                          Cooperative, Alert, Awake, Oriented
                                                              and converses, Oriented to person,
                                                              Oriented to place, Oriented to Purpose
 Left Pupil Reaction                                          Brisk
 Left Pupil Size                                              4
 Right Pupil Size                                             4
 Right Pupil Reaction                                         Brisk


I nmate Name:   VOSKANYAN, ROBERT ROUBO                    CII Number:          AXXXXXXXX
DOB:            12/30!1980                                 Booking Number:      4361976




                                                                                                                 ~.~>
 Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 93 of 171 Page ID
                                   #:2165
                                           ~~~

                                                      Inmate Medical Documentation
                                                 Los Angeles County Sheriffs Department

                                                                Point of Care

            H=High L=Low C=Critical @=Abnormal c=Corrected f=Result Comment O=Order Comment i=Interpretive Data '=Performing Lab

 Textual Results
 T448:     7/14/2015 15:00 PDT(SOAP Charting)
          SWLLING AND HEMATOMA NO EPISTAXIS OBSERVE AT THIS TIME), ORAL MUCOSA PINK AND MOIST
          WITH SEVERAL MISSING TEETH, NO GUM BLEEDING OR SWELLING AT THIS TIME(4 TEETH KEPT IN
          PT POCKET SHOWN TO UNDERWRITER) LEFT RIB CAGE PAIN(NO DISCOLORATION ,SLIGHT TENDER
          TO TOUCH ), BACK PAIN(NO VISIBLE INJURIES OBSERVE TO BACK AREA). BREATH SOUNDS CLEAR TO
          AUSCULTATE. PT NON DIAPHORETIC AND NON CYANOTIC. VITAL SIGNS T 97.1, P85, R20, BP 160/95,
          98% SA02 ON ROOM AIR .

          A: ACUTE PAIN R!T EFFECTS OF INJURIES
          RISK FOR INEFFECTIVE BREATHING PATTERN R/T EFFECTS OF INJURY

         P: EKG DONE MACHINE RESULT READS :FAST SINUS ARRYTHMIA, RATE 76-115, OTHERWISE NORMAL
         EKG. FAXED TO MOD. PLACE A CALL TO DR SILVANSKAYA MADE AWARE OF PT CONDITION AND
         VERIFY RECEIPT OF EKG WITH TELEPHONE ORDER MADE TO TRANSFER PT TO URGENT CARE FOR
         EVALUATION, PT MADE AWARE OF PLAN OF CARE. PLACE A CALL TO URGENT CARE SPOKE WITH
         NURSE CARLOS, UNDERWRITER MADE AWARE THAT PT CANNOT BE ACCEPTED AT URGENT CARE
         BECAUSE OF INITIAL COMPLAIN CHEST PAIN ONLY . 1530H: PLACE A CALL TO DR SILVANSKAYA MADE
         AWARE THAT PT CANNOT BE ACCEPTED AT URGENT CARE WITH NEW ORDER MADE TO TRANSFER PT
          TO LCMC VIA AMBULANCE NOTED AND READ BACK, PT MADE AWARE OF PLAN OF CARE. 1535H:
         PLACE A CALL TO LA COUNTY AMBULANCE SPOKE WITH AMY WITH ETA GIVEN 45 MINUTES NOTED .
         1538H CA MONTOYA FROM 6000 CONTROL MADE AWARE OF ETA. DR SILVANSKAYA MADE AWARE OF
         ETA WITH NO NEW ORDERS MADE .WILL CONTINUE TO OBSERVE PT IN THE CLINIC PENDING
         TRANSFER.
T449:    7114!2015 14:36 PDT(SOAP Charting)
         S - "I have chest pain 10/10. IYs been 3-4 days, I've been telling everyone,"

         O -Responded to a mandown call in 3500 module with Nurse Rubio at 1427. Pt. was seen sitting on the floor
         inside his cell. AAOx4, in no acute respiratory distress. Skin warm and dry to touch normal color. Assisted to the
         gurney and transported to main clinic escorted by Dep. Borja. SP02=98% on room air P=78.

         A -Pain

         P -Will endorse to PM shift for f/u care.
T450:    7/1 3/201 5 20:29 PDT(SOAP Charting)
         O:Seen during pill call, alert and oriented x 4. Breathing unlabored, patient complained of having nose bleeding x
         5 days, claimed the last time was when he was in th shower,no nose bleeding observed. Denied HA nor dizziness.
         BP 150/98 P 76 R 18 BP 98.4. Informed main clinic, pass was sent and follwed up with CA Edmiston
Result Comments
f21:     Pulse Oximeter
         ROOM AIR
f26~     Blood Glucose POC
         Device SN 00074213288
                                   _.
        Collected Date .7/10/2015      7!8/2015    7/8/2015      7/8/2015             7/8!2015
       Collected Time 19:10 POT       16:13 PDT _ 13:23 PDT     09:10 PDT            03:23 PDT
                       __                                                  _
     Procedure...... .                                                              _
                                                                                                   Units   Reference Range
.SOAP Charting         See BelowTd51 See BelowT95
                                               ' See Belowr^s' See BelowT°~"       See BelowT^ss
Textual Results
T451:     7/10/2015 19:10 PDT(SOAP Charting)
        S ---" I have a blurry vision since the accident"



Inmate Name:    VOSKANYAN, ROBERT ROUBO                                 CII Number:           AXXXXXXXX
DOB:            12/30/1980                                              Booking Number:       4361976
  Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 94 of 171 Page ID
                                    #:2166
Patient Name: VOSKANYAN, ROBERT ROUBO
Date of Birth: 12130/1980                                                                                          MRN: AXXXXXXXX
                                                                                                                      FIN: 4361976

                                                                 * Auth (Verified)
                                                                                '




                                           LOS ANGELES COUNTY SHERIFF'S DEPARTMENT

                                                            M EDICAL SERVICES BUREAU

                                N ON EMERGENCY AMBULANCE SERVICES INFORMATION FORM

                   NAME OF PATIENT:                                 j                    BOOKING #1: ~       7~
                  DATE OF BIRTH:              /~'✓G~~I~(Sv                                  MALE         ❑FEMALE




                  TIME: .~                                     B 'G' T lJ~ P..~h` R ,'~     ~        ~i~
                                                               B LO 0 GLUCOSElEVEL      ~ ~~/~~ ~ f~~
                                                               PAIN SCALE (0-10) ~ O
                                                               ISOLATION     0 Y S ~'NO



                  DAT A D TIME TRANSPORTATION WAS ORDERED:
                           3 - ~~~aOf/
                 P SI IAN'S NAME &EMPLOYEE tt:       ~' J%L6~
                 CLINIC PHONE 1#: oZi~ ~~~~~~~~
                 REA50N FOR TRANSFER:(CHECK APPROPRIATE ITEM)
                    ✓EMERGENCY ROOM EVALUATION                                   STATE PRISON TRANSFER
                       TAIL WARD CLINIC APPOINTMENT                              PRE SCHEDULED APPOINTMENT
                       OPEN WARD RELEASE                                         OTHER
                 P RESENT/EKISTING MEDICAL PROBLEbrI:

                 SPECIAL NEEDS/EQUIPMENT:



                 TRA~SFERRINGFACILITY:
                 ! !/
                 RECEIVINGHOSPITAUAGENCY:
                   I ~A,t/
                 ADDRESS:




                      DATE/TIME CALL MADE: ~                     BY:       i      /~  EMALOYEE #: 3c~Z~
                      ESTIMATED TIME OF ARRI AL:         ~~           ~~~ {~F.,,~ ~~!%y (~,%'j~yN,~ ,~ij7i
                   I~ TIME:ARRIVAt~' ~      DEPARTURES               `~{ ~~N~,/ ~~j           f=
                      RESPONDING UNIT:^      ~ ' NAME: Al1~~Df~,`fiJV ~i              EMPLOYEE #: W YI `~`1~' '~
                 ~I ESCORTED BY:                 ~'~r'            —~~                 EMPLOYEE #:          j ~
                '~ COMMENTS:                            ~I/~(,I} „f~ l;~~J


                ORIGIuaL FOann TO• aMeu~ANCE SERVICES
                COPY T0: HEALTH INFORMATION SERVICES(HIM)
                          MATERIALS MANAGEMENT
                M M/pPA.sbp
  Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 95 of 171 Page ID
                                    #:2167
Patient Name: VOSKANYAN, ROBERT ROUBO                    ~~~~
Date of Birth: 12/30!1980                                                                                                                                         MRN.AXXXXXXXX
                                                                                                                                                                     FIN: 4361976

                                                                                  Auth (Verified)'




                                      —~

                                                                                      9




       ---                          oKs~ss
                                                                             -_                  _                              _                _         r~~
                                                                ~WOdd10~                                    OH~401-Ma   07/AB

              COUNTY OF LOS ANGELES                                                                                                 dEPFlRTMENT OF }IEALTH SERVICES
                                                          LOS ANGELES COUNTY + USC MEDICAL CENTER



              Consultation re Prob. No.                     Problem Tille                                                           7n.
                                                                                                                /.~'_                         ro.wno,enoascupn~
                                                                                                           '
                                                                                                           r,
              Requested by ~~~               ~/~^'~%~^~ ~,G~                       Date su6mitte                                             mergency ❑ Roytine
              Specific questiol;s for consultant: -                       ~                                       ~                                                _~`.~


                               --                  -
              CDNSULTANT'S REPORT(Use SOAP Iurmal;1nclucle dato o~ ezam,number d lilts of problem)
              1. S: Sumnevize signilicanl symptoms.          5. Doclar Education • Ney references on
              2. p:Include essential physical lind~ngs b lab        ~                fhe subjocl.
                     studies                                 6. Appropriate carnmenls on other problems.
              ~. A: Indicate your assessment, diagnosis, or  7. New prob;ems discovered,
                     ehanpe fn tilts of Problem.             8. tJarne o/stall reviewer6 approximate
              4 _ P: Dx Ofagnoslie plan • Whal s W des are      lime of stall rounds.
                     needed to further conl'um the problem.  g, pe sur4 ~o answer specific q~eslions.
                     Rz Therapeutic plan - Include goals /
                     PL Ed.•1Nhat have you told pal'~entbr
                     what should ward stall teA patient.
             (Attach this to the progress note sheet immediately above your consultation note.)




                                                                                                                                          CONSl1LTATION REPORT
                         ~ ~
                    T-~68                                fILE IN MEDICAL FlLCORD                             PAGG 1 OF 7                                     3G0(2-09)




                                                                                          •




                                                                                                                                                                           ~~
  Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 96 of 171 Page ID
                                    #:2168
Patient Name: VOSKANYAN, ROBERT ROUBO
Date of Birth. 12/3Dl1980                                                                                          MRN: AXXXXXXXX
                                                                                                                      FIN: 4361976

                                                          Auth (Verified)'




                                              LAC+USC Medical Center                         ~j6 ~~~~
                                              Discharge Instructions (Clinical)


           Current Date: 07/i4/15 22:22:39
           PERSON INFORMATION
           l~iame: VOSKANYAN,ROBERT DOB: 12/31/1980 Age: 34 Years
           MRN: 100282030 FIN: 1001043610
           Address and Phooe:
           1200 N STATE ST LOS ANGELES CA 90033]029

           DISCHARGE INFORMATION
           Date of Discharge:
           Discharge Diagnosis: Assault

           PROVIDERS
           Primary Care Provider:
           Name:
           Phone:
           Emergency Department Providers:

           Provider               Role                  Assigned               Unassigned
           Park, Eugene           Resident              07/14/15 19:49:14

          Paquette, Robert !.     ED/UCC Attending      07/14/15 21:49:47




          Comment:


          MEDICAL INFORMATION
          Vitals Information:
          Vital Sign          Triage                                                Latest
          Temp Oral           36.2 DegC

         Temp Rectal
         02 Sat
         Respiratory Rate                l8 br/min                                20 br/min
         Peripheral Pulse Rate           82 bpm                                   78 bpm
         Blood Pressure                  152 mmHg / 90 mmHg                       149 mmHg / 88 mmHg
          Major Tests and Procedures:
          The following procedures and tests were performed during your ED visit.



          Name;VOSKANYAN,ROBERT                           1of5
          MRN: 100282030                                                                     07114!2015 22:22:42




                                                                                                                              Cv
        Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 97 of 171 Page ID
                                          #:2169
Patient Name: VOSKANYAN, ROBERT ROUBO '~                                         '
                                                                                 fit                             MRN: AXXXXXXXX
Date of Birth: 12/30/1980                                                                                           FIN: 4361976

                                                        `Auth (Verified)




             Laboratory Orders
             Name           Status          Details

                                                                                                PC1T,-N~+rse           _.__...
                                           collect




             Radiology Orders
             Name           Status         Details

                                           07/14/15 19:48:00 PDT, Stat, Other(please specify), Reason: do L rib
             XR Chest 2
                                 Completed fic 10-12, Transport Mode: Stretcher, Rad Type, Chest, Standard,
             Views
                                           pp_set_radiology_subspecialty, 07/14/15 19:48:00 PDT

                                       07/14/15 19:59:00 PDT, Stat, Injury, hip 8 thigh 8~ pelvis, Reason: r/o
             XR Hip Complete
                             Completed fx, Transport Mode: Patient Bed, Rad Type, Musculoskeletal,
             Left




            Cardiology Orders
            No cardiology orders were placed.


            Patient Care Orders
            No patient care orders were placed.



            Allergy Information:
            No Known Allergies
            Medication List:
                ibuprofen ,Refills:0




            Comment:


             PATIENT EDUCATION INFORMATION
            •Instructions:
   i~        FRACTURE,Nose vs Contus[no X-ray) w


            Follow up:


            Name:VOSKANYAN,ROBERT                          2 of 5                           07/141201522:22:42
            MRN: 1 X282030




                                                                                                                    ~/
   Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 98 of 171 Page ID
                                     #:2170
Patient Name: VOSKANYAN, ROBERT ROUBO                                                                          '"~"~
                                                    "~                                                                                                MRN: AXXXXXXXX
Date of Birth: 12/30/1980
                                                                                                                                                         FIN: 4361976

                                                                          • Auth (Verified)'




            With:                                   Address:                                     Wren:

            34y M one week out from assault.
            Clinically suspect broken nose.
                         ou     en
                                            _. _.
                                          --
            roferral. XR chest and pelvis
            negative. Pain rx per PMD,doubt
            emergent traumatic process.

            Commcnb:




           Future Appointrnents
             No Future Appointments Scheduled



           Comment:

           PHYCIAN DOCUMENTATION NOTES
                                   ED Provider Disposition questions Entered On. 07114/201522:13 PDT
                                          Performed On: 07/14/201522:13 PDT by Park, Eugene

           Dispo Questions
           Trauma Patient: No
                                                                                                    Palk, Eugene - 07114/201522:13 PDT
          Patient VOSKANYAN,ROBERT       MRN:100282010                           FIN: 1D070~3610
          Age: 34 yeses Sex Male DOB: 12/31H980
          Associated Diagnoses: tVone
          Author: Paris, Eugene

          Bask informatlon
            Time seen: Date 8 Gme 0711M1519:49:00.
            History source: Patient.
            History Iknitatlon: None_

           Historyof PrsetK illness
              34y incarcerated M with no PMH presents with several injuries s/p jail riot last week.
                                                                                                      States he was taken to an urgent care where
          he was diagnosed clinically with:
              1.fiadured and avulsed teeth. do persistent but steadily improving pain to fracture sites
                                                                                                          within his mouth. tlenies ingestion of _
          teeth. no S08
             2, broken nose pain over nose, pain to bilateral cheeks under eyes worse with
                                                                                                 palpation. othervvise no alleviating/exacerbating,
          factors.
             3:broken nbs to L low lateral chest waB. Pain w~h palpation or by lying on that
                                                                                                side. +pleuritic chest pain with deep breaths over
          this area. no cough
            "4. pain to L gluteal region worse with ambulation, improved with immobility, moderate.
                                                                                                       non-radiating.. no bads pain:
             No headache, no seizu2s, na recurrent vomiting, no confusion.

          Revfew of Systems
            Constitutional: no (avers, no chills, no weight loss
            Eyes: no blurced vision, no discharge, no redness, no pain, no icterus

          Name: VOSKANYAN, ROBERT                                           3 of 5
          MRN: 100282030                                                                                                     07/142015 22:22:42
   Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 99 of 171 Page ID
                                     #:2171
Patient Name: VOSKANYAN, ROBERT ROUBO                `~                                                                 '~'~                                    MRN: AXXXXXXXX
Date of Birth: 12/30/1980                                                                                                                                          FIN: 4361976

                                                                               * Auth (Verified)'




       ~
                                                                                                                                        ~~~i~~~
                Ears: no hearing loss, no tinnitus, no discharge, no pain
                Cardiovascular. no chest pain, no palpitations. no dysPnea on exeAion, no orthopnea, no syncope
                Respiratory: no shortness of broach, no cough, no hemoptysis
    ~           Gastrointespnal: no diarrhea, no constipation, no melena, na bbod per rectum, no dyschezia
                skin: no rash, no urticaria, no taundice
                Muspubakeklal: no a[fhialgls; nn rnv~~j,.                                                        ..............              _........._..._.         ---
   ~            Neurofogia no dimness, na headache, no fa~ntiny, no saiwres, no Vemors
                Psychiatric: no suicidal ideations, no homicidal ideations, no auditory or visual hallucinations
                Urinary: no dysuria, no urgenq, no Nequency, no hematuria.
   ~            Genital: no diseharpe, no bleeding, no pain

            Peat Medlull Famliy!Social History
              Past Medipl History:(xy Diabetes,(x) Hypertension,(x) Hyperlipidemia,(x) Cancer
              Family History:(x) Heart attack in h~nily members age<40,(x) Sudden death
              Social History:(x) Regular tobacco use.(x) Recreational drug use,(x) Prnscrtption drug abuse,(x) EtOH abuse ar dependence,{x)
              Homeleu
              Allergies: No known dNg allergies

            Physical Examination

                     Vital Stg~
                   Vital Signs
                             07/14!2015 18:05 PDT                         Temperature Oral                               36.2 DegC
                                                                          Heart Rate Mondored                            82 bpm
                                                                          Respiratory Rate                               18 br/min
                                                                          Systolic Stood Pressure                        152 mmHg
                                                                          Diastolic 81ood Pressure
                                                                                                                                       HI
                                                                          BP Location                                    Right upper
                                                                          Blood Pressure Time                            f8:10
             GEN: welFappearing. nod
             HEAD: normocephalic, atreumatic. no scalp !accretions or hamatomas. no palpable depressions. No battle sign, rec000n eyes,
            '                                                                                                                               etorrhea,
             hemotympanum
             FACE: no alveolar testability. poor dental hygiene with numerous dental aries~ +eroded teeth with several avulsed teeth. no active
             bleeding.'"rq gky~ivaYtonguo/muoosal laoaratlons. nasalbridge midline wtth TfP over bridge._ ~o septal`hematorna. *bilateral '
                                                                                                                                                ''
             infra-orbital ecchymoies.`no orbkal wa1 stepot►s~ extraowlarmuaGes iMad'm a0 dirediona without dip{opia
             NECK no mldlhie opine! tenderness orsfepofls
             CV: regular rate
             LUNGS dear bilaterally.
             CW: mild TTP over L lateral CW without stepoffs, deformity, flail chest, eechymosia or hematoma.
             ABDOMEN: soft, nontender, no rebound/guardi~g. no ecchymosis
             BHCKmild L`yluteal TfP. no k~duratlo~lea:hymoaia/erepitus: oo midC~ne atapoHs ar TTP
             EXTR: no gross defortnibea: 2+ DP pulse. ' FPROM shab/ad/et/eelgslhf/heAce/kfladlap bila~eraly. no clavicular steppfts. 2+.radial
                                                                                                                                               pulse.
            SILT to distal fin9ersRoeax4
             SKIN: warm, dry
             Neuro:
             MS: aao ic4. pleasant.
             CN: no facial asymmetry. fonpue/uvula midfine. peM, eomi w/o d OU, symmetric shoulder shrug. SILT V1V3 bNaterally
                                                                                                                                    ;"
             M: 515 sV shab/shad/eUee/gs/hf/he/kf/ke/ad/ap bilaterally symmetric: nc drill ~" '
            S: tLTlh~hout                                                         ,,'
            Ft;2+ pateliarTJTR. -Habinski
            C/C~ strong steady gait without ata~da. rro ftn dysmetria. no ram dysdiadochokinesia. -romberg.

                     Dechlon       king
           34Y incarcerated M s/ assai~t last week with e/o facial trauma, also cJo L ria to artd L luteaf ,"` in`'
                                                                                                                      e'
           = afebrile, we{I-appear~ng. VSS                                                  ~          g
            "mentating well with no local Feu ro defiats. doubt ~Jinically significant i~auanial or spinal
                                                                                                           injury. deter emeryent imaging ;+
           =defer CT n} faoe given subacute tnjunes wfth no evidence of Imtability, entrapment, oleo!!
                                                                                                        depressions or major deformity `,
           - CXR to evaluate rib iredures. though no apllntiny: ~ecortxnend 'incentive apiromefry. breatliing comfortaby.
                                                                                                                            asturating well:on room
           air
           - doubt h'          emur fracture. beanny wet•ght. no
                                                              _ bony tenderness. suspect gluteal strain vs contusion. plan iwXR :+
           - pain rx pm~
           _ reassess

           ReexaminatloN Reevaluatlon
           XR chest d pelvis unremarkable for traumatic injury. Will dc, flu with jail PMO, rater
                                                                                                  to outpatient ENT non-urgency.


           Current Addendams

           Name: VOSICANYAN, ROBERT                                               4 of 5                                                07/14/2015 22:22:42
           MRN: 100282030




                                                                                                                                                                      93
   Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 100 of 171 Page ID
                                      #:2172
Patient Name: VOSKANYAN, ROBERT ROUBO      ~                                          ~                         MRN: A117798D8
Date of Birth: 12/30/1980                                                              ~                           FIN: 4361976

                                                               Auth (Verified)




                                                                                       ~~~~ ~76
           PowerForms
           D~~t~~ns~e~uhii~~'
             ~Y"~                        ; .'
           Mode ofDischarge: Wheelchair
           Level of Consciousness: Alert, Awake
           Orientation Assessment: Oriented x 4
           Discharge Additional Information: Pt is medically cleared for dischazge.
           ED Accompanied By: Law Enforcement




           Name: VOSKANYAN, ROBERT                            5 of 5                       07/14/2075 2222:42
           MRN: 100282Q30




       _         _                                       _        .__                                                 ~y
  Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 101 of 171 Page ID
                                     #:2173
Patient Name: VOSKANYAN, R08ERT ROUBO    ''~~                                                                       MRN: At 1779808
Date of Birth: 12/30/1980                                                                                              FIN: 4361976

                                                          •Auth (Verified)

    i



                                                LAC+USC Medical Center                     ~ / ~ Y" ~ q~~/
                                        1200 1~lorth State Street, Los Angeles, CA 90033

                                                       (323-406-4000)

                                                Discharge Instructions(Patient)




           Name: VOSKANYAN,ROBERT Current Date: 07/14/15 22:22:31
           DOB: 12/31/1980 MRN: 100282030 FIN: 1001043610
           Reason For Visit: General medical; Assault; CHEST PAIN

           Visit Date:07/14/15 17:53:Q0
           Address: 1200 N STATE ST LOS ANGELES CA 900331029
           Phone:

           DISCHARGE INFORMATION

           Date of Discharge:

           Discharge Diagnosis: Assault


           We aze pleased to have been able to provide you with emergency care. Please review these instructions
           when you return home in order to better understand your diagnosis and the necessary fuRher treatment
           and precautions related to your condition.

          IMPORTANT NOTICE: If you get worse, develop new symptoms,or are not getting better
                                                                                                        as
          expected, return to the emergency department or seek other medical care right away. The examination
          and treatment you have received in our Emergency Department have been rendered on an emergency
          basis only and will not substitute for definitive and ongoing evaluation and medical care. Afollow-up
          physician has been designated for you. It is essential that you make arrangements for follow-up care
          with that physician as instructed. Report any new or remaining problems at that time, because it is
          impossible to recognize and treat all elements of injury or disease in a single Emergency Department
          visit
          Additional Discharge Instroctions:
          Primary Care Provider:
          Name:
          Phone:
          Emergency Department Providers:



          Provider               Role                    Assigned              Unassigned

          Park, Eugene           Resident                07/14/15 19:49:14


           Noma: VOSKANYAN,ROBERT                           1 of 7                               07N4/2015 222232
           MRN: 100282030




                                                                                                                              J
   Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 102 of 171 Page ID
                                      #:2174
Patient Name: VOSKANYAN, ROBERT ROUBO                                                     °'T''+                      MRN: AXXXXXXXX
Date of Birth: 12/30/1980                                                                                                FIN: 4361976

                                                            Auth (Verified)




            Paquette, Robert J.      EDNCC Aaending        07/14/l5 21:49:47




            Vitals Information:

            Vital Siga                         Triage                                  Latest
            Temp Oral                          36.2 DegC



            Temp Rectal

           02 Sat

           Respiratory Rate                    18 br/min                               20 br/min
           Peripheral Pulse Rate               82 bpm                                  78 bpm
           Blood Pressure                      152 mmHg / 90 ~~g                       149 mmHg / 88 mmHg

           Follow-up Instructions:



           Wtih:                             Address:                          When:
          34y M one week out from assault.
          Clinically suspect broken nose.
          Recommend.outpatient ENT
          referrsL XR chest and pelvis
          negative:Pain "rx per PMD,doubt;
          emergent tra~unatic process.

           Commeub:




          Future Appointments
            No Future Appointments Scheduled
                                                                       `~'      ~:

          Patient Education Materials:
         "k'RACTU
                                                                                  l:~ b 1 ~ C~
          ,.       RE,Nose vs Contus[no X-rayj

           Name:VOSKANYAN,ROBERT                            zor~
          II~iN:100282030                                                                          o~nano~s zz:n:si




                                                                                                                         '
                                                                                                                         I/
   Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 103 of 171 Page ID
                                      #:2175
Patient Name: VOSKANYAN, ROBERT ROUBO                                                             "~?                            MRN: AXXXXXXXX
Date of Birth: 12/30/1980
                                                                                                                                    FIN: 4361976

                                                                               Auth (Verified)"




            ~~~"l.~lR~~ ~1~~~ vs ~G~'iV~~~'~~'~3~ ~r~t~ 3C-ray
                                                                                                           ~~~'~~1~
                            ~~..~        ~y
                 -~ - -                 ~.
                ,.          ~, a      ~ ~
                                          a:
                                             4


                        V4l~Io
                                 ~~                     N~,_      .r       t

                                             ~,;        ~.~g~~          ,;

                       ~                                               K


                           .,.
            ,t tfr_                   ,...         ..     ,.,._   ;~.




           Based on your exam today you have a contusion (swelling and bnuse), or possibly
                                                                                                        a minor fracture of
           bleeding from the nose. It is common to get bruising around the eyes by the next day.

           A minor fracture ofthe nose bone (no parts out-of-place) is not serious and is treated
                                                                                                  the same as a
           contusion.

           A contusion to the nose will heal in about one week. A minor fracture will heal
                                                                                           in about 3-4 weeks with
           no additional treatment needed.

          A nasal fracture that causes a change in shape of the nose, would require straighte
                                                                                              ning ofthe nasal
          bones (reduction) by an ENT doctor {nose specialist). If your nose looks crooked
                                                                                             after the swelling goes
          down,then you probably do have a fracture. Treatment ofa nasal fracture is usually
                                                                                                delayed until the
          swelling goes down,anyway. So, there is no harm in waiting. In fact,
                                                                                 this may give a better result since
          the doctor can easily see when the nose is back in the right position.

          HOME CARE:
         • Apply an ice pack (ice cubes in a plastic bag, wrapped in a towel)over
                                                                                   the injured azea for 20
            minutes every 1-2 hours the first day. Continue with ice packs 3-4 times a day
                                                                                            for the next two days,
            then as needed for the relief of pain and swelling.
         • Notify your doctor if you are taking aspirin or blood thinners(cownadi
                                                                                  n). These will promote nose
            bleeding. Your dose may need to be adjusted.
         • You may use acetaminophen (Tylenol)or ibuprofen(Motrin, Advil} to
                                                                                   control pain, unless another
            medicine was prescribed. `1VOTE:If you have chronic liver or kidney disease
                                                                                           or ever had a stomach
            ulcer or GI bleeding,talk with your doctor before using these medicines.]
                                                                                      Talk to your doctor if you
            aze taking aspirin or blood thinners (coumadin). These will promote nose
                                                                                      bleeding. Your dose may
            need to be adjusted.
         • Avoid alcohol and hot liquids for the next two days. Alcohol or hot liquids
                                                                                        in your mouth can dilate
            blood vessels in your nose and cause bleeding.
         • Avoid blowing your nose for the first two days. Then, do so gently so
                                                                                  you don't cause bleeding.
         • Do not play contact sports in the next four weeks unless you can protect
                                                                                    your nose from re-injury.
          Name:VOSKANYAN,ROBERT                                                30(7
          MRN:100282030                                                                                     07/14/201522:22:32




                                                                                                                                       / T
  Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 104 of 171 Page ID
                                     #:2176
Patient Name: VOSKANYAN, ROBERT ROUBO                ~''+                                                             ~j                                    MRN: AXXXXXXXX
Date of Birth: 12/30/1980                                                                                                                                     FIN: 4361976

                                                                             "Auth (Verrfied)'




                 Special custom-fitted plastic face masks aze available for this purpose.                                              ~.~~ ~ 976
            FOLLOW UP with your doctor or as advised. If your nose appears crooked or if you continue to have

            doctor(nose specialist) for an appointment. If you have trouble getting an ENT appointment, call your
            regulaz doctor or return here. If a fracture is present and the bones are out of place, a reduction should be
            done between 6-10 days after the iniury in adults ;and between 3-7 days after inyury in children .After
            that time, the bones become more difficult to move back into position.

            GET PROMPT MEDICAL ATTENTION if any ofthe following occur:
              Bleeding from the nose that is not controlled by pinching the, nostrils together for fifteen minutes
           • Increasing facial swelling, pain or redness
           • Fever of 100.4°F {38°C)or higher, or as directed by your healthcare provider
           • Unable to breathe from both sides of the nose after swelling goes down
           • Sinus pain
           • Repeated vomiting
           • Severe or worsening headache or dizziness
           • Unusual drowsiness, or unable to awaken as usual
            confusion or change in behavior or speech
           Convulsion(seizure)

           82000.2012 Kramu StayWell, 780 Township Line Road, Yardley, PA 19067. All rights rescr~cd. This information
                                                                                                                       is not intended as a substitute fa
           professional medical care. A[ways follow your healthcre profcssionaPs insWctim►c.


           Allergy Info: No Known Allergies

           Medication Information:
           Here is a list of the medications that we prescribed for you today. This list also shows the medications
           you were taking before your emergency department visit. Read carefully to see which ones you should
           continue taking, which ones you should stop taking, and which ones need a change in their dose or how
           often you taken them. Please also ask your doctors and phaanacist about any changes to the medications
           you were taking before your emergency depamnent visit.

          Final Medication List:
               ibupro[eo ,Refills: 0




          Reconciled Medication List:
           Additional Medications Reviewed during your visit

               ibuprofen ,Refills: 0




          Major Tests and Procedures:
          The following procedures and tests were performed during your ED visit.
          Name:VOSKANYAN,ROBERT                                                 4of7                                                  071141201522:22:32
          MRN: 10Q282030
   Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 105 of 171 Page ID
                                      #:2177
Patient Name: VOSKANYAN, ROBERT ROUBO   `"fit                                    ~                              MRN: AXXXXXXXX
Date of Birth: 12/30/1980                                                                                          FIN: 4361976

                                                         Auth (Verified)"




                                                                                             ~j6/~7~
            Laboratory Orders
    ---- -- Name...        _Status ___-Betaiis                                                    ------ —         ---

            Hgb-POC                        Blood ST, RT -Routine, Collected, 07/14/15 20:43:19 PDT, Nurse
                              Completed
                                           collect



            Radiology Orders
            Name           Status          Details

           XR Chest 2                  07114/15 1 9:48:00 PDT, Stat, Other (please specify), Reason: r/o L rib
                              Completedfx 10-12, Transport Mode: Stretcher, Rad Type, Chest, Standard,
           Views
                                       pp_set_radiologysubspecialty, 07/14/15 19:48:00 PDT

           XR                              07/14!15 19:59:00 PDT, Stat, Injury, hip ~ thigh &pelvis, Reason: r/o
                              Eompleted                                                          ketetat,-----
           Left
                                           Standard, pp_se#_radiology subspecialty, 07/14/15 19:59:00 PDT



           Cardiology Orders
           No cardiology orders were placed.

           Patient Care Orders
           No patient care orders were placed.




           Name: VOSKANYAN, ROBERT                        5 of 7                            07/14/20152222:32
           MRN: 100282030
  Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 106 of 171 Page ID
                                     #:2178
Patient Name: VOSKANYAN, ROBERT ROUBO                                                      ~,                           MRN: AXXXXXXXX
Date of Birth: 12/30/1980                                                                                                  F1N: 4361976

                                                                      * Auth (Verified)'




                                                                                                ~.~6 -~ 7~
            Before you leave the hospital be sure you have the Plastic Identification Card(ID Card)and the
            ci~,,..a..,..... ,._a,...ea t....,..._ nt~....:..:.....

                 1.Prescriptions
                 2.Clinic Appointment and/or Instructions to get the clinic appointment
                 3.Instructions for care

            If you get worse or need to see a doctor before your neat appointment, please come to the
            Emergency Department immediately

           About Your Bill:
           LAC+USC Medical Center, as a County Hospital, is required to bill all patients for medical treakment.
           Our Patient Financial Services is here to help you determine if you may qualify for one ofthe many
           programs that may assist you in paying your hospital bill. Within ten days, please contact them at(323)
           4Q9-6361 between 8:OOam and 4:30pm, Monday through Friday. For questions about a bill you have
           received, call(323)409-6361.




           Name:VOSKANYAN,ROBERT                                        6of7                      07/1412015 22:22:32
           MRN: 100282030




                                                                                                                              f~~
   Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 107 of 171 Page ID
                                      #:2179
Patient Name: VOSKANYAN, ROBERT ROUBO '~                      ~             MRN: AXXXXXXXX
Date of Birth: 12/30/1980
                                                                               FIN:4361976

                                           •Auth (Verified)




                                                                               /~/
 Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 108 of 171 Page ID
                                    #:2180




_____ _       _ _ -- _-_        _ _ --                 GG       9~__ _ .




                                                                              Boa
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 109 of 171 Page ID
                                   #:2181
                                                       1                                                 •~^~5



                                                                Inmate Medical Documentation
                                                           Los Angeles County Sheriffs Department
                                                                           Point of Care
                H=High L=Low C=Critical Qa =Abnormal c=Corrected Result Comment 0=Order Comment i=Interpreti
                                                                                                             ve Data '=Performing Lab
   Result Comments
   f26:     Blood Glucose POC
            Device SN:00074213288
            Collected Da4e      7/16%2015      7H612015 ~ 7/16/2015   7/16/2015              7/16/2015          7h6/2015
           Collected
                   _. Time      15:15_ PDT     14:34
          Procedure
                       _                          _ PDT
                                                      _   14:33 PDT ' 14:31 PDT              13:46
                                                                                              _    PDT          1032 PDT       _
             _                           _                                     _                      __    _                Units_   Reference Range
   Systolic BP                    742"                                                                             -                               _
                                            _ ....147"._                                                                          _ [90-140]
   Diastolic     __ _     _        90 __                                                    _ 143H .                   _ _     __
         _.,BP                     __             116
                                                  _
                                                      N                                        106 M_                               [50-90]
  :Temperature                      -                                                                  _                            _
              ..                                    -            -                 -           g7.9                -         DEGF   [97.0-99.6]
   Heart Rate                      84              77                                                                  _
                                                                                                90                                  [60-100]
  Pulse Oximeter                   98                           -
                                     _,                                           -            98"4
  Resp                             18              18           -                 -             20                -       Minutes
  SOAP Charting ...           See BelowT°^o         -                       See Belowr~;   See Below T44z   See Below r"'
  Soap_Provider                     -               -      See Belowrs,s          _              _                _
  Textual Results
  T440:     7/16/2015 15:15 PDT(SOAP Charting)
            O>Pt endorsed from AM shift. AAOX4. Speech clear. Resting on gurney, handcuffe
                                                                                           d and escorted by`beputy
            Cortez. ``Not in any form of distress.

           'P>Pthas been seen.and evaluated by Dr Little with orders given. Informed pt
                                                                                           the plan of care. Advised pt if any
            medical concerns may arise to notify staff, pt verbalized understanding. ~#1eft MGJ
                                                                                                 main clinic in stable."condition,
            escorted by Deputy Cartez.'
  T441:     7/16/2015 14:31 PDT(SOAP Charting)
            Patient was seen and evaluated by Dr. Little with new orders noted. Instructed
                                                                                           patient re: plan of care and ,
            verbalized understanding. Will endorse to PM shift for continuity of care.
 T442:      7h 612015 13:46 PDT (SOAP Charting)
            Responded to a mandown for chest pain at'3500 module with Nurse Robles at
                                                                                               1331 hr. Upon arrival to scene,
            patient was seen sitting on the cell, alert, awake, oriented. Transferred to the gurney
                                                                                                    with assistance and "'~
           `transported to the main clinic, escortedby Deputy Clark..

           S-"I've been having chest pain for 6-7 days now. I was beaten up outside. I went
                                                                                               to LCMC on Tuesday and they
           found out that I have rib, nose, and chin fracture. I was given Norco and the doctor
                                                                                                 there said that I'm going to
           have it here. I'm getting Motrin 600 mg here. I used to take blood pressure pill at
                                                                                               home. I cannot remember the
           name but iYs a small pinkish medicine." Pain scale 10/10.

           O-Arrived in the main clinic at 1340 hr. Patient now on bed #1, AAOx4,
                                                                                    speech clear and coherent, calm and
           cooperative, skin dry and warm to touch, respirations even and unlabored
                                                                                      . Patient stated that he has pain on his
           mid upper chest. Patient denies radiating pain, n/v, diuiness, blurry or
                                                                                    double vision, sob, dyspnea or any other
           medical concerns at this time.

           A-Impaired Comfort

           P-EKG done. Will refer patient to medical provider for further eval and treatment
 T443:
                                                                                             .
           7/16/2015 10:32 PDT(SOAP Charting)
           S
           O per CNA asked by deputy to take pt b/p
           P taken by CNA 164/100 Pass sent to clinic
           for further eval
T515:     7116/201514:~,PDT.~Soap=P~pvidef) .,>~
          INVOLVED INAN ALTERCATION AND SUSTAINED FRACTURES TO THE NOSE, RIBS
                                                                              AND
                                                                               , POSSIBLY THE
          LEFT.MANDIBLE.



Inmate Name: VOSKANYAN, ROBERT ROUBO                                              CII Number:            AXXXXXXXX
DOB:         12/30/1980                                                           Booking Number:        4361976




                                                                                                                                             1002
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 110 of 171 Page ID
                                   #:2182

                                              Inmate Medical Documentation
                                         Los Angeles County Sheriffs Department
                                              Inmate Medical Documentation

                                                                 concerns at this time.

                                                                 A-Impaired Comfort

                                                                 P-EKG done. Will refer patient to
                                                                 medical provider for further eval and
                                                                 treatment.
   Temperature
                                                                 97.9 DEGF
   Heart Rate
                                                                 90
   Resp
                                                                 20 Minutes
   Systolic BP
                                                                 143
   Diastolic BP
                                                                 106
   Pulse Oximeter
                                                                 98
                                                                 Comment: room air



                         Clinical Progress Notes
                    07/16/15 10:32 PDT Performed by ROBINSON                   ALICE M / LVN 285043
                    Entered on 07/16/15 10:34 PDT

  2C-Progress Note

  SOAP Charting
                                                                S
                                                                O per CNA asked by deputy to take pt
                                                                b/p
                                                                P taken by CNA 164/100 Pass sent to
                                                                clinic
                                                                 for further eval



                        Provider Progress Notes
                   07/16/15 00:06 PDT Performed by FCYAZZE                   FRED -B. / MD 420141 x
                   Entered on 07/16/15 00:08 PDT
                                                                                     ~ ~
 Provider Form

 Patient Location Provider
                                                               MCJ.
 Soap Provider
                                                               CALLED BY NURSE.`
                                                               I/M WAS MAI~TDOWN C/O BODYACHES
                                                               FOLLOWING ASSAULT 3 WEEKS AGO_ HE HAS H
                                                               NASAL AID RIB FXs.
                                                               SEE ORDER. `
 Appointment Type
                                                               Unscheduled
 Evaluation Type                                               M:O.D:'Telephone Consult
 Fo11ow up Referral
                                                               MD Line



                       Clinical Progress Notes
                  07/15/15 23:42 PDT Performed by ALO                SHERWIN M. / RN 616542


Inmate Name:   VOSKANYAN, ROBERT ROUBO                      CII Number:           AXXXXXXXX
DOB'           12/30/1980                                   Booking Number:       4361976




                                                                                                      io3
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 111 of 171 Page ID
                                   #:2183

                                                            Inmate Medical Documentation
                                                       Los Angeles County Sheriffs Departrnent
                                                                   Point of Care

             H=High L=Low C=Critical ~=Abnormal c=Corrected f=Result Comment O=Order
                                                                                     Comment       i=Interpretive Data '=Performing Lab
  Textual ResuRs
  T515:     7/16/2015 14:33 PDT(Soap_Provider)
            O-- T 97.9 P- 90 R- 20 BP 143/106

           A`-INMATE HAS BEEN REFERRED TO THE VARIOUS CLINICS AT
                                                                                               LCMC FORFOLLaW UP.
           P -'SEE LCMC PAPERS.
  Result Comments
  f14:     Pulse Oximeter
           room air

           Collected- Date 7/16/2015       7/15/2D15          7/15/2015            7/14/2015      7/14/2015
           Collected Time 00:06 PDT        23:42 PDT          21.21
        Procedure.
                                   __      _                      _ PDT            23:26
                                                                                    _    PDT
                                                                                           _      16:30 PDT
                                                                                                    _
                                                                                                               Units       Reference Range.
  Systolic BP                   -             150"              164"              143"                -                   [90-140]
  Diastolic BP                                 94"              100"              106"                                    [50-90]
  Temperature. . .... .                       97.3              97.7
                                                                 _                98.4 .                       DEGF       [97.0-99.6 ]..
 ;Heart Rate                    -             103"                                                               _          _. __
                                                                 84                100                -                   [6d-100]
 'Pulse Oximeter                -              98               97"^               98
  Resp           _              -              18                18
                                                            _                      18 _               -       Minutes
  2C-Problem _                  -               -       Generalized body pain LCMC returnee                    _ _, _ .
                           _
 SOAP Charting                  -         See BelowT'^"                                                          __           __
                                                  „_       See Belowr'^s      See BelowT4^~     See Below T'°' _.
 Soap_Provider            See Belowrs;e                                           __                _
                                                                                                                          `
 Textual Results
 T444:     7/15!2015 23:42 PDT(SOAP Charting)
          Pt endorsed from PM shift was aman-down. c/o pain and had an
                                                                         elevated blood-.pressure. Was given clonidine
          and ibuprofen by PM shift. Latest VS obtained. Perbc Kyaue
                                                                     pt will be sent back°to module. Placed pton MOD
          line for evaluation in the morning.
 T445:    7/15/2D15 21:21 PDT(SOAP Charting)
         "Responded to mandown in: MCJ 3500 with Nurse Rivera RN at'2055
                                                                         hours.
          S-Patient stated "I have pain all over my body.! have a headache,my back
                                                                                   hurts.! was beat up by 30 to 40 inmates
          a week ago."Pain 10 out of 10.

         O-Patient is a 34 year old male,first seen at 2058 fours,inside his cell,layi
                                                                                       ng on the floor,awake,oriented x 3,pupils
          equal,round,reactive to light,able to communicate clearly,calm,no facial
                                                                                     grimacing,in no acute distress,resp.
         regular,non-Iabored.No recent visible injury at this time,patient able
                                                                                to move/turn his head with no observed
         difficulty,able to move arms,legs,able to transfer to the gurney with minimal
                                                                                        assistance.Patient was taken to MCJ
         clinic via gurney at 2005 hours for further assessment.Per powerchart,patie
                                                                                        nt was transferred to LCMC yesterday
         due to complaints of chestpain.EKG result was normal.He was placed
                                                                                   on the doctor's line upon his return from
         LCMC.At this time,patient denies having chest pain,chest tightnes
                                                                              s.B/P 164/100.Patient with order for ibuprofen
         600mg for pain.

         A-Poin

         P-Patient was referred to MOD br. 5ilvanskaya,with order for Clonidin 0.1
                                                                                 e   mg "once" and Robaxin 750 mg TID
         PRN and to put patient on MD Iine.Patient info was written on the MD line book.lnit
                                                                                             ial dose of medication given as
         ordered.Patient to remain in MCJ clinic for further monitoring of blood pressure
T446:    7/14/2015 23:26 PDT(SOAP Charting)
                                                                                          and c/o pain.
         S: Patient said he wants to see a dentist to have his top four front teeth re-inserted; they were
                                                                                                           knocked out when the patient
         was physically assaulted by several inmates one week ago. Patient also verbalized that he
                                                                                                        wants an order to switch to a soft
         diet due to his missing teeth, pt wants stronger pain medication in order to sleep,and an order for
                                                                                                              a wheelchair.:°
                                                                                          '  1.                   _.

Inmate Name:      VOSKANYAN, ROBERT ROUBO                                 CII Number:            AXXXXXXXX
DOB:              12/30/1980                                              Booking Number:        4361976



                                                                                                                                          /o y
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 112 of 171 Page ID
                                   #:2184

                                               Inmate Medical Documentation
                                          Los Angeles County Sheriffs Department

                                               Inmate Medical Documentation

     _~               Entered on 07/16/15 14:35 PDT

    Vital Signs

   Heart Rate                                                     77
   Resp                                                           18 Minutes
   Systolic BP                                                    147
   Diastolic BP                                                   116
   Pulse Description                                              Regular
   BP Device                                                      Regular Cuff
   BP Location                                                    Left Arm




                           Provider Progress Notes
                      07/16/15 14:33 PDT Performed by LITTLE                  SOLOMON T / MD '431386
                      Entered on 07/16/15 14:37 PDT

   Provider Form

   Patient Location Provider                                      MCJ
   Soap_Provider                                                  INVOLVED IN AN ALTERCATION A.ND
                                                                 `SUSTAINED FRACTURn^S TO THE NOSE; ,
                                                                  RIBS AND POSSIBLY THE LEFT MPNDIBLE~

                                                                 O-- T- 97.9         P- 90     R- 20   BP
                                                                 143/106

                                                                 A -- Ir1MATE HAS BEEN REFERRED TO THE
                                                                 VARIOUS CLINICS AT LCMC FOR FOLLOW-UP.

                                                                 P -- SEE LCMC PAPERS.
  Appointment Type                                               Scheduled
  Evaluation Type                                                Provider Encounter




                          Clinical Progress Notes
                     07/16/15 14:31 PDT Performed by SEVILLA                  ROXAN R. / RN 551812
                     Entered on 07/16/15 14:31 PDT

  2C-Progress Note

  SOAP Charting                                                  Patient was seen and evaluated by Dr.
                                                                 Little with new orders noted.
                                                                 Instructed patient re: plan of care
                                                                 and verbalized understanding. Will
                                                                 endorse to PM shift for continuity of
                                                                 care.




 Inmate Name:   VOSKANYAN, ROBERT ROUBO                       CII Number:          AXXXXXXXX
 DOB:           12/30/1980                                    Booking Number:      4361976




                                                                                                            ld~
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 113 of 171 Page ID
                                   #:2185

                                          Inmate Medical Documentation
                                     Los Angeles County Sheriffs Department
                                          Inmate Medical Documentation

   ----------------
   2C-Problem                                                MANDOWN = UNCONSCIOUS
   SOAP Charting                                             S= RESPONDED TO A MANDOWN W/ NURSE
                                                             GALINDO ~ 1915 RE: PATIENT'S HAS
                                                             PASSED-OUT, WE FOUND HIM INSIDE HIS
                                                             CELL LYING ON THE FLOOR ,AROUSABLE &
                                                             TRANSFERED SELF TO THE GURNEY W/ 2
                                                             ASSIST THEN CONTINUE TO CLOSE HIS
                                                             EYES DOESN'T ANSWER TO VERBAL STIMULI
                                                             BUT REACTED & SAT DOWN WHEN AMMONIA
                                                             WAS APPLIED TO HIS BOTH NOSTRILS.
                                                             O=NOW DROWSY BUT OPENS EYES & FOLLOWS
                                                             CONIIKAND WHEN IN THE CLINIC HE'S NOT
                                                             IN C-R DISTRESS -- NO SOB, BREATHING
                                                             SPONTANEOUSLY, EQUAL & UNLABORED, NO
                                                             C/O PAON & DISCOMFORT.
                                                             A= IMPAIRED TISSUE PERFUSION POSSIBLE
                                                             CEREBRO-VASCULAR // CARDIO-VASCULR
                                                             P= WILL CONTINUE TO MONITOR // WILL
                                                             NOTIFY THE MOD.




                        Clinical Progress Notes
                   07/16/15 15:15 PDT Performed by GALINDO               JOHN RUFINO / RN 603012
                   Entered on 07/16/15 15:19 PDT

  2C-Progress Note
  - ---------------
  SOAP Charting                                              O>Pt endorsed from AM shift.       AAOX4.
                                                             Speech clear. Resting on gurney,
                                                             handcuffed and escorted by Deputy
                                                             Cortez. Not in any form of distress.

                                                            P>Pt has been seen and evaluated by
                                                            Dr Little; with orders given.
                                                            informed pt the plan of care.
                                                            Advised pt if any medical concerns
                                                            may arise to notify staff, pt
                                                            verbalized understanding. Pt left
                                                            MCJ main clinic in stable condition,
                                                            escorted by Deputy Cortez.
  Heart Rate                                                84
  Resp                                                      18 Minutes
  Systolic BP                                               142
  Diastolic BP                                              90
  Pulse Oximeter                                            98



                       Vital Signs and Graphics Record
                  07/16/15 14:34 PDT Performed by SEVILLA                ROXAN R. / RN 551812


Inmate Name:   VOSKANYAN, ROBERT ROUBO                   CII Number:          AXXXXXXXX
DOB:           12/30/1950                                Booking Number:      4361976




                                                                                                         yob
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 114 of 171 Page ID
                                   #:2186

                                          Inmate Medical Documentation
                                     Los Angeles Gounty Sheriffs Department
                                          Inmate Medical Documentation

                         Clinical Progress Notes
                    07/16/15 21:09 PDT Performed by JACOB                VALENTINO J./ RN 511425
                    Entered on 07/16/15 21:12 PDT

  2C-Progress Note

  2C-Problem                                                 FF-UP
  SOAP Charting                                              o= PATIENT CALLED CLAIMS HE HAS AN
                                                             ORDER FOR WHEELCHAIR & WANTS TO BE ON
                                                             BOTTOM BUNK   THE ACTUAL ORDER'S
                                                             WALKER   REPEAT
                                                             BP=132/89,PR=70/MIN.,RR=18/MIN.,T=98F,
                                                             02 SAT=98°
                                                                      sRA.DR. SILVANSKAYA NOTFIED
                                                             W/ PHONE ORDER TO TRANSFER HIM TO
                                                             7100/7200.DESK NT7RSE MOSCOSO CALLED & '
                                                             SAID THERE'S A BED BUT HE'LL LOOK FOR,
                                                             A WALKER. 't




                        Clinical Progress Notes
                   07/16/15 20:16 PDT Performed by JACOB                 VALENTINO J./ RN 511425
                   Entered on 07/16/15 20:18 PDT

  2C-Progress Note


  2C-Problem                                                FF-UP
  SOAP Charting                                             0= RT'S. FULLY AWAKE NOW,STILL C/O
                                                            BODY WEAKNESS &
                                                            HEADACHE,BP=128/98,PR=111/MIN.,RR=20/M
                                                            IN,T=98F,02 SAT= 98$RA -- REPORTED TO
                                                            DR. SILVANSKAYA W/ PHONE ORDER TO
                                                            GIVE METOPROLOL NOW THEN CONTINUE
                                                            MONITORING IN THE CLINIC.




                        Diabetic Monitoring
                   07/16/15 19:39 PDT Performed by GALINDO                JOHN RUFINO / RN 603012
                   Entered on 07/16/15 19:41 PDT

 Blood Glucose Monitoring & Urine
 --------------------------------
 Blood Glucose Result                                       102 mg/dL



                       Clinical Progress Notes
                  07/16/15 19:32 PDT Performed by JACOB              VALENTINO J./ RN 511425
                  Entered on 07/16/15 19:41 PDT

 2C-Progress Note


Inmate Name:   VOSKANYAN, ROBERT ROUBO                   CII Number:           AXXXXXXXX
DOB:           12/30!1980                                Booking Number:       4361976




                                                                                                     /O~
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 115 of 171 Page ID
                                   #:2187

                                          Inmate Medical Documentation
                                     Los Angeles County Sheriffs Department

                                          Inmate Medical Documentation

                         Treatment Record
                    07/16/15 14:05 PDT Performed by RIVERA               FRANCIS V. / RN 533422
                    Entered on 07/16/15 20:56 PDT

  Dressing Changes
  ----------------
  Dressing location                                          right buttock
  Dressing Interventions                                     Cleansed with Normal Saline, Dressing
                                                             applied, Cover w/dry dressing,
                                                             Neosporin applied
  Drainage Description                                       None
  Pt toleration of dressing change                           Well




                         Clinical Progress Notes
                    07/16/15 13:46 PDT Performed by SEVILLA              ROXAN R. / RN 551812
                    Entered on 07/16/15 13:56 PDT

  2C-Progress Note
  ----------------
  SOAP Charting                                             Responded to a mandown for chest pain
                                                            at 350-0 module with Nurse Robles at
                                                            1331 hr. Upon arrival to scene,
                                                            patient, was seen sitting on the cell,
                                                            alert, awake, oriented. Transferred
                                                            to the gurney with assistance and
                                                            transported to the main clinic,
                                                            escorted by Deputy C1ark.:

                                                             S-"I've been having chest pain for 6-
                                                             7 days now. I was beaten up outside.
                                                             I went to LCMC on Tuesday and they
                                                             found out that I have rib, nose, and
                                                             chin fracture. I was given Norco and
                                                             the doctor there said that I'm going
                                                             to have it here. I'm getting Motrin
                                                             600 mg here. I used to take blood
                                                             pressure pill at home. I cannot
                                                             remember the name but it's a small
                                                             pinkish medicine." Pain scale 10/10.,

                                                             O-Arrived in the main clinic at 1340
                                                             hr. Patient now on bed #1, AAOx4,
                                                             speech clear and coherent, calm and
                                                             cooperative, skin dry and warm to
                                                             touch, respirations even and
                                                             unlabored. Patient stated that he has
                                                             pain on his mid upper chest. Patient
                                                             denies radiating pain, n/v,
                                                             dizziness, blurry or double vision,
                                                             sob, dyspnea or any other medical


Inmate Name:   VOSKANYAN, ROBERT ROUBO                    CII Number:         AXXXXXXXX
DOB:           12/30!1980                                 Booking Number:     4361976




                                                                                                     /O~
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 116 of 171 Page ID
                                   #:2188




                                                                           /~1
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 117 of 171 Page ID
                                   #:2189

,} j,




                                                   ~~                           ~~
    ~' 1.f0 IJfMESi 51NGLE hnU CE~~



                                                         wiiamw'ue
         1                     mimm.ca~                                     ae~mnx~u.
         y.                       -               Owrtammnwcw
        N MMMMNNI~~F.'PIW~.1lr4PMm Ylui.aWmw~EOYRw1.W1       ~I:OW~emMm~M~nfl~~lAONIw~u:


    W YM1NI~MiCItlRl9illR                            MNd~~             IdN.W   ❑IGPA~      ❑Gu\




                                                                                                  ~~Q
  Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 118 of 171 Page ID
                                     #:2190


~_ _s~'
    _
                                 V
                                                                                                                                                              PAG£~OF 2
                                                                    COUNTY OF LOS ANGELES SHERIFFS DEPARTMENT
                                                                         INMATE INJURY/ILLNESS REPORT
         FlN ow tha potion helow as mtnpletdy as patBfble. PEease print k9ihly and plate an"X•in the aPProprtala bax(es),
                                                                                                                                                       ~~~'r
                                                                                                                                                                       ~~~
          ~                         in«raw ~ran~wa ruMea~                                          i                                p~erterct rruu0~
                                                                                                           5too-2015- o*~ 1t5
         INMATE tNFORMATiGN
                                                 rw~                                                         eocar+a Huueai ,                 sEx       a~         o~rE of man+
                             S                                            f                                936{°l*16'                         P'~        O
          ~.                                  I~OUlOIO FACA.fiY                                                 W1aAGtn~aOlREDota+                             [EWHuvR


                         .. S CEnLTTiAL 3E11 L
                         E                                                                                 .-~bL?ULE ~                                  B-~D
          tvrsarr+ouewc•    pe~r~wuvawuna+ ❑rmn+~~xtxi+wsuro                                            Q~arxnou     pa~v~o~e                       ~s~w~K   ~O.
         INCIDENT INFORMATION
         s                   rc~eir~ouna+                                                   trpEoa~.x~r~                              n~crrta~e                exrotxr~
                       Mnah►:~. moo                                                    Fto►~S~NG                                    ~ t5I                       50             5
          f 14. W6WTEAPPEARSTOBE91CK70.L: AYES                     ❑NO           B. INMIATEAPPEAR5T~8EINJUHEO ~YE9                  ONd •M nt arrvuir vE~srueF~rnua rnr,
               C. 1 11! R     4STHEWNRVNELATE6TOAUSEDFFORC£ORALLEGA71QN7: ~YEB
                            6 IF DUGr+O&Y ~8 PEI4x16 ANOrtE.~D~Q~s~.~d7                            ~NO
                                                                              ~ItEW TfON IbFE PPG@ 29ECilON lµ W'06ERGlANT.OR N011E0.&WlCOMACZ 1NE.TREATW6►IEDiCAL
                              fANRT aR Lffa1GN.591YKEi W11EAY Cj17iY}y~YlFalFW.DY'I YF A~W OOQN~M THE YE~GY. f WD~N~
                                                                                                                     M)1HE ~480C7g7EIIACYRiSTRA7NE ~ORt
                             carrt~ctrnfa~riw~ourr+os~ser;                                              o~hitn~                 /
                             vasoNcmirsetem                                             Fmr,~m~ano^.s
          INJURY ~IPPEAFtS TO BE:    D ACGCENTAL               D REQUIRES FUitTHER I~NESTIGATION, SFE lNtN:
          A7TMETIMEOF~F1EWCt0ENTTHE PIMATE WAS:                    ❑ ALONf      ❑ SEGREGATED        ❑ WRH DTHFA5
          ~1 e~~ wnsEsccarm ~ro                    '~C-~t~t5 CPrIT~AL ~f A4~ Cl=1l~l l t                                                            nr 2,~ 00            nouns
                                                                              o~cam wwq
          ~ INAMTEWASTRANSPORTFD70                                   -                                             BY
                             .,                                               .piOSmW                                               (~umO cul.A4dW~NCE.PMwl~ti
          ~owasescorireoa~r
                                      -
                                                CE1'U~~Y f~RGU~ETR,3
                                                                              n~sr
                                                                                                6~~►o~b                                                ~ ~T 210D. Houas-
                                                                                        rwo ~.ri.~.~ m~wau
     -    WMATEWASSEEWTREATEOBY                           ..                         AND                                                                 A7              HOt1RS,
                                                                  lCOC7CN1                  IPETlN1NFDTC►ACi1T1.A0uTED TO ~4RRENCI A00Y.ETC1

         INCIDEM' NARRATIVE
         ~. d.uxeraonre~w~av+wob.a~ewnt~nrm~ruun~ea.yHrer.e
                                          y                                                        puWE OF 9ER:EAN1)   ~                  IE1~►QTEE Nt!►bW             IOxT4

                        'iliE RC'i0~1E IND1CttTG                               TE           D TIh1E ~(I"1 ~fOSkANY~tcr RoLzErtT ~9361~~6
                  5           I i'~ `/                                         DIN -       F,                hiPkH-IoWht ~ (EJ LF s _ 'fl~DLJb

                                     ~                                    thhE~1E~ L ~RTtD'TU i"1E1~15:.CEM11ftL3AiL LUNIC
                                    N  +l(5 Ihl                                  "DtD 1~l "EiZ(JG A Y V lSuflLlN3U'I~

          t.          seen                                               uSL~E 3.V 1tyCFx~ t~5156




         ..,,~„Eo ~              D~R~~'~' , P~GU.ETA . S                                                     # Gf ~laIb '                              t~R 1~5


         ra ~rvnovmrr          S2 .                 tl.f"                                                         S~SC69 Sf                            1 t ~~ 1
                                                           (IuuEy                                                 (F.A+vLDtEE wr8FJ~1                         (0~7E1




          tennt4ausu~v-um~a




                                                                                                                                                                                   ~//
 Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 119 of 171 Page ID
                                    #:2191
Patient Name: VOSKANYAN, ROBERT ROUBO     ~                                                     ~~                       MRN: AXXXXXXXX
Date of Birth: 12/30/1980
                                                                                                                            FIN:4361976

                                                                 Auth (Verified)




                                         LA.4DJHI8{LOcation: 3500-B   0020 ;)
              Patient Name: VOSFCANYAN, ROBERT               DOB / AGE / SEX: 12/30/80               34 Years Male
              Admitting Physician: A1VABp , ARVIN A / PA 550766
              Admission Date / IAN / Financial Num• 06/lq/1S AXXXXXXXX 4361976
                                         Clinical prograas Notes
                       f17 /1a !1 e_._pa.n1   _~       ~~~...~~a L,. .+a.~wns      mQs• v   /   - C~ Seo~
                                              Eaterad on.07/15/15 09:55 Dm
          ~C-PsoQras`a Notie.-.
          ZC-Prob2am: Generalized body pain
          SW►Y CbartinQ: Responded to mandown in MCJ 3500 with Nurse Rivera RN
                                                                                at 2055 hours. t
           S-Patient stated •I have pain all over my body.I have a headache,m
           to 40 irunates a week ago.•Pain 10 out of 10.                      y back hurts_I was beat up by 30

          O-Patient is a 34 yeaz old male,firat seen at 2058 hours inside
                                                                           his cell laying on the
          f loor,awake,oriented x 3,pupils equal,round,reactive to light able
          facial grimacing,in no acute distress,resp. regular non-labored.[3o to communicate clearly,calm,no
          t ime,gatient able to move/turn his head with no observed difficultyrecent visible injury at this
          transfer to the gurney with minimal assistance.Patient was taken to able to move arms,legs,able to
          hours for further assessment.Per powerchart,patient was transferre MCJ clinic via gurney at 2005
                                                                             d to LCMC yesterday due to
          complaints of Chestpain.EKG result was normal.He was placed on the doctor's
          from LCMC.At this time patient denies having chest pain chest tightness.B/P line upon his return
          order for ibuprofen 600mq for pain.                                          164 /100.Patient with

           A-Pain
          P-Patient was referred to MOD Dr. Silvanskaya,with order for Clonidine
          mg TID PRN and to put patient on hID line.Patient info was written      O.lmg "once' and Robaxin 750
                                                                             on the PID line book.initial dose
          pressure aad c/o pain.
         Teu~raturs: 97.7 DEGF
         Heart Rater 84
         A~sDt 18 MIN
         Systolic Hp: 164
         Diastolic SP: 100
         Pulso Ozimetars 97
          Comment: room air


                                         ~~~                       ~
                    ~~ ~1 p0 ~J ~                  ~       ~~ ~~~%                      '~f~ i ~



                                                        ,moo << «JP~ ~_ ~ 1~~.~ ~ ~ ~
                                                          ~ ~1a         C,~ ~~ ~ 0 irJ ~~            ~j ~




                                                             ° ~~~-~
                                                             ~                         `{mss"

                                                                                                 Page 1 of 1
                                                                                                 Print Date: 07 /15/15
                                                                                                 Print Time: 22:06
                                                                                                 Printed by:VICENTE    JOSE R /
                                                                                                            RN - 515883




                                                                                                                              ~~a
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 120 of 171 Page ID
                                   #:2192
                                ,--,~                                            -~-°-,

                                             Inmate Medical Documentation
                                        Los Angeles County Sheriffs Department

                                                  Observation Forms




Inmate Name:   VOSKANYAN, ROBERT ROUBO                      CII Number:          AXXXXXXXX
DOB:           12/30/1980                                   Booking Number:      4361976




                                                                                             /~3
           Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 121 of 171 Page ID
                                              #:2193




                  fMi~setNrowiuuneN                                                                                                                    -                          -                            ~.
                        ... ,   _ ...
                      1                                    ~Mif! '.                                                             ''~OWON6 MiY01                        iQ              .~MCF             9ll~~~IRM

                                                             .~               _                                           _           . ;~ ,.                                     -.                   r _.
                                                                                                                                                                                                          _._.
                         ` pS~NAN_
                       ~.       ~                                    „~,n
                                                                                                                                                                                                   ~..
                       smarnauea:         Qa~avoruunan                              ❑uerta~rrnrouao                           Q►~uinoinra                  ~a~aruis         j$~sneana~K                   k-tO
                      INGfOENTlNFQRMA7TON
                      {~ ~ . ~    -   MC@1~1CGTICH                                                          .f1'►l CP ~oGS10H                                ~WRy1il         .-                ~    NGOB{~YWE
     ..                                                                                                :.           ..                                           ..


                      `P►.'rnu7er~r~neio~ siatrxi~~f,res::.0►ro                                 B. a~aur~i►vPeu~s~oe~xuua~OrFs Clr,u ~.8~•~••~•Y.a,.:~•,~,••; .
                                                                                                         ..._._._. _             ~_._~_._
                          (,'. ff Ni~ttEo ~THE1ttJURTItEti1TE010AUSEOF,FORCE0RALIEGA'i1G1iT: ~Y~ '~pNO —
                                        +~owaanu.ercwawa~uhene~weasre~eea~nuea~neNhaar~aaz~nd+.q.u~s~mwiLORxmf~ruueoNrecrn~eiwe►.n+oucaex
..                                    F~C1lRT OR MEGCdI➢E/MLPsu11FAY Rli~~}iM~~fC11~RlAYlUP NID LOL'lAlQ7}QIA~faL ~111dl11f MT1E Al~OO4Sm A0L4~'JTRA~Nl71@q~►.
                                                                                                                                                        ..
                                      CAHUICflD FOR i@IN.ONEN~Yl ~    .,    . .                        ~ ~ ''.: .,~ . . ~ . .. ~ •.. ~ .

                           .,'.       Ifl{iO},.        AGTi~ .       .~ . _               ~            i~1LL ~6NOSl•                          -.
                                                                                                                                                               ...                                       ...
                                                                                                                                              ~
                       l~AY /tPPEARS TD ~ ::~ A                  1TAL             ❑ R~1       9R~7      ~►           T10~15EE URlt
                      ~JATTHE]1MBCRTFg (t~OENTTHE,p~B1A7E{M1AIS                    E]ALDNE     ❑9E~IEWTEC                ❑VNiFIQTFBiS
                         - :_x    _.        ~.             _                                                                .._..r_.._...__...._~....._...~r          _~_....r.~..                              .._~_
                       ~~a~~~:~~~o~                                  , . ~_:MCS G~~niir                                                            ~                        ~T . 7920                          ~,~,.

                                                                                  ~E,L~Sn~•~r!u~                                                            auo~oe~.
                                                  ~+                                                                                                                              .r~ea~
      '                nr+owrseaco~r~oa~                 Z~~i7`,~                                                        " .. .                                _.                   AT 9Z0 MOtJRS.
 S,            _''S           fa    ~-.      r                   -                            Nut      No6RLo+r~Xuw00 ..
                        INMATE WAS SEENRAEATEDlY                 ~                                   M1D                      `              ,.         _    ,-                        .AT .                   HOlR~S. .
°.             .~.                    -                                           W~sw4                                  tor~orrr.           rom~on~crecowt7cl .

                      (?lGIOENT N~IRRATIVE'
          ..          7. paw Mb+~M1*ii~~~i■i~~ulir ~ipM~~frliiMtMrif.~,                                                                  ~                             .~                          ~                ~   .




 ¢~




                       L MiRT~ W                       l~~~                     X'~ ~~I ~~ ~.                                        ~~~7~7 ~                                            I'.~V
                                                                              Pk►~E)                                                  ~►RLDVEEIMY~O1}                             ~       ~ IOA7~




                       ,o.,~~.~: 56~-. ~y. ~rfrlsv~                                                                                    ~l7~bo~'                                   o ~~/c -Is—
                                            ~,                                                                                                                                        ,~,

                        ~~~~.~,~


                                                                                                                                                                                                                            ~~~
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 122 of 171 Page ID
                                   #:2194
                                           Place an X in the box if this is                                                See the back of the pink copy for instructions.
                                           an emergency (see back for                                                  All complaints must be filed within 15 calendar days.
                                           additional information)                                                        All appeals must be filed within 7 calendar days.
                                           coioq~e ~~o X en la msillosi esto es
                                           una emergencio (refierose al reverso
                                                                                                                              Only one Request or complaint per form.
                                           paro obtener informaci6n adirionalJ.                                                      Solamente UNA solicituA o queja por forma.

                                           YOUR NAME/su Nonneae '                                          BOOKING #/w                           FACILITY/                      HOUSING LOC.                DATE
                                                                                                           NUMERO DE PRE50                       FACILIDAD                     LUGAR DE VIVIENDA             FECHA
                                                         ~                                                _r            v
                                      .~                                                             ,r                                     ~7                                ,..~


                     [~'I AM RE~UESTWG Tn SPFAK WITH                                           I—I                I DM RF(ll IFGTW(;                          IF~rI      I U/IfH T(1 FII F D f(IAADI AMT
           ~ ADA Coordinator                                                             O ADA Accommodation                ~ ADA
           O Education Representative                                                    O Special Education - IEP          O A staff member
           O V,A. Representative                                                         D Voting Information               O Living conditions
       ~ , ~ Chaplain                                                                    D To bean inmate worker            D Medical Services
       W
       m   Religion:                                                                     O To be a station worker           O Mental Health
           O Mental Health ,P~a~e~~o.w~dea.~..~o,e,                                      D Substance abuse treatment        D Dental
       z O Medical Staff
                              ,P~.~~~,.~.de~K~oa,                                        D My release date                  p Dietary
       LL
           D Dentist,~.~.~~o,~~.d,~.ao,e,                                                O Myaccountbalance                 O Other:
           D Dietician                                                                   D A hair cut
           O Other:                                                                      O Commissary
                                                                                         O Legal forms
                                                                                        0 Library time
                                                                                         ~ Fire Camp Information
        ,~,°.                                                                     HERE ARE THE DETAILS OF MY REQUEST OR COMPLAINT:
                                                                                          .
                                                                                          .
                                                                                                                                          ,.
                                                    f


                                                r
                r          ~ ~,,...         r       r,                                        ,.                                                                                         ~f


       ,y                                                              -                                                                          '.Z~        [           ~--r Mai                    ~'           r,=~i✓


       Q
       2
                 ~

                                                                   -   t
                                                                        ..1         r.'                                             rv.                ~ .. i:^'         I. • r .
                                                                                                                                                                      —r..~
                                                                                                                                                                                f
                                                                                                                                                                                ,~
                                                                                                                                                                                         ,yam•
                                                                                                                                                                                                                  ,~
                                                                                                                                                                                                                       _',




       —        ..                                       -     ~                                                                                         .,
                       t
                                                                                                                        I
                                                                                                                       ,~       i
                                                                                                                                                                   .F~        1
                     ------------------------------ FOR DEPARTMENT USE ONLY — DO NOT WRITE BELOW THIS LINE ---------------------------------
       s
       O             Assigned To: ❑ Medical Services                               ❑Dental                     ❑Mental Health             ❑Food Services                 ❑Inmate Services             ❑ CTU
                                            Name Of Individual Receiving. Request/Complaint                                                                           Employee #                      Date




                                                                       Name                                                 Employee #                    DBte                   REFERENCE NUMBER



                                                             Complaint Type                                                     Disposition. Code                         URN ~._                pf Applicable)



                                                                                                                 DISPOSITION




                     THE ABOVE HAS BEEN DISCUSSED WITH ME AND I HAVE BEEN ADVISED OF THE FINDINGS


                                                             was offered the opportunity to participate in Conflict Resolution regarding my complaint.
                                                                           ❑ I chose to artici ate. ❑ 1 chose not to artici ate.
                 Inmate's Signature:                                                                                                        Booking.#                                                      Date


                 This complaint ❑was0was not handled as an emergency. Employee:


                                                                                                          FRONT PART 3                                                               ~                       I~ J
                White -Facility                                               ~      Vallow -Inmate rnnv ~t timr, of Aisnositinn                                       Pink - Inmata rnnv at fimr of auhmiccinn
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 123 of 171 Page ID
                                   #:2195




                                                       ~~




                                                                              /~~o
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 124 of 171 Page ID
                                   #:2196
                                                                                   '"°!
                                               Inmate Medical Documentation
                                          Los Angeles County Sheriffs Department
                                               Inmate Medical Documentation

                      Provider Progress Notes
                 07/21/15 18:46 PDT Performed by CERVANTES                      JOSE L/USC PHYSICIAN/USC
  PHYSICIAN-NON SHERIFF
                 Entered on 07/21/15 18:54 PDT

   Updated on

                07/21/15 19:37 PDT by CERVANTES ;;.JOSE L/USC PHYSICIAN/USC
                                                                            PHYSICIAN-NON SHERIFF
   Provider Form

  Patient Location Provider                                      Urgent Care
  Problem Provider                                               pain
  Soap_Provider                                                  Patient with complaint of pain to
                                                                 left shoulder, left ribs and left
                                                                 hip. History of same since assault 2
                                                                 weeks ago. He was evaluated in UC at
                                                                 that time and also was sent to LCMC
                                                                 because of continued symptoms.
                                                                 Patient states current symptoms are
                                                                 not new. Denies sob, abd pain, focal
                                                                 weakness. Has persistent headaches.
                                                                 No neck pain or focal neuro
                                                                 complaints.

                                                                 afebrile, stable
                                                                 awake and alert, comfortable
                                                                 HEENT: EOMI face symmetric, bilateral
                                                                 infraorbital ecchymosis, no Battle's
                                                                 sign, no epistaxis, no septal
                                                                 hematoma, no facial flail segments,
                                                                 upper missing teeth, no alveolar
                                                                 ridge bony step off
                                                                 Neck: no midline tender, trachea.
                                                                 midline
                                                                 Lungs: clear no crepitus no flail
                                                                 segments
                                                                 Heart: S1S2
                                                                 Abd: soft NT no rebound no guarding
                                                                 Back: no midline tender
                                                                 Ext: no deformity FROM, NV intact
                                                                 Neuro: nonfocal

                                                                Xrays Teft shoulder, ribs, hip;
                                                                grossly unremarkable

                                                                A/P
                                                                Patient with pain to previously
                                                                injured regions. No evidence of
                                                                fracture or dislocation. No PTX on
                                                                cxr. Patient without facial:`
                                                                deformity, no EOM entrapment, no

I nmate Name:   VOSKANYAN, ROBERT ROUBO                       CII Number:          AXXXXXXXX
DOB:            12/30/1980                                    Booking Number:      4361976




                                                                                                           ~~J~
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 125 of 171 Page ID
                                   #:2197

                                           Inmate Medical Documentation
                                      Los Angeles County Sheriffs Department
  ~                                        Inmate Medical Documentation                                 ~

                                                              focal neuro complaints. Given
                                                              continued headaches status post head
                                                              injury, will obtain CT head.
                                                              No further intervention indicated.
                                                              Follow up MD line for continued
                                                              health care maintenance.
                                                              Will provide addendum for CT head.




                                                              19:38 Addendum

                                                              * Final Report

                                                              Reason For Exam
                                                              Trauma

                                                              Diagnostic Interpretation
                                                              No acute intrcranial abnormality. Age-
                                                              interdeterminate bilateral nasal bone
                                                              fractures.

                                                             Signature Line
                                                             HERR   KEITH / LAC-USC RADIOLOGIST
                                                             Non S
                                                             (Electronic Signature)
                                                             Date Signed: 07.21.15

                                                              Date Transcribed:        07.21.15


                                                              This document has an image

                                                             Result type: CT Head
                                                             Result date: 21 July 2015 18:26
                                                             Result status: Auth (Verified)
                                                             Performed by: JEFFERSON    KEITH A. /
                                                             RP.D TECH / 545521 on 21 July 2015
                                                             18:26
                                                             Verified by: HERR    KEITH / LAC-USC
                                                             RADIOLOGIST Non Sheriff on 21 July
                                                             2015 18:36
                                                             Encounter info: 4361976, LASDJHIS,
                                                             Inpatient, 06/19/2015 - (modified)
  Appointment Type                                           Unscheduled
  Evaluation Type                                            Provider Encounter



                        Urgent Care Final Disposition
                   07/21/15 18:12 PDT Performed by CARLOS                 BARBARA . R / RN 515336
                   Entered on 07/21/15 18:16 PDT


 Inmate Name:   VOSKANYAN, ROBERT ROUBO                   CII Number:           AXXXXXXXX
DOB:            12/30/1980                                Booking Number:       4361976




                                                                                                       ~~~
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 126 of 171 Page ID
                                   #:2198
                               '°""'*,

                                              Inmate Medical Documentation
                                         Los Angeles County Sheriffs Department
                                              Inmate Medical Documentation


  Urgent Care Final Disposition
  -----------------------------
  Final Disp Transfer UC                                         Return to sending unit
  Final Disp UC                                                  CERVANTES    JOSE L/USC PHYSICIAN/USC
                                                                 PHYSICIAN-NON SHERIFF
  Allergy                                                        Reaction
  1. Peanut butter                                               Constipation
  Final Disp Notes UC                                            o-pt. seen and examined by,~Dr.
                                                                 Cervantes;" x-ray reviewed and ordered
                                                                 CT head. pt. is currently in CT scan
                                                                 room at this time. Toradol 30 mg IM
                                                                 given as ordered. Per Dr. Cervantes,
                                                                 pt. may returned to housing after CT
                                                                 head and will follow up on the result.

                                                                 p-health teachings provided and
                                                                 instructed to report for any
                                                                 worsening symptoms and made aware of
                                                                 plan of care.
                                                                 pt. verbalized understanding.
                                                                 report given to nurse Panganiban for
                                                                 continuity of care.

 Adverse Reaction to Medications Teaching
 - ---------------------------------------
 Adverse Reaction to Medications                                 Adverse Reaction to Medic
 Adverse Reaction to Medication Teachings                        -Report immediately to Medical
                                                                 Personnel any skin rashes, severe
                                                                 nausea & vomiting, diarrhea,
                                                                 constipation, confusion & breathing
                                                                 difficulties.

 Release From Custody Patient Teaching
 -------------------------------------
 Release from Custody                                           Release from Custody
 Release from Custody Teachings                                 -With sutures/staples/surgical drains
                                                                in place, patient needs to follow up
                                                                with Medical provider for a wound
                                                                check in one to two days for a wound
                                                                check, for the removal of the
                                                                sutures/staples/surgical drains, and
                                                                for continuation of medical care.

 Head/Facial Injury Patient Teaching
 -----------------------------------
 Head/Facial Injury                                             Head/Facial injury
 Head/Facial Injury Teachings                                   -Report to a Medical Personnel for
                                                                any signs of increasing headaches,
                                                                nausea, vomiting, blurry vision,
                                                                unsteady gait or fever.



Inmate Name:   VOSKANYAN, ROBERT ROUBO                       CII Number:          AXXXXXXXX
DOB:           12/30/1980                                    Booking Number:      4361976




                                                                                                          ~l
    __    _ _ _.                                      . _     ___
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 127 of 171 Page ID
                                   #:2199

                                              Inmate Medical Documentation
                                         Los Angeles County Sheriffs Department
                                              Inmate Medical Documentation

   Medication Patient Teaching
   ---------------------------
   Medication Teachings                                           Medication Teachings
   Medication Teachings 1                                         -Instruct on what are the medications
                                                                 he is prescribed including the dosage
                                                                 & how often they are taken.
                                                                  -Instruct on the adverse effects of
                                                                 the medications he is prescribed.
                                                                 -Instruct on the importance of
                                                                 compliance to medical regimen.
   Medication Teachings 2                                        -Avoid sharing his medications with
                                                                 another inmate.
                                                                 -Report to Medical Personnel if
                                                                 symptoms are not relieved in 1 to 2
                                                                 days.
                                                                 -If released while taking
                                                                 medications, patient needs to be
                                                                 evaluated by Medical provider for
                                                                 continuation of medical care.

  Urgent Care Closing Note

  UC Reviewed                                                   X Ray, Orders and tasks current,
                                                                Vital Signs, Initial Dose of
                                                                Medications
  UC Health Teachings                                           Yes



                         Urgent Care Nursing Initial Assessment
                    07/21/15 17:21 PDT Performed by CARLOS   BARBARA R / RN 515336
                    Entered on 07/21/15 17:34 PDT

 2C-Progress Note

 2C-Problem                                                     left shoulder pain. left rib cage
                                                                pain, left hip pain. HA
 SOAP Charting                                                  S-~~ I was jumped on by 40 people on
                                                                July 7th and I was sent here and they
                                                                sent me back to my cell. Last July
                                                                14th I was sent to LCMC. I am still
                                                                hurting. My left shoulder, left hip,
                                                                left rib cage and left and right of
                                                                my head."

                                                               o-recieved pt. from MCJ, alert,
                                                               orientedx3, ambulates via w/c, calm,
                                                               cooperative, breathing is regular and
                                                               unlabored,in no acute distress,
                                                               waistchained, wearing a prescription
                                                               glasses. No swelling and no bruising;
                                                               and no break on the skin on left

Inmate Name:   V05KANYAN, ROBERT ROUBO                       CII Number:          AXXXXXXXX
DOB:           12/30!1980                                    Booking Number:      4361976




                                                                                                          ~~g
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 128 of 171 Page ID
                                   #:2200

                                               Inmate Medical Documentation
                                          Los Angeles County Sheriffs Department

                                               Inmate Medical Documentation

                                                                  shoulder, left rib cage, and left
                                                                  hip, affected areas are tender to
                                                                  palpation. C/o bilateral temporal
                                                                  pain, no bump noted. Alleged losing
                                                                  consciousness when he was jumped on.
                                                                  Denies n/v. Admits blurry vision.
                                                                  PERRLA.

                                                                  a-acute pain
                                                                  injury

                                                                  p-referred to USC and for eval
   Temperature                                                    98.3 DEGF
   Heart Rate                                                     100
   Resp                                                           18 Minutes
   Systolic BP                                                    114
   Diastolic BP                                                   84
   Pulse Oximeter
                                                                  97
   Pain scale                                                     10

  Urgent Care Assessment

  ULNA Sending Facility
                                                                 MCJ
  ULNA Chief Complaint
                                                                 Other: multiple body pain
  UCNA Mode of Arrival
                                                                 Wheel Chair
  ULNA Level of Distress
                                                                 None
  Allergy                                                        Reaction
  1. Peanut butter
                                                                 Constipation
  ULNA Primary Pain Location`
                                                                 Head, Hip,_ Shoulders, Other: left rib
                                                                                                   ~~~
                                                                 cage, bilateral temporaY
  ULNA Laterality of Pain "p
                                                                 Left ~
  UCNA_Quality
                                                                 Aching
  UCNA Pain Radiates
                                                                 No
  ULNA Time Pattern
                                                                 Constant
  ULNA Associated Symptoms
                                                                 None
  ULNA Aggravating Factors
                                                                 Movement
  UCNA_Cap Refill
                                                                 < 3 seconds

  Neuro

  Neurological Status
                                                                Cooperative, Alert, Awake, Oriented
                                                                and converses
 Left Pupil Reaction
                                                                Brisk
 Left Pupil Size
                                                                3
 Right Pupil Size
                                                                3
 Right Pupil Reaction                                           Brisk
 Coma Scale Eyes
                                                                Open spontaneously
 Coma Scale Hest Motor Response
                                                                Obeys verbal command
 Coma Scale Best verbal response
                                                                Oriented and converses
 Coma Scale Total                                               15
 Grips                                                          Equal, Strong bilaterally



I nmate Name:   VOSKANYAN, ROBERT ROUBO                       CII Number:          AXXXXXXXX
DOB:            12!30/1980                                    Booking Number:      4361976




                                                                                                          i ~
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 129 of 171 Page ID
                                   #:2201

                                   '~           I nmate Medical Documentation       1~_~

                                           Los Angeles County Sheriffs Department

                                                Inmate MetliCal DOCumentalfon

   Foot Pres st~rc                                                  Egcal, Strong bilaterally
   Assessment of SFeech                                             No impairment



                            Clin_cal Progress Notes
                       07/21/15 16:43 PDT Performed by PARK                 JONG H / RN 507154
                       Entered on 07/21/15 16:45 PDT

   2C-Progress Note

   2C-Problem                                                      Transfer to Urgent care
   SOAP Charting                                                   O; Pt transferefi    to Jrgent care
                                                                   on WjC,
                                                                       Check X- Ray first      then he
                                                                   is going to U.C.
                                                                        Dep~ity Hzrnan3cz escorted him




                            C1'_r_ica :- Progress Nctes
                       07/21/15 15:3C PDT Ye rform~d by PhRK               SONG H / RN 507154
                       Entered en 07/21/15 1'0:05 PDT

  2C-Procress Notc

  SCAP Charting




                                                                  vision       Sometimes feel
                                                                  3izzinees. .
                                                                        Dr. Zo=oUni was informed ir.
                                                                  the 7100 nursing station.
                                                                        pt will check X-RAY what he
                                                                   complains about but no head at t
                                                                  h _s time per Dr. Zolow'ti
                                                                        Waiting. to get w/c. -
                                                                       ~Report ; $upeiyisoz.Mgscoso.,




                           tirgent Care Transi=:
                      07/21/15 14:41 FDT Perfo_med by P.NDERSON                 JOAN M / RN 452113 --
                      Entered on 07/21/15 14:43 PDT

 Urgent Care Transfer




I nmate Name'.   VOSKANYAN, ROBERT ROUBO                       CII Number'.         AXXXXXXXX
DOB:             12/30/1980                                    Booking Number:      4361976




                                                                                                         ~~
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 130 of 171 Page ID
                                   #:2202

                                               Inmate Medical Documentation
                                          Los Angeles County Sheriffs Department
                                               Inmate Medical Documentation

   Sending facility UC                                             MCJ
   Sending UC                                                     ZOLNOLTNI MD, PARVANEH P. / PHYSICIAN -
                                                                    452469
   Authorizing UC                                                 ZOLNOUNI,MD, PARVANEH P. / PHYSICIAN -
                                                                    452469
   Allergy                                                        Reaction
   1. Peanut butter                                               Constipation
   Chief Complaint UC                                             C/o recent fall with severe headache,
                                                                  left hip, left shoulder left foot and
                                                                  left ribcage pain
  Temperature                                                     98 DEGF
  Heart Rate                                                      108
  Resp                                                            18 Minutes
  Systolic BP                                                     134
  Pain scale                                                      10
  Diastolic BP                                                    94
  Medical History UC                                              Other: Severe pain to left side and
                                                                  headache



                          Clinical Progress Notes
                     07/21/15 14.22 PDT Performed by ANDERSON. , JOAN M / RN 452113
                     Entered on 07/21/15 14:38 PDT

  2C-Progress Note
  ----------------
  2C-Problem                                                     Multiple complaints of pain
  SOAP Charting                                                  S- Pt is complaining of headache,
                                                                 left hip, left shoulder, left foot,
                                                                 left ribcage sharp pain
                                                                      at 10/10. He said the pain never
                                                                 gets better, denies radiation and
                                                                 that all this pain started after he
                                                                 fell
                                                                      on 07/15/15.
                                                                 O- Pt is alert and oriented times 4,
                                                                 skin warm and dry to touch,
                                                                 respirations even and un-labored,
                                                                      Uses walker to ambulate. Pt had
                                                                 history of altercation with inmate
                                                                 and was sent to LCMC by Ambulance
                                                                       last week for injury received
                                                                 from alteracation. Unable to assess
                                                                 further at this time. Pt kl0 status
                                                                       will endorsed to pm shift.
                                                                 A- Impaired Comfort
                                                                      Acute pain
                                                                 P- Notify Provider
                                                                     Urgent Care transfer as ordered
                                                                     Endorsed to PM shift to follow up
                                                                 with Urgent Care transfer order.

I nmate Name:   VOSKANYAN, ROBERT ROUBO                       CII Number:          AXXXXXXXX
DOB:            12/30/1980                                    Booking Number:      4361976




                                                                                                            ~~
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 131 of 171 Page ID
                                   #:2203
                                 .~,

                                            I nmate Medical Documentation
                                       Los Angeles County Sheriffs Department
                                            I nmate Medical Documentation

                                                                carried out.
                                                                Will continue to monitor patient.



                           Vital Signs and Graphics Record
                      07/20/15 21:00 PDT Performed by OLIVARES              JULIET P / RN 542679
                      Entered on 07/20/15 22:29 PDT

   Neuro

   Neurological Status                                         Cooperative, Alert, Awake, Alert,
                                                               Oriented x 4, Oriented to Purpose
   Left Pupil Reaction                                         Brisk
   Left Pupil Size                                             3
   Right Pupil Size                                            3
   Right Pupil Reaction                                        Brisk
   Coma Scale Eyes                                             Open spontaneously
   Coma Scale Best Motor Response                              Obeys verbal command
   Coma Scale Best verbal response                             Oriented and converses
   Coma Scale Total                                            15
   Grips                                                       Equal
   Foot Pressure                                               Equal
   Reflexes                                                    Normal
   Assessment of speech                                        No impairment



                          Provider Progress Notes
                     07/20/15 12:00 PDT Performed by`ZOLNOUNI MD, PARVANEH P. / PHYSICIA
                                                                                         N
 452469
                     Entered on 07/20/15 12:06 PDT

  Provider Form

  Patient Location Provider                                   MCJ
  Problem Provider                                            on pass on book for genralized
                                                              body ache
  Soap_Provider                                               patient reports being "jumped
                                                                                ..  _..
                                                             "c/o 'left '"sided` rib pain      asking
                                                              for wheelchair     stating he can
                                                              walk long distance to court:,
                                                              he was giver_ walker by Dr.littTe
                                                              and transfered to 7100,
                                                              vitals --bp 140/l00 p 60
                                                               obese male lying in gourney ,
                                                              appears comfortable       refuses to
                                                              cooperative with examination,
                                                              stating he can not stand or
                                                              walk,and is painfull to get out
                                                              of gourney,
                                                              observed moving all       extremities ,

 Inmate Name:   VOSKANYAN, ROBERT ROUBO                    CII Number:          AXXXXXXXX
 DOB:           12/30!1980                                 Booking Number'.     4361976




                                                                                                        1d~
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 132 of 171 Page ID
                                   #:2204

                                              Inmate Medical Documentation
                                         Los Angeles County Sheriffs Department
                                              Inmate Medical Documentation

                                                                 a/
                                                                 patient uncooperative with
                                                                 examination, insists he needs
                                                                 wheelchair
                                                                 P/
                                                                 cant pain medications / muscel
                                                                 relaxant as needed,
                                                                  encouraged to remain active ,and
                                                                 use walker as needed.,
                                                                 low bunk bed ,
                                                                 complaincy with by medications
                                                                 discussed,
  Appointment Type                                               Unscheduled
  Evaluation Type                                                Provider Encounter



                         Interdisciplinary Referral
                    07/20/15 10:52 PDT Performed by CHAPMAN                  JOIE R./ RN 608791
                    Entered on 07/20/15 10:55 PDT

  Updated on

               07/20/15 12:41 PDT by CATUNGAL, MARTIN M. / SHERIFF STAFF NURSE - 505057

  Interdisciplinary Referral

  Interdisciplinary duplication check                           There is no existing appointment for
                                                                below request
 Interdisciplinary MD/RNP only                                  General MD Line
 Interdisciplinary referral reason                              BP: 141/102
 Interdisciplinary SOAP Charting                                Per MD orders, pt placed on MD line
                                                                for BP: 141/102

 CSU Approval

 CSU Decision                                                   Referral approved and forwarded to
                                                                scheduling
 CSU Comments                                                   Added to existing appointment. Dr.
                                                                Zolnouni aware of blood pressure.
                                                                See Dr. Zolnouni's notes on
                                                                powerchart today 07/20/15 at 12:00



                        Vital Signs and Graphics Record
                   07/20/15 10:51 PDT Performed by CHAPMAN                   JOIE R./ RN 608791
                   Entered on 07/20/15 10:51 PDT

 Neuro

 Neurological Status                                            Cooperative, Alert, Awake


Inmate Name:   VOSKANYAN, ROBERT ROUBO                       CII Number:          AXXXXXXXX
DOB:           12/30/1980                                    Booking Number:      4361976




                                                                                                       ~a y
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 133 of 171 Page ID
                                   #:2205

                                               Inmate Medical Documentation
                                          Los Angeles County Sheriffs Department

                                               Inmate Medical Documentation

                                                                       No new order received. Per Dr.
                                                                  she saw this pt walking without his
                                                                  walker.



                          Clinical Progress Notes
                     07/23/15 04:35 PDT Performed by NERY RN, HECTOR E / RN 469203
                     Entered on 07/23/15 04:40 PDT

    2C-Progress Note

   2C-Problem
                                                                 Med No Go to Court
   SOAP Charting
                                                                 P- Pt is scheduled for an LCMC Appt
                                                                 to go to ENT Clinic and is also
                                                                 scheduled to go to court today. Pt
                                                                 stated he wants to go to his LCMC
                                                                 appt today. Med No Go to Court form
                                                                 faxed to appropriate unit Q (323) 415-
                                                                 1114. Notified 7100 Booth and spoke
                                                                 to Deputy Nguyen regarding pt is a
                                                                 Med No go to Court. Will endorse to
                                                                 AM Shift.



                         Clinical Progress Notes
                    07/22/15 13:05 PDT Performed by ~1SOGU                CHIZOMA C / RN 525903„
                    Entered on 07/22/15 13:46 PDT

   2C-Progress Note

   SOAP Charting
                                                                 0      Patient back from attorney
                                                                 room, Offerred prn Robaxin, but
                                                                 patient declined.



                         Clinical Progress Notes
                    07/22/15 09:39 PDT Performed by CHADWICK                  `LASHANDA / ORTHO TECH 549132
                    Entered on 07/22/15 09:48 PDT

  2C -Progress Note
  - ---------------
  SOAP Charting
                                                                recieved call from nurse Anderson
                                                                7100 desk nurse in reference to pt
                                                                and xray alert

                                                                lasd ortho reviewed; LCMC RECORDS,
                                                                POWERCHART AND XRAYS( 2010, 2015)

                                                                LASD ORTHO ALSO SPOKE TO dr landau


 Inmate Name:   VOSKANYAN, ROBERT ROUBO                      CII Number:           AXXXXXXXX
DOB:            12/30!1980                                   Booking Number:       4361976




                                                                                                              ~~ ~
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 134 of 171 Page ID
                                   #:2206
                                   r1                                               ~~


                                                Inmate Metlical Documentation
                                           Los Angeles County Sheriffs Department

                                                Inmate Medical Documentation

                                                                   who wnfi.rmed that pt has..and old
                                                                   injury unchanged since 2010,
                                                                   radiologist entered and xray alert
                                                                   2/2 no previous mention of ac
                                                                   seperation.
                                                                   pt has been evaluated by lasd medical
                                                                   andlcmc inreferencetosame incident.

                                                                   conveyed findings to both Nurse
                                                                   Anderson and Dr. Zolnouni

                                                                   it i6 the LASD ORTHO opionion that
                                                                   pt can be managed by general
                                                                   practioner 2/2 chronicity of issue
                                                                   and no new issues. or :changes noted.




                             Clinical Progress Note
                       07/22/15 08:2? PDT Performed by ANDERSON                  JOANM /. RN .452113
                       E:itered on 07/22/15 08:28 PDT

   2C-Progress Note

   2C-Problem
                                                                  Ra3iology Alert
   SOAP Charting
                                                                  0- Received Radiology alert, a copy
                                                                  given to Dr. Zolnouni.



                           Radiology Alert (Form)
                      07/22/.5 09: 1 PDT Perfcrmed by b1CNTEZ                  LILIA / TRANSCRIPTIONIST 244123
                      Entered on 07/22/15 08:25 PDT

  R adiology alert (Section)
  ----------------- -------
  Radiology Alert Freetext                                        LEFT SHOULDER~~

                                                                  No charge since 10j21/14.     Old
                                                                  trauma lateral clavicle with AC
                                                                  Separa ion.
  Radiology Alert Completed                                       Yes
  Radiology Provider                                              LANDAU   EARL K / RADIOLOGIST MD
                                                                  051710
  RadiClogy Report Given to                                       ANDERSON   JOAN M / RN 952113




                           Interdisciplinary Referral
                      07/22/15 08:00 PDT PerformEd by ASOGU                CHIZOMA C / RN 525903
                      Entered on 07/22/15 11:12 PDT



 I nmate Name:   VOSKANYAN, ROBERT ROUBO                       CII Number'          AXXXXXXXX
DOB:             12/30/1980                                    Booking Number:      4361976




                                                                                                                 /d6
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 135 of 171 Page ID
                                   #:2207
                                 ~~

                                           Inmate Medical Documentation
                                      Los Angeles County Sheriffs Department
                                           Inmate Medical Documentation

    Updated on

                07/22/15 11:31 PDT by CATUNGAL, MARTIN M_ / SHERIFF STAFF NURSE.- 505057

   Interdisciplinary Referral

   Interdisciplinary duplication check                        Add this complaint to existing
                                                              appointment
   InCerdisciplinary MD/RNP only                              General MD Line
   Interdisciplinary referral reason                          Refusal of dressing change and
                                                              complains of two areas of redness on
                                                              his right buttock
   Interdisciplinary SOAP Charting                            S   "I am not coming out for my
                                                              dressing change, i will write you up,
                                                              i don't need you help, i have order
                                                              for wheelchair, i need a wheelchair
                                                              to come out, i can't walk"

                                                              O    Patient is awake, alert and
                                                              oriented to person, place and
                                                              purpose. Respiration is even and
                                                              unlabored. Speech is clear and
                                                             coherent. Patient observed standing
                                                             in his cell and then walked to his
                                                             sink without using his walker,
                                                             patient has an order for a walker.
                                                             Patient was instructed to come out
                                                             for his dressing change x3, but
                                                             patient refused and made the above
                                                             statement, threatning to write up
                                                             this writer. Patient teaching on the
                                                             importance of dressing change.
                                                             Patient pulled down his underwear to
                                                             show this writer two areas of redness
                                                             on his right buttock through the
                                                             window in his cell. Patient refused
                                                             to come out of his cell for further
                                                             assessment. He refused to sign the
                                                             release from responsibility form.
                                                             Form signed by writer and Deputy;'
                                                             Sanford S

                                                             A       Non compliance

                                                             P    Place on CSU line for further
                                                             evaluation
                                                                   Patient was instructed to
                                                             notify medical staff/custody of any
                                                             further concerns, patient was
                                                             selectively mute to education.

  CSU Approval


 Inmate Name:   VOSKANYAN, ROBERT ROUBO                   CII Number:          AXXXXXXXX
 DOB:           12/30/1980                                Booking Number:      4361976




                                                                                                      ~~
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 136 of 171 Page ID
                                   #:2208

                                                Inmate Medical Documentation
                                          L'os Angeles County Sheriffs Department

                                               I nmate Medical Documentation

                                                                   woke up again at about 2017Hr and he
                                                                   started to give the same complaints
                                                                   of pain all over again., VS =
                                                                   128/88mmHg, pulse 98bpm, respiration
                                                                   20bpm



                                                                   A -Impaired comfort r/t reported pain

                                                                  P - Notified the MOD, RNP Konian,
                                                                  Received order to place the patient
                                                                  on the doctor's line for tomorrow
                                                                  morning 7/28/15. Reported the plan
                                                                  to the patient, Instructed the
                                                                  patient to notify nurse or the
                                                                  custody if the condition worsens, or
                                                                  if the patient has any other health
                                                                  concerns. Patient verbalized
                                                                  understanding stating "ok nurse"




                          Clinical Progress Notes
                     07/27/15 14:12 PDT Performed by NNACHETAM, FIDELIA
                                                                        0. / SNS - 465427
                     Entered on 07/27/15 14:13 PDT

   2C-Progress Note
   ----------------
   SOAP Charting
                                                                  unable to check patient's blood
                                                                  pressure and do wound care, patient
                                                                  is still out to court.




                          Clinical Progress Notes
                     07/26/15 21:59 PDT Performed by BESIJOS                   ALONZO / RN 427113
                     Entered on 07/26/15 22:09 PDT

  2C-Progress Note
  ----------------
  2C-Problem
                                                                 tachycardia and pain left shoulder,
                                                                 request for wheelchair
  SOAP Charting
                                                                 S-   I have pain on my shoulder, they
                                                                 let me walk with a walker i need a
                                                                 wheelchair, i have an order for a
                                                                 wheelchair.   Denies SOB, chest pain,
                                                                 headache, dizziness, blurred/double
                                                                 vision. Denies mental problem.
                                                                 O- Patient complaints of not feeling
                                                                 well, pain on left shoulder asking
                                                                 for a wheelchair. No facial grimacing
                                                                 and guarding observed. Custody


 Inmate Name:   VOSKANYAN, ROBERT ROUBO                       CII Number:           AXXXXXXXX
 DDB:           12/30/1980                                    Booking Number:       4361976




                                                                                                           ~a~
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 137 of 171 Page ID
                                   #:2209

                                               Inmate Medical Documentation
                                          Los Angeles County Sheriffs Department

                                               Inmate Medical Documentation

                                                                  brought him in front of the nursing
                                                                  station. V/S was taken and recorded.
                                                                  Alert and oriented x 4. Respiration
                                                                  even and unlabored. PERRLA. Skin warm
                                                                  and dry. Using walker to ambulate.
                                                                  Speaks in full sentences. Calm and
                                                                  cooperative. Good eye contact.
                                                                  A- Impaired comfort r/t c/o left
                                                                  shoulder pain.
                                                                  Ineffective tissue perfusion r/t
                                                                  tachycardia.
                                                                 P- EKG done result shows sinus
                                                                 arrythmia, rate 71-122. Result of~EKG
                                                                 reported to Dr. Silvanskaya and ''
                                                                 notified of patient problem and
                                                                 condition order received from Dr.
                                                                 Silvasnkaya to let patient see MD in
                                                                 AM. Patient name was placed on MD
                                                                 line book for MD eval in AM. Patient
                                                                 was sent back to his room with a
                                                                 walker and with custody escort.
                                                                 Advised to notify the nurse/custody
                                                                 of worsening symptoms and any
                                                                 abnormal change in condition,
                                                                 verbalized understanding.
   Temperature                                                   97.8 DEGF
   Heart Rate
                                                                 120
   Resp                                                          18 Minutes
   Systolic BP                                                   124
   Diastolic BP
                                                                 89
   Pulse Oximeter                                                97




 Inmate Name:   VOSKANYAN, ROBERT ROUBO                       CII Number:          AXXXXXXXX
 DOB:           12/30/1980                                    Booking Number:      4361976




                                                                                                          ~~
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 138 of 171 Page ID
                                   #:2210
                                                                                   '`1
                                               I nmate Medical Documentation
                                          Los Angeles County Sheriffs Department

                                               Inmale Medical Documentation

                                                                  Instructed to inform staff of any
                                                                  worseninc signs/ symYtoms.



                           Provider Progress Notes
                      07/19%15 11:14 PDT Performed by LAUGHLIV                 LAWRENCE L. / MD 519431
                      Entered on 07/19/15 11:15 PDT

   Provider Form

   Patient Location ?rovider                                      MCJ
   Appointment Type                                               Unscheduled
   Evaluation Type                                                M.O.D. Telephone Consult
   Follow up Referral                                             N/A



                           Clinical Progress Nntes
                      07/19/1, 10:00 PDT Performed by GONZAQUE                ELLEN 0 / SSNIS 232707 >
                      Entered on 07/19/15 11:38 PST

  2C-Progress Note

  SOAP Charting                                                  5-    I have a bad headache, I have
                                                                 been jumped and have fracture of the
                                                                 nose and ribs, high bllod pressure
                                                                 an3 I'm not gett inq attention fcr the
                                                                 last 12 days. I will sue everybody.
                                                                 Z was on the phone earlier with my
                                                                 wife an3 ycu want to cuC me o=f from
                                                                 my phone time?"
                                                                O- Alert, oriented, in wheelchair
                                                                accroe~ from the 7100 nurse's sla~ion
                                                                escorted by yep. Morales with both
                                                                arms in handcuff. Fngry demeanor,
                                                                verbally hos=_le. Skin color is good.
                                                                  in no apFarent respiratory distress.
                                                                  No facial grimacing. 02 sat. 98°s
                                                                room air. No facialedema/swelling
                                                                noted. Thepatient was ast evalauted
                                                                at LCMC/ER -on7/14/155/P Assault:
                                                                A Risk for injury'
                                                                      Risk for ineffective tissue
                                                                perfusion
                                                                P - Will contact MOD.
 Temperature                                                    98.4 DEGF
 Heart Rate                                                     90
 Resp                                                           20 Minutes
 Systolic BP                                                    160
 Diastolic BP                                                   90



Inmate Name'.   VOSKANYAN, ROBERT ROUBO                      CII Number.           AXXXXXXXX
DOB:            12/30/1980                                   Booking Numbers       4361976




                                                                                                          /3~
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 139 of 171 Page ID
                                   #:2211

                                              Inmate Medical Documentation
                                         Los Angeles County Sheriffs Department
                                              Inmate Medical Documentation

   Pulse Oximeter
                                                                 98
   Pain scale
                                                                 8



                         Clinical Progress Notes
                    07/19/15 09:45 PDT Performed by GONZAQUE                  ELLEN O / SSNIS 232707
                    Entered on -07/19/15 11:22 PDT

   2C-Progress Note
   ----------------
   SOAP Charting
                                                                S- "Hey, I need help I have a bad
                                                                headache and I think my blood
                                                                pressure is high."
                                                                O- Patient is inside the cell on his
                                                                knees while using the portable phone
                                                                through the open cell window. The
                                                                7100 custody staff, Dep. Morales was
                                                                asked for assistance. When the
                                                                patient was asked to hang up the
                                                                phone so that further assesment can
                                                                be performed, patient yelled "get out
                                                                of here !"
                                                                P- Will have the custody staff to let
                                                                patient out for further assessment
                                                                soon as he is finish using the phone.



                        Treatment Record
                   07/19/15 08:00 PDT Performed by MENGISTU RN, MARTHA
                                                                                         / RN 421922
                   Entered on 07/19/15 10:33 PDT

 Dressing Changes
 ----------------
 Dressing Description
                                                               Dry and intact
 Dressing location
                                                               Right butock .
 Dressing Interventions
                                                               Cleansed with Normal Saline, Dressing
                                                               changed, Dsg with Neosporin Ointment.
 Dressing Note
                                                               Healing well .
 Drainage Description
                                                               None



                        Clinical Progress Notes
                   07/18/15 15:40 PDT Performed by PANGANISAN , CHRIST
                                                                       INE T / RN 549741
                   Entered on 07/18/15 17:48 PDT

 2C-Progress Note
 ----------------
 SOAP Charting                                                 Patient able to ambulate with the aid



Inmate Name:   VOSKANYAN, ROBERT ROUBO                      Cil Number:           AXXXXXXXX
DOB:           12130/1980                                   Booking Number:       4361976




                                                                                                        /3/
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 140 of 171 Page ID
                                   #:2212

                                              Inmate Medical Documentation
                                         Los Angeles County Sheriffs Department
  ~                                           Inmate Medical Documentation
                                                                                                          ~
                            Clinical Progress Notes
                       07/18/15 14:28 PDT Performed by RYU              MINKYUNG / RN 486539
                       Entered on 07/18/15 14:28 PDT

      2C-Progress Note

      SOAP Charting
                                                                 Pt c/o SOB called by Nurse Black.
                                                                 Called MODx2 but no answer..
                                                                 Endorsed Sup Gonzaque for follow up
                                                                 with PM shift. Pt lying stable
                                                                 condition. No respiratory distress
                                                                 noted.
                                                                 VS taken by Nurse Black, BP 130/90 02
                                                                 96% on ra.



                           Clinical Progress Notes
                      07/18/15 14:27 PDT Performed by GONZAQUE
                                                                              ELLEN O / SSNIS'232707
                      Entered on'07/18/15 14:27 PDT

  2C-Progress Note
  ----------------
  SOAP Charting
                                                                Will endorse to PM shift.



                            Clinical Progress Notes
                      0.7/18/15 14:08 PDT Performed by GONZAQUE
                                                                             ELLEN 0 / SSN25`232707=
                      Entered on 07/18/15 14:09 PDT

  2C -Progress Note
  ----------------
  SOAP Charting
                                                                IV discontinued.




Inmate Name:   VOSKANYAN, ROBERT ROUBO                      CII Number:           AXXXXXXXX
DOB:           12/30/1980                                   Booking Number:       4361976




                                                                                                         /3~
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 141 of 171 Page ID
                                   #:2213

                                               Inmate Medical Documentation
                                          Los Angeles County Sheriffs Department
                                               Inmate Medical Documentation

   Left Pupil Reaction
                                                                  Brisk
   Left Pupil Size
                                                                  3
   Right Pupil Size
                                                                  3
   Right Pupil Reaction
                                                                  Brisk
   Coma Scale Eyes
                                                                  Open spontaneously
   Coma Scale Best Motor Response
                                                                  Obeys verbal command
   Coma Scale Best verbal response
                                                                  Oriented and converses
   Coma Scale Total
                                                                  15
   Grips
                                                                  Equal, Strong bilaterally
   Foot Pressure
                                                                  Equal, Strong bilaterally
   Reflexes
                                                                  Normal
   Assessment of speech
                                                                  No impairment



                          Clinical Progress Notes
                     07/20/15 10:48 PDT Performed by CHAPMAN
                                                                              JOIE R./ RN 608791
                     Entered on 07/20/15 10:51 PDT

   2C-Progress Note

  2C-Problem
                                                                 Dizziness
  SOAP Charting
                                                                 S: "I fell three days ago and I feel
                                                                 dizzy and I have a headache"
                                                                 O: NAD, breathing even/unlabored,
                                                                 ambulates with a walker, AAOx3,
                                                                 denies nausea
                                                                 A: Risk for injury
                                                                 P: Pt placed on gurney in fron of
                                                                 nursing station. Dr: Zolnouni made
                                                                 aware and stated that she will see pt
                                                                 soon.
  Heart Rate
                                                                 99
  Systolic BP
                                                                 141
  Diastolic BP
                                                                 102



                         Clinical Progress Notes
                    07/19/15 11:48 PDT Performed By GONZAQUE                  ELLEN O / SSNIS 232;707
                    Entered on 07/19/15 11:53 PDT
                                                                                                     "'
 2C-Progress Note
 ----------------
 SOAP Charting
                                                                O- The patient is back inside his
                                                                cell, sitting and eating lunch.
                                                                Appears to be in no apparent
                                                                distress. The current treatment plan
                                                                was discussed. The patient stated
                                                                "Ok."
                                                                 P- Placed on the pass-on book for
                                                                unit provider to follow-up in AM.

I nmate Name:   VOSKANYAN, ROBERT ROUBO                      CII Number:           AXXXXXXXX
DOB:            12/30/1980                                   Booking Number:       4361976




                                                                                                          X33
     Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 142 of 171 Page ID
                                        #:2214


                                                                        Inmate Medipl Documentation
                                                                   Los Angeles County Sheriffs Department
                                                                                     Point of Care
                   H=High L=Low C=Critical @=Abnormal c=Corrected ~Resutt Comment Order Comment i=Interpretive
                                                                                                                                Data'=Performing Lab
  Textual ResuRs
  T194:     7!18/2015 14:28 PDT(SOAP Charting)
                 Pt c/o SOB called by Nurse Black. Called MODX1 but no answer.
                 Endorsed Sup Gonzaque for follow up with PM shift. Pt lying stable condition. No respiratory
                                                                                                              distress noted.
                 VS taken by Nurse Black, BP 130190 0296% on ra.
  T195:          7/18/2015 14:27 PDT(SOAP Charting)
                 WII endorse to PM shift
  T796:         7/182015 14:08 PDT(SOAP Charting)
                 IV discontinued.
 T197:          7/18/2015 13:45 PDT(SOAP Charting)
                The patient is in front of the 7100 nurse's station, awake, and was observed to be adjusting
                                                                                                               the IV fluid rate.
                Instructed against making adjustment to the current IV fluids. Talking to the unit trusty
                                                                                                          and custody staff. RNP
                Konian was notified and ordered fnr IV fluid to be discontinued.
 T198:          7/18/2015 13:11 PDT(SOAP Charting)
                Responded mandown @1255 with Nurse Bhanji, Pt found with prone position on the floor
                                                                                                           in his dorm, Small
                amount of Brownish Emesis on the floor, Pt surrounded by Deputies, Pt was moving
                                                                                                     his neck and Radial pulse
                present, Pt refused to open his eyes and verbal response but when nurse asked his name
                                                                                                           and pt pointed his right
                finger to his wristband on his left hand. Pt responded to pain stimuli. VSS.02 Sat
                                                                                                   96% on room air. Transferred pt
                 to gurney supported by Backboard. Cervical &Spinal precaution maintained.

               @1300 Supervisor Gonzaque notified to RNP Konian and received order for IVF
                                                                                                  with NS TKO, and monitoring pt
               for comfort and safety.
               O: BGM=133, Pt responsive but refused to verbal response. Pt lying on gurney
                                                                                                with backboard side rails up, Side
               rails paded by several blankets. IV inserted by Nurse Bhanji @first attempt, with
                                                                                                 22G Angiocatheter Flushed with
               NS with good blood return, No s/sx of infiltration. Neurovascular checked intact
                                                                                                except for eye d/t pt didn't want to
               open his eyes. Sensation intact. Respond to stimuli.

               A: S/p Fall
               P: Will keep monitor pt and notify MOD if pt has any change condition or medical
                                                                                                concerns. RNP Konian will
               observe and endorse to next MOD for further order as needed.
Result Comments
f15:     Blood Glucose POC
         Device SN:00067313288

            Collected Dat 7/16/2015 ' 7/16/Z015 ~ 7/1620                             7/16                7/16/2015
            Collected Tim 21:50 PDT    21:09 PDT 1 20:16 PDT                         1939 PDT
                                  _ ~ ----___~.;_,_—                                                     19:32 PDT
                                                                                                               —
         Procedure —
         ic BP               157" '                    -                                        ~             -
         lic BP              98" '

         Rate T~.__~~           83,_ ~__._~-_ .__— — _ ~
                               _,__                    ..,_ __..___,...__. _--   -------
         Oximeter   1          989                                  -               -   ~'--u~^~~~- _ ---
ncaN                       y    cv                            ~
 ._.____..._._........           __ ,       _ ......     .,                      i              i                              sIVI11V   3
Blood Glucose Result ~                                                           ;    102 ~:                                                      .P
                                                                                                             -                 ~mg/ dL '
2GProblem                          -            FF UP                 FF UP            -        MANDOWN =UNCONSCIOUS "
SOAP Charting              ~              ,See BelowT799          See
Blood_. Glucose                                                     _ __Below n0°
                                                                               ~ ,_-----      +_~~___._.__
                                                                                                       See Below'm'
                                                                                                             e__
        . ._._..._POC
                   _ w _ _.: . , _ -_.___. _ _.. -                                3 ~OZ ry6 ~ ?              -                'fm
                                                                                                                                9/dL
                                                                                                                    _.._._ _._.~.        0-110
                                                                                                                                   ~__ ~~R  ._~_._ __   ~
Textual Results
T199:      7/16/2015 21.09 PDT(SOAP Charting)
             o= PATIENT CALLED CLAIMS HE HAS AN ORDER FOR WHEELCHAIR &WANTS TO BE ON BOTTOM
                                                                                                 BUNK .
              THE ACTUAL ORDER'S WALKER .REPEAT BP=132/89,PR=70/MIN.,RR=18lMIN.,T=98F,02 SAT=98%RA.DR.
             SILVANSKAYA NOTFIED W/PHONE ORDER TO TRANSFER HIM TO 7100/7200.DESK NURSE MOSCOS
                                                                                                   O
             CALLED &SAID THERE'S A BED BUT HE'LL LOOK FOR A WALKER.


Inmate Name. VOSKANYAN,ROBERT ROUBO                                                         CII Number:           AXXXXXXXX
DOB:         12/30/1980                                                                     Booking Number:       4361976
                                                                                                                                                            l3~
   Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 143 of 171 Page ID
                                      #:2215


                                                        Inmate Medical Documentation
                                                   Los Angeles County Sheriffs Department
                                                                  Point of Care

            H=High L=Low C=Critical @=Abnormal ~CoRected f=Result Comment O=Order Comment i=Interpretive Data'=Performing Lab

 Textual Results
 T204:     7/162015 13:46 PDT(SOAP Charting)

          O-Arrived in the main clinic at 1340 hr. Patient now on bed #1, AAOx4, speech clear and coherent, calm and
          cooperative, skin dry and warm to touch, respirations even and unlabored. Patient stated that he has pain on his
          mid upper chest. Patient denies radiating pain, n/v, dizziness, blurry or double vision, sob, dyspnea or any other
          medical concerns at this time.

          A-Impaired Comfort

          P-EKG done. Will refer patient to medical provider for further eval and treatment.
T205:     7/16/2015 10:32 PDT(SOAP Charting)
          S
          O per CNA asked by deputy to take pt b/p
          P taken by CNA 164/100 Pass sent to clinic
          for further eval
T258:     7/16/2D75 14:33 PDT (Soap_Provider)
          INVOLVED IN AN ALTERCATION AND SUSTAINED FRACTURES TO THE NOSE, RIBS AND POSSIBLY THE
          LEFT MANDIBLE.

          O— T 97.9 P- 90 R- 20 BP 143/106

          A —INMATE HAS BEEN REFERRED TO THE VARIOUS CLINICS AT LCMC FOR FOLLOW-UP.

          P —SEE LCMC PAPERS.
ResuR Comments
f8:     Pulse Oximeter
          room air

            Collected Date; 7/16!2015 ~ 7/15!2015 ~           7/15/2015           7/14!2015       %14/2015
                                                                                                   7
            Collected Timed 00:06 PDT        23:42 PDT        21:21 PDT        ~ 23:26 PDT         1630 PDT
         Procedure                                                                              ~                 nits    eference Range
   Systolic BP                     -           150"              164"         ~     143"      i        -        ~        90.140]
{~Dia~stolic BP                    - ~~         94"             100"                106"       ~--------                 50-90]
  jTemperature ~              ~ -       ~       97.3             97.7    ~           98.4     I        -       iDEGF 97.0-99.6]
  4Heart Rate              ~~ -            9   103"               84          ~      100               -               [60-100]
 ;PulseOximeter           ;        -             98              97"_---~—~--         98 -u~~~_~~              J
                          ~----                                                                                                   ~~u--~
~Resp                      €       -             18               18          i       18 ---- , ^~.                                 -   -
                                                                                                                 MIN
2GProblem            ~ -                          -     'General¢ed body pain , LCMC returnee '       ~~~     ~~
   SOAP Charting —~~               -~     {See BelownOG     See Below—~
                                                                      T20 —r— ~ See Below T~"'~ See
                                                                                                  ~  Below Tz~ I       ,           ~~ '
   Soap_Provider             See Below ns' €      -               -              ~~         ~'~ ~-           ~ j                       #
Textual ResuRs
T206:     7/15/2015 23:42 PDT(SOAP Charting)
         Pt endorsed from PM shift was aman-down. c/o pain and had an elevated blood pressure. Was given clonidine
         and ibuprofen by PM shift. Latest VS obtained. Per Dr. Kyazze pt will be sent back to module. Placed pt on MOD
         line for evaluation in the morning.
T207:    7/15/2015 21:27 PDT(SOAP Charting)
         Responded to mandown in MCJ 3500 with Nurse Rivera RN at 2055 hours.

         S-Patient stated "I have pain all over my body.! have a headache,my back hurts.! was beat up by 30 to 40 inmates
         a week ago."Pain 10 out of 10.



Inmate Name: V05KANYAN,ROBERT ROUBO                                       CII Number:            AXXXXXXXX
DOB:         12/30/1980                                                   Booking Number:        4361976
                                                                                                                                            i3j
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 144 of 171 Page ID
                                   #:2216

                                            Inmate Medical Documentation
                                       Los Angeles County SherltPs Department

                                            Inmate Metlical Documentation

                           Education & Teaching Record
                      07/16/15 22:09 PDT Performed by MOSCOSO RN, EMMANUEL                  / SSNIS - 428252
                      Entered on 07/16/15 22:12 PDT

   Pt Teaching record

   Individuals Taught                                           Patient
   Harriers to Learning                                         None
   Learning Need                                                M=_dical eyuiyment, Medications,
                                                                Nutrition/diet, Plan of care
  Teaching Content                                              Call for help iT he experienced
                                                                ~cvere pain, dizziness, loss of
                                                                Sensatior_, fainting, unsteady gait,
                                                                shortness of breath, blurry vision,
                                                                e[c. Reninded to adhere to sick call
                                                                and pill ca11 protocol. Urged to
                                                                consume at least 70% of food served.
 Teachiciy Outcomes                                             Comrt~.unicated IInderstazding
 Teaching Method / Plan                                         Explanation
 '
 Peaching Evaluation                                            Referral to A1D Line




                          Interdisciplinary Referral
                     07/16/15 21:52 YDT PeYformed by MOSCOSO RN, 3MMP.N[TFL               / SSNIS - 428252
                     Entered on 07/16/15 22:07 PDT

  Updated on

                07/li/15 06:30 Fll'f by CATUNGAL, MARTIN M. / SHERIFF STAFF NCJRSE - 505057

  Interdisciplinary fieferral
  --------------------------
  Inter3isciplinary duplication check                         There is ~o existing appointment for
                                                              below request
 Interdisciplinary MD/RNP only                                General MD Linz
 Interd=sciolinary referral. reason                           Admit to 7100, Post Altercation,
                                                              Nasal fx, Ribs fx, R mandible fx
 Interd i.~ciplinary SOAP Charting                            S-"My brother and I were beaten up in
                                                              3500 by other inmates. Now I have
                                                              severe pain on my whole body, my nose
                                                              is broken, rcy right mandible is also
                                                              broken and I have a bad headache. t
                                                              have a dislocated left Shoulder. My
                                                              right foot is numb."
                                                              O- Inmate was escor~ed by nurse Jacob
                                                              to 7.00 from main clinic. Inmate is
                                                              alert, verbal77 responsive, speak in
                                                              f u11 sentences with good eye focus.
                                                              Has dry and warm ekin. Breathinc is
                                                              even and not labored.Noted
                                                              ecchymosis on,.right lower eye..orbit.


I nmate Name'   VOSKANYAN, ROBERT ROUBO                     CII Number:         AXXXXXXXX
DOB'        -   12/30/1980                                  Booking Number:     4361976




                                                                                                               X 3(0
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 145 of 171 Page ID
                                   #:2217
                                   ~~                                              --s
                                               Inmate Medical Documentation
                                          Los Angeles County Sheriffs Department

                                               Inmate Metlical Documentation

                                                                    Both pupils are equally round and
                                                                    re ac_ive to light. Has Slight
                                                                    weakness on both hand grip. Hac
                                                                    strong reflexes on both lower
                                                                    extremities. Ambulatory ad liS wit:i
                                                                    the aid of a walker which was
                                                                    provided. Oriented to time, place and
                                                                    person.
                                                                    A -Acute pain.R/T postalterCation
                                                                 'withmultiple njures.
                                                                         Alterationin mobility R/T .leg
                                                                  . weakness. ,
                                                                         Alteration in neurological status
                                                                   R/T Posh altercation injuries to.
                                                                   head/face:
                                                                   P- Instructe3 patient to rot ify nurse
                                                                   if he has dizz iiiess, loss of
                                                                   sensation, unstea3y gait, fainting,
                                                                   nausea     vomiting, etc. Advised to
                                                                   a3here to sick ca11 an3 pill call
                                                                   protocol. Caution when using walker
                                                                   to prevent fa11. Patient un3erstDod
                                                                   health teachings, stated "yes nurse".

  CSU Approval

  CSU Decision                                                    Referzal approved and forwarded to
                                                                  scheduling




                          ViYa1 Signs and Graphics Record
                     07/16/15 21:50 Pli'i' ~ezEormed by MOSCOSO RN, RMMANII^cL               / SSNIS - 428252
                     Entered on 07/16/15 22:03 PDT

  Vital Signe

 Temperature                                                     97.1 DEGF
 Heart late
                                                                 83
 Resp                                                            20 Minutes
 Systolic BP
                                                                 157
 Diaetolic SP                                                    98
 Temp Route                                                      Oral
 Pulse Description
                                                                 Regular
 BP ➢evice                                                       Dinamap
 BP Location                                                     Rt Arm
 Pulse Oximeter                                                  98
                                                                 Comment: Room air




I nmate Name:   VOSKANYAN, ROBERT ROUBO                       CII Number:          AXXXXXXXX
DOB:            12/30/1980                                    Booking Number:      4361976




                                                                                                                /3~-
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 146 of 171 Page ID
                                   #:2218




     u.         ti
                 RVY1
                    : uwnnFoa   ..     Q           .66Y¢M~PT        ..




                                                                            /3~
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 147 of 171 Page ID
                                   #:2219




      securing I/M Voskanyan's neck, Deputy personnel rolled IJM Vaskanyen onto hisback. Deputy
      personnel, while utilizing the back brace, placed I/M Voskanyan onto an awaiting gurney and escorted
      him to the 7100 nurses clinic to be further evaluated 6y medical staff.



       did n.ot observe any injuries on I/M Voskanyan nor did, fie complain .af any further injuries other than
      hfs entire body hurting.



      It should be noted IJM Voskanyan's walker leg was bent on the front right leg and a small pin which
      secures the walker legs folding mechanism was removed {see attached picturesfor further. A!1 walkers
      given to inmates an~e classEfied and rehoused in the medical portion ofthe Jail are checked by medical
      staff and are in full working order.



       contacted by'Nurse Gonzaque #2327p7 who works the 710 nurse clinic and questioned her e6out the
      walkers given to ln~riates. Nurse Gonzaque stated,the walkers have been given to inmates who's weight
      exceeds 300 pounds and have not succumbed to the excessive weight.




                                                                                                                  /3~
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 148 of 171 Page ID
                                   #:2220
                                                                                .--~
                                `^~1
                                            Inmate Medical Documentation
                                       Los Angeles County Sheriffs Department
                                            Inmate Medical Documentation


                         Clinical Progress Notes
                    07/18/15 13:45 PDT Performed by GONZAQUE               ELLEN O / SSNIS 2327.07
                    Entered on 07/18/15 13:53 PDT

  2C-Progress Note

  SOAP Charting                                                The patient is in front of the 7100
                                                               nurse's station, awake, and was
                                                               observed to be adjusting the IV fluid
                                                               rate. Instructed against making
                                                               adjustment to the current IV fluids.
                                                               Talking to the unit trusty and
                                                               custody staff. RNP Ronian was
                                                               notified and ordered for IV fluid to
                                                               be discontinued.



                         Clinical Progress Notes
                    07/18/15 13:11 PDT Performed by RYU              MINKYUNG / RN 486539
                    Entered on 07/18/15 13:36 PDT

 2C-Progress Note
 ----------------
 SOAP Charting                                                 Responded mandown Q1255 with''Lvurse
                                                               Bhanji'k Pt found with prone position
                                                               on the floor in his dorm, Small
                                                               amount of Brownish Emesis on the
                                                               floor, Pt surrounded by Deputies, Pt
                                                               was moving his neck and Radial pulse
                                                               present, Pt refused to open his eyes
                                                               and verbal response but when nurse
                                                               asked his name and pt pointed his
                                                               right finger to his wristband on his
                                                               left hand. Pt responded to pain
                                                               stimuli. VSS. 02 Sat 96% on room air.
                                                               Transferred pt to gurney supported by
                                                               Backboard. Cervical & Spinal
                                                               precaution maintained.

                                                               @1300 Supervisor Gonzaque notified to
                                                               RNP Konian and received order for IVF
                                                               with NS TKO, and monitoring pt for
                                                               comfort and safety.
                                                               O: BGM=133, Pt responsive but refused
                                                               to verbal response. Pt lying on
                                                               gurney with backboard side rails up,
                                                               Side rails paded by several blankets.
                                                               IV inserted by Nurse Bhanji Qfirst
                                                               attempt, with 22G Angiocatheter
                                                               Flushed with NS with good blood


I nmate Name:   VOSKANYAN, ROBERT ROUBO                     CII Number:          AXXXXXXXX
DOB:            12/30/1980                                  Booking Number:     4361976




                                                                                                       ~~0
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 149 of 171 Page ID
                                   #:2221

                                              Inmate Medical Documentation
                                         Los Angeles County Sheriffs Department

                                              Inmate Medical Documentation

                                                                 return, No s/sx of infiltration.
                                                                 Neurovascular checked intact except
                                                                 for eye d/t pt didn't want to open
                                                                 his eyes. Sensation intact. Respond
                                                                 to stimuli.

                                     •                           A: S/p Fall
                                                                 P: Will keep monitor pt and notify
                                                                 MOD if pt has any change condition or
                                                                 medical concerns. RNP Konian will
                                                                 observe and endorse to next MOD for
                                                                 further order as needed.
  Temperature                                                    98 DEGF
  Heart Rate                                                     100
  Resp                                                           19 Minutes
  Systolic BP                                                    125
  Diastolic BP                                                   91
  Pulse Oximeter                                                 96



                        Treatment Record
                   07/17/15 OS:00 PDT Performed by KEANE                     MARLENE C / RN II - 541767
                   Entered on 07/17/15 12:55 PDT

 Dressing Changes
 ----------------
 Dressing Description                                            Dressing not secure
 Dressing location                                               Right Buttock
 Dressing Interventions                                          Cleansed with Normal Saline, Dressing
                                                                 applied, Dressing changed, Cover
                                                                 w/dry dressing, Neosporin applied
 Drainage Description                                            None
 Pt toleration of dressing change                                Well

 Pt Teaching record

 Individuals Taught                                             Patient
 Barriers to Learning                                           None
 Learning Need                                                  Self care
 Teaching Content                                               Advised pt. to keep area clean and
                                                                dry, practice good hygiene and
                                                                frequent handwashing and to inform
                                                                nsrg. staff or custody personnel for
                                                                any medical concerns, pt. verbalized
                                                                understanding.
 Teaching Outcomes                                              Communicated Understanding
 Teaching Method / Plan                                         Explanation




Inmate Name:   VOSKANYAN, ROBERT ROUBO                       CII Number:           AXXXXXXXX
DOB:           12/30/1980                                    Booking Number:       4361976




                                                                                                          f~~
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 150 of 171 Page ID
                                   #:2222
                                      Place an X in the box if this is                                                                     See the back of the pink copy for instructions.
                                      an emergency (see backfor                                                                         All complaints must be filed within 15 calendar days.                                           Q
                                      additional information)                                                                             All appeals must be filed within 7 calendar days.
                                      Caloque una X en !a casilla si esto es                                                                  Only one Request or complaint per form.
                                      una emergencia (refierose al reverso                                                                                 Solamente UNA solicitud o queja poiforma
                                      pora ob[ener information adicional~.
                                      YOUR NAME/su NonnsRe                                                         "N BOOK~NG,t#/su                             FACILITY/._,,                    HOUSING LOC.                      ~DA7E
                                                                                                                        NUMERO DE PRESO                       ~ FACIUDAO                         LUGAN DE VIVIENDA                   FECHA

                        ~~,            ,~_. ~~~~
                                                 ~~,t t , -
                    D M RF(ll IFSTW(; Tn SPFAK WITH                    A M Rf(]l1FSTINA       Ifml i wicu Tn Gu c e rnnnoi emir
                D ADA Coordinator                           O ADA Accommodation                DADA
                D Education Representative                  O Special Education - IEP          O A staff member
                O V.A. Representative                       D Voting Information               D Living conditions
        of      ~ Chaplain                                  O To bean inmate worker               Medical Services
        W
        m       Religion:                                  0 To be a station worker            O Mental Health
                p Mental Health ~o~x.~~o,o.~aeae~~e~o~~     ~ Substance abuse treatment        O Dental
        z       ❑ Medical Staff,o~a~e,~,~o.~seae~~e~oo=~    O My release date                  Q Dietary
                O Dentist,P~a<e~~,.~~aede~. ~o,e~           D My account balance               D Other:
                O Dietician                                 D A hair cut
         }~     ❑ Other:                                    O Commissary
                                                            D Legal forms                             ~
                                                            ~ Library time
                                                           0 Fire Camp Information
         ~,                                     "' y-HERE ARE THE DETAILS OF MY REQUEST OR COMPLAINT:
                                                                    T .~~-/                                                       ...                                                                                                        j
                        «                               ~                                                                                                                                                   ~                      ;.
        ~.~.                                                        _.                    <                                                                                            ~                                                         _.
         ~.
         `~                                                                                                                                                              "     ^~                      i


       ~t:;                             ~                        ,, ~ -                                                                 ,
                                                                                                                   ~                                                                                                         ~.                   ,._.
        ~ _.,~               ..
                                                            s ,-                                                                  —                                                                                         f~
        ~                   -t                               ::                 r,               ~,                                         _                                                                                                           _.
                                                                                                  ..~                            ..                                                ,                               ....
        N                   ...   ~                             i                             .....
                ~

                                                                                                                                                       -                     ,             r~,                                     ..            ~~
                                               ~ ,..~           ,~               1
       z            _         .~~
                                  i         .::1~.f         ~         ; /.'                                                                     4,._           .-9 „A,      , r-
                                                                                                                                                                                                  ,.                  1,                         ,,~~~

                ------------------------------ FOR DEPARTMENT USE ONLY - DO NOT WRITE BELOW THIS LINE -----                                                                                                     ~+-;~~-                      ~ ~,•~ _.
        g
       ~         Assigned TotdE:.J Medical Services                                       ❑ DeMal                          ❑Mental Health                    ❑Food Services                 ❑ .Inmate Services                    ❑ CTU

                                            Name Of Individual Receiving.Reques Complaint"                                                                                             Employee #                                 Date

                                                                               ~,.n.y~'                                                                                        .y ~        ~ r.,       d,                  '~     ~~' ~.
                                                            ~.            .,
                                                                                                                                                                                  {
                                                                                                                                                                                  '




                                                                          Name                                                                  Employee #                  Date                   REFERENCE NU(v1BER



                                                            Complaint Type                                                                        Disposition              Code'-            URN.#                    (If Applicable)




                                                                                                                               uisr~si i i~ry




               •--THE ABOVE HAS BEEN DISCUSSED WITH ME AND I HAVE BEEN ADVISED OF THE FINDINGS


                                                                was offered the opportunity to participate in Conflict Resolution regarding my complaint.
                                                                              ❑ I chose fo artici ate .: ❑ I chose not to artici ate.
                 Inmate's Signature:                                                                  '' ~#                                    Booking #                                                                            Date
                                                                                                       -. .::~, -

       Z
       o        This complaint~0was ❑was not handled as an emergency. Employee:

       v                                                            .r:                                                                                                                                                                               ~»,.,
                                                                                                                       FRONT PART 3                                          ~;                                                         I~~
               ~n IF~1.~ _ e~~~lih,                                                                   Vnll..~.,   I.....~~~ ~~~., ~1 r.mn of rVicnncilinn                  ~~~'',~.    'PInL _ Inmofn nnn~i of time of c~ihmiecinn                       '
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 151 of 171 Page ID
                                   #:2223




---___ _ _ _   _ ~ ___- ---_    _ _      ~ _ _ GG ~ 9~__




                                                                           ~y3
  Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 152 of 171 Page ID
                                     #:2224


r ~
~ . "~ Z ~




                                                              COUNTY OFLOS ANG6LE95HEAlFF80EPAR~+tENT
                                                              'INMATE INJURY%ILLNESS REPORT
         F➢1 W (Aa P~+~ Mow u                  Ay..pauBrw.arc~M rom~r.na d.v .~ x h u,..ppmpMi.em~j..y.

              ~.                               vnRW w~aw           -                    1                    .,       ~ - PB




                                          Mg1YqIK~1fY                                          ~   y1plpJaml{Cp01Y                                     m111YW[
             . p'e CePtraI JeR                                 ~                       7100                                               ~   ti . .
              ttrt os Kl~iu       ❑~FEIIVLroMAmx              ❑~artawalxwlID~n         _ .~ m1~ex Naew                 ❑mmue         Q~wm~mr~R             10

         MG~ENT IIGONIdA110N

             o.          .~ .. .s~@ertiau7u~                             ~ . ~ 'maolnur~w .~                                                           i _-:
                                                                                                                          .martwlF               .:.wmrtm~
                                                                                                                                                _,.
             t00 R7314                         ::.                     _. man ~t
                                                                           .. .      711N2015 -    "1240      _
                                                                                                                                                                             '1v.
                                                                                                                                                                        '.
         ``FA. iiMu~iwvE~zato'eEmociLLOrFs ❑ra       .B.ouu7euarinszo'eeaue+~: O~n~ n ~ra •.~:~.~~:LL::~~•••.
           C. gyyy~¢;i.neain~rti~imurmro~usEakFonceoiiiiuir.morn: ❑rm ❑r+o ~             ~:
                      y
                                                                  I~PIOf2YCT9x1U ~em~Nrt.
                                                                                                      ~     .
                              [     YF1NA
                               KLnuuFMwl                                                             AlY1l~I.YWLmlI~R RiI@ATW I~GV.
                                                      BWUUP~s~nawl ..fOUAvwI/a Co6NBRMY0CAl111au~dT4~OOGTD/ iNOfMAlfIQ01R.

                                                                                       .r
                              RTaCnN111~C'IR                                  II:V.GMWOC

              WNP~'APPENt4TO BE         ❑KGOQRK         ❑NEt%IIAF.9 FUIit~ffA MNE9IV3~ilUtI BEE URl1
             ATTlff111ff OFT1E MIL~EWTi1~~lalA7F W/& OKONE              ❑BEW~GTEO ~     O WIM OM1fE110
             O wumev~u esco~+mio 71W nunedMk                              ..                                                     wt 1250                        ~
                                                                       v~rw~
             ❑ e+rwrewti~mu+s+wlitmfi                                      -                           er
                                                                       emmw                                       -     amw,.na.NeEnw~mq
                                                                                                                                  _ AT
             uN WK~BY               'i
                                                                       sAtlwu2uc o+~Or~Nrymq
              WW7E NA99~NN&17~lI                              -.           Mq          ~ mI    .         ~                            ~       ~i                iwUn1
                                               ~
                                               .
          INCroENi NAjiFigm/E
         .......r._.`..r.~..~..~.........~........u.~




         •yaurt+mn            ~M.RBW,A                                                         519929                                ~H9175
                                 .   ~               w~                                             m.~o*a.++ao                        ~    wpm


                                         ~VM.~/~              'ST         f                                   ~Z'r /
             m ArlM+mlr.         I `~                                                                  ~/                                     7~/~ /V
                                                     IUNA'1                                            6~'6~a1                                     ~ntF1




             ~616R~WISIi RJ.3'Ali
                                                                                                                                                                              ~ .


                   tibT~ ~l~                                                  ~-i
                                                                                cy~ ~- r.~~--ems ~e~~
                                                                                                                                                                             iy3
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 153 of 171 Page ID
                                   #:2225
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 154 of 171 Page ID
                                   #:2226




                              __ _- -- - - --               _                ~v~
  Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 155 of 171 Page ID
                                     #:2227


~,~. ~'
           k


      `I                                                                                                                                              PAGE I       pF ~L'
  •    ~                                                    CIXIMY OF LOS ANGELE6 SHERIFFS OEPAAiMENT                                .ry~ \
                                                             INMATE INJURY/ILLNESS REPORT                                                ~
               rll nn u,a onum neap,.. mmpwdr d ate..p•••• w~n+kgihir•w a m .n x h ue oaa~f~e em~~~.
                                                                                                                                                       •ail.
                                     uaywlsamnawww                                     y                          wom~Owrp

                        O I10~                      100                                        10       -    01   -01!              -'L.~p                           ~

           ~ a                                uue                                  I           ~eenniure~                   I   m~           ~ u~ I         rna~w


                t                           ICIIWCfAMT                                            WIWLNImILP/JGYY                                      [gf~dy~A

                        ENS        NYR9                   H~~-                                         ZOo          ~                                  ~3~


           @lCmEHTI!lFURNA710N
               a              ccuertwum1                                     »+e al~aewM~                          xme.Tare                            xxgrna
                        10 O~        'Z                  E~-~—                  J 1  IV              70
               ~ A.wwTe+wrewioeeeiac~u~Oreal----~- B.w+wreiwc~uroeexwrtEa~res_
                                                                               Owl•~,«,••,~~,•••••••'••,•~*,_--
                   C. ~M~~-U Tff YLIRY NB.IT~TGA U6EGFFONC£d1.W.fGTW~l: 0125         '
                      —~7                            ~     r                                          .
                                                                         Mgr           .tum~e~vn~r wrwaa w.a~cvrtKrTM~no,~~•.
                           ~IWI1M UFLRKlWvl~6       P1LOJ6wIfOMfOYAVWMm000YffiRI~E I~R'/LA09~ul1E~YCCIAI{D lO~bY1RA1N[RkJ1
                          [WI[t@I~fwl.u~mnmM                                 6v[IM
                              I[11016Hl1G1@                                 R4l0U~ICR

                MMiT ~PPFM5TO0f      ❑KLWFIITAL             EOUWO FllmN91 WVE511a4mn.6EEleu1
                ATMETWlCFlNE11~C1C~EMl1~~NMATE WAT.                  ❑bCRiEGTlO         ❑Wfill DfW@~3

                     wee xus escortr~oio        gOoe              Nan R.S   5     ST77T+u a+                                        ~r       /74n                 Hans
               ❑ BiNTE M44 iRiVMP7(iTm TO                                                            Bt
                                                                   (~~4!                                          P!~C W ~H~M~CE VM~ET~
               ~vowrseswm~er                        S     ~'~r-/ r...! ~S2Zuas`                                                               ~r /7~-/o Nouxs.
                                                              gum     wm onmQraueeu
                bIW7f W1~95EEWfI1E~7[OBY                           uq
                                                          monul
                                                                                                                                              Af                 flpg6.
                                                                                        rolwm.uurlen tenm+m~c'~ee~5             t
               iNG~E.~d~NAfYiATNE
               r...~..are~ i..`a.+s.s.~pr~+~u~sW r~~uaoa
                                                                                       ~w~e or~tnmwn                    iBnas weal                           wm

                                                   • =.~                                                 ~                                        V
                    J
                    [                      a _ :.[.•   li                                        - • 1.

                                    d4~•                L         i. .~aa                      .s a                 i.J                                 1


                                                      ri.    i~~                  ~ ~l 11           '~                                   ~    i         —
                                                                                            _T                          -                                    t
                      L                -            .       i                                                                                         ~ e

                   ~
                   ~~~             ~~fi'+1~o~1


       ..~~                                         y ~.~~i~v
                                                    n~a
                                                                                                 52Zo2.5                                      ~ l~S
                                                                                                   rt~au.,~i                                          wm




                                                                                                   ~~~                                                ~n
           ,              .~,.~~
  Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 156 of 171 Page ID
                                     #:2228


~;:
 ,.:
                                                                                                                PACE Z OFL




        ■~t~w~rr.~:~~~                                        ■~c~~~►~~~.
               ~_~           (                                     ~~




                                                                                          :~
        NF~IICAL STA7EYIXi•NOfPRAL1AGRF WtE 78f50NI~.ONLYJ   ❑ND7AlP~JGII4PFTpgA1E6 AT CUSI~ON FApLfT'!
         Y                       11F~rtn Si                       ~imy~~~                 w¢tR'l0               miIMJiEo


        a~NNR///fM~tOK~OI/ll     ti           yp
        owarxa.~na iaiun~ann ~rEa      ~w                     ~r+uvawmni~rw             waow -           nwaNsa
        g.'w~nmW~iv Y.rwROna           Qw'rm mamve~c          r~encemw ❑averr r~LL      ❑teuvw
                                                              <M1Mrt[IM~KOYOIYMOMOQW IMICO/l! ❑R         ❑ev
        C.410EeNEC11M~IQ101W1A~':                             ~lQ<PICLWII~ ❑1L ❑IO
                        ..                                    m<w[n m
         WYWYlBPOIfl4 WYbIcllWlc              ~y   .gyp       ❑ mw~)c1~l~,Yl MSGulfw MCCufJs@ ~Rtt1C
          ..         ~.•rcuanmr,acn¢wrwurnrw~ue
       '~~orrtmmxeemM. ~~wr~a~c~r~eet~xtv1q
                                                              ~IGYRKWOMp6/VL~p12m

        Qeim em~neanai                                        ❑1a~F~wsne~iuBrtl~lullCO.   Qxa       ❑p




       :WW7E.iTAIH~IENi                            ....... .
                          e.i...wi:s~war.~wa~:`w'.~a~rrir:4.~~ira`wY.a        .v-.. ~      -.., .          o-              .. _.
                                                                                                                             _ ~-




                                                                                                                                    ~G~~
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 157 of 171 Page ID
                                   #:2229
                                               °~r

                                                             Inmate Medical Documentation
                                                        Los Angeles County Sheriffs Department

                                                                        Point of Care

              H=High L=Low C=Critical @=Abnormal c=Corrected f=Result Comment O=Order Comment i=Interpretive Data '=Performing Lab

  Textual Results
  T425:     7!20/2015 21:00 PDT(SOAP Charting)
             Will continue to monitor patient.
  T426:     7/20/2015 10:48 PDT(SOAP Charting)
            S: "I fell three days ago and I feel dizzy and I have a headache"
            O: NAD, breathing even/unlabored, ambulates with a walker, AAOx3, denies nausea
            A: Risk for injury
            P: Pt{laced on gurney in fron of nursing station. Dr. Zolnouni made aware and stated that she will see pt soon.
  T427:     7/19/2015 11:48 PDT(SOAP Charting)
            O- The patient is back inside his cell, sitting and eating lunch. Appears to be in no apparent distress. The current
            treatment plan was discussed. The patient stated "Ok."
             P- Placed on the pass-on book for unit provider to follow-up in AM. Instructed to inform staff of any worsening
            signs/ symptoms.
  T514:     7/20/2015 12:00 PDT (Soap_Provider)

            patient reports being "jumped ", Go left sided rib pain ,asking for wheelchair ,stating he can walk long
            distance to court ,
            he was 'given walker by Dr.little and transfered to 7100, '
                                                                      :,
            vitals=-bp 140/100 p 60
            obese male lying in gourney , appears comfortable ,refuses to cooperative with examination, stating he
           can not stand or walk,and is painful! to get out of gourney,
           observed moving all extremities ,
           a/
           patient uncooperative with examination, insists he needs wheelchair
           P~
           cont pain medications / muscel relaxant as needed,
            encouraged to remain active ,and use walker as needed ,
           low bunk bed ,
           complaincy with by medications discussed,
                            _ __
              Collected Date 7/19/2015          7/19!2015     7/18/2015          7!18/2015    7/18/2015
             Collected. Time
                          _     10:00__PDT      09:45 PDT     15:40 PDT          15:30 PDT    14:28 PDT
          Procedu_re _                                                                                       Units
                                        _   _    _                           _                                         Reference
                                                                                                                        __        Range
  jSystolic
         _ ._BP                   160"              -              -              133               -
                             _.                                                                                       [90-140]
   Diastolic BP                    90 _             -              -              87                -
                   -.                         _                                                                       [50-90]
  Temperature _                   98.4                                           98.2
                        _                           _ _                                                      DEGF     [97.0-99.6j._
   Heart Rate                      90                                             90                                 .X60-100J
  PulseOximeter
       _,.___                      98                                            97"; _
                      _            _     ._   _ _              _       _.
  Resp                             20                                             18                         Minutes __
 S
 - OAP ChaRing                See BelowTd2B See BelowT429   See Below r°3o   See BelowT"~    See BelowT°32
 Textual Results
 T428:     7/19/2015 10:00 PDT(SOAP Charting)
          S-" I have a bad headache, I have been jumped and have fracture of the nose and ribs, high bllod pressure
                                                                                                                          and
          I'm not getting attention for the last 12 days. I will sue everybody. I was on the phone earlier with my wife and
                                                                                                                            you
           want to cut me off from my phone time?"
          O-Alert, oriented, in wheelchair accross from the 7100 nurse's station escorted by Dep. Morales with both
                                                                                                                         arms
          in handcuff. Angry demeanor, verbally hostile. Skin color is good. In no apparent respiratory distress. No
                                                                                                                        facial
          grimacing. 02 sat. 98% room air. No facial edema/swelling noted. The patient was last evalauted LCMC/ER
                                                                                                                of
          on7/14/15 S/P Assault. ,`
          A- Risk for injury
              Risk for ineffective tissue pertusion
          P_ `WII contact MOD. "'


Inmate Name: VOSKANYAN, ROBERT ROUBO                                              CII Number:           AXXXXXXXX
DOB:         12/30/1980                                                           Booking Number:       4361976




                                                                                                                                          /y~
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 158 of 171 Page ID
                                   #:2230

                                                                 Inmate Medical Documentation
                                                            Los Angeles County Sheriffs Department

                                                                           Point of Care

               H=High L=Low C=Critical ~=Abnormal c=Corrected FResult Commen
                                                                             t O=Order Comment i=lnlerpretive Data '=Performing Lab
   Textual Results
   T429:     7/1 912015 09:45 PDT(SOAP Charting)
             S- "Hey, I need help I have a bad headache and I think my blood pressu
                                                                                          re is high."
             O- Patient is inside the cell on his knees while using the portable phone
                                                                                           through the open cell window. The 7100
             custody staff, Dep. Morales was asked for assistance. When
                                                                               the patient was asked to hang up the phone so that
             further assesment can be performed, patient yelled "get out of here!"
             P- Will have the custody staff to let patient out for further assess
  T430:                                                                           ment soon as he is finish using the phone.
             7/18/2015 15:40 PDT(SOAP Charting)
             Patient able to ambulate with the aid of his walker from his cell door
  T431:      7/18/2015 15:30 PDT(SOAP Charting)
                                                                                      towards his bed.
             S -"My old walker broke. It is giving me pain on my left shoulder.
                                                                                   I do not want the walker, all I need is a
             wheelchair. It will help me more so that I won't fall."

            O -.Endorsed by Desk Nurse Besijos,'patient laying down on clinic
                                                                                  gurney in front of 7100 nursing station, patient
            alert,'awake, speech clear an'd coherent, skin warm and dry to touch,
                                                                                     r'espirations even and unlabored. Able to
            move`all extremities without sny difficulty, no redness, swelling or
                                                                                 open skin observed. No visible physical injuries
            observed. ln`no acute distress.

            A -impaired comfort
             - risk for injury

           P -New walker given to patient. RNP Clouse notified and ordere
                                                                               d to place patient on MD line on Monday for
           evaluation, carried out. Instructed on plan of care and to notify
                                                                             nursing staff/custody for any medical
           concerns/questions, any significant change in condition.
 T432'
                                                                      Patient verbalized understanding by stating "OK, nurse."
           7/18/2015 14:28 PDT(SOAP Charting)
           Pt Go SOB called by Nurse Black. Called MODx2 but no answer
                                                                              .
           Endorsed Sup Gonzaque for follow up with PM shift. Pt lying
                                                                          stable condition. No respiratory distress noted.
           VS taken by Nurse Black, BP 130/90 02 96% on ra.
 Result Comments
 f14:     Pulse Oximeter
           room air

           Collected Date 7/18/2015           7/18/2015        7/18/2015         7/18!2015    7/18/2015 7/16/2015 '
          Collected
          rocedure ._ Time   1427 PDT
                        _ _ ._                14:08 PDT        13:45 PDT
        P
                                    __               _                          _13:11
                                                                                  . PDT  _    12:55_ PDT 21:50 PDT
 Systolic BP                                                                                                        Uni4s    Reference Range.
                                 -                -                -               125
 Diastolic BP                                                                                     -        157"             [90-140]
                                 -                -                -               91 "
 Temperature                                                                                      -         98"             [50-90]
                                                                                   98             -         97.1    DEGF    [97.0-99.6]
 Heart Rate                      -                -                -               100            -          83             j60-100]
 PulseOx
      _ __imeter                 -                -
                            __               _.                    -               96             -        ggao
'Resp                            -                -                -               19             -          20    :Minutes
 SOAP Charting             See BelowTo3
                                 _ _
                                        3   See BelowT4~6    See BelowT4J5    See BelowT438
 Blood GluwsePOC                                  _                _                              -           -
                                                                                    _         133"~'~         -    ;mg/dL   [70-110]
Textual Results
T433:     7/18/2015 1427 PDT(SOAP Charting)
          ~Wll~endorseto PM shift.'
T434:     7/18/2015 14:08 PDT(SOAP Charting)
          1V discontinuetl. ;
T435:     7H8/2015 13`.45 PDT(SOAP Charting)
          The patient is in front of the 7100 nurse's station, awake, and was
                                                                              observed to be adjusting the IV fluid rate.
          Instructed against making adjustment to the current IV fluids. Talking
                                                                                 to the unit trusty and custody staff. RNP
          Konian was notified and ordered for IV fluid to be discontinued.
T436:     7/18/2015 13:11 PDT(SOAP Charting)


Inmate Name: VOSKANYAN, ROBERT ROUBO                                             CII Number:           AXXXXXXXX
DOB:         12/30/1980                                                          Booking Number:       4361976




                                                                                                                                                /`~!
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 159 of 171 Page ID
                                   #:2231

                                                          Inmate Medical Documentation
                                                     Los Angeles County Sheriffs Department

                                                                     Point of Care

             H=High L=Low C=Critical @=Abnormal c=Corrected f=Result Comment O=Order Comment i=Interpretive Data
                                                                                                                   '=Performing Lab
  Textual Results
  T436:     7!1812015 13:11 PDT(SOAP Charting)
           Responded mandown @1.255 with Nurse Bhanji, Pt found with prone position on the floor in his dorm, Small
          amount of Brownish Emesis on the floor, Pt surrounded by Deputies, Pt was moving his neck and Radial pulse
           present, Pt refused to open his eyes and verbal response but when nurse asked his name and pt pointed his
                                                                                                                          right
          finger to his wristband on his left hand. Pt responded to pain stimuli. VSS. 02 Sat 96°/a on room air.
                                                                                                                 Transferred pt
           to gurney supported by Backboard. Cervical &Spinal precaution maintained.

          @1300 Supervisor Gonzaque notifietl to RNP Konian and received order for IVF with NS TKO, and monitoring
                                                                                                                              pt
          for comfort and safety.
          O: BGM=133, Pt responsive but refused to verbal response. Pt lying on gurney with backboard side
                                                                                                                  rails up, Side
          rails paded by several blankets. IV inserted by Nurse Bhanji @first attempt, with 22G Angiocathe#er Flushed
                                                                                                                            with
          NS with good blood return, No s/sx of infiltration: Neurovascular checked intact except for eye d/t
                                                                                                              pt didn't want to
          open his eyes. Sensation intact. Respond to stimuli.

          A: S/p Fall
          P: Will keep monitor pt and notify MOD if pt has any change condition or medical concerns. RNP
                                                                                                         Konian will
          observe and endorse to next MOD for further order as needed.
 Result Comments
 f20:     Pulse Oximeter
          Room air
 f25:     Blood Glucose POC
          Device SN:00067313288

            Collected Date 7/16/2015        7/16/2015    7116/2015                 7/16/2015
            Collected Time 21:09 PDT       20:16
                                             _._ PDT_    19:39 PDT
                                                               _   '
                                                                               -
                                                                                   19:32 PDT
       ...Procedure
                                                                                                Units    Reference Range
'Blood Glucose Result           -            _    -         102.                                mg/dL
 I2C-Problem                 FF-UP           FF-UP           -         MANDOWN =UNCONSCIOUS
  SOAP Charting
             . _ ...      See Below ra3~ .See BelowT^~       -              See BelowT439
iBlood Glucose POC                              -         102 2e''                              mg/dL    [70-110]
Te~ual Results
T437:    7/16/2015 21:09 PDT(SOAP Charting)
         o= PATIENT CALLED CLAIMS HE HAS AN ORDER FOR WHEELCHAIR &WANTS
                                                                            TO BE ON BOTTOM BUNK .
          THE ACTUAL ORDER'S WALKER .REPEAT BP=132/89,PR=70/MIN.,RR=I8/MIN.,T=98
                                                                                 F,02 SAT=98°/aRADR.
         SILVANSKAYA NOTFIED W/:PHONE ORDER TO TRANSFER HIM TO 7100R200.DESK
                                                                               1VURSE MOSCOSO~
         CALLED &...SAID THERE'S A BED BUT HE'LL LOOK FOR A WALKER:'
T438:    7/16/2015 20:16 PDT(SOAP Charting)              '
         0= RTS. FULLY AWAKE NOW,STILL C/O BODY WEAKNESS &
         HEADACHE,BP=128/98,PR=111/MIN.,RR=201MIN,T=98F,02 SAT= 98%RA -- REPORTE
                                                                                 D TO DR.'
        "
        ,SILVANSK. AYA W/ PHONE ORDER TO GIVE METOPROLOL NOW THEN CONTINUE MONITORING IN THE
                 ,
         CLINIC.
T439:    7h 6/2015 19:32 PDT(SOAP Charting)
        S= RESPONDED TO A MANDOWN W/NURSE GALINDO @ 1915 RE: PATIENTS HAS PASSED-OUT,
                                                                                          WE
        FOUND HIM INSIDE HIS CELL LYING ON THE FLOOR ,AROUSABLE & TRANSFERED
                                                                             SELF TO THE
        GURNEY W/2 ASSIST THEN CONTINUE TO CLOSE HIS EYES DOESN'T ANSWER TO VERBAL
                                                                                      STIMULI
        BUT REACTED &SAT DOWN WHEN AMMONIA WAS APPLIED TO HIS BOTH NOSTRILS
                                                                              .
        O=NOW DROWSY BUT OPENS EYES &FOLLOWS COMMAND V1MEN IN THE CLINIC ,HE'S NOT
                                                                                       IN C-R
        DISTRESS -- NO SOB, BREATHING SPONTANEOUSLY, EQUAL & UNLABORED, NO C/O PAON
                                                                                    &
        DISCOMFORT.
        A= IMPAIRED TISSUE PERFUSION POSSIBLE CEREBRO-VASCULAR // CARDIO-VASCULR
        P= WILL CONTINUE TO MONITOR // WILL NOTIFY THE MOD.


Inmate Name: VOSKANYAN, ROBERT ROUBO                                        CII Number:        AXXXXXXXX
DOB:         12/30!1980                                                     Booking Number:    4361976



                                                                                                                                      ~~
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 160 of 171 Page ID
                                   #:2232

                                                     Inmate Medical Documentation
                                                Los Angeles County Sheriffs Department

                                                             Radiology

   Accession                      Exam                           Exam DatelTime                    Ordering Physician
   DX-15-019707                   Shoulder LT                    7/21/2015 17:07 PDT               ZOLNOUNI MD,PARVANEH
                                                                                                   P/PHYSICIAN -452469
   Reason For Exam
 (Shoulder LT) Injury
   Diagnostic Interpretation
  LEFT SHOULDER

  No change since 10/24/14. Old trauma ofthe lateral clavicle with AC separation.
  No acute bony abnormality. Alert sent.
  MAYNARD ,WALTER /PHYSICIAN
 (Electronic Signature)
  Date Signed: 07.22.15
  Transcribed By: LM
  Date Tianscrrbed: 07.22.15



  Accession                      Exam                            Exam Date/Time                    Ordering Physician
  DX-15-019709                   Hip LT                          7/21/2015 17:07 PDT               ZOLNOUNI MD,PARVANEH
                                                                                                   P./PHYSICIAN -452469
  Reason For Exam
 (Hip L~ Injury
  Diagnostic Interpretation
 No acute bony abnormality.
 LANDAU. EARL K/R,4D/OLOGISTMD 051710
(Electronic Signature)
 Date Signed: 07.22.?5

 Date Transcribed: 07.22.15



 Accession                       Exam                           Exam DatelTime                 Ordering Physician
 DX-15-019708                    Ribs Unilateral LT             7/21/2015 17:07 PDT            ZOLNOUNI MD,PARVANEH
                                                                                               P./PHYSICIAN -452469
 Reason For Exam
(Ribs Unilateral LT)Pain
 Diagnostic Interpretation
 No acute bony abnormality.
 LANDAU, EARL K/RAD/OLOG/STMD 051710
(Electronic Signature)
 Date Signed: 07.22.15

 Date Transcribed: 07.22.15




Inmate Name:        VOSKANYAN, ROBERT ROUBO                        CII Number:           AXXXXXXXX
DOB:                12/30/1980                                     Booking Number:       4361976




                                                                                                                      /~~
 Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 161 of 171 Page ID
                                    #:2233
Patient Name: VOSKANYAN, ROBERT ROUBO   ~~
Date of Birth: 12/30!1980                                                        ~ ~.                              MRN: AXXXXXXXX
                                                                                                                      FIN: 4361976

                                                         `Auth (Verified)'


                                                                                        ,~-~ ~(3(o IQ7~i
                                                                                          ~LfiMBEAS OR THE BOARD

                    ate-               COUNTY OF LOS ANGELES                                 Hann ~.sous
                 ~ l ,~~
                f..                  OFFICE OF INSPECTOR GENERAL                          ►uax ~un~r-rxow~s
                1•      ~•~                     sizsoun+tm~.srrt~r,~narnnFwox                sxnu cu~+~
                 ~~   ~                           IAS MiGP1E5,CAlIF00.NL190013
                                                         ( L13)9746100                         DON RW9H

                                                                                         MICHAEL Q AKIUNOVICH
                MAX HUNTSMAN
                INSPEQ'OR GENERAI.




                December 29, 201:~~

               Medical Services B~~reau
               450 Bauchet Street
               Los Angeles, CA 90012

                Dear Medics! Services Bureau:

               The Inspector General requests any and all medical and mental health
                                                                                    records
               pertaining to Mr. Robert Voskanyan Booking #4361976 from June 19, 2Q15
                                                                                        to
               December 29, 2015. if you have any questions, please contact me at (213)
                                                                                         974-6100.

               Sincerely,


               MAX HUNTSMAN
               INSPECTOR GENERAL

               By
               Stacey Nelson
               Monitor


              MH:sn




                                                                                                                       ,~a
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 162 of 171 Page ID
                                   #:2234
                                      ,~

                                                     Inmate Medical Documentation
                                                Los Angeles County Sheriffs Departrnent

                                                              Radiology

   Accession                     Exam                             Exam Date/Time                    Ordering Physician
   DX-15-018376                  Ribs Unilateral LT               7/8/2015 15:52 PDT                KYAZZE ,FRED B./MD
                                                                                                    420141
  Reason For Exam
 (Ribs Unilateral LT) Injury
  Diagnostic Interpretation
  No acute bony abnormality.
  CHANG, R/CHARO/RADIOLOGY PNYSlCIAN
 (Electronic Signature)
  Date Signed: 07.09.15

  Dafe Transcribed: 07.09.15



  Accession                     Exam                             Exam Date/Time                     Ordering Physician
  DX-15-018375                  Chest PA                         7/8/2015 15:52 PDT                 KYAZZE ,FRED B./MD
                                                                                                    420141
  Reason For Exam
 (Chest PA) Chest Pain
 Diagnostic Interpretation
 No acute cardiopulmonary disease.
 CHANG,RICHARD/RADIOLOGYPHYSICIAN
(Electronic Signature)
 Date Signed: 07.09.15

 Date Transcribed: 07.09.15



 Accession                      Exam                            Exam Date/Time                      Ordering Physician
 DX-15-018360                   Facial Series                   7/7/2015 19:58 PDT                  SILVANSKAYA ,YELENA M /
                                                                                                    MD 533423
 Reason For Exam
(Facial Series) Injury
 Diagnosfic Interpretation
 No acute bony abnormality.
 Minimally displaced nasal bone fracture, probably old.
 CHANG ,RICHARD /RADIOLOGY PHYSICIAN
(Electronic Signature)
 Date Signed: 07.08.15

Date Transcribed: 07.08.15




Inmate Name:       VOSKANYAN, ROBERT ROUBO                         CII Number:            AXXXXXXXX
DOB:               12/30/1980                                      Booking Number:        4361976




                                                                                                                         ~~3
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 163 of 171 Page ID
                                   #:2235

                                              Inmate Medical Documentation
                                         Los Angeles County Sheriffs Department
                                              Inmate Medical Documentation

                                                                 P: Dr Silvanskaya notified.
                                                                    Order received to give another
                                                                 dose of metoprolol 25 mg xl now.
                                                                    Noted and carried out.
                                                                    POC discussed with patient.
                                                                   Will endorse to EM shift continuity
                                                                 of care.



                          Clinical Progress Notes
                     07/20/15 21:00 PDT Performed by OLIVARES                JULIET P / RN 542679
                     Entered on 07/20/15 21:22 PDT

  2C-Progress Note
  - ---------------
  SOAP Charting                                                  S:   I have high blood pressure and
                                                                 my chest hurts. (Pointing to his mid
                                                                 chest, non radiating pain.) I feel
                                                                 dizzy and my head hurts. I need my
                                                                 wheelchair, they gave me a wheelchair
                                                                 when I was at LCMC. ~' Denies blurry
                                                                 vision, nausea or vomiting.

                                                                0:1955H: Patient with above medical
                                                                 concern during evening pillcall.
                                                                Patient standing with walker by
                                                                celldoor. Alert and verbally
                                                                oriented,- respirations spontaneous
                                                                and unlabored with equal chest rise,
                                                                no nasal flaring observed. Skin warm
                                                                and dry to touch, distal pulses
                                                                palpable and present. Non
                                                                diaphoretic, non pallor, non
                                                                cyanotic. No facial grimacing or
                                                                guarding noted. Patient able to
                                                                transfer from walker to gurney
                                                                without assistance and brought
                                                                infront of Nurse's station. EKG done
                                                                and result faxed to MOD for review.
                                                                Lungs CTAB. PERLA.
                                                                VS-T- 98.0 P-119bpm R-18 BP- 170/100.
                                                                02 sat - 97% on room air
                                                                     Repeat BP = 150/104
                                                                2000H- BP - 163/88 HR- lllbpm

                                                              'P: MOD Dr Silvanskaya informed bf
                                                               patient's medical condition. Order
                                                               received to give patient metoprolol
                                                               25mg po xl now.
                                                               Analgesic balm BID x lOdays to
                                                               affected areas. Order noted and

Inmate Name:   VOSKANYAN, ROBERT ROUBO                       CII Number:          AXXXXXXXX
DOB:           12!30/1980                                    Booking Number:      4361976




                                                                                                         ~sy
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 164 of 171 Page ID
                                   #:2236

                                                             Inmate Medical Documentation
                                                        Los Angeles County Sheriffs Department
                                                                       Point of Care

                 H=High L=Low C=Critical Qa =Abnormal c=Corrected    Result Comment O=Order Comment i=Interpretive Data '=Performing Lab

           Collected Date   7/22/2015         7!22/2015        7/22/2015        7/22/2015          7/21/2015
          Collected Time 13:05 PDT            09:39 PDT        08:27 PDT        08:00 PDT          18:46 PDT
       Proce
       _ __ dure  _ __                                                                                            Units   Reference Range
 2C-Problem                     -                 -          Radiology Alert
                _ __                                                                 -         _      -
 'SOAP _Charting          See BelowT415
          . _ _ ._                          See BelowT"'fi   See Below""       See Belowr<,e          _
 Soap_Provider                  -                 -                -                   -       See Belowrs,a~3,
 Textual Results
 T415:     7/22/2015 13:05 PDT(SOAP Charting)
             O       Patient back from attorney room, Offerred prn Robaxin, but patient declined.
 T416:     7/22/2015 09:39 PDT(SOAP Charting)
             recieved call from nurse Anderson 7100 desk nurse in reference to pt and xray
                                                                                           alert
          lasd ortho reviewed; LCMC RECORDS,POWERCHART AND XRAYS( 2010,
                                                                        2015)
          LASD ORTHO ALSO SPOKE TO r lan u ho confirmed that has
                                                                          pt     and old injury unchanged since 2010,
          radiologist entered and xray alert Z2 no previous mention of ac seperation.'
          pf has been evaluated by lasd medical and Icmc in reference to same incident
                                                                                        ;
          conveyed findings to`both Nurse Anderson and Dr. Zolnouni

          it is the LASD ORTHO opionion that pt can be managed by general practione
                                                                                    r 2/2 chronicity of issue and no new
          issues or changes noted.
 T417:    722!2015 08:27 PDT(SOAP Charting)
          O-Received Radiology alert,a copy given to Dr. Zolnouni.
 T418:    7/22/2015 08:00 PDT(SOAP Charting)
          S "I am not coming out for my dressing change, i will write you up, i don't need
                                                                                           you help, i have order for
          wheelchair, i need a wheelchair to come out, i can't walk"

          O Patient is awake, alert and oriented to person, place and purpose. Respirat
                                                                                             ion is even and unlabored. Speech
           is clear and coherent. Patient observed standing in his cell and then walked
                                                                                          to his sink without using his walker,
          patient has an order for a walker. Patient was instructed to come out for
                                                                                     his dressing change x3, but patient
         refused and made the above statement, threatning to write up this writer.
                                                                                      Patient teaching on the importance of
         dressing change. Patient pulled down his underwear to show this writer two
                                                                                         areas of redness on his right buttock
         through the window in his cell. Patient refused to come out of his cell for
                                                                                     further assessment. He refused to sign
         the release from responsibility form. Form signed by writer and Deputy Sanford.

         A       Non compliance

         P   Placed on CSU line for further evaluation
            Patient was instructed to notify medical stafflcustody of any further concerns
                                                                                           , patient was selectively mute to
         education.
T513:    7/21/2015 18:46 PDT (Soap_Provider)
         Patient with complaint of pain to left shoulder, left ribs and left hip. History of
                                                                                             same since assault 2 weeks ago. He
         was evaluated in UC at that time and also was sent to LCMC because of continue
                                                                                                 d symptoms. Patient states
         current symptoms are not new. Denies sob, abd pain, focal weakness. Has
                                                                                           persistent headaches. No neck pain or
         focal neuro complaints.

         afebrile, stable
         awake and alert, comfortable
         HEENT: EOMI face symmetric, bilateral infraorbital ecchymosis, no Battle's sign,
                                                                                          no epistaxis, no septa!
         hematoma, no facial flail segments, upper missing teeth, no alveolar ridge bony step off


Inmate Name: VOSKANYAN, ROBERT ROUBO                                           CII Number:             AXXXXXXXX
DOB:         12!30/1980                                                        Booking Number:         4361976




                                                                                                                                            /~~
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 165 of 171 Page ID
                                   #:2237
                                                  ~~

                                                               Inmate Medical Documentation
                                                          Los Angeles County Sheriffs Department
                                                                           Point of Care

               H=High L=Low C=Critical Qa =Abnormal c=Corrected f=Result Comment O=Order Comment
                                                                                                 i=Interpretiv         e Data `=Performing Lab
  Textual Results
  T409:     7/24/2015 D020 PDT(SOAP Charting)
            Examined back &front of head/face, back, chest, and bilateral upper 8~ lower extremitie
                                                                                                     s. No vision problem,
            PERRL. Assisted pt up to gurney and brought to front of 7100 Nurse Station for further evaluation
                                                                                                                . Upon
            evaluation of left buttock, a reddened, mildly raised 1 inch in diameter bump is observed.
                                                                                                        No drainage observed.
            Cleansed with NS and covered with neosporin ointment dressing. Respirations even and unlabored
                                                                                                                 . Pt is
            observed to be able to his lower extremities well while lying on the gurney with no moaning or
                                                                                                            groaning in pain.
               Pt has been seen throughout the day due to pt was supposed to go to LCMC ENT appt
                                                                                                      but did not go due to pt
            insistin9 he needs a wheelchair to 9et to his LCMC a t. Per Dr Zolnouni, no wheelchair
                                                                PP                                  ,;pt was observed by MD
            to be able to walk. Walker has been ordered since 07/16/15 to assist pt in ambulatio
                                                                                                 n.
            A-'Alteration in tissue pertusion related to high blood pressure.
              Risk for injury related to mildly impaired mobility.

            P- Will notify MOD for further orders. Will keep pt in front of 7100 Nurse Station for further
 T410:      7/23/201519:28 PDT(SOAP Charting)
                                                                                                           observation.
            S: "I have pain all over, can you give me something."


           O:During 2000 pill call, Pt stated the above, Pt is on CSU line for generalized pain
                                                                                                and diuiness. AAOx4, not in
           distress, respirations even and unlabored, skin warm and dry. Pt on norco that will expired
                                                                                                        today. Pt states pain of
           10/10 "everywhere". No facial grimacing observed, observed ambulating with a steady
                                                                                                    gait, speaks coherently,
           able to make needs known.


           A: Acute Pain r/t effects of previous injuries


           P: Obtained order for motrin from Dc Silvanskya, Pt instructed to report any other
                                                                                              problem to medical/custody
           personnel, verbelized`understandingby stating "ok".
       _ _      __ __
             Collected Date 7/23/2015                   7/23/2015            7/23/2015       7!23/2015
             Collected
              _        Time _ 10:46   PDT               09:35 PDT            09:31 PDT
                                .              _                _                            04:35 PDT_
          Procedure...
                                                                                                          _Units  _ Reference Range
;Systolic BP                       138 .......              -                                    -                  [90-140
.' Diastolic BP                    89
 Temperature                                                 _.                _       ._    _   _                  [50 90]
                       _          97.6                                                                       DEGF   [97.0-99.6]
 Heart Rate                       102"                      -                      -             -                  [60-100]
PulseOxime _.. ter
                 _                97 M9 _                   -_ _                   -             -_
Resp
                             _ . ._20_.                                                                      Minutes
2C-Problem                          -          refusing LCMC ENT appt x1   See BelowT60 Med No Go to Court
SOAP Charting              See BelowT^"               See BelowTd72        See BelowT"'   See BelowT•,•
Textual Results
T60:      7/23/2015 09:31 PDT(2C-Problem)
          Requesting wheelchair for LCMC appointment
T411:     7/23/2015 10:46 PDT(SOAP Charting)
          S==="They don't want to send me to LCMC. I told them I need a wheel chair. If
                                                                                          there is no wheelchair they can
          call the ambulanc
                    .. .;.  e to take me`tothe hospital My whole bady aches; I feel dizzy. Everything is wrong with'me. l
          was beaten up. Look at my teeth."




Inmate Name: VOSKANYAN, ROBERT ROUBO                                               CII Number:        AXXXXXXXX
DOB:         12/30/1980                                                            Booking Number:    4361976




                                                                                                                                                 ~,j~o
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 166 of 171 Page ID
                                   #:2238

                                                              Inmate Medical Documentation
                                                         Los Angeles County Sheriffs Department
                                                                          Point of Care
               H=High L=Low C=Critical ~=Abnormal c=Cortected         Result Comment O=Order Comment i=Interpretive Data'=Performing Lab

   Textual Results
   T405:     7/24!2015 14:18 PDT(SOAP Charting)
             14:10hrs- O-Paramedic arrived rescue #1 Johnson, Generoso. Report given by nurse Talabi. sealed envelope
             given. Paramedic left with patient @14:15hrs.
   T406:     7/24/2D15 14:05 PDT(SOAP Charting)
             S===" I did not my head"

            0===.Inmate trustee called for a mandown in 7314. -Responded to a mandown in pt cell. Found pt laying on the
            floor on his left side. Pt not responding to verbal command, Pulses strong and palpable to carotid and all
            extremities. Respiration even and unlabored with symethrical chest rise. No respiratory distress noted at this time.
             Skin warn and dry to touch, non diaphoretic. Pt responded to amonia inhalation and answered as above to the
            question 'did you hit your head?' BGM 98 and VS below

            A=== Risk for injury; fall
                Risk for impaired tissue perfusion

            P=== Notified Dr, Pryor who was at the nursing station. Kept pt in the same position to maintain spinal precaution.
             MD used Amonia inhalation to wake pt up. Paramedics called at this time. IV access started with TKO order from
            Dr. Pryor
  T407:     7/24/2015 14:02 PDT(SOAP Charting)
            13:56hrs- Paramedic summoned. spoke with #78. 6000 control deputy Montoya notified and made aware.
  Result Comments
  f19:     Pulse Oximeter

 f24:       Blood Glucose POC
            Device SN:00066513288

            Collected Date 7/24/2015     7/24/2015        7/24/2015       7/23/2015 i      7/23/2015      7/23/2015
           Collected Time 04:30 PDT ' 00:51 PDT           00:20 PDT     123:50 PDT '       19:28 PDT      12:50 PDT
          Procedure
                                                                                                                      Units     :Reference Range
 Systolic BP                 148"            -              158"             158"     '         -           144"                 X90-140]
  Diastolic BP                90             -                88              88                -           99"                 [50-90]
 'Temperature                97.6            -               97.6            97.6               -           97.4      DEGF      j97.0-99.6]
 'Heart Rate                 106" _          -              115"             115"
     _ ..                                                                                       -            97                 ;[60.100]
  Pulse Oximeter              98             -                97              97                -            98
  Resp                        20             -                20              20                -            18       Minutes
 2C-Problem                    -       See Below TSB     See Belowrs9          _                _             _
 SOAP Charting.                      , See Below t<oe   See BelowT409 ;        _          See Belowra,o
 Textual Results
 T58:      7/24/2015 00:51 PDT(2C-Problem)
           "Man down", pt states he blacked out and fell back on the floor.
 T59:      7/24/2015 00:20 PDT(2C-Problem)
           At 2345 pm, responded to a "man down" at cell 7314, pt is stated to be lying on the floor
 T408:     7/24/2015 00:51 PDT(SOAP Charting)
           P- MOD Dr Tung notified of pt's status of being a "man down" a couple of times today and wanting
                                                                                                            to have a
           wheelchair order, order noted and carried out: MD Line in AM.
 T409:     7124!2015 00:20 PDT(SOAP Charting)
           S- "I was sitting on the chair when I blacked out and passed out. I fell on my back. Nobody wants to help me.
           I've been complaining to get medical attention and they just leave me here in my cell. Look, I have some kind
                                                                                                                             of
           infection on my left butt. I think it's a staph infection. It's causing me to have dizziness and bodyaches.
                                                                                                                       I have
           pains, it's a 10 out of 10." states pt.

           O- Pt seen lying on the floor when medical personnel came to the door on his cell. Pt observed to get up to sit on
           the floor. Pt is A/O X 3. Speech clear and coherent. Skin warm, dry, and intact; no visible injury observed.

Inmate Name: VOSKANYAN, ROBERT ROUBO                                               CII Number:             AXXXXXXXX
DOB:         12/30/1980                                                            Booking Number:         4361976
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 167 of 171 Page ID
                                   #:2239

                                                       Inmate Medical Documentation
                                                  Los Angeles County Sheriffs Department

                                                                 Point of Care

            H=High L=Low C=Critical(d1=Abnormal c=Corrected f=Result Comment O=Order Comment i=Interpretive Data '=Performing
                                                                                                                                  Lab
  Textual Results
  T403:     7/25/2015 01:36 PDT(SOAP Charting)
           LCMC papers 7 pages faxed to MOD,Dr Tung, will review LCMC recommendations.
 T512:    7!25/2015 01:30 PDT(Soap_Provider)
          S: 34 YR. OLD ARMENIAN MALE WAS CLEARED FOR ABOVE PROBLEMS BY LCMC , ON 7-24-2015.
             SEE DR. A. PRYOR'S 7-24-2015 CONSULT REQUEST. HX OF"MAN DOWN" BOUT, AFTER FALLING
          FROM TOP BUNK. Patients tachycardia improved with i.v. fluids at LCMC.
              LCMC report seems to infer that patient is an unreliable historian.
          O: ON 7-24-15, AT LCMC, BP = 140/113; HR = 101.
               HEAD CT SCAN NEG. RECENT CHEST X RAY NEG. EKG NEG. TROPONIN NEG. D- DIMER LOW.
           LUMBAR SPINE X RAY NEG.
          A: AS ABOVE.
          PLAN: AGREE WITH USING PRN MOTRIN FOR SCIATICA.
                  AS DISCUSSED WITH NURSE, I FEEL THAT PRN NORCO (AS RECOMENDED BY LCMC REPORT)
           IS NOT ABSOLUTELY MEDICALLY NECESSARY IN THIS CASE (N.B.: RISK OF RESPIRATORY
          DEPRESSION,SEIZURE, EVEN DEATH ,FROM ORAL NARCOTIC USE).
                                                           V. TUNG, D. O. MOD x
          Collected Date    7/2512015      7/24/2015   7/24/2015      7!24/2015       7/24/2015      7/24/2015
          Collected _Time   01:14 PDT      14:27 PDT   14:18 PDT      14:05 PDT       14:02 PDT      13:55 PDT
                                   __                              -          _               _
      ..Procedure                                                                                       --
                 _. _ _ _                      _           _                               __   _                Units      Reference Range
;Systolic BP                  162"                                      166".              _                               [90-140]
 Diastolic BP        _.        85                                       122"                                               [50-90]
:Temperature
       Rate. _ . _ _ _ ~ 96.7 ~                                        - -      -              _                 DEGF      [97.x99.6]
;Heart                         83                                       112 w
 Pulse Oximeter                98                                                                        _           _     _X60-100]
                                                                                                                             __
                                                                        99"'
 Resp                          18              -           -             18               -             -        Minutes
Blood Glucose Result            -             98           -              -               -                      mg/dL
                                                                                                        -
2C-Problem                LCMC returnee. :     -           -          Mandown             -             -
iSOAP Charting            See BelowT404        _     See Below r4o5 See BelowT408   See BelowT407       -
Blood Glucose POC               -              -           -              -              -            9824''     mg/dL     [70-110]
Textual Results
T404:     7/25/2015 01:14 PDT(SOAP Charting)
         S - "I went mandown for chest pain, I ddi nit go to court they did Cat scan, draw some blood and I supposed to
          have MRI, I need a wheelchair or else I will fall down"
         O - LCMC returnee, alert/ orientedx3, respirations even and unlabored. Patient was seen in ED with Discharge
                                                                                                                        Dx
           Chest pain non cardiac; Concussion, Low back pain, syncope. The following tests were done:
         CT head: neg, Labs including trop: neg, EKG: DEM interpretation: Normal Sinus rhythm, Normal PR, QrS
                                                                                                                  and QT
         intervals, No ST segment chamges, Normal Twaves- Normal EKG, no signs of brugada, WPW, HCM, AV
                                                                                                                  blocks,
         QT prolongation.
         RECOMMENDATION:
         pain control for sciatica: Motrin 600mg PO g6hrsx2 weeks, Norco 5/325mg PO q 6hrs PRN pain, not relieved
                                                                                                                     by
         norco
         Encourage PO hydration as pt was dehydrated in ED
         Please have him follow up with jail MD in 2-3 days
         A- Risk for alteration of comfort r/t pain and discomfort
            Risk.for insufficient tissue perfusion r1t disease process
         P- MD line for follow up
            Encourage fluids
            Medicate for apin as ordered
            CSU line for follow up
T405:    7/24/2015 14:18 PDT(SOAP Charting)



Inmate Name: VOSKANYAN, ROBERT ROUBO                                     CII Number:               AXXXXXXXX
DOB:         12/30/1980                                                  Banking Number:           4361976




                                                                                                                                        /J~
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 168 of 171 Page ID
                                   #:2240

                                                       Inmate Medical Documentation
                                                  Los Angeles County Sheriffs Department
                                                               Point of Care

            H=High L=Low C=Critical @=Abnormal c=Corrected FResult Comment O=Order Comment i=Interpretive Data `=Performing
                                                                                                                              Lab
 Teactual Results
 T513:      7/21/2015 18:46 PDT (Soap_Provider)
          Neck: no midline tender, trachea midline
          Lungs: clear no crepitus no flail segments
          Heart: S1S2
          Abd: soft NT no rebound no guarding
          Back: no midline tender
          Ext: no deformity FROM, NV intact
          Neuro: nonfocal

         Xrays left shoulder, ribs, hip, grossly unremarkable:

         A/P
         Patient with pain to previously injured regions. No evidence of fracture or dislocation. No PTX on cxr. Patient
         without facial deformity, no EOM entrapment, no focal neuro complaints. Given continued headaches status post
         head injury, will obtain CT head.
         No further intervention indicated.
         Follow up MD line for continued health care maintenance.
         Will provide addendum for CT head.




         19:38 Addendum


                                                           * Final Report
         Reason For Exam
         Trauma

         Diagnostic Interpretation
        No acute intrcranial abnormality. Age-nterdeterminate bilateral nasal bone fractures.;

        Signature Line
        HERR,I~E~TII ,' LAC-USC RADIOLOGIST Non S
       (Electronic Signature)
        Date Signed: ,07:21.15

        Date Transcribed: 07.21.15


        This document has an image


        Result type:                 CT Head
        Result date:                 21 July 2015 18:26
        Result status:               Auth (Verified)


Inmate Name: VOSKANYAN, ROBERT ROUBO                                  CII Number:           AXXXXXXXX
DOB:         12/30/1980                                               Booking Number'.      4361976




                                                                                                                                    ~~
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 169 of 171 Page ID
                                   #:2241

                                                                  Inmate Medical Documentation
                                                             Los Angeles County Sheriffs Department

                                                                         Point of Care

                H=High L=Low C=Critical @=Abnormal c=Corrected fiResult Comment O=Order Comment
                                                                                                                i=Interpretive Data'=Performing Lab
   Textual Results
   T513:     7/21/2015 18:46 PDT (Soap_Provider)
             Performed by:                    JEFFERSON ,KEITH A. / RAD TECH /545521 on 21 July 2015.18:26
             Verified by:                     HERR ,KEITH /LAC-USC RADIOLOGIST Non Sheriff on 21 July 2015 18:36
             Encounter info:                  4361976, IASDJHIS, Inpatient, 06/19/2015 -
  Corrected Results
  c31:     Soap_Provider
           Textual result corrected on 7/21/2015 19:36 PDT by CERVANTES ,JOSE UUSC PHYSICIAN
                                                                                             /USC PHYSICIAN-NON SHERIFF
             Patient with complaint of pain to left shoulder, left ribs and left hip. History of same since assault
                                                                                                                    2 weeks ago. He
             was evaluated in UC at that time and also was sent to LCMC because of continued symptom
                                                                                                               s. Patient states
             current symptoms are not new. Denies sob, abd pain, focal weakness. Has persistent headache
                                                                                                                  s. No neck pain or
             focal neuro complaints.

            afebrile, stable
            awake and alert, comfortable
            HEENT: EOMI face symmetric, bilateral infraorbital ecchymosis, no Battle's sign, no epistaxis,
                                                                                                           no septa)
            hematoma, no facial flail segments, upper missing teeth, no alveolar ridge bony step
                                                                                                 off
            Neck: no midline tender, trachea midline
            Lungs: clear no crepitus no flail segments
            Heart: S1S2
            Abd: soft NT no rebound no guarding
            Back: no midline tender
            Ext: no deformity FROM, NV intact,t'
           fNeu~o: nonfocal

            XraysJeft shoulder, ribs, hip, grossly unremarkable

           A/P
           Patient with pain to previously injured regions. No evidence of fracture or dislocatio
                                                                                                  n. No PTX on cxr patient
           without facial deformity,no EOM entrapment, no focal neuro complaints. Given continued
                                                                                                         headaches status post
           head injury, will obtain CT head.
           No further intervention indicated.
           Follow up MD line for continued health care maintenance.
           Will provide addendum for CT head.
                 __              _.
          Collected Date 7/21/2015            7/21/2015                 7/21/2015        7/21/2015
          Collected Time 17:21 PDT
                                          __ .16:43
                                               ... PDT                  15:30
                                                                           _ ... PDT     14:41 PDT
       Procedure
                                 _         _      _                                        .          Units
                                                                                                        _         Reference Range !;
:Systolic BP         _       714                                                            134....              [90-140]
 Diastolic BP                84                     -                        -              94x                  [50-90]..
 Temperature                98.3                    -                        -_.
                 _       _              _                                                   98        DEGF       [97.0-99.6]
 Heart Rate _                100 _ ___
                   _ _.                                                                    108"                  '[60-100]
Pulse Ox'imeter
        ._                   97                                              -
                             18    _.
 Resp
                                                                                               18     Minutes
2C-Problem              See BelowT61  Transfer to Urgent care               -
SOAP Charting           See BelowT"e      See BelowT4~~               See BelowT^z
Textual Results
T61:      7/21/2015 17:21 PDT(2C-Problem)
          Ieft shoulder pain, left rib cage pain, left hip pain. HA
T419:     7/21/2015 17:21 PDT(SOAP Charting)




Inmate Name: VOSKANYAN, ROBERT ROUBO                                               CII Number:                AXXXXXXXX
DOB:         12/30/1980                                                            Booking Number:            4361976




                                                                                                                                                      I~~
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 170 of 171 Page ID
                                   #:2242

                                                                Inmate Medical Documentation
                                                           Los Angeles County Sheriffs Department

                                                                              Point of Care

               H=High L=Low C=Critical (a~=Abnormal c=Corrected FResult Comment O=Order
                                                                                        Comment                   i=Interpretive Data '=Pertorming Lab
  Textual Results
  T419:     7/21/2015 17:21 PDT(SOAP Charting)
            S"I was jumped on by 40 people on July 7th and I was sent here and they sent me back my
                                                                                                             to    cell. Last July
            14th I was sent to LCMC. I am still hurting. My left shoulder, left hip, left rib cage
                                                                                                   and left and right of my head."
            o-recieved pt. from MCJ, alert, orientedx3, ambulates via w/c, calm, cooperative,
                                                                                                   breathing is regular and
            unlabored,in no acute distress, waistchained, wearing a prescription glasses.
                                                                                                No swelling and no bruising and no
            break on the skin on left shoulder, left rib cage, and left hip, affected areas are tender palpation
                                                                                                        to           . C/o bilateral
            temporal pair, no bump noted. Alleged losing consciousness when he was jumped on. Denies
                                                                                                                  n/v. Admits blurry
            vision. PERRLA.

            a-acute pain
            injury

            p-referred to USC and for eval
 T420:      7/21/2015 16:43 PDT(SOAP Charting)
            O; Pt transfered to Urgent care on W/C,
              Check X- Ray first ,then he is going to U.C.
               Deputy Hernandez escorted him
 T421:     7/21/2015 15:30 PDT(SOAP ChaRing)
           O; pt is going to urgent ,.care, but at this time, W/G is not available
                                                                                     ,
            "pt has walker but'long ,mdistance walking , need w/c per Dr's order
             `pf c/o multiple body ache, ,include headache like -blurry vision , sometimes feel
                                                                                                dizziness..
              Dr. Zolouni was informed in the 7100 nursing station.
              pt will check X-RAY what he complains about but no head at t his time
                                      _                                                  per Dr: Zofouni
              Waiting to get w/c.
              Report Supervisor Moscoso:

            Collected Date          7/21/2015            7/21/2015          7/21/2015           7/20/2015    7/20/2015
            Collected Time          14:22 PDT            08:00 PDT          01:15 PDT           23:15 PDT    22:09 PDT
        Procedure
                                                                                                                            Units        Reference Range
 ;Systolic BP                          134                  138               136                  138            -                     [90-140]
 IDiastolicBP                          94"                  90                 90°"                96"            -                     [5D-90]
  Temperature                           -                    -       !
           _ _ .,
  Heart Rate
                                                                              97.4 ~              97.4            -         DEGF        [97.0-99.6]
                                      108 x                                    94ae _             103"
'pulse Oximeter                                             _                                      gg                                   [60-100]
         _      _. . _                 ,8 . _ ._                              97~~a
 Resp                                                     _ _                               _    '8                                   . ..   _.
                                                                              20 ~,z
2C-Problem                                                                                                                  Minutes
                           Multiple complaints of pain          -               -                  -              -
iSOAP Charting .                 See BelowT4a                   -        See Below74z~~,a          _        See Belowr°2"
Textual Results
T422:     7/21/2015 14:22 PDT(SOAP Charting)               ,,
         S- Pt is complaining of headache, left hip, left shoulder, left foot, left ribcage.
                                                                                             sharp n pairT
            at 10/10. He said the pain nevergets better, denies radiation and that
                                                                                         all this pain started after he fell
            on 07/15/15.
         O- Pt is alert and oriented tunes 4, skin warm and dry to touch, respirations even
                                                                                                   and un-labored,
            Uses walker to ambulate. Pt had history of altercation with. inmate and
                                                                                           was sent to LCMC by Ambulance
             last week for injury received from alteracation. `Unable to assessfurther at tFiis
                                                                                                    time. Pt k10 status
             will endorsed to pm shift.'"
         A- Impaired Comfort
            Acute pain '
         P-Notify Provider
           Urgent Care transfer as ordered
           Endorsed to PM shift to follow up with Urgent Care transfer order


Inmate Name: VOSKANYAN, ROBERT ROUBO                                                 CII Number:                A117798o8
DO6:         12/30/1980                                                              Booking Number'.           4361976




                                                                                                                                                           ~~
Case 2:15-cv-06259-MWF-KES Document 166-1 Filed 10/02/18 Page 171 of 171 Page ID
                                   #:2243

                                                          Inmate Medical Documentation
                                                     Los Angeles County Sheriffs Department

                                                                   Point of Care
              H=High L=Low C=Critical @=Abnormal c=Corrected f=Result Commen
                                                                               t O=Order Comment i=Interpretive Data '=Performing Lab
  Textual Results
  T423: .....J/2112015 01:15 PDT(SOAP Charting)
            P- Pt states he feels a better'and wants to go back to his cell to
  T424:     7/20/2015 22:09 PDT(SOAP Charting)
                                                                                     rest.
            O: Patient laying in gurney, not in any form of distress. Alert and
                                                                                oriented x3
               BP -140/87 HR-106bpm R- 20. 02 sat 98% on room air.
            P: Dr Sitvanskaya notified.
             Order received to give ansother dose of metoprolol 25 mg x1 now.
              Noted and carried out.
             POC discussed with patient.
             Will endorse to EM shift continuity of care.
  Corrected Results
  c2:        Systolic BP
             Date and time corrected from 7/21/2015 05:20 PDT on 7/21/2
                                                                       015 05:23 PDT by NERY RN, HECTOR E / RN 469203
  c4:        Diastolic BP
            Date and time corrected from 7/21/2015 05:20 PDT on 7/21/201
                                                                         5 05:23 PDT by NERY RN, HECTOR E / RN 469203
 c6:        Temperature
            Date and time corrected from 7/21/2015 05:20 PDT on 7/21/201
 c8:                                                                     5 05:23 PDT by NERY RN, HECTOR E / RN 469203
            Heart Rate
            Date and time corrected from 7/21/2015 05:20 PDT on 7/21/2015
                                                                           05:23 PDT by NERY RN, HECTOR E / RN 469203
 c10:       Pulse Oximeter
            Date and time corrected from 7/21/2015 05:20 PDT on 7/21/201
                                                                         5 05:23 PDT by NERY RN, HECTOR E 1 RN 469203
 c12:       Resp
            Date and time corrected from 7!21/2015 05:20 PDT on 7/21/2015 05:23
 c18:                                                                            PDT by NERY RN, HECTOR E / RN 469203
            SOAP Charting
            Date and time corrected from 7/21/2015 0520 PDT on 7/21/201
                                                                         5 05:23 PDT by NERY RN, HECTOR E / RN 469203
          Collected Date 7/20/2015                 _        _.                             _
                                             7/20!2015       7/20/2015     7/20/2015 7/20/2015
          Collected Time 21:Q0 PDT                                                                 7!1912015
                                            12:00 PDT        10:48 PDT    08:00 PDT 08:00 PDT
        Procedure                                                                                  11:48 PDT
                           _     _                                                                             Units   Referenc. e. Range
 Systolic BP                                                                                 .          _                           .
                                                                141"         141"        141 H                  _
 Diastolic BP                                                                                                         [90-140]
                                                 -             .702"         102"        102"
 Heart Rate                     -                                                                                     [50-90]
                                                 -               99           99          99
2C-Problem                                                                                             -              [60-100]
                                -                -           Dizziness         -
!SOAP Charting.                                                                            -           -
                          See BelowT425                   See Belowr<z6        _           -
Soap_Provider                                                                                    See Belowr"~'
                                -         See BelowT51•           _            _           _           _
Textual Results
T425:      7!20/2015 21:00 PDT(SOAP Charting)
          S:" I have high blood pressure and my chest hurts. (Pointing
                                                                       to his mid chest, non radiating pain.) I feel dizzy and
          my head hurts. I need my wheelchair, they gave me a wheelch
                                                                        air when I was at LCMC." Denies blurry vision,
          nausea or vomiting.

          0:1955H: Patient with above medical concern during evening pillcall.
                                                                                  Patient standing with walker by celldoor.
          Alert and verbally oriented, respirations spontaneous and unlabor
                                                                              ed with equal chest rise, no nasal flaring
          observed. Skin warm and dry to touch, distal pulses palpabl
                                                                       e and present. Non diaphoretic, non pallor, non
          cyanotic. No facial grimacing or guarding noted. Patient able
                                                                        to transfer from walker to gurney without assistance
          and brought infront of Nurse's station. EKG done and result faxed
                                                                              to MOD for review. Lungs CTAB. PERLA.
          VS-T- 98.0 P-119bpm R-18 BP- 170/100. 02 sat - 97% on room
                                                                            air
            Repeat BP = 150/104
          2000H- BP - 163/88 HR- 111 bpm

        P: MOD Dr SilVanskaya informed of patient's medical condition. Order
                                                                             received to give patient metoprolol 25mg
        po x1 now.
        Analgesic balm BID x 10days to affected areas. Order noted and carried
                                                                               out.

Inmate Name: VOSKANYAN, ROBERT ROUBO                                     CII Number:            AXXXXXXXX
DOB:             12/30/1980                                              Booking Number:        4361976




                                                                                                                                            i~
